Exhibit 10.1

EXECUTION VERSION

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”),
dated as of May 30, 2018, among SILGAN HOLDINGS INC., a Delaware corporation
(“Silgan”), SILGAN CONTAINERS LLC, a Delaware limited liability company
(“Containers”), SILGAN PLASTICS LLC, a Delaware limited liability company
(“Plastics”), SILGAN CONTAINERS MANUFACTURING CORPORATION, a Delaware
corporation (“Manufacturing”), SILGAN PLASTICS CANADA INC., an Ontario
corporation (“Silgan Canada”), SILGAN HOLDINGS B.V., a private company with
limited liability incorporated under the laws of The Netherlands (“Silgan
B.V.”), SILGAN INTERNATIONAL HOLDINGS B.V.., a private company with limited
liability incorporated under the laws of The Netherlands (“Silgan International
B.V.”, and together with Silgan, Containers, Plastics, Manufacturing, Silgan
Canada and Silgan B.V., the “Borrowers” and each individually, “Borrower”), the
Guarantors (as defined in the Credit Agreement referred to below) party hereto,
the Lenders (as defined below) and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
administrative agent (the “Administrative Agent”). Unless otherwise indicated,
all capitalized terms used herein and not otherwise defined herein shall have
the respective meanings provided such terms in the Credit Agreement (after
giving effect to this Amendment, the “Amended Credit Agreement”) referred to
below.

W I T N E S S E T H:

WHEREAS, the Borrowers, the lenders party thereto (the “Lenders”), the
Administrative Agent and the other parties thereto have entered into that
certain Amended and Restated Credit Agreement, dated as of March 24, 2017 (as
amended prior to the date hereof, the “Credit Agreement”);

WHEREAS, the Borrowers have requested, and subject to the terms and conditions
set forth herein, the Administrative Agent and each of the undersigned Lenders
have agreed, to certain modifications of the Credit Agreement as set forth
herein;

WHEREAS, the Lenders identified on the signature pages hereto as “Departing
Lenders” (the “Departing Lenders”) have agreed to assign their Commitments and
Loans pursuant to the terms hereof;

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is agreed as follows:

SECTION 1.    Amendments to Credit Agreement. As of the First Amendment
Effective Date (defined below), and subject to and in accordance with the terms
and conditions set forth herein:

(a)    The body of the Credit Agreement is hereby amended to delete the stricken
text (indicated textually in the same manner as the following example: stricken
text) and to add the double-underlined text (indicated textually in the same
manner as the following example: double-underlined text) as set forth in the
Amended Credit Agreement attached hereto as Annex A.

(b)    The Credit Agreement is hereby amended to amend and restate the Schedules
thereto, including the addition of a new Schedule XII, as set forth on Annex B
attached hereto.

SECTION 2.    Acknowledgement and Confirmation. Each of the Credit Parties party
hereto hereby agrees that with respect to each Credit Document to which it is a
party, after giving effect to the Amendment and the transactions contemplated
hereunder:

 



--------------------------------------------------------------------------------

(a)    all of its obligations, liabilities and indebtedness under such Credit
Document, including guarantee obligations, shall, except as expressly set forth
herein or in the Amended Credit Agreement, remain in full force and effect on a
continuous basis; and

(b)    all of the Liens and security interests created and arising under such
Credit Document remain in full force and effect on a continuous basis, and the
perfected status and priority to the extent provided for in Section 7.05 of the
Amended Credit Agreement of each such Lien and security interest continues in
full force and effect on a continuous basis, unimpaired, uninterrupted and
undischarged as collateral security for the Obligations, to the extent provided
in such Credit Documents.

SECTION 3.    Conditions of Effectiveness of this Amendment. This Amendment
shall become effective on the date when the following conditions shall have been
satisfied or waived (such date, the “First Amendment Effective Date”):

(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a responsible officer of the signing Credit
Party, each in form and substance reasonably satisfactory to the Administrative
Agent and its legal counsel:

(i)    this Amendment, duly executed by the Borrowers, the Guarantors existing
as of the First Amendment Effective Date, the Administrative Agent, the Lenders
and any Departing Lenders;

(ii)    a certificate of a responsible officer of each Credit Party certifying
as to the incumbency and genuineness of the signature of each officer of such
Credit Party executing Credit Documents to which it is a party and certifying
that (A) the articles or certificate of incorporation or formation (or
equivalent), as applicable, of such Credit Party have not been amended since the
date of the last delivered certificate of such Credit Party, or if they have
been amended, attached thereto are true, correct and complete copies of the
same, certified as of a recent date by the appropriate Governmental Authority in
its jurisdiction of incorporation, organization or formation (or equivalent), as
applicable, (B) the bylaws or other governing document of such Credit Party have
not been amended since the date of the last delivered certificate of such Credit
Party, or if they have been amended, attached thereto are true, correct and
complete copies of the same, (C) attached thereto is a true, correct and
complete copy of resolutions duly adopted by the board of directors (or other
governing body) of such Credit Party authorizing and approving the transactions
contemplated hereunder and the execution, delivery and performance of this
Amendment and the Amended Credit Agreement and (D) attached thereto is a true,
correct and complete copy of such certificates of good standing (including bring
down certificates) from the applicable secretary of state of the state of
incorporation, organization or formation (or equivalent), as applicable, of each
Credit Party; and

(iii)    opinions from (A) Winston & Strawn LLP, New York counsel to the Credit
Parties, (B) Fasken Martineau DuMoulin LLP, Canadian counsel to the Credit
Parties, (C) Loyens & Loeff N.V., Dutch counsel to the Credit Parties and
(D) Frank Hogan, Esq., General Counsel to Silgan, each in form and substance
reasonably satisfactory to the Administrative Agent.

(b)    Payment of all fees and expenses of the Administrative Agent and Wells
Fargo Securities, LLC, and in the case of expenses, to the extent invoiced at
least three (3) Business Days prior to the First Amendment Effective Date
(except as otherwise reasonably agreed to by the Borrowers), required to be paid
on the First Amendment Effective Date.

 

2



--------------------------------------------------------------------------------

(c)    Payment of all fees to the Lenders required to be paid on the First
Amendment Effective Date.

(d)    Payment by the applicable Lenders of all principal on the Loans owing to
the Departing Lenders with respect to the applicable credit facilities, in each
case, in connection with the assignments provided in Section 4(a) below.

(e)    At least five (5) days prior to the First Amendment Effective Date, each
Borrower that qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation shall have delivered to the Administrative Agent and any
Lender requesting the same, a Beneficial Ownership Certification in relation to
such Borrower (to the extent requested by the Administrative Agent or such
Lender at least ten (10) days prior to the First Amendment Effective Date).

For purposes of determining compliance with the conditions specified in this
Section 3, each Lender that has signed this Amendment shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed First Amendment Effective Date
specifying its objection thereto.

SECTION 4.    Facility Adjustments.

(a)    Notwithstanding anything to the contrary in the Credit Agreement or the
Amended Credit Agreement, each party hereto agrees (i) that on the First
Amendment Effective Date, the Loans and Commitments shall be as set forth on
Schedule I attached as Annex B hereto and as described in the Amended Credit
Agreement, (ii) that the requisite assignments, payments and prepayments shall
be deemed to be made in such amounts among the Lenders (including the Departing
Lenders) and from each Lender to each other Lender, with the same force and
effect as if such assignments were evidenced by applicable Assignment and
Assumptions under the Credit Agreement or otherwise and (iii) to any adjustments
to be made to the Register to effectuate such reallocations, assignments,
payments and prepayments. In connection therewith, any reallocation among the
applicable Lenders (including the Departing Lenders) resulting from the
adjustments of the Loans and Commitments shall all occur on the First Amendment
Effective Date in connection with this Amendment (the “Facility Adjustments”).
Notwithstanding anything to the contrary in Section 12.04 of the Credit
Agreement or this Amendment, no other documents or instruments, including any
Assignment and Assumption, shall be executed in connection with these
assignments, payments and prepayments (all of which requirements are hereby
waived), and such assignments shall be deemed to be made with all applicable
representations, warranties and covenants as if evidenced by an Assignment and
Assumption. On the First Amendment Effective Date, the Lenders shall make full
cash settlement with each other through the Administrative Agent (including in
the form of non-pro rata funding by any Lender that has increased its Commitment
and/or Loans as of the First Amendment Effective Date, including, without
limitation, in an aggregate amount equal to the outstanding Loans of the
Departing Lenders), and the Administrative Agent may make such adjustments
between and among the applicable Lenders as are reasonably necessary to
effectuate the Facility Adjustments, in each case as the Administrative Agent
may direct or approve, with respect to all assignments, reallocations and other
changes in Commitments and Loans, so that the outstanding Loans and Commitments
are as set forth on the revised Schedule I attached as Annex B hereto as of the
First Amendment Effective Date.

(b)    In connection therewith, and any prepayment, repayment or reallocation of
Loans on the First Amendment Effective Date as provided herein, each Lender
party hereto (including each Departing Lender) hereby waives any requirement to
pay any additional amounts required pursuant to Section 2.11 of the Credit
Agreement.

 

3



--------------------------------------------------------------------------------

(c)    Notwithstanding anything to the contrary in the Credit Agreement or the
Amended Credit Agreement, each Lender party hereto agrees (i) that the Facility
Adjustments provided by this Amendment shall each be effective upon the First
Amendment Effective Date simultaneously with the effectiveness of the amendments
set forth in Section 1 above and (ii) that the conditions to effectiveness of
the Facility Adjustments and the amendments set forth in Section 1 above are
limited to the conditions to the effectiveness of this Amendment on the First
Amendment Effective Date as set forth in Section 3 above.

SECTION 5.    Costs and Expenses. Each Borrower hereby reconfirms its
obligations pursuant to Section 12.01 of the Amended Credit Agreement to pay and
reimburse the Administrative Agent in accordance with the terms thereof.

SECTION 6.    Representations and Warranties. To induce the Administrative Agent
and the other Lenders to enter into this Amendment, each Credit Party represents
and warrants to the Administrative Agent and the other Lenders on and as of the
First Amendment Effective Date that, in each case:

(a)    the representations and warranties of each Credit Party set forth in
Article VII of the Amended Credit Agreement and in each other Credit Document
are true and correct in all material respects on and as of the First Amendment
Effective Date with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date;

(b)    no Default or Event of Default exists and is continuing; and

(c)    as of the First Amendment Effective Date, the information included in the
Beneficial Ownership Certification, if applicable, is true and correct in all
respects.

SECTION 7.    Departing Lenders. By its execution of this Agreement, each of the
parties signatory hereto acknowledges and agrees that, upon the occurrence of
the First Amendment Effective Date, (a) each Departing Lender shall cease to be
a Lender and (b) each Departing Lender shall have no further rights or
obligations as a Lender, except (i) to the extent of rights and obligations that
expressly survive a Lender’s assignment of its commitments pursuant to
Section 12.04 of the Credit Agreement and (ii) such Departing Lender’s right to
receive unpaid interest and fees on its Loans and Commitments accrued prior to,
but excluding, the First Amendment Effective Date. The Departing Lenders are a
party to this Agreement solely for the purpose of evidencing their agreement to
Section 4 and this Section 7.

SECTION 8.    Lender Representation. Each Lender hereby agrees to, and makes, as
of the First Amendment Effective Date the representations and warranties set
forth in Section 11.11 of the Amended Credit Agreement.

SECTION 9.    Reference to and Effect on the Credit Agreement and the Credit
Documents.

(a)    On and after the First Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement,” “herein,” “hereto”, “hereof” and
“hereunder” or words of like import referring to the Credit Agreement, and each
reference in the Notes and each of the other Credit Documents to “the Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Amended Credit Agreement.

 

4



--------------------------------------------------------------------------------

(b)    The Credit Agreement and each of the other Credit Documents, as
specifically amended by this Amendment, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed.

(c)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Credit
Documents, nor constitute a waiver of any provision of any of the Credit
Documents. Without limiting the generality of the foregoing, the Collateral
Documents in effect immediately prior to the date hereof and all of the
Collateral described therein in existence immediately prior to the date hereof
do and shall continue to secure the payment of all Obligations of the Credit
Parties under the Credit Documents, in each case, as amended by this Amendment.

SECTION 10.    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 11.    Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which counterparts when executed and delivered shall be an original, but all
of which shall together constitute one and the same instrument. Delivery by
facsimile or electronic transmission of an executed counterpart of a signature
page to this Amendment shall be effective as delivery of an original executed
counterpart of this Amendment.

[The remainder of this page is intentionally left blank.]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Amendment as of the date first above
written.

 

BORROWERS: SILGAN HOLDINGS INC., as US Borrower By:  

/s/ Frank. W. Hogan, III

Name:   Frank. W. Hogan, III Title:   Senior Vice President, General Counsel and
Secretary SILGAN CONTAINERS LLC SILGAN PLASTICS LLC SILGAN CONTAINERS
MANUFACTURING CORPORATION, as US Borrowers

By:  

/s/ Frank. W. Hogan, III

Name:   Frank. W. Hogan, III Title:   Vice President SILGAN PLASTICS CANADA
INC., as a Canadian Borrower

By:  

/s/ Frank. W. Hogan, III

Name:   Frank. W. Hogan, III Title:   Vice President SILGAN HOLDINGS B.V., as a
Dutch Borrower

By:  

/s/ Frank. W. Hogan, III

Name:   Frank. W. Hogan, III Title:   Authorized Representative

SILGAN INTERNATIONAL HOLDINGS B.V., as a Dutch Borrower

By:  

/s/ Frank. W. Hogan, III

Name:   Frank. W. Hogan, III Title:   Authorized Representative

 

Silgan Holdings Inc.

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

GUARANTORS: SILGAN HOLDINGS INC., as a Guarantor By:  

/s/ Frank. W. Hogan, III

Name:   Frank. W. Hogan, III Title:   Senior Vice President, General Counsel and
Secretary SILGAN HOLDINGS LLC SILGAN CORPORATION, each as a Guarantor

By:  

/s/ Frank. W. Hogan, III

Name:   Frank. W. Hogan, III Title:   Senior Vice President, General Counsel and
Secretary SILGAN CONTAINERS LLC SILGAN PLASTICS LLC SILGAN CONTAINERS
MANUFACTURING CORPORATION SILGAN CLOSURES INTERNATIONAL HOLDING COMPANY SILGAN
EQUIPMENT COMPANY SILGAN PLASTICS CORPORATION SILGAN WHITE CAP LLC SILGAN WHITE
CAP CORPORATION SILGAN WHITE CAP AMERICAS LLC SILGAN TUBES HOLDING COMPANY
SILGAN IPEC CORPORATION SILGAN PLASTIC FOOD CONTAINERS CORPORATION PORTOLA
PACKAGING LLC SILGAN DISPENSING SYSTEMS CORPORATION SILGAN DISPENSING SYSTEMS
SLATERSVILLE LLC SILGAN DISPENSING SYSTEMS HOLDINGS COMPANY, each as a Guarantor

By:  

/s/ Frank. W. Hogan, III

Name:   Frank. W. Hogan, III Title:   Vice President

 

Silgan Holdings Inc.

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

SILGAN PLASTICS CANADA INC.

827599 ONTARIO INC.

828745 ONTARIO INC.

PORTOLA PACKAGING CANADA LTD./EMBALLAGES PORTOLA CANADA LTEE SILGAN DISPENSING
SYSTEMS CANADA LTD., each as a Guarantor

By:  

/s/ Frank. W. Hogan, III

Name:   Frank. W. Hogan, III Title:   Vice President

 

Silgan Holdings Inc.

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

SILGAN HOLDINGS INC., in its capacity as general partner of SILGAN PARTNERSHIP
C.V., as a Guarantor

By:  

/s/ Frank. W. Hogan, III

Name:   Frank. W. Hogan, III Title:   Authorized Representative

SILGAN DISPENSING SYSTEMS NETHERLANDS B.V.

SILGAN INTERNATIONAL HOLDINGS B.V. SILGAN EUROPE HOLDINGS B.V. SILGAN HOLDINGS
B.V., each as a Guarantor

By:  

/s/ Frank. W. Hogan, III

Name:   Frank. W. Hogan, III Title:   Authorized Representative

 

Silgan Holdings Inc.

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swingline
Lender, Collateral Agent, an Issuing Lender and a Lender

By:  

/s/ Kay Reedy

      Name: Kay Reedy       Title:   Managing Director

 

Silgan Holdings Inc.

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender and an Issuing Lender By:  

/s/ Alex Niekamp

      Name: Alex Niekamp       Title:   Associate

 

Silgan Holdings Inc.

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as a Lender and an Issuing Lender By:  

/s/ Raymond Ventura Jr.

      Name: Raymond Ventura Jr.       Title:   Managing Director

 

Silgan Holdings Inc.

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as a Lender and an Issuing Lender
By:  

/s/ Michael Lahaie

      Name: Michael Lahaie       Title:   Executive Director By:  

/s/ David Vernon

      Name: David Vernon       Title:   Vice President

 

Silgan Holdings Inc.

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender and an Issuing Lender By:  

/s/ Jessica Smith

      Name: Jessica Smith       Title:   Vice President

 

Silgan Holdings Inc.

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender and an Issuing Lender By:  

/s/ Ryan Durkin

      Name: Ryan Durkin       Title:   Authorized Signatory

 

Silgan Holdings Inc.

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

CoBank, ACB, as a Lender By:  

/s/ Patrick Keleher

      Name: Patrick Keleher       Title:   Vice President

 

Silgan Holdings Inc.

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

Sumitomo Mitsui Banking Corporation, as a Lender By:  

/s/ James D. Weinstein

      Name: James D. Weinstein       Title:   Managing Director

 

Silgan Holdings Inc.

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

TD BANK, N.A., as a Lender By:  

/s/ Michele Dragonetti

      Name: Michele Dragonetti       Title:   Senior Vice President

 

Silgan Holdings Inc.

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

MUFG BANK, LTD., as a Lender By:  

/s/ Liwei Liu

      Name: Liwei Liu       Title:   Vice President

 

Silgan Holdings Inc.

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A., as a Lender By:  

/s/ D. Scott Farquhar

      Name: D. Scott Farquhar       Title:   Executive Director

 

Silgan Holdings Inc.

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BMO Harris Bank N.A., as a Lender By:  

/s/ Andrew Berryman

      Name: Andrew Berryman       Title:   Vice President

 

Silgan Holdings Inc.

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

PNC Bank National Association, as a Lender By:  

/s/ Eleanor Orlando

      Name: Eleanor Orlando       Title:   Vice President

 

Silgan Holdings Inc.

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

UniCredit Bank AG, New York Branch, as a Lender By:  

/s/ Kimberly Sousa

      Name: Kimberly Sousa       Title:   Managing Director By:  

/s/ Bryon Korutz

      Name: Bryon Korutz       Title:   Associate Director

 

Silgan Holdings Inc.

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as a Lender By:  

                /s/ Andrew Campbell

      Name: Andrew Campbell       Title: Authorized Signatory By:  

    /s/ Melissa Brown

      Name: Melissa Brown       Title: Authorized Signatory

 

Silgan Holdings Inc.

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

Branch Banking and Trust Company, as a Lender By:  

            /s/ Jeff Skalka

      Name: Jeff Skalka       Title:   Vice President

 

Silgan Holdings Inc.

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

Capital One, N.A., as a Lender By:  

    /s/ Richard O’Neill

      Name: Richard O’Neill       Title: Senior Director

 

Capital One ConfidentialSilgan Holdings Inc.

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Lender By:  

                /s/ Michael Grad

      Name: Michael Grad       Title:   Director

 

Silgan Holdings Inc.

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

People’s United Bank, National Association, as a Lender By:  

/s/ Darci Buchanan

      Name: Darci Buchanan       Title:   SVP-Relationship Manager

 

Silgan Holdings Inc.

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

RAIFFEISEN BANK INTERNATIONAL AG, as a Lender By:  

    /s/ P. Straubinger

      Name: P. Straubinger       Title:   Director By:  

/s/ Josef Hörl

      Name:                              Josef Hörl       Title:
                                Director

 

Silgan Holdings Inc.

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

FCS COMMERCIAL FINANCE GROUP, for AGCOUNTRY FARM CREDIT SERVICES, PCA, as a
Lender By:  

/s/ Lisa Caswell

      Name: Lisa Caswell       Title:   Vice President

 

Silgan Holdings Inc.

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

Compeer Financial, PCA, successor to AgStar Financial Services, PCA, as a Lender
By:  

/s/ Corey J. Waldinger

      Name: Corey J. Waldinger       Title: Director, Capital Markets

 

Silgan Holdings Inc.

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

Citizens Bank, N.A., as a Lender By:  

/s/ Kathryn L. Hinderhofer

      Name: Kathryn L. Hinderhofer       Title: Assistant Vice President

 

Silgan Holdings Inc.

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

DZ Bank AG

Deutsche Zental-Genossenschaftsbank

Frankfurt am Main

New York Branch, as a Lender By:  

    /s/ Paul Fitzpatrick

      Name: Paul Fitzpatrick       Title:   Senior Vice President By:  

    /s/ Oliver Hildenbrand

      Name: Oliver Hildenbrand       Title:   Director

 

Silgan Holdings Inc.

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BANCO DE SABADELL, S.A., - MIAMI BRANCH, as a Lender By:  

/s/ Maurici Llado

      Name: Maurici Llado       Title:   Managing Director

 

Silgan Holdings Inc.

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BANK OF EAST ASIA, LIMITED, NEW YORK BRANCH, as a Lender             By:  

                /s/ James Hua

      Name: James Hua       Title: Senior Vice President             By:  

    /s/ Kitty Sin

      Name: Kitty Sin       Title: Senior Vice President

 

Silgan Holdings Inc.

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

CHANG HWA COMMERCIAL BANK, LTD., NEW YORK BRANCH, as a Lender By:  

                /s/ Jerry C.S. Liu

      Name: Jerry C.S. Liu       Title: Vice President & General Manager

 

Silgan Holdings Inc.

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

[STATE BANK OF INDIA, NEW YORK BRANCH], as a Lender By:  

                         /s/ Manoranjan Panda

      Name: Manoranjan Panda  

    Title:   Vice President & Head (CMC)

 

Silgan Holdings Inc.

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

ING BANK N.V., DUBLIN BRANCH, as a Departing Lender By:  

/s/ Sean Hassett                        /s/ Shaun Hawley

      Name: Sean Hassett             Shaun Hawley  

    Title:   Director                    Director

 

Silgan Holdings Inc.

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Departing Lender By:  

            /s/ Chris Hursey

      Name: Chris Hursey       Title:   Director

 

Silgan Holdings Inc.

First Amendment to Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

Annex A

[amended Credit Agreement attached]

 



--------------------------------------------------------------------------------

EXECUTION VERSION

Published CUSIP Number: 82704EBB1

USD Revolving Credit CUSIP Number: 82704EBE5

CAD Revolving Credit CUSIP Number: 82704EBC9

USD Term Loan CUSIP Number: 82704EBF2

CAD Term Loan CUSIP Number: 82704EBD7

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT[1]

among

SILGAN HOLDINGS INC.,

SILGAN CONTAINERS LLC,

SILGAN PLASTICS LLC,

SILGAN CONTAINERS MANUFACTURING CORPORATION,

SILGAN PLASTICS CANADA INC.,

SILGAN HOLDINGS B.V.,

SILGAN INTERNATIONAL HOLDINGS B.V.,

CERTAIN OTHER BORROWERS,

VARIOUS LENDERS,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

BANK OF AMERICA, N.A.,

GOLDMAN SACHS BANK USA,

HSBC BANK USA, NATIONAL ASSOCIATION,

MIZUHO BANK, LTD

and

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH,

as Co-Syndication Agents

and

THEJPMORGAN CHASE BANK OF NOVA SCOTIA, N.A.,

SUMITOMO MITSUI BANKING CORPORATION,

THE MUFG BANK OF TOKYO-MITSUBISHI UFJ, LTD,

TD BANK, N.A.

and

COBANK, ACB,

as Co-Documentation Agents

Dated as of March 24, 2017

 

 

 

WELLS FARGO SECURITIES, LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

GOLDMAN SACHS BANK USA,

HSBC BANK USA, NATIONAL ASSOCIATION,

MIZUHO BANK, LTD

and

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH,

as Joint Lead Arrangers and Joint Bookrunners

1 Conformed for First Amendment dated May 30, 2018

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

 

Definitions and Accounting Terms

     1  

Section 1.01

 

Defined Terms

     1  

Section 1.02

 

Principles of Construction

     5052  

Section 1.03

 

Limited Condition Acquisitions

     5253  

Section  1.04        Rates

     55  

ARTICLE II

 

Amount and Terms of Credit

     5355  

Section 2.01

 

Commitments

     5355  

Section 2.02

 

Minimum Amount of Each Borrowing

     5860  

Section 2.03

 

Notice of Borrowing

     5860  

Section 2.04

 

Disbursement of Funds

     5961  

Section 2.05

 

Notes

     6062  

Section 2.06

 

Conversions

     6466  

Section 2.07

 

Pro Rata Borrowings

     6567  

Section 2.08

 

Interest

     6567  

Section 2.09

 

Interest Periods

     6668  

Section 2.10

 

Changed Circumstances; Increased Costs

     6870  

Section 2.11

 

Compensation

     7173  

Section 2.12

 

Designation of a Different Lending Office

     7174  

Section 2.13

 

Replacement of Lenders

     7174  

Section 2.14

 

Incremental Term Loan Commitments

     7275  

Section 2.15

 

Incremental Revolving Loan Commitments

     7578  

Section 2.16

 

Special Sharing and Conversion Provisions Applicable to Lenders Upon the
Occurrence of a Sharing Event

     7780  

Section 2.17

 

Defaulting Lenders

     8184  

Section 2.18

 

Extension of Term Loans, Revolving Loan Commitments and Canadian Revolving Loan
Commitments

     8487  

Section 2.19

 

Cash Collateral

     8790  

ARTICLE III

 

Letters of Credit

     8890  

Section 3.01

 

Letters of Credit Generally

     8890  

Section 3.02

 

Minimum Stated Amount

     8992  

Section 3.03

 

Letter of Credit Requests

     8992  

Section 3.04

 

Letter of Credit Participations

     8993  

Section 3.05

 

Agreement to Repay Letter of Credit Drawings

     9195  

 

- i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 3.06

 

Increased Costs

     9296  

Section 3.07

 

Extended Revolving Loan Commitments

     9396  

ARTICLE IV

 

Fees; Commitments; Reductions of Commitments

     9396  

Section 4.01

 

Fees

     9396  

Section 4.02

 

Voluntary Termination of Revolving Commitments

     9498  

Section 4.03

 

Mandatory Reduction or Termination of Commitments

     9699  

ARTICLE V

 

Prepayments; Payments; Commitment Reductions

     97100  

Section 5.01

 

Voluntary Prepayments

     97100  

Section 5.02

 

Mandatory Repayments, Prepayments and Commitment Reductions

     99102  

Section 5.03

 

Method and Place of Payment

     104107  

Section 5.04

 

Taxes

     104108  

ARTICLE VI

 

Conditions Precedent

     108112  

Section 6.01

 

Conditions to Loans on the Effective Date

     108112  

Section 6.02

 

Conditions to Funding of Delayed Draw Term Loan and Limited Condition Revolving
Loans

     112116  

Section 6.03

 

Conditions to All Credit Events

     114118  

Section 6.04

 

Additional Revolving Borrowers; Foreign Borrowers; etc

     115118  

Section 6.05

 

Incremental Term Loans; Incremental Revolving Loan Commitments

     116120  

ARTICLE VII

 

Representations, Warranties and Agreements

     117120  

Section 7.01

 

Organizational Status

     117121  

Section 7.02

 

Power and Authority

     117121  

Section 7.03

 

No Violation

     117121  

Section 7.04

 

Governmental Approvals

     118121  

Section 7.05

 

Security Documents

     118121  

Section 7.06

 

Insurance

     119123  

Section 7.07

 

Financial Statements; Financial Condition; etc

     119123  

Section 7.08

 

Litigation

     120123  

Section 7.09

 

True and Complete Disclosure

     120123  

Section 7.10

 

Use of Proceeds; Margin Regulations

     120123  

Section 7.11

 

Tax Returns and Payments

     121124  

Section 7.12

 

Compliance with ERISA

     121124  

Section 7.13

 

Subordination

     122125  

 

- ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

Section 7.14

  

Subsidiaries

     122125  

Section 7.15

  

Compliance with Statutes; etc

     122125  

Section 7.16

  

Investment Company Act

     123126  

Section 7.17

  

Labor Relations

     123126  

Section 7.18

  

Patents, Licenses, Franchises and Formulas

     123126  

Section 7.19

  

Anti-Money Laundering Laws and Sanctions

     123127  

ARTICLE VIII

  

Affirmative Covenants

     123127  

Section 8.01

  

Information Covenants

     123127  

Section 8.02

  

Books, Records and Inspections

     125129  

Section 8.03

  

Maintenance of Property; Insurance

     126129  

Section 8.04

  

Franchises

     126130  

Section 8.05

  

Compliance with Statutes; etc

     126130  

Section 8.06

  

ERISA

     126130  

Section 8.07

  

End of Fiscal Years; Fiscal Quarters

     127131  

Section 8.08

  

Taxes

     128131  

Section 8.09

  

Additional Security; Further Assurances; etc

     128131  

Section 8.10

  

Foreign Subsidiaries Security

     129132  

Section 8.11

  

Margin Stock

     129133  

Section 8.12

  

Use of Proceeds

     130133  

Section 8.13

  

Maintenance of Corporate Separateness

     130133  

Section 8.14

  

Maintenance of Ratings

     130134  

Section 8.15

  

Release and Reinstatement of Collateral

     130134  

Section 8.16

  

Compliance with Anti-Money Laundering Laws 131 and Beneficial Ownership
Regulation

     134  

ARTICLE IX

  

Negative Covenants

     131135  

Section 9.01

  

Liens

     131135  

Section 9.02

  

Consolidation, Merger, Sale of Assets, etc

     134138  

Section 9.03

  

Dividends

     137141  

Section 9.04

  

Indebtedness

     138141  

Section 9.05

  

Advances; Investments and Loans

     141144  

Section 9.06

  

Transactions with Affiliates and Unrestricted Subsidiaries

     143147  

Section 9.07

  

Interest Coverage Ratio

     144148  

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 9.08

 

Total Net Leverage Ratio

     145148  

Section 9.09

 

Limitation on Voluntary Payments and Modifications of Certain Indebtedness;
Modifications of Certain Documents; Certificate of Incorporation; By-Laws and
Certain Other Agreements; etc

     145149  

Section 9.10

 

Creation of Subsidiaries and Unrestricted Subsidiaries

     145149  

Section 9.11

 

Limitation on Restrictions on Subsidiary Dividends and Other Distributions

     147150  

Section 9.12

 

Limitation on Issuances of Capital Stock

     147151  

Section 9.13

 

Business

     148151  

Section 9.14

 

Designated Senior Indebtedness

     148152  

ARTICLE X

 

Events of Default

     148152  

Section 10.01

 

Payments

     148152  

Section 10.02

 

Representations, etc

     148152  

Section 10.03

 

Covenants

     148152  

Section 10.04

 

Default Under Other Agreements

     148152  

Section 10.05

 

Bankruptcy, etc

     149152  

Section 10.06

 

ERISA

     149153  

Section 10.07

 

Guaranties

     149153  

Section 10.08

 

Security Documents

     149153  

Section 10.09

 

Judgments

     150154  

Section 10.10

 

Change of Control

     150154  

Section 10.11

 

Accounts Receivable Facility

     150154  

Section 10.12

 

Crediting of Payments and Proceeds

     151154  

ARTICLE XI

 

The Administrative Agent; etc

     152155  

Section 11.01

 

Appointment

     152155  

Section 11.02

 

Nature of Duties

     152156  

Section 11.03

 

Lack of Reliance on the Administrative Agent

     152156  

Section 11.04

 

Certain Rights of the Administrative Agent

     153157  

Section 11.05

 

Reliance

     153157  

Section 11.06

 

Indemnification

     153157  

Section 11.07

 

The Administrative Agent in its Individual Capacity

     153157  

Section 11.08

 

Holders

     154157  

Section 11.09

 

Resignation by the Administrative Agent

     154158  

 

- iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

             Page  

Section 11.10

   

Collateral Matters

     154158  

Section   11.11                   Certain ERISA Matters

     159  

ARTICLE XII        

   

Miscellaneous

     155161  

Section 12.01

   

Payment of Expenses, etc

     155161  

Section 12.02

   

Right of Setoff

     157163  

Section 12.03

   

Notices

     158163  

Section 12.04

   

Successors and Assigns; Participations

     158164  

Section 12.05

   

No Waiver; Remedies Cumulative

     163169  

Section 12.06

   

Payments Pro Rata

     163169  

Section 12.07

   

Calculations: Computations

     164169  

Section 12.08

   

GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE

     165171  

Section 12.09

   

Counterparts

     166172  

Section 12.10

   

Effectiveness

     166172  

Section 12.11

   

Headings Descriptive

     167172  

Section 12.12

   

Amendment and Waiver; Replacement of Lenders

     167172  

Section 12.13

   

Survival

     169175  

Section 12.14

   

Domicile of Loans

     169175  

Section 12.15

   

Confidentiality

     169175  

Section 12.16

   

Register

     170176  

Section 12.17

   

The Patriot Act; Anti-Money Laundering Laws

     171176  

Section 12.18

   

Judgment Currency

     171176  

Section 12.19

   

Euro

     171177  

Section 12.20

   

Immunity

     172177  

Section 12.21

   

Parallel Debt

     172178  

Section 12.22

   

Payments Set Aside

     172178  

Section 12.23

   

Severability of Provisions

     173178  

Section 12.24

   

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     173179  

Section 12.25

   

Restricted Lenders

     173179  

Section 12.26

   

No Advisory or Fiduciary Responsibility

     179  

Section 12.27          

 

Amendment and Restatement of Existing Credit Agreement

     174180  

 

- v-



--------------------------------------------------------------------------------

SCHEDULES

  

Schedule I

  

Commitments

Schedule II

  

Existing Letters of Credit

Schedule III

  

Insurance

Schedule IV

  

Subsidiaries

Schedule V

  

Existing Liens

Schedule VI

  

Existing Indebtedness

Schedule VII

  

Existing Investments

Schedule VIII  

  

Existing Intercompany Loans

Schedule IX

  

Notice Addresses

Schedule X

  

Initial Voting Lender Participants

Schedule XI

  

ERISA Matters

Schedule XII       LC Commitments

EXHIBITS

  

Exhibit A-1

  

Form of Notice of Borrowing

Exhibit A-2

  

Form of Notice of Conversion/Continuation

Exhibit B-1

  

Form of US A Term Note

Exhibit B-2

  

Form of Canadian A Term Note

Exhibit B-3

  

[Reserved]

Exhibit B-4

  

Form of Incremental Term Note

Exhibit B-5

  

Form of Revolving Note

Exhibit B-6

  

Form of Canadian Revolving Note

Exhibit B-7

  

Form of Dutch Revolving Note

Exhibit B-8

  

Form of Swingline Note

Exhibit C

  

Form of Letter of Credit Request

Exhibit D-1

  

Form of US Tax Compliance Certificate (Non-Partnership Foreign Lenders)

Exhibit D-2

  

Form of US Tax Compliance Certificate (Non-Partnership Foreign Participants)

Exhibit D-3

  

Form of US Tax Compliance Certificate (Foreign Participant Partnerships)

Exhibit D-4

  

Form of US Tax Compliance Certificate (Foreign Lender Partnerships)

Exhibit E-1

  

Form of Officers’ Certificate

Exhibit E-2

  

Form of Solvency Certificate

Exhibit F-1

  

Form of US Borrowers/Subsidiaries Guaranty

Exhibit F-2

  

Form of Canadian Borrowers/Subsidiaries Guarantee

Exhibit F-3

  

Form of Dutch Guarantee

Exhibit G

  

Form of US Pledge Agreement

Exhibit H

  

Form of Canadian Pledge Agreement

Exhibit I

  

Form of Dutch Pledge Agreement

Exhibit J-1

  

Form of Election to Become a Revolving Borrower

Exhibit J-2

  

Form of Election to Become a Foreign Borrower

Exhibit K

  

Form of Assignment and Assumption Agreement

Exhibit L

  

Form of Incremental Term Loan Commitment Agreement

Exhibit M

  

Form of Incremental Revolving Loan Commitment Agreement

 

- i-



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of March 24, 2017, among SILGAN
HOLDINGS INC., a Delaware corporation (“Silgan”), SILGAN CONTAINERS LLC, a
Delaware limited liability company (“Containers”), SILGAN PLASTICS LLC, a
Delaware limited liability company (“Plastics”), SILGAN CONTAINERS MANUFACTURING
CORPORATION, a Delaware corporation (“Manufacturing”), SILGAN PLASTICS CANADA
INC., an Ontario corporation (“Silgan Canada”), SILGAN HOLDINGS B.V., a private
company with limited liability incorporated under the laws of The Netherlands
(“Silgan B.V.”), SILGAN INTERNATIONAL HOLDINGS B.V., a private company with
limited liability incorporated under the laws of The Netherlands (“Silgan
International B.V.”), each other Revolving Borrower party hereto from time to
time, each other Incremental Term Loan Borrower party hereto from time to time
(together with Silgan, Containers, Plastics, Manufacturing, Silgan Canada,
Silgan B.V., Silgan International B.V. and each other Revolving Borrower, the
“Borrowers,” and each individually, a “Borrower”), the lenders from time to time
party hereto (each a “Lender” and, collectively, the “Lenders”), WELLS FARGO
BANK, NATIONAL ASSOCIATION, as administrative agent (in such capacity, the
“Administrative Agent”). Unless otherwise defined herein, all capitalized terms
used herein and defined in Article I are used herein as so defined.

WITNESSETH:

WHEREAS, subject to and upon the terms and conditions set forth herein, the
Lenders are willing to make available to the Borrowers the respective credit
facilities provided for herein;

NOW, THEREFORE, IT IS AGREED:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01    Defined Terms. As used in this Agreement, the following terms
shall have the following meanings (such meanings to be equally applicable to
both the singular and plural forms of the terms defined):

“2020/2022 Senior Notes” shall mean, collectively, (a) Silgan’s 5.00% Senior
Notes due 2020 issued pursuant to the applicable 2020/2022 Senior Notes
Indenture and (b) Silgan’s 5.50% Senior Notes due 2022 issued pursuant to the
applicable 2020/2022 Senior Notes Indenture.

“2020/2022 Senior Notes Documents” shall mean the 2020/2022 Senior Notes, the
2020/2022 Senior Notes Indentures and each of the other documents executed in
connection therewith.

“2020/2022 Senior Notes Indenture” shall mean, as applicable, (a) the Indenture,
dated as of March 9, 2012, between Silgan and U.S. Bank National Association, as
trustee and (b) the Indenture, dated as of September 4,9, 2013, between Silgan
and U.S. Bank National Association, as trustee, in each case as the same may be
amended, modified or supplemented from time to time in accordance with the terms
hereof and thereof.

“2025 Senior Notes” shall mean, collectively, Silgan’s 4.75% Dollar Senior Notes
due 2025 and 3.25% Euro Senior Notes due 2025 issued pursuant to the 2025 Senior
Notes Indenture.

“2025 Senior Notes Documents” shall mean the 2025 Senior Notes, the 2025 Senior
Notes Indenture and each of the other documents executed in connection
therewith.

 

1



--------------------------------------------------------------------------------

“2025 Senior Notes Indenture” shall mean the Indenture, dated as of February 13,
2017, between Silgan. U.S. Bank National Association, as trustee, Elavon
Financial Services DAC, UK Branch, as paying agent in respect of the Euro notes
issued thereunder, and Elavon Financial Services DAC, as registrar and transfer
agent in respect of the Euro notes issued thereunder, as the same may be
amended, modified or supplemented from time to time in accordance with the terms
hereof and thereof.

“Accounts Receivable Facility” shall mean the transactions contemplated by the
Accounts Receivable Facility Documents pursuant to which the Designated Credit
Parties sell their accounts receivable and related assets to the Receivables
Subsidiary for resale by the Receivables Subsidiary as part of a customary asset
securitization transaction involving accounts receivable and related assets.

“Accounts Receivable Facility Documents” shall mean the pooling and servicing
agreement, the receivables purchase agreement and each of the other documents
and agreements entered into in connection with the Accounts Receivable Facility,
all of the terms and conditions of which shall be required to be reasonably
satisfactory in form and substance to the Agents (it being understood that at
least 15 Business Days prior to the entering into of any Accounts Receivable
Facility, drafts of the Accounts Receivable Facility Documents with respect
thereto shall be distributed to the Agents for their review, and the Agents
shall receive all subsequent drafts of such Accounts Receivable Facility
Documents).

“Additional Collateral” shall mean any assets or properties of any Credit Party
given as collateral pursuant to any Additional Security Document.

“Additional Permitted Dutch Subordinated Indebtedness” shall have the meaning
provided in Section 9.04(ix).

“Additional Permitted Dutch Subordinated Indebtedness Documents” shall mean all
indentures, securities purchase agreements, note agreements and other documents
and agreements entered into in connection with any Additional Permitted Dutch
Subordinated Indebtedness.

“Additional Permitted Indebtedness” shall have the meaning provided in
Section 9.04(ix).

“Additional Permitted Indebtedness Documents” shall mean all Additional
Permitted Dutch Subordinated Indebtedness Documents and all Additional Permitted
Silgan Indebtedness Documents.

“Additional Permitted Silgan Indebtedness” shall have the meaning provided in
Section 9.04(ix).

“Additional Permitted Silgan Indebtedness Documents” shall mean all indentures,
securities purchase agreements, note agreements and other documents and
agreements entered into in connection with any Additional Permitted Silgan
Indebtedness.

“Additional Security Documents” shall have the meaning provided in
Section 8.09(a) and shall include any additional security documentation executed
and delivered pursuant to Sections 8.10 and/or 9.10.

“Adjusted Consolidated Net Income” shall mean, for any period, Consolidated Net
Income of Silgan and its Subsidiaries for such period plus the amount of all net
non-cash charges (including, without limitation, depreciation, amortization,
deferred tax expense, non-cash interest expense, write-downs of inventory and
other non-cash charges) that were deducted in (or excluded from) arriving at the
Consolidated Net Income of Silgan and its Subsidiaries for such period less the
amount of all net

 

2



--------------------------------------------------------------------------------

non-cash gains and gains from sales of assets (other than sales of inventory in
the ordinary course of business) that were added in arriving at said
Consolidated Net Income for such period.

“Administrative Agent” shall have the meaning provided in the first paragraph of
this Agreement, and shall include any successor Administrative Agent appointed
pursuant to Section 11.09.

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling (including, but not limited to, all directors and
officers of such Person), controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise.

“Agents” shall mean and include the Administrative Agent and Bank of America,
N.A., Goldman Sachs Bank USA, HSBC Bank USA, National Association, Mizuho Bank,
LTD and Coöperatieve Rabobank U.A., New York Branch, each in its capacity as
syndication agent.

“Aggregate Canadian RL Exposure” shall mean, at any time, the aggregate
principal amount of all Canadian Revolving Loans then outstanding.

“Aggregate RL Exposure” shall mean, at any time, the sum of (i) the aggregate
principal amount of all Revolving Loans then outstanding (for this purpose,
using the Dollar Equivalent of the outstanding principal amount of any Primary
Alternate Currency Revolving Loans), (ii) the aggregate outstanding principal
amount of all Swingline Loans at such time (for this purpose, using the Dollar
Equivalent of any outstanding Euro Denominated Swingline Loan) and (iii) the
aggregate amount of all Letter of Credit Obligations at such time.

“Agreement” shall mean this Amended and Restated Credit Agreement, as same may
be modified, supplemented, amended, extended or renewed from time to time.

“Alternate Currency” shall mean each Currency other than Dollars.

“Alternate Currency Incremental Term Loan” shall mean each Incremental Term Loan
denominated in an Alternate Currency.

“Alternate Currency Loan” shall mean each Alternate Currency Term Loan, each
Canadian Loan, each Primary Alternate Currency Revolving Loan and each Euro
Denominated Swingline Loan, as the context may require.

“Alternate Currency Term Loan” shall mean each Term Loan denominated in an
Alternate Currency.

“Anti-Corruption Laws” shall mean the FCPA, the United Kingdom Bribery Act of
2010 or any similar applicable anti-corruption laws or regulations administered
or enforced by any Governmental Authority having jurisdiction over Silgan or any
of its Subsidiaries.

“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to a
Credit Party, its Subsidiaries or Affiliates related to terrorism financing or
money laundering, including any applicable provision of the Patriot Act and The
Currency and Foreign Transactions Reporting Act (also known as the “Bank Secrecy
Act,” 31 U.S.C. §§ 5311-5330 and 12U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

 

3



--------------------------------------------------------------------------------

“Applicable Commitment Commission Percentage” and “Applicable Margin” shall
mean, from and after any Start Date to and including the corresponding End Date,
(i) with respect to the Commitment Commission and Canadian Commitment
Commission, the respective per annum percentage set forth below under the column
“Applicable Commitment Commission Percentage”, and (ii) with respect to US A
Term Loans, Canadian A Term Loans, Canadian Revolving Loans, Revolving Loans and
Swingline Loans, the respective percentage per annum set forth below under the
respective Tranche and Type of Loans and (in the case of preceding clauses
(i) and (ii)) opposite the Total Net Leverage Ratio indicated to have been
achieved on an applicable Test Date for such Start Date (as shown in the
respective officer’s certificate delivered pursuant to Section 8.01(d) or the
first proviso below):

 

Total Net Leverage    

Ratio

 

US A Term Loans,

Canadian A Term Loans,
Canadian Revolving Loans,  

Revolving Loans and

Swingline Loans
maintained as Base Rate
Loans or

  Canadian Prime Rate Loans    

 

US A Term Loans,

Canadian A Term Loans,

Canadian Revolving Loans,    
Revolving Loans and

  Swingline Loans maintained      

as

Euro Rate Loans or

CDOR Rate Loans

 

  Applicable    

  Commitment    

  Commission    

  Percentage    

³4.00x   1.000.50 %   2.001.50 %   0.350.30 % ³3.253.00 x and <4.00x   0.750.25
%   1.751.25 %   0.300.25 % ³2.50x and <3.25x   0.50%   1.50%   0.25% ³1.25x and
<2.50x   0.25%   1.25%   0.20% <1.253.00x   0.00%   1.00%   0.20%

;provided, however, that if Silgan fails to deliver the financial statements
required to be delivered pursuant to Section 8.01(a) or (b) (accompanied by the
officer’s certificate required to be delivered pursuant to Section 8.01(d)
showing the applicable Total Net Leverage Ratio on the relevant Test Date) on or
prior to the respective date required by such Sections, then the Total Net
Leverage Ratio shall be deemed to be greater than 4.00:1.00 until such time, if
any, as the financial statements required as set forth above and the
accompanying officer’s certificate have been delivered showing the Total Net
Leverage Ratio for the respective Margin Reduction Period is less than or equal
to 4.00:1.00 (it being understood that, in the case of any late delivery of the
financial statements and officer’s certificate as so required, any reduction in
the Applicable Commitment Commission Percentage or in the Applicable Margin
shall apply only from and after the date of the delivery of the complying
financial statements and officer’s certificate); provided further, that the
Applicable Commitment Commission Percentage and the Applicable Margin shall be
the respective percentage applicable to a Total Net Leverage Ratio of higher
than 4.00:1.00 at all times when a Specified Default or an Event of Default is
in existence. Notwithstanding anything to the contrary contained in the
immediately preceding sentence (other than the further proviso thereof), (A) for
the period from the First Amendment Effective Date through, but not including,
the Start Date in respect of Silgan’s fiscal quarter ending March 31,
2017,June 30, 2018, (i) the Applicable Margin for (x) US A Term Loans, Canadian
A Term Loans, Canadian Revolving Loans, Revolving Loans and Swingline Loans that
are maintained as Euro Rate Loans and CDOR Rate Loans, as applicable, shall not
be less than 2.001.50%, and (y) US A Term Loans, Canadian A Term Loans, Canadian
Revolving Loans, Revolving Loans and Swingline Loans that are maintained as Base
Rate Loans and Canadian Prime Rate Loans, as applicable, shall be not less than
1.000.50% and (ii) the Applicable Commitment Commission Percentage shall be
0.35%0.30%; provided that, notwithstanding the foregoing, if the Total Net
Leverage Ratio calculated for the Test Period ending March 31, 2018 would have
resulted in the Applicable Margins and/or the Applicable Commitment Commission
Percentage being at a percentage per annum lower than 1.50%, 0.50% and 0.30%,
respectively, under the pricing grid set forth above, such lower percentages per
annum shall take effect beginning on July 1,

 

4



--------------------------------------------------------------------------------

2018 until the next Start Date, (B) with respect to each Tranche of Incremental
Term Loans (to the extent then outstanding), the Applicable Margin shall be that
percentage set forth in, or calculated in accordance with, Section 2.14 and the
relevant Incremental Term Loan Commitment Agreement, (C) the Applicable Margin
in respect of Revolving Loans and Swingline Loans made pursuant to any Extended
Revolving Loan Commitments shall be the applicable percentages per annum set
forth in the relevant Extension Offer, (D) the Applicable Margin in respect of
Canadian Revolving Loans made pursuant to any Extended Canadian Revolving Loan
Commitments shall be the applicable percentages per annum set forth in the
relevant Extension Offer and (E) the Applicable Margin in respect of any Tranche
of Extended Term Loans shall be the applicable percentages per annum set forth
in the relevant Extension Offer.

“Applicable Currency” shall mean, (i) for any Tranche of Incremental Term Loans,
the Currency for such Tranche designated in the Incremental Term Loan Commitment
Agreement for such Tranche, (ii) for US A Term Loans, Dollars, (iii) for
Canadian A Term Loans, Canadian Dollars, (iv) for Revolving Loans, Dollars and
Primary Alternate Currency, (v) for Letters of Credit, Dollars and each Primary
Alternate Currency, (vi) for Swingline Loans, Dollars and Euros, and (vii) for
Canadian Revolving Loans, Canadian Dollars.

“Applicable Law” shall mean all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“AR Revolver Debt” shall mean the outstanding loans (or similar obligations)
under the revolving facility component of the Accounts Receivable Facility.

“Asset Sale” shall mean any sale, transfer or other disposition by Silgan or any
of its Subsidiaries to any Person other than to Silgan or a Wholly-Owned
Subsidiary of Silgan of any asset (including, without limitation, any capital
stock or other securities of, or equity interests in, another Person) other than
sales of assets pursuant to Sections 9.02(i), (ii), (iv), (v), (xi), (xii) and
(xiv).

“Assignment and Assumption Agreement” shall mean the Assignment and Assumption
Agreement substantially in the form of Exhibit K (appropriately completed).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” shall have the meaning provided in Section 10.05.

“Base Rate” shall mean, at any time, the highest of (i) 1/2 of 1% in excess of
the Federal Funds Rate at such time, (ii) the Prime Lending Rate at such time
and (iii) the Eurodollar Rate for a Dollar Loan with a one-month interest period
as of such day plus 1.00%. For purposes of this definition, the Eurodollar Rate
shall be determined using the Eurodollar Rate as otherwise determined by the
Administrative Agent in accordance with the definition of Eurodollar Rate,
except that (x) if a given day

 

5



--------------------------------------------------------------------------------

is a Business Day, such determination shall be made on such day (rather than two
Business Days prior to the commencement of an Interest Period) or (y) if a given
day is not a Business Day, the Eurodollar Rate for such day shall be the rate
determined by the Administrative Agent pursuant to preceding clause (x) for the
most recent Business Day preceding such day. Any change in the Base Rate due to
a change in the Prime Lending Rate, the Federal Funds Rate or such Eurodollar
Rate shall be effective as of the opening of business on the day of such change
in the Prime Lending Rate, the Federal Funds Rate or such Eurodollar Rate,
respectively.

“Base Rate Loan” shall mean (i) each Dollar Denominated Swingline Loan and
(ii) any other Loan (other than an Alternate Currency Loan except as otherwise
provided in Section 2.16) designated or deemed designated as a Base Rate Loan by
the respective Borrower at the time of the incurrence thereof or conversion
thereto.

“ Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“ Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“ Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan ” as defined in
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan ”.

“Borrower” shall have the meaning provided in the first paragraph of this
Agreement.

“Borrowing” shall mean the borrowing of one Type of Loan of a single Tranche
from all the Lenders having Commitments of the respective Tranche (or from the
Swingline Lender in the case of Swingline Loans) on a given date (or resulting
from a conversion or conversions on such date) having in the case of Euro Rate
Loans (other than Euro Denominated Swingline Loans) and CDOR Rate Loans the same
Interest Period; provided that Base Rate Loans incurred pursuant to Sections
2.10(a) or 2.10(c) shall be considered part of the related Borrowing of
Eurodollar Loans.

“Business Day” shall mean (i) for all purposes other than as covered by clauses
(ii) and (iii) below, any day except Saturday, Sunday and any day which shall be
in New York City a legal holiday or a day on which banking institutions are
authorized by law or other government action to close, (ii) with respect to all
notices and determinations in connection with, and payments of principal and
interest on or with respect to, Euro Rate Loans, any day which is a Business Day
described in clause (i) above and which is also (A) a day for trading by and
between banks in the relevant interbank market and which shall not be a legal
holiday or a day on which banking institutions are authorized or required by law
or other government action to close in New York City or London and (B) in
relation to any payment in Euros, a day on which the Trans-European Automated
Real-Time Gross Settlement Express Transfer (TARGET) System is open and
(iii) with respect to all notices and determination in connection with, and
payments of principal of, and interest on, Canadian Revolving Loans or Canadian
Term Loans (as applicable), any day which is a Business Day described in clause
(i) above and which is not a legal holiday or a day on which banking
institutions are authorized or required by law or other government action to
close in Toronto, Ontario or London, England.

“Calculation Period” shall mean the Test Period most recently ended on or prior
to the date that any determination is required to be made hereunder on a Pro
Forma Basis.

“Canadian A Term Loan” shall have the meaning provided in Section 2.01(b).

 

6



--------------------------------------------------------------------------------

“Canadian A Term Loan Commitment” shall mean, for each Lender, the amount set
forth opposite such Lender’s name in Schedule I directly below the column
entitled “Canadian A Term Loan Commitment,” as same may be (x) terminated
pursuant to Section 4.03 or Article X or (y) adjusted from time to time as a
result of assignments to or from such Lender pursuant to Sections 2.13 and/or
12.04(b).

“Canadian A Term Loan Scheduled Repayment” shall have the meaning provided in
Section 5.02(c).

“Canadian A Term Note” shall have the meaning provided in Section 2.05(a).

“Canadian Borrower” shall mean, as applicable, any Canadian Term Loan Borrower
or any Canadian Revolving Borrower.

“Canadian Borrowers/Subsidiaries Guarantee” shall have the meaning provided in
Section 6.01(e).

“Canadian Commitment Commission” shall have the meaning provided in
Section 4.01(b).

“Canadian Credit Party” shall mean any Foreign Credit Party organized under the
laws of Canada or any province or territory thereof.

“Canadian Dollar Equivalent” shall mean, at any time for the determination
thereof, the amount of Canadian Dollars which could be purchased with the amount
of Dollars involved in such computation at the spot rate of exchange therefor as
quoted by the Administrative Agent as of 11:00 A.M. (New York time) on the date
two Business Days prior to the date of any determination thereof for purchase on
such date (or, in the case of any determination pursuant to Section 2.16 or
12.18 or Section 28 of the US Borrowers/Subsidiaries Guaranty, on the date of
determination).

“Canadian Dollars” and “C$” shall mean freely transferable lawful money of
Canada.

“Canadian Guarantors” shall mean (i) each Canadian Borrower in its capacity as a
guarantor under the Canadian Borrowers/Subsidiaries Guarantee and (ii) each
other Canadian Subsidiary of Silgan.

“Canadian Holdco” shall mean 827599 Ontario Inc., an Ontario corporation.

“Canadian Insolvency Law” shall mean any of the Bankruptcy and Insolvency Act
(Canada), the Companies’ Creditors Arrangement Act (Canada), and the Winding-Up
and Restructuring Act (Canada), each as now and hereafter in effect, and any
successors to such statutes and any proceeding under applicable corporate law
seeking an arrangement of, or stay of proceedings to enforce, some or all of the
claims of the corporation’s creditors against it.

“Canadian Loan” shall mean each Loan denominated in Canadian Dollars, which
shall include each Canadian Term Loan and each Canadian Revolving Loan.

“Canadian Pledge Agreement” shall have the meaning provided in Section 6.01(g).

“Canadian Pledge Agreement Collateral” shall mean and include all “Collateral”
(or any similarly defined term) as defined in the Canadian Pledge Agreement.

“Canadian Prime Rate” shall mean the greater of (a) the rate of interest
publicly announced from time to time by the Canadian Reference Bank as its prime
rate in effect for determining interest rates on Canadian Dollar denominated
commercial loans in Canada (which such rate is not necessarily the most

 

7



--------------------------------------------------------------------------------

favored rate of such reference bank and such reference bank may lend to its
customers at rates that are at, above or below such rate) and (b) the annual
rate of interest equal to the sum of (i) the CDOR Rate for a one month interest
period at such time plus (ii) 0.75% per annum.

“Canadian Prime Rate Loans” shall mean any Canadian Term Loan or Canadian
Revolving Loan designated or deemed designated as such by the relevant Canadian
Borrower at the time of the incurrence thereof or conversion thereto.

“Canadian Reference Bank” shall mean The Bank of Nova Scotia, or if such bank
has not publicly announced its Canadian Prime Rate on any date of determination,
such other Canadian bank as the Administrative Agent may determine in its sole
discretion.

“Canadian Revolving Borrower” shall mean Silgan Canada and any other Canadian
Subsidiary that becomes a Revolving Borrower hereunder pursuant to
Section 6.04(b); it being understood that Canadian Revolving Borrowers shall
only be permitted to incur Canadian Revolving Loans under this Agreement.

“Canadian Revolving Lender” shall mean each Lender which has a Canadian
Revolving Loan Commitment or which has any outstanding Canadian Revolving Loans.

“Canadian Revolving Loan” shall have the meaning provided in Section 2.01(f).

“Canadian Revolving Loan Commitment” shall mean, for each Canadian Revolving
Lender, the amount, in Canadian Dollars, set forth opposite such Canadian
Revolving Lender’s name in Schedule I directly below the column entitled
“Canadian Revolving Loan Commitment,” as same may be (x) reduced from time to
time or terminated pursuant to Sections 4.02, 4.03, 5.02 and/or Article X, or
(y) adjusted from time to time as a result of assignments to or from such Lender
pursuant to Sections 2.13 and/or 12.04(b). In addition, the Canadian Revolving
Loan Commitment of each Canadian Revolving Lender shall include, subject to the
consent of such Canadian Revolving Lender, any Extended Canadian Revolving Loan
Commitment of such Canadian Revolving Lender.

“Canadian Revolving Note” shall have the meaning provided in Section 2.05(a).

“Canadian Security Documents” shall mean the Canadian Pledge Agreement and,
after the execution and delivery thereof, each Additional Security Documents
entered into by a Canadian Credit Party.

“Canadian Subsidiary” shall mean each Foreign Subsidiary of Silgan organized
under the laws of Canada or any province or territory thereof.

“Canadian Term Loan” shall mean each Canadian A Term Loan and each Incremental
Term Loan denominated in Canadian Dollars.

“Canadian Term Loan Borrower” shall mean Silgan Canada and each other Canadian
Subsidiary that incurs an Incremental Term Loan hereunder.

“Capital Expenditures” shall mean, with respect to any Person, all expenditures
by such Person which should be capitalized in accordance with generally accepted
accounting principles and, without duplication, the amount of all Capitalized
Lease Obligations incurred by such Person (but excluding any such expenditures
that constitute Permitted Acquisitions).

 

8



--------------------------------------------------------------------------------

“Capitalized Lease Obligations” shall mean, with respect to any Person, all
rental obligations of such Person which, under accounting principles generally
accepted in the United States, are or will be required to be capitalized on the
books of such Person, in each case taken at the amount thereof accounted for as
indebtedness in accordance with such principles.

“Cash Collateral Account” shall have the meaning provided in Section 5.02(a).

“Cash Collateralize” shall mean, to deposit in a controlled account or to pledge
and deposit with, or deliver to the Administrative Agent, or directly to the
applicable Issuing Lender (with notice thereof to the Administrative Agent), for
the benefit of one or more of the Issuing Lenders, the Swingline Lender or the
Lenders, as collateral for Letter of Credit Obligations or obligations of the
Lenders to fund participations in respect of Letter of Credit Obligations or
Swingline Loans, cash or deposit account balances or, if the Administrative
Agent and the applicable Issuing Lender and the Swingline Lender shall agree, in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent,
such Issuing Lender and the Swingline Lender, as applicable. “Cash Collateral”
shall have a meaning correlative to the foregoing and shall include the proceeds
of such cash collateral and other credit support.

“Cash Equivalents” shall mean, as to any Person, (i) securities issued or
directly and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than one
year from the date of acquisition, (ii) time deposits, certificates of deposit
and money market deposits of any commercial bank incorporated in the United
States of recognized standing having capital and surplus in excess of
$50,000,000 with maturities of not more than one year from the date of
acquisition by such Person or any money-market fund sponsored by a registered
broker dealer or mutual fund distributor, (iii) repurchase obligations with a
term of not more than thirty days for underlying securities of the types
described in clause (i) above entered into with any bank meeting the
qualifications specified in clause (ii) above, (iv) commercial paper issued by
the parent corporation of any commercial bank (provided that the parent
corporation and the commercial bank are both incorporated in the United States)
of recognized standing having capital and surplus in excess of $500,000,000 and
commercial paper issued by any Person incorporated in the United States rated at
least A-1 or the equivalent thereof by S&P or at least P-1 or the equivalent
thereof by Moody’s and in each case maturing not more than one year after the
date of acquisition by such Person, (v) marketable direct obligations issued by
the District of Columbia or any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing
within one year from the date of acquisition and, at the time of acquisition,
rated at least “A” by S&P or Moody’s, (vi) investments in money market funds
substantially all of whose assets are comprised of securities of the types
described in clauses (i) through (v) above, and (vii) in the case of a Foreign
Subsidiary, substantially similar investments of the type described above
denominated in foreign currencies and from governments or agencies and
instrumentalities thereof, similarly rated political subdivisions thereof or
similarly capitalized and rated foreign banks, in each case, in the jurisdiction
in which such Foreign Subsidiary is organized.

“CDOR Rate” shall mean the rate of interest per annum determined by the
Administrative Agent on the basis of the Canadian Dealer Offered Rate for a
comparable loan amount and Interest Period appearing on the “Reuters Screen CDOR
Page” (as defined in the International Swap Dealer Association, Inc.’s
definitions, as amended, restated, supplemented or otherwise modified from time
to time), or any successor page, as of 10:00 a.m. on such day (or if such day is
not a Business Day, then on the immediately preceding Business Day). If, for any
reason, such rate does not appear on the Reuters Screen CDOR Page on such day as
contemplated, then the “CDOR Rate” on such day shall be calculated as the
arithmetic average of the rates for a comparable loan amount and Interest Period
applicable to Canadian Dealer Offered Rate quoted by the banks listed in
Schedule I of the Bank Act (Canada) which

 

9



--------------------------------------------------------------------------------

are also Revolving Lenders (or, if there are no such Lenders, then the Canadian
Reference Bank) as of 10:00 a.m. on such day (or if such day is not a Business
Day, then on the immediately preceding Business Day). Each calculation by the
Lenders of the CDOR Rate shall be conclusive and binding for all purposes,
absent manifest error. Notwithstanding the foregoing, if the CDOR Rate shall be
less than zero, such rate shall be deemed zero for purposes of this Agreement.

“CDOR Rate Loan” shall mean a Canadian Loan bearing interest at a rate
determined by reference to the CDOR Rate.

“CERCLA” shall mean the Comprehensive Environmental Response Compensation of
Liability Act of 1980, as the same may be amended from time to time, 42 U.S.C. §
9601 et seq.

“Change of Control” shall mean (i)(a) any “person” or “group” (within the
meaning of Sections 13(d) and 14(d)(2) of the Securities Exchange Act), other
than Permitted Holders, becomes the ultimate “beneficial owner” (as defined in
Rule 13d-3 under the Securities Exchange Act) of more than 40% of the total
voting power of the Voting Stock of Silgan and (b) the Permitted Holders
beneficially own, directly or indirectly, less than 18% of the total voting
power of the Voting Stock of Silgan, (ii) individuals who on the Effective Date
constitute the Board of Directors of Silgan (together with any new directors
nominated by Mr. D. Greg Horrigan and/or Mr. R. Philip Silver and any new
directors whose election by the Board of Directors of Silgan or whose nomination
by the Board of Directors of Silgan for election by Silgan’s stockholders was
approved by a vote of at least a majority of the members of the Board of
Directors of Silgan then in office who either were members of the Board of
Directors of Silgan on the Effective Date or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the members of the Board of Directors of Silgan then in office or
(iii) any “change of control” or similar event shall occur under the Senior
Notes or any Additional Permitted Indebtedness.

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated thereunder and rulings issued thereunder.
Section references to the Code are to the Code as in effect at the date of this
Agreement, and to any subsequent provisions of the Code amendatory thereof,
supplemental thereto or substituted therefor.

“Collateral” shall mean all US Collateral, all Foreign Collateral and all cash
and Cash Equivalents deposited into the Cash Collateral Account or as otherwise
required by Cash Collateral arrangements.

“Collateral Agent” shall mean the Administrative Agent acting as collateral
agent for the respective Secured Creditors pursuant to the respective Security
Documents, and shall include any

 

10



--------------------------------------------------------------------------------

successor Collateral Agent appointed pursuant to the terms of this Agreement or
the respective Security Document, as the case may be.

“Collateral Reinstatement Event” shall mean, at any time after the occurrence of
a Collateral Release Event, the occurrence of either of the following: (a) the
public corporate/corporate family ratings of Silgan from either Moody’s or S&P
fall below Ba1 or BB+ (in each case, with a stable or better outlook) or
(b) Silgan requests that the Liens and security interests in all Collateral
granted by the Credit Parties to secure the Obligations be reinstated.

“Collateral Release Event” shall mean the satisfaction of each of the following
conditions: (a) no Default or Event of Default shall have occurred and be
continuing; (b) the achievement of public corporate/corporate family ratings of
Silgan from each of Moody’s and S&P of at least (in each case, with a stable or
better outlook) (i) Ba1 and BBB- or (ii) Baa3 and BB+ and (c) the Administrative
Agent shall have received a certificate from Silgan certifying to the foregoing
in a manner reasonably acceptable to the Administrative Agent.

“Collateral Release Period” shall mean each period commencing with the
occurrence of a Collateral Release Event and continuing until the occurrence of
the next Collateral Reinstatement Event, if any, immediately following such
Collateral Release Event.

“Commitment Commission” shall have the meaning provided in Section 4.01(a).

“Commitments” shall mean any of the commitments of any Lender, i.e., whether the
US A Term Loan Commitment, the Canadian A Term Loan Commitment, each Incremental
Term Loan Commitment, the Canadian Revolving Loan Commitment, or the Revolving
Loan Commitment (including such Lender’s Incremental Revolving Loan Commitment,
if any).

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Assets” means, for any Person, the total assets of such Person and
its Subsidiaries, as determined from a consolidated balance sheet of such Person
and its consolidated Subsidiaries prepared in accordance with GAAP.

“Consolidated Current Assets” shall mean, at any time, the current assets of
Silgan and its Subsidiaries at such time determined on a consolidated basis.

“Consolidated Current Liabilities” shall mean, at any time, the current
liabilities of Silgan and its Subsidiaries at such time determined on a
consolidated basis, provided that the current portion of the Loans, the Senior
Notes and any Additional Permitted Indebtedness (including any accrued interest
with respect to such current portion and accrued interest on the Senior Notes
and any Additional Permitted Indebtedness), in each case from the last regularly
scheduled interest payment date) shall not be considered current liabilities for
purposes of making the foregoing determination.

“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of Silgan and its Subsidiaries for such period, determined on a consolidated
basis, provided that (i) the net income of any other Person which is not a
Subsidiary of Silgan (including each Unrestricted Subsidiary) or is accounted
for by Silgan by the equity method of accounting shall be included only to the
extent of the payment of cash dividends or cash distributions by such other
Person to Silgan or a Subsidiary thereof during such period, (ii) there shall be
excluded from such calculation (to the extent otherwise included therein) (A)
any non-cash charges incurred in connection with the entering into of this
Agreement and any non-cash

 

11



--------------------------------------------------------------------------------

charges in connection with the refinancing, redemption or early extinguishment
of any Indebtedness and (B) any extraordinary or unusual non-cash gains or
extraordinary or unusual non-cash charges (including non-cash rationalization
and non-cash asset impairment charges), and (iii) there shall be deducted from
such calculation (to the extent not otherwise deducted in accordance with
accounting principles generally accepted in the United States), any cash
payments made in such period on account of an extraordinary or unusual non-cash
charge (including non-cash rationalization charges) incurred in such period or
in a prior period. Notwithstanding the foregoing, Consolidated Net Income shall
include a one-time amount, not to exceed $20,000,000, equal to the increase in
consolidated retained earnings of Silgan and its Subsidiaries for the first
quarter of 2018, calculated on a pre-tax basis, relating to the adoption of
Accounting Standards Update 606 (revenue recognition) issued by the Financial
Accounting Standards Board.

“Consolidated Tangible Assets” shall mean, at any time, the assets of Silgan and
its Subsidiaries determined on a consolidated basis at such time less the amount
of all intangible assets of Silgan and its Subsidiaries at such time, including,
without limitation, all goodwill, customer lists, franchises, licenses, computer
software, patents, trademarks, trade names, copyrights, service marks, brand
names, unamortized deferred charges, unamortized debt discount and capitalized
research and development costs.

“Containers” shall have the meaning provided in the first paragraph of this
Agreement.

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person as a result of such Person being a general partner of the other Person,
unless the underlying obligation is expressly made non-recourse as to such
general partner, and any obligation of such Person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of such
Person, whether or not contingent, (i) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (ii) to
advance or supply funds (x) for the purchase or payment of any such primary
obligation or (y) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (iv) otherwise
to assure or hold harmless the holder of such primary obligation against loss in
respect thereof; provided, however, that the term Contingent Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business. The amount of any Contingent Obligation shall,
unless expressly limited by its terms to a lesser amount, be deemed to be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Contingent Obligation is made (or such lesser amount) or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith.

“Corresponding Obligations” shall mean any obligation to pay an amount to the
Lenders, the Agents or any other Secured Creditor (or any of them), whether for
principal, interest, costs, any overdraft or otherwise and whether present or
future: (a) under or in connection with the Credit Documents other than any
obligation arising under or in connection with the Parallel Debt; (b) under any
other Obligation; or (c) under any other indebtedness as the Secured Creditors
(or the Collateral Agent on their behalf) and the Borrowers may agree from time
to time.

“Credit Documents” shall mean and include this Agreement, each Note, each
Guaranty, each Security Document and, after the execution and delivery thereof,
each Election to Become a Revolving Borrower, each Election to Become a Foreign
Borrower, each Incremental Term Loan Commitment Agreement and each Incremental
Revolving Loan Commitment Agreement.

 

12



--------------------------------------------------------------------------------

“Credit Event” shall mean the making of any Loan or the issuance of any Letter
of Credit.

“Credit Party” shall mean and include each US Credit Party and each Foreign
Credit Party.

“Currency” shall mean Dollars, Euros, Pounds Sterling, Canadian Dollars and any
other freely transferable currency to the extent that such currency is approved
by the Administrative Agent and the respective Incremental Term Loan Lender
and/or Incremental Term Loan Lenders providing the Incremental Term Loans
subject to such Other Alternate Currency.

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

“Defaulting Lender” shall mean, subject to Section 2.17(b), any Lender that
(a) has failed to (i) fund all or any portion of the Revolving Loans, any Term
Loan, participations in Letters of Credit or participations in Swingline Loans
required to be funded by it hereunder within two (2) Business Days of the date
such Loans or participations were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrowers in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Lender, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrowers, the Administrative Agent, any Issuing Lender or the
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrowers, to confirm in writing to the Administrative Agent and the Borrowers
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrowers), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any applicable bankruptcy,
insolvency, reorganization or other similar law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the FDIC or any other state or
federal regulatory authority acting in such a capacity or (iii) become the
subject of a Bail-In Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of (x) the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority or (y) if such Lender or such parent company is solvent,
the appointment of a custodian, conservator, trustee, administrator or similar
Person by a supervisory authority or regulator under or based on the law in the
country where such Lender or such parent company is subject to home
jurisdiction, if applicable law requires that such appointment not be disclosed,
in each case so long as such ownership interest or appointment (as applicable)
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.17(b)) upon delivery of written
notice of such determination to the Borrowers, each Issuing Lender, the
Swingline Lender and each Lender.

 

13



--------------------------------------------------------------------------------

“Delayed Draw Term Loan” shall have the meaning provided in Section 2.01(a).

“Delayed Draw Funding Date” shall mean the date occurring on or after the
Effective Date upon which all of the conditions to funding the Delayed Draw Term
Loan set forth in Section 6.02 are satisfied and the Delayed Draw Term Loan is
funded.

“Delayed Draw Funding Deadline” shall mean the earlier to occur of (a) 3:00 P.M.
(New York Time) on July 22, 2017 and (b) the Delayed Draw Funding Date.

“Designated Credit Parties” shall mean those Credit Parties that are from time
to time party to the Accounts Receivables Facility Documents.

“Dividend” shall mean, with respect to any Person, that such Person has declared
or paid a dividend or returned any equity capital to its stockholders, partners
or members or authorized or made any other distribution, payment or delivery of
property (other than (x) in the case of any Subsidiary of Silgan, common equity
of such Person and (y) in the case of Silgan, additional shares of Qualified
Preferred Stock) or cash to its stockholders, partners or members as such, or
redeemed, retired, purchased or otherwise acquired, directly or indirectly, for
a consideration any shares of any class of its capital stock or any partnership
interests or membership interest outstanding on or after the Effective Date (or
any options or warrants issued by such Person with respect to its capital stock
or such other equity interests), or set aside any funds for any of the foregoing
purposes, or shall have permitted any of its Subsidiaries to purchase or
otherwise acquire for a consideration any shares of any class of the capital
stock or any partnership interests or membership interests of such Person
outstanding on or after the Effective Date (or any options or warrants issued by
such Person with respect to its capital stock or such other equity interests).

“Dollar Denominated Swingline Loan” shall mean all Swingline Loans denominated
in Dollars.

“Dollar Equivalent” shall mean, at any time for the determination thereof, with
respect to an amount of an Alternate Currency (or another foreign currency), the
amount of Dollars which could be purchased with such amount of such Alternate
Currency (or such other foreign currency, as applicable) at the spot exchange
rate therefor as quoted by the Administrative Agent as of 11:00 A.M. (Local
Time) on the date two Business Days prior to the date of any determination
thereof for purchase on such date (or, in the case of any determination pursuant
to Section 2.16 or 12.18 or Section 28 of the US Borrowers/Subsidiaries
Guaranty, on the date of determination); provided, however, that (x) the Dollar
Equivalent of any Primary Alternate Currency Unpaid Drawing shall be determined
at the time the Drawing under the related Primary Alternate Currency Letter of
Credit was paid or disbursed by the relevant Issuing Lender, (y) following the
occurrence of a Sharing Event, the Dollar Equivalent of any Primary Alternate
Currency Unpaid Drawing or unreimbursed payment under a Primary Alternate
Currency Letter of Credit shall be determined on the later of the time the
Drawing under the related Primary Alternate Currency Letter of Credit was paid
or disbursed by relevant Issuing Lender or the date of the occurrence of the
Sharing Event, and (z) for purposes of (i) determining compliance with Sections
2.01(e), 2.01(g), 3.01(c), 5.01(a) and 5.02(a) and (ii) calculating Fees
pursuant to Section 4.01, the Dollar Equivalent of any amounts denominated in
(or with respect to) an Alternate Currency shall be revalued on a monthly basis
using the spot exchange rates therefor as quoted in the Wall Street Journal (or,
if same does not provide such exchange rates, on such other basis as is
satisfactory to the Administrative Agent) on the first Business Day of each
calendar month, although if, at any time during a calendar month, the Aggregate
RL Exposure (for the purposes of the determination thereof, using the Dollar
Equivalent as recalculated based on the spot exchange rate therefor as quoted in
the Wall Street Journal (or, if same does not provide such exchange rates, on
such other basis as is satisfactory to the Administrative Agent) on the
respective date of determination pursuant to this exception) would exceed

 

14



--------------------------------------------------------------------------------

85% of the Total Revolving Loan Commitment then in effect, then at the
discretion of the Administrative Agent or at the request of the Required
Lenders, the Dollar Equivalent shall be reset based upon the spot exchange rates
on such date as quoted in the Wall Street Journal (or, if same does not provide
such exchange rates, on such other basis as is satisfactory to the
Administrative Agent), which rates shall remain in effect until the first
Business Day of the immediately succeeding calendar month or such earlier date,
if any, as the rate is reset pursuant to this sub-clause (z). Notwithstanding
anything to the contrary contained in this definition, at any time that a
Default or an Event of Default then exists, the Administrative Agent may revalue
the Dollar Equivalent of any amounts outstanding under the Credit Documents in
an Alternate Currency in its sole discretion. The Administrative Agent shall
promptly notify Silgan and each Issuing Lender of each determination of the
Dollar Equivalent for each outstanding Alternate Currency Loan and each Primary
Alternate Currency Letter of Credit.

“Dollar Letter of Credit” shall mean any Letter of Credit denominated in
Dollars.

“Dollar Loan” shall mean all Loans denominated in Dollars, which shall include
each US A Term Loan, each Dollar Denominated Swingline Loan and each Dollar
Revolving Loan, as well as each Alternate Currency Loan converted into Dollars
in accordance with the provisions of Section 2.16.

“Dollar Revolving Loan” shall mean all Revolving Loans incurred in Dollars.

“Dollar Unpaid Drawings” shall have the meaning provided in Section 3.05(a).

“Dollars” and the sign “$” shall each mean freely transferable lawful money of
the United States.

“Domestic Subsidiary” shall mean each Subsidiary of Silgan incorporated or
organized in the United States or any State thereof.

“Drawing” shall have the meaning provided in Section 3.05(b).

“Dutch Borrower” shall mean each of Silgan B.V. and Silgan International B.V.

“Dutch Borrower Revolving Loans” shall mean each Revolving Loan made to a Dutch
Borrower.

“Dutch Borrower Revolving Loan Sublimit” shall mean an amount equal to the
lesser of (a) €150,000,000 and (b) the amount of the Total Revolving Loan
Commitment as then in effect. The Dutch Borrower Revolving Loan Sublimit is part
of, and not in addition to, the Total Revolving Loan Commitment.

“Dutch Credit Party” shall mean each Dutch Borrower and each Dutch Guarantor.

“Dutch Guarantee” shall have the meaning provided in Section 6.01(e).

“Dutch Guarantors” shall mean (a) each Dutch Borrower in its capacity as a
guarantor under the Dutch Guarantee, (b) Silgan Partnership C.V., (c) Silgan
Europe Holdings B.V. and (d) each other Foreign Subsidiary organized under the
laws of The Netherlands that is a Material Subsidiary of a Dutch Borrower.

“Dutch Pledge Agreement” shall mean each of the security documents expressed to
be governed by the laws of The Netherlands substantially in the form of Exhibit
I (as modified, supplemented, amended or amended and restated from time to time)
covering all of such Dutch Credit Party’s present and future Dutch Pledge
Agreement Collateral, including, (a) a deed of pledge of shares in the capital
of Silgan Holdings B.V., between Silgan Partnership C.V. as pledgor, the
Administrative Agent as pledgee

 

15



--------------------------------------------------------------------------------

and Silgan Holdings B.V. as company, (b) a deed of pledge of shares in the
capital of Silgan International Holdings B.V., between Silgan Holdings B.V. as
pledgor, the Administrative Agent as pledgee and Silgan International Holdings
B.V. as company, (c) a deed of pledge of shares in the capital of Silgan Europe
Holdings B.V., between Silgan International Holdings B.V. as pledgor, the
Administrative Agent as pledgee and Silgan Europe Holdings B.V. as company and
(d) a deed of pledge of sixty-five percent (65%) of the limited partnership
interests of Silgan Partnership C.V., between Silgan Holdings Inc. and Silgan
Holdings LLC as pledgors, the Administrative Agent as pledgee and Silgan
Holdings Inc. as general partner for and in the name of Silgan Partnership C.V.

“Dutch Pledge Agreement Collateral” shall mean and include all “Collateral” (or
any similarly defined term) as defined in the Dutch Pledge Agreement.

“Dutch Reaffirmation Agreement” shall mean that certain agreement, dated as of
the date hereof, whereby each Credit Party party to the Dutch Pledge Agreement
reaffirms, ratifies and confirms its respective obligations under the Dutch
Pledge Agreement and the Dutch Guarantee and the validity and enforceability of
the Liens granted, and the guarantee made, as applicable, thereunder.

“Dutch Revolving Note” shall have the meaning provided in Section 2.05(a).

“Dutch Security Documents” shall mean the Dutch Pledge Agreement, the Dutch
Reaffirmation Agreement and, after the execution and delivery thereof, each
Additional Security Documents entered into by a Dutch Credit Party.

“Dutch Subsidiary” shall mean each Foreign Subsidiary of Silgan organized under
the laws of The Netherlands.

“EBIT” shall mean, for any period, the Consolidated Net Income of Silgan and its
Subsidiaries for such period, before Interest Expense and provision for taxes
and (to the extent not already otherwise excluded from the calculation thereof
under this Agreement) without giving effect to any gains or losses from sales of
assets (other than sales of inventory in the ordinary course of business), or
any non-cash adjustments resulting from any equity based compensation.

“EBITDA” shall mean, for any period, EBIT for such period, adjusted by
(A) adding thereto (to the extent otherwise deducted in calculating EBIT for
such period) (i) the amount of all depreciation and all amortization and
write-offs of intangibles (including covenants not to compete), goodwill and
impaired assets, (ii) the amount of any fees, expenses or charges (including
bank fees, merger and acquisition fees, accounting fees and legal fees) related
to the transactions contemplated hereby or any equity offering, investments
permitted hereunder, acquisition or recapitalization or Indebtedness permitted
to be incurred hereunder (whether or not successful), (iii) the amount of any
non-recurring charges (including any one-time costs incurred in connection with
acquisitions after the Effective Date and any charges in connection with the
remeasurement of assets due to currency devaluations) in an aggregate amount not
in excess of $50,000,000 in any fiscal year of Silgan, (iv) the amount of all
payments made in connection with severance packages, accelerated payments of
long-term incentive awards, cash payments in lieu of anticipated equity awards,
vested options, pro-rated bonuses, retention payments, and any additional
amounts paid with respect to any increased payments for taxes in connection
therewith in connection with any Permitted Acquisition (including in connection
with the closing or rationalization of any then existing facilities of Silgan or
any of its Subsidiaries in connection with any Permitted Acquisition and of any
facilities of an acquired entity prior to such acquired entity being acquired)
and (v) the amount of any non-cash foreign currency losses attributable to
intercompany loans and (B) subtracting therefrom (to the extent otherwise added
in calculating EBIT for such period) the amount of any non-cash foreign currency
gains attributable to intercompany loans. Following the

 

16



--------------------------------------------------------------------------------

consummation of the Specified Acquisition, EBITDA of the Target for the fiscal
quarters ended March 31, 2016, June 30, 2016, September 30, 2016 and
December 31, 2016 shall be deemed to be $26,200,000, $31,000,000, $21,900,000
and $26,700,000, respectively.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any credit
institution or investment firm established in any EEA Member Country.

“Effective Date” shall have the meaning provided in Section 12.10.

“Election to Become a Foreign Borrower” shall mean a certificate in the form of
Exhibit J-2.

“Election to Become a Revolving Borrower” shall mean a certificate in the form
of Exhibit J-1.

“Eligible Assignee” shall mean any Person that meets the requirements to be an
assignee under Section 12.04(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 12.04(b)(iii)).

“Eligible Transferee” shall mean and include a commercial bank, an insurance
company, a finance company, a financial institution, any fund that invests in
loans or any other “accredited investor” (as defined in Regulation D of the
Securities Act), but excluding Silgan or any of its Subsidiaries.

“EMU Legislation” shall mean the legislative measures of the European Council
for the introduction of, changeover to or operation of a single or unified
European currency.

“End Date” shall mean, for any Margin Reduction Period, the last day of such
Margin Reduction Period.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the date
of this Agreement, and to any subsequent provisions of ERISA, amendatory
thereof, supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean any person (as defined in Section 3(9) of ERISA)
(including each trade or business (whether or not incorporated)) which together
with any Borrower or any Subsidiary of any Borrower would be deemed to be a
“single employer” or a member of the same “controlled group” of “contributing
sponsors” within the meaning of Section 4001 of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor thereto), as in
effect from time to time.

 

17



--------------------------------------------------------------------------------

“Euro” shall mean the single currency of the participating member states as
described in any EMU Legislation.

“Euro Denominated Swingline Loan” shall mean each Swingline Loan denominated in
Euros at the time of incurrence thereof.

“Euro Equivalent” shall mean, at any time for the determination thereof, the
amount of Euros which could be purchased with the amount of Dollars involved in
such computation at the spot rate of exchange therefor as quoted by the
Administrative Agent as of 11:00 A.M. (Local Time) on the date two Business Days
prior to the date of any determination thereof for purchase on such date (or, in
the case of any determination pursuant to Section 12.18, on the date of
determination).

“Euro Rate” shall mean:

(i)        for any Borrowing of Loans denominated in Dollars, the Eurodollar
Rate,

(ii)        for any Borrowing of Loans denominated in a Primary Alternate
Currency, with respect to each Interest Period applicable thereto, the rate per
annum that appears on the Reuters Screen LIBOR01 (or, if such page is no longer
available, such other comparable page as may, in the opinion of the
Administrative Agent, replace such page for the purpose of displaying such rate)
as the interbank offereddetermined on the basis of the rate for deposits in such
Primary Alternate Currency with maturities comparable to such Interest Period as
offor a period equal to the applicable Interest Period as published by the ICE
Benchmark Administration Limited, a United Kingdom company, or a comparable or
successor quoting service approved by the Administrative Agent, at approximately
11:00 AM (London time) on the applicable Interest Determination Date, provided
that, to the extent that an interest rate is not ascertainable pursuant to the
foregoing provisions of this clause (ii), the rate above instead shall be the
offered quotation to first-class banks in the London interbank Eurodollar market
by the Administrative Agent for deposits in such Primary Alternate Currency of
amounts in immediately available funds comparable to the outstanding principal
amount of the Euro Rate Loan of the Administrative Agent (in its capacity as a
Lender (or, if the Administrative Agent is not a Lender with respect thereto,
taking the average principal amount of the Euro Rate Loan then being made by the
various Lenders pursuant thereto)) with maturities comparable to the Interest
Period applicable to such Euro Rate Loan commencing two Business Days thereafter
as of 11:00 A.M. (London time) on the applicable Interest Determination Date;
provided that in the event the Administrative Agent has made any determination
pursuant to. Notwithstanding the foregoing, unless otherwise specified in any
amendment to this Agreement entered into in accordance with Section 2.10(a) in
respect of Alternate Currency Loans denominated in the applicable Primary
Alternate Currency, the relevant Euro Rate determined pursuant to this
definitionh), in the event that a Replacement Rate with respect to such Primary
Alternate Currency shall instead be the rate determined by the Administrative
Agent as the all-in-cost of funds for the Administrative Agent to fund the
respective Alternate Currency Loan denominated in such Primary Alternate
Currency with maturities comparable to the Interest Period applicable
thereto;the Euro Rate is implemented then all references herein to the Euro Rate
shall be deemed references to such Replacement Rate.

(iii)      for any Euro Denominated Swingline Loans, the Overnight Euro Rate;
and

(iv)      for any Borrowing of Loans denominated in an Other Alternate Currency
(other than Canadian Loans), such rate per annum as shall be agreed upon by the
respective Incremental Term Loan Borrower, the Administrative Agent and the
relevant Incremental Term Loan Lenders and set forth in the relevant Incremental
Term Loan Commitment Agreement.

 

18



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if the Euro Rate shall be less than zero, such
rate shall be deemed zero for purposes of this Agreement.

“Euro Rate Loan” shall mean each Loan other than a Base Rate Loan, a Canadian
Revolving Loan and a Canadian Term Loan.

“Eurodollar Loan” shall mean each Dollar Loan (other than a Dollar Denominated
Swingline Loan) designated as a Eurodollar Loan by any Borrower at the time of
the incurrence thereof or conversion thereto by such Borrower.

“Eurodollar Rate” shall mean, with respect to each Interest Period for a
Eurodollar Loan, (a) the rate of interest per annum that appears on the Reuters
Screen LIBOR01 (or, if such page is no longer available, such other comparable
page as may, in the opinion ofdetermined on the basis of the rate for deposits
in Dollars for a period equal to the applicable Interest Period as published by
the ICE Benchmark Administration Limited, a United Kingdom company, or a
comparable or successor quoting service approved by the Administrative Agent,
replace such page for the purpose of displaying such rate) as the interbank
offered rate for Dollar deposits with maturities comparable to such Interest
Period as ofat approximately 11:00 AM (London time) on the applicable Interest
Determination Date, provided that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this clause (a), the rate
above instead shall be the offered quotation to first-class banks in the London
interbank Eurodollar market by the Administrative Agent for Dollar deposits of
amounts in immediately available funds comparable to the outstanding principal
amount of the Eurodollar Loan of the Administrative Agent (in its capacity as a
Lender (or, if the Administrative Agent is not a Lender with respect thereto,
taking the average principal amount of the Eurodollar Loan then being made by
the various Lenders pursuant thereto)) with maturities comparable to the
Interest Period applicable to such Eurodollar Loan commencing two Business Days
thereafter as of 11:00 A.M. (London time) on the applicable Interest
Determination Date, in either case divided by (b) a percentage equal to 100%
minus the then stated maximum rate of all reserve requirements (including,
without limitation, any marginal, emergency, supplemental, special or other
reserves required by Applicable Law) applicable to any member bank of the
Federal Reserve System in respect of Eurocurrency funding or liabilities as
defined in Regulation D (or any successor category of liabilities under
Regulation D). Notwithstanding the foregoing, if the Eurodollar Rate shall be
less than zero, such rate shall be deemed zero for purposes of this Agreement.
Notwithstanding the foregoing, unless otherwise specified in any amendment to
this Agreement entered into in accordance with Section 2.10(h), in the event
that a Replacement Rate with respect to the Eurodollar Rate is implemented then
all references herein to the Eurodollar Rate shall be deemed references to such
Replacement Rate.

“Euro-zone” shall mean the region composed of the member states as described in
any EMU Legislation.

“Event of Default” shall have the meaning provided in Article X.

“Excess Cash Flow” shall mean, for any period, the remainder of (a) the sum of
(I) Adjusted Consolidated Net Income for such period and (II) the decrease, if
any, in Working Capital from the first day to the last day of such period,
minus, without duplication, (b) the sum of (I) the amount of all Capital
Expenditures made by Silgan and its Subsidiaries (to the extent that such
Subsidiary’s Adjusted Consolidated Net Income is included in clause (a)(I) of
this definition) on a consolidated basis during such period, other than Capital
Expenditures to the extent financed through insurance or condemnation proceeds,
Asset Sale proceeds, proceeds from a sale and leaseback transaction, proceeds
utilizing the Net Equity Proceeds Amount or the Retained Excess Cash Flow Amount
or Indebtedness (other than Canadian Revolving Loans, Revolving Loans or
Swingline Loans) during such period, (II) the aggregate

 

19



--------------------------------------------------------------------------------

principal amount of permanent payments or prepayments on Indebtedness for
borrowed money of Silgan and its Subsidiaries (to the extent that such
Subsidiary’s Adjusted Consolidated Net Income is included in clause (a)(I) of
this definition) (other than (A) repayments or prepayments of intercompany
loans, (B) repayments or prepayments of Indebtedness to the extent made with
insurance or condemnation proceeds, Asset Sale proceeds, proceeds from a sale
and leaseback transaction, equity proceeds or proceeds from the incurrence or
issuance of any Indebtedness and (C) repayments of Loans, provided that
repayments of Loans shall be deducted in determining Excess Cash Flow if such
repayments were required as a result of a Term Loan Scheduled Repayment) on a
consolidated basis during such period, (III) the increase, if any, in Working
Capital from the first day to the last day of such period, (IV) the aggregate
amount of costs and expenses incurred by Silgan and its Subsidiaries (to the
extent that such Subsidiary’s Adjusted Consolidated Net Income is included in
clause (a)(I) of this definition) during such period in connection with the
consolidation and plant rationalization of their operations to the extent such
amounts have not reduced Adjusted Consolidated Net Income for such period or
constituted Capital Expenditures made during such period, (V) the aggregate
amount of Investments made under Section 9.05(xiii) during such period except to
the extent utilizing (x) proceeds from the Permitted Additional Investment
Basket Amount or (y) insurance or condemnation proceeds, Asset Sale proceeds,
sale and leaseback proceeds or Indebtedness proceeds and (VI) the aggregate
amount of cash Dividends paid pursuant to Sections 9.03(iii) and (iv) (other
than Dividends paid in respect of withholding taxes in connection with employee
stock compensation plans in an aggregate amount not to exceed $25,000,000 in any
consecutive four fiscal quarter period) during such period except to the extent
utilizing (x) proceeds from the Net Equity Proceeds Amount or (y) insurance
proceeds or condemnation proceeds, Asset Sale proceeds, sale and leaseback
proceeds or Indebtedness proceeds.

“Exchange Percentage” shall mean, as to each Lender, a fraction, expressed as a
decimal, of which (a) the numerator shall be the sum of (i) the aggregate
outstanding principal amount of the Loans owed to such Lender and (ii) the LC
Exposure of such Lender, and (b) the denominator shall be the sum of (i) the
aggregate outstanding principal amount of the Loans owed to all the Lenders and
(ii) the aggregate LC Exposure of all the Lenders.

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
Lending Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, United States federal, Canadian or Dutch withholding Taxes imposed on
amounts payable to or for the account of such Lender with respect to an
applicable interest in a Loan or Commitment pursuant to a law in effect on the
date on which (i) such Lender acquires such interest in the Loan or Commitment
(other than pursuant to an assignment request by the Borrowers under
Section 2.13) or (ii) such Lender changes its Lending Office, except in each
case to the extent that, pursuant to Section 2.12, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
Lending Office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 5.04(g) and (d) any United States federal withholding Taxes imposed
under FATCA.

“Existing Credit Agreement” shall mean that certain Credit Agreement, dated as
of January 14, 2014, among Silgan, Containers, Plastics, Manufacturing, Silgan
Can Company, Silgan Canada, certain other Subsidiaries of Silgan, the financial
institutions party thereto and Wells Fargo, as administrative agent, as amended,
modified or supplemented through the Effective Date.

“Existing Indebtedness” shall have the meaning provided in Section 9.04(ii).

 

20



--------------------------------------------------------------------------------

“Existing Letters of Credit” shall have the meaning provided in Section 3.01(a).

“Extended Canadian Revolving Loan Commitments” shall have the meaning provided
in Section 2.18.

“Extended Revolving Loan Commitments” shall have the meaning provided in
Section 2.18.

“Extended Term Loans” shall have the meaning provided in Section 2.18.

“Extension” shall have the meaning provided in Section 2.18.

“Extension Offer” shall have the meaning provided in Section 2.18.

“Farm Credit Lender” shall mean a federally-chartered Farm Credit System lending
institution organized under the Farm Credit Act of 1971, as amended.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as enacted on the
Effective Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), and the regulations
promulgated thereunder or published administrative guidance implementing such
Sections and any agreements entered into pursuant to Section 1471(b)(1) of the
Code.

“FCPA” shall mean The United States Foreign Corrupt Practices Act of 1977, as
amended.

“Federal Funds Rate” shall mean, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day, provided that if such
rate is not so published for any day which is a Business Day, the Federal Funds
Rate for such day shall be the average of the quotation for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.
Notwithstanding the foregoing, if the Federal Funds Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Fees” shall mean all amounts payable pursuant to or referred to in
Section 4.01.

“ First Amendment Effective Date” means May 30, 2018.

“Foreign Borrower” shall mean a Canadian Term Loan Borrower, any other Foreign
Incremental Term Loan Borrower, a Canadian Revolving Borrower, a Dutch Borrower
and/or any other Foreign Revolving Borrower, as the context may require.

“Foreign Collateral” shall mean the capital stock or other equity interests
covered by any of the Foreign Security Documents, including all Additional
Collateral covered thereby.

“Foreign Credit Party” shall mean each Foreign Borrower, each Canadian
Guarantor, each Dutch Guarantor and each Related Foreign Company Guarantor.

“Foreign Incremental Term Loan Borrower” shall mean any Wholly-Owned Foreign
Subsidiary of Silgan that becomes an Incremental Term Loan Borrower pursuant to
Section 6.04(b).

“Foreign Lender” shall mean (a) if the applicable Borrower is a US Person, a
Lender that is not a US Person, and (b) if the applicable Borrower is not a US
Person, a Lender that is resident or organized under the laws of a jurisdiction
other than that in which such Borrower is resident for tax purposes.

 

21



--------------------------------------------------------------------------------

“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program (other than a statutorily
required program) established or maintained outside the United States of America
by Silgan or any one or more of its Subsidiaries primarily for the benefit of
employees of Silgan or such Subsidiaries residing outside the United States of
America, which plan, fund or other similar program provides, or results in,
retirement income, a deferral of income in contemplation of retirement or
payments to be made upon termination of employment, and which plan is not
subject to ERISA or the Code.

“Foreign Revolving Borrower” shall mean (i) each Dutch Borrower, (ii) in the
case of Canadian Revolving Loans only, each Canadian Revolving Borrower, and
(iii) any other Wholly-Owned Foreign Subsidiary of Silgan that becomes a
Revolving Borrower pursuant to Section 6.04(b).

“Foreign Security Documents” shall have the meaning provided in Section 6.04(b)
and, after the execution and delivery thereof, shall include each Additional
Security Document entered into by a Foreign Credit Party.

“Foreign Subsidiary” shall mean, as to any Person, each Subsidiary of such
Person which is not a Domestic Subsidiary.

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender,
(a) with respect to any Issuing Lender, such Defaulting Lender’s RL Percentage
of the outstanding Letter of Credit Obligations with respect to Letters of
Credit issued by such Issuing Lender, other than such Letter of Credit
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Revolving Loan Commitment percentage of outstanding Swingline Loans
other than Swingline Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof.

“Fronting Fees” shall have the meaning provided in Section 4.01(d).

“Fund” means any Person (other than a natural Person or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural Person) that is (or will be) engaged in making, purchasing,
holding or otherwise investing in commercial loans, bonds and similar extensions
of credit in the ordinary course of its activities.

“GAAP” shall mean generally accepted accounting principles in effect in the
United States of America applied on a consistent basis.

“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supranational bodies such as the European Union or the European Central
Bank).

“Guarantor” shall mean and include each US Guarantor, each Canadian Guarantor,
each Dutch Guarantor and each Related Foreign Company Guarantor.

“Guaranty” shall mean and include the US Borrowers/Subsidiaries Guaranty, the
Canadian Borrowers/Subsidiaries Guarantee, the Dutch Guarantee, each Related
Foreign Company Guaranty and each other guaranty that may be executed and
delivered pursuant to Section 8.10.

 

22



--------------------------------------------------------------------------------

“Incremental Commitment Agreement” shall mean any Incremental Term Loan
Commitment Agreement and/or any Incremental Revolving Loan Commitment Agreement,
as the context may require.

“Incremental Commitment Effectiveness Requirements” shall mean, with respect to
any provision of an Incremental Term Loan Commitment or an Incremental Revolving
Loan Commitment on a given Incremental Loan Commitment Date, subject to
Section 1.03, the satisfaction of each of the following conditions on or prior
to the effective date of the respective Incremental Commitment Agreement: (i) no
Default or Event of Default then exists or would result therefrom and all of the
representations and warranties contained herein and in the other Credit
Documents are true and correct in all material respects at such time (unless
stated to relate to a specific earlier date, in which case such representations
and warranties shall be true and correct in all material respects as of such
earlier date); (ii) Silgan and its Subsidiaries shall have delivered such
technical amendments, modifications and/or supplements to the respective
Security Documents as are reasonably requested by the Administrative Agent to
ensure that the additional Obligations to be incurred pursuant to the
Incremental Term Loan Commitments or Incremental Revolving Loan Commitments (as
applicable) are secured by, and entitled to the benefits of, the Security
Documents (to the extent required by the terms of this Agreement); (iii) Silgan
shall have delivered to the Administrative Agent an opinion or opinions, in form
and substance reasonably satisfactory to the Administrative Agent, from counsel
to the Credit Parties reasonably satisfactory to the Administrative Agent and
dated the relevant Incremental Loan Commitment Date, covering such of the
matters set forth in the opinions of counsel delivered to the Administrative
Agent on the Effective Date pursuant to Section 6.01(c) as may be reasonably
requested by the Administrative Agent, and such other matters incident to the
transactions contemplated thereby as the Administrative Agent may reasonably
request; (iv) Silgan and the other Credit Parties shall have delivered to the
Administrative Agent such other officers’ certificates, resolutions and evidence
of good standing as the Administrative Agent shall reasonably request; (v) to
the extent requested by any Incremental Term Loan Lenders or any Incremental
Revolving Lenders, as the case may be, Incremental Term Notes or Revolving Notes
(as applicable) will be issued, at Silgan’s expense, to such Lenders, to be in
conformity with the requirements of Section 2.05 (with appropriate
modifications) to the extent needed to reflect the Incremental Term Loan
Commitments or Incremental Revolving Loan Commitments and outstanding
Incremental Term Loans or Revolving Loans made by such Incremental Term Loan
Lenders or Incremental Revolving Lenders, as the case may be; (vi) if the
respective Borrower is a Wholly-Owned Foreign Subsidiary of Silgan, the
provisions of Section 6.04 shall have been satisfied to the extent provided
therein; (vii) calculations are made by Silgan demonstrating compliance with the
covenants contained in Sections 9.07 and 9.08 for the Calculation Period most
recently ended prior to such date of effectiveness, on a Pro Forma Basis, as if
the relevant Incremental Term Loans or Revolving Loans to be made pursuant to
such Incremental Term Loan Commitments or Incremental Revolving Loan Commitments
(in each case, assuming the full utilization thereof) had been incurred and
after giving effect to the application of the proceeds therefrom (including,
without limitation, any Permitted Acquisition which is to be financed with the
proceeds of such Loans (as well as other Permitted Acquisitions theretofore
consummated after the first day of such Calculation Period) had occurred on the
first day of such Calculation Period); and (viii) on or prior to each
Incremental Loan Commitment Date (in addition to the applicable conditions
precedent set forth in Section 6.03 to the extent required to be satisfied on
such date), the Administrative Agent shall have received from the chief
financial officer or treasurer of Silgan a certificate (x) certifying as to
which provisions of the Senior Notes Documents and any Additional Permitted
Silgan Indebtedness Document that the respective incurrence of Incremental Term
Loans or Revolving Loans to be made pursuant to such Incremental Term Loan
Commitments or Incremental Revolving Loan Commitments (in each case, assuming
the full utilization thereof) will be justified and that such incurrence will
not violate such provisions, and (y) containing calculations (in reasonable
detail) demonstrating compliance with preceding clause (vii) and sub-clause
(viii)(x).

 

23



--------------------------------------------------------------------------------

“Incremental Commitment Termination Date” shall mean (x) with respect to any
Tranche of Incremental Term Loans, the last date by which Incremental Term Loans
under such Tranche may be incurred under this Agreement, which date shall be set
forth in the respective Incremental Term Loan Commitment Agreement but may be no
later than the latest Maturity Date then in effect, and (y) with respect to any
Tranche of Incremental Revolving Loan Commitments, the last date such
Incremental Revolving Loan Commitments may become effective but may be no later
than the latest Maturity Date then in effect.

“Incremental Loan Commitment Date” shall mean any Incremental Term Loan
Borrowing Date or any Incremental Revolving Loan Commitment Date, as the context
may require.

“Incremental Loan Commitment Request Requirements” shall mean, with respect to
any request for an Incremental Term Loan Commitment made pursuant to
Section 2.14 or Incremental Revolving Loan Commitment made pursuant to
Section 2.15, the satisfaction of each of the following conditions on the date
of such request: (i) no Default or Event of Default then exists or would result
therefrom and all of the representations and warranties contained herein and in
the other Credit Documents are true and correct in all material respects at such
time (unless stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date); (ii) Silgan and its Subsidiaries will be in
compliance with Sections 9.07 and 9.08 for the Calculation Period most recently
ended prior to the date of the request for Incremental Term Loan Commitments or
Incremental Revolving Loan Commitments, as the case may be, on a Pro Forma
Basis, as if the relevant Loans to be made pursuant to such Incremental Term
Loan Commitments or Incremental Revolving Loan Commitments (in each case,
assuming the full utilization thereof) had been incurred and after giving effect
to the application of the proceeds therefrom (including, without limitation, any
Permitted Acquisition which is to be financed with the proceeds of such Loans
(as well as other Permitted Acquisitions theretofore consummated after the first
day of such Calculation Period) had occurred on the first day of such
Calculation Period); and (iii) the respective incurrence of Incremental Term
Loans or incurrence of Revolving Loans (assuming full utilization of such
Incremental Revolving Loan Commitments) may be incurred in accordance with, and
will not violate the provisions of, the Senior Notes Documents and any
Additional Permitted Silgan Indebtedness Document.

“Incremental Revolving Lender” shall have the meaning provided in
Section 2.15(b).

“Incremental Revolving Loan Commitment Agreement” shall mean an Incremental
Revolving Loan Commitment Agreement substantially in the form of Exhibit M
(appropriately completed) executed in accordance with Section 2.15.

“Incremental Revolving Loan Commitment Date” shall mean each date upon which an
Incremental Revolving Loan Commitment under an Incremental Revolving Loan
Commitment Agreement becomes effective as provided in Section 2.15(b).

“Incremental Revolving Loan Commitments” shall mean, for any Lender, any
commitment by such Lender to make Revolving Loans as agreed to by such Lender in
the Incremental Revolving Loan Commitment Agreement delivered pursuant to
Section 2.15; it being understood, however, that on each date upon which an
Incremental Revolving Loan Commitment of any Lender becomes effective, such
Incremental Revolving Loan Commitment of such Lender shall be added to (and
thereafter become a part of) the Revolving Loan Commitment of such Lender for
all purposes of this Agreement as contemplated by Section 2.15.

“Incremental Term Loan” shall have the meaning provided in Section 2.01(d).

 

24



--------------------------------------------------------------------------------

“Incremental Term Loan Borrower” shall mean Silgan (if Silgan incurs Incremental
Term Loans) and each Foreign Incremental Term Loan Borrower.

“Incremental Term Loan Borrowing Date” shall mean, with respect to each Tranche
of Incremental Term Loans, each date on which Incremental Term Loans of such
Tranche are incurred pursuant to Section 2.01(d) and as otherwise permitted by
Section 2.14.

“Incremental Term Loan Commitment” shall mean, for each Lender, any commitment
to make Incremental Term Loans provided by such Lender pursuant to Section 2.14,
in such amount as agreed to by such Lender in the respective Incremental Term
Loan Commitment Agreement and as set forth opposite such Lender’s name in
Schedule I (as modified in accordance with Section 2.14) directly below the
column entitled “Incremental Term Loan Commitment”, as the same may be
(x) reduced from time to time or terminated pursuant to Sections 4.02, 4.03,
5.02 and/or Article X or (y) adjusted from time to time as a result of
assignments to and from such Lender pursuant to Sections 2.13 and/or 12.04(b).

“Incremental Term Loan Commitment Agreement” shall mean each Incremental Term
Loan Commitment Agreement in the form of Exhibit L (appropriately completed)
executed in accordance with Section 2.14.

“Incremental Term Loan Lender” shall have the meaning provided in
Section 2.14(b).

“Incremental Term Loan Maturity Date” shall mean, for any Tranche of Incremental
Term Loans, the final maturity date set forth for such Tranche of Incremental
Term Loans in the respective Incremental Term Loan Commitment Agreement relating
thereto, provided that the final maturity date for all Incremental Term Loans of
a given Tranche shall be the same date.

“Incremental Term Loan Scheduled Repayment” shall have the meaning provided in
Section 5.02(e).

“Incremental Term Note” shall have the meaning provided in Section 2.05(a).

“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness (including principal, interest, fees and charges) of such Person
for borrowed money or for the deferred purchase price of property or services,
(ii) indebtedness under all bankers’ acceptances, and the face amount of all
letters of credit issued for the account of such Person and all drafts drawn
thereunder, (iii) all liabilities secured by any Lien on any property owned by
such Person, whether or not such liabilities have been assumed by such Person
(provided that, if the Person has not assumed or otherwise become liable in
respect of such indebtedness, such indebtedness shall be deemed to be in an
amount equal to the lesser of (x) the amount of such indebtedness and (y) the
fair market value (as determined in good faith by Silgan) of the property to
which such Lien relates), (iv) the aggregate amount required to be capitalized
under leases under which such Person is the lessee, (v) all obligations under
Interest Rate Protection Agreements and (vi) all Contingent Obligations of such
Person. Notwithstanding the foregoing, Indebtedness (x) shall not include trade
payables and accrued expenses incurred by any Person in accordance with
customary practices and in the ordinary course of business of such Person,
(y) shall include the obligations under the Accounts Receivable Facility to the
extent that such obligations are required to be reflected as a liability on the
consolidated balance sheet of Silgan in accordance with accounting principles
generally accepted in the United States and (z) shall include the obligations
under supply chain financing arrangements to the extent that such obligations
are required to be reflected as a liability on the consolidated balance sheet of
Silgan in accordance with accounting principles generally accepted in the United
States.

 

25



--------------------------------------------------------------------------------

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.

“Individual Canadian RL Exposure” shall mean, at any time for any Canadian
Revolving Lender, the aggregate principal amount of all Canadian Revolving Loans
made by such Canadian Revolving Lender and outstanding at such time.

“Individual RL Exposure” shall mean, at any time for any Revolving Lender, the
sum of (I) the aggregate principal amount of all Revolving Loans made by such
Revolving Lender and outstanding at such time (for this purpose, using the
Dollar Equivalent of each Primary Alternate Currency Revolving Loan of such
Revolving Lender then outstanding), (II) such Revolving Lender’s RL Percentage
of all Letter of Credit Obligations at such time and (III) such Revolving
Lender’s RL Percentage of the aggregate principal amount of all Swingline Loans
outstanding at such time (for this purpose, using the Dollar Equivalent of each
outstanding Euro Denominated Swingline Loan)

“Initial Revolving Loan Maturity Date” shall mean March 24, 2022May 30, 2023;
provided that if, on the date that is 91 days prior to the maturity date of any
of the 2020/2022 Senior Notes, all of the 2020/2022 Senior Notes that mature on
such maturity date have not been (a) repaid in full, (b) amended to extend the
final maturity date thereof to a date that is more than 90 days after the
Initial Revolving Loan Maturity Date or (c) refinanced with other senior notes
with a final maturity date that is more than 90 days after the Initial Revolving
Loan Maturity Date, then the Initial Revolving Loan Maturity Date will be the
date that is 91 days prior to the earliest maturity date of any such 2020/2022
Senior Notes which remain outstanding.

“Initial Term Loan Maturity Date” shall mean March 24, 2023May  30, 2024;
provided that if, on the date that is 91 days prior to the maturity date of any
of the 2020/2022 Senior Notes, all of the 2020/2022 Senior Notes that mature on
such maturity date have not been (a) repaid in full, (b) amended to extend the
final maturity date thereof to a date that is more than 90 days after the
Initial Term Loan Maturity Date or (c) refinanced with other senior notes with a
final maturity date that is more than 90 days after the Initial Term Loan
Maturity Date, then the Initial Term Loan Maturity Date will be the date that is
91 days prior to the earliest maturity date of any such 2020/2022 Senior Notes
which remain outstanding.

“Interest Coverage Ratio” shall mean, for any period, the ratio of (x) EBITDA
for such period to (y) Interest Expense for such period.

“Interest Determination Date” shall mean the second Business Day prior to the
commencement of any Interest Period relating to a Euro Rate Loan.

“Interest Expense” shall mean, for any period, the sum of (i) the total
consolidated interest expense of Silgan and its Subsidiaries for such period
(without giving effect to any amortization or write-off of up-front fees and
expenses in connection with any debt issuance or any premiums paid in connection
with refinancing or repurchasing any Indebtedness) net of any total consolidated
interest income of Silgan and its Subsidiaries for such period and (ii) the
product of (A) the aggregate amount of all cash Dividend payments made on any
class of Qualified Preferred Stock prior to the fifth anniversary after the
issuance of such Qualified Preferred Stock and (B) a fraction, the numerator of
which is one and the denominator of which is one minus the current effective
consolidated federal, state, local and foreign income tax rate of Silgan
expressed as a decimal.

“Interest Period” shall have the meaning provided in Section 2.09.

 

26



--------------------------------------------------------------------------------

“Interest Rate Protection Agreement” shall mean any interest rate cap agreement,
interest rate swap agreement, interest rate collar agreement, interest rate
hedging agreement or other similar agreement or arrangement.

“Investments” shall have the meaning provided in Section 9.05.

“IRS” shall mean the United States Internal Revenue Service.

“ISP98 ” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

“ Issuing Country” shall have the meaning provided in Section 12.19.

“Issuing Lender” shall mean each of Wells Fargo, Bank of America, N.A., Goldman
Sachs Bank USA (solely with respect to standby Letters of Credit), HSBC Bank
USA, National Association, Mizuho Bank, Ltd and Coöperatieve Rabobank U.A., New
York Branch and any other Lender reasonably acceptable to the Administrative
Agent which, at the request of Silgan, agrees in such Lender’s sole discretion
to issue Letters of Credit hereunder; provided that, if any Extension or
Extensions of Revolving Loan Commitments is or are effected in accordance with
Section 2.18, then upon the occurrence of the Initial Revolving Loan Maturity
Date and on each later date which is or was at any time a Revolving Loan
Maturity Date with respect to Revolving Loan Commitments (each, an “Issuing
Lender Termination Date”), each Issuing Lender at such time shall have the right
to resign as an Issuing Lender on, or on any date within 20 Business Days after,
the respective Issuing Lender Termination Date, in each case upon not less than
10 days’ prior written notice thereof to Silgan and the Administrative Agent
and, in the event of any such resignation and upon the effectiveness thereof,
the respective entity so resigning shall retain all of its rights hereunder and
under the other Credit Documents as an Issuing Lender with respect to all
Letters of Credit theretofore issued by it (which Letters of Credit shall remain
outstanding in accordance with the terms hereof until their respective
expirations) but shall not be required to issue any further Letters of Credit
hereunder. If at any time and for any reason (including as a result of
resignations as contemplated by the proviso to the preceding sentence), each
Issuing Lender has resigned in such capacity in accordance with the preceding
sentence, then no Person shall be an Issuing Lender hereunder obligated to issue
Letters of Credit unless and until (and only for so long as) a Lender (or an
affiliate of a Lender) reasonably satisfactory to the Administrative Agent and
Silgan agrees to act as an Issuing Lender hereunder. Any Issuing Lender may, in
its discretion, arrange for one or more Letters of Credit to be issued by one or
more Affiliates of such Issuing Lender (in which case each such Affiliate shall
be the Issuing Lender of such Letters of Credit). To the extent that any
Affiliate of the Administrative Agent is an Issuing Lender hereunder, such
Affiliate also shall cease to be an Issuing Lender hereunder as provided in
Section 11.09 to the same extent as the Administrative Agent.

“Issuing Lender Termination Date” shall have the meaning set forth in the
definition of “Issuing Lender” contained herein.

“Joint Lead Arrangers” shall mean Wells Fargo Securities, LLC, Merrill Lynch,
Pierce, Fenner & Smith Incorporated (or any other registered broker-dealer
wholly-owned by Bank of America Corporation to which all or substantially all of
Bank of America Corporation’s or any of its subsidiaries’ investment banking,
commercial lending services or related businesses may be transferred following
the date hereof), Goldman Sachs Bank USA, HSBC USA, National Association, Mizuho
Bank, LTD and Coöperatieve Rabobank U.A., New York Branch, in their respective
capacities as Joint Lead Arrangers and Joint Bookrunners for the credit
facilities provided for hereunder.

 

27



--------------------------------------------------------------------------------

“Joint Venture” shall mean any Person (other than a Subsidiary of Silgan) in
which Silgan (directly or through one or more of its Subsidiaries) owns 50% or
less of the equity interests.

“Judgment Currency” shall have the meaning provided in Section 12.18(a).

“Judgment Currency Conversion Date” shall have the meaning provided in
Section 12.18(a).

“ LC Commitment” means, as to any Issuing Lender, the obligation of such Issuing
Lender to issue Letters of Credit for the account of any Revolving Borrower from
time to time in an aggregate amount equal to (a) for each of the initial Issuing
Lenders, the amount set forth opposite the name of each such initial Issuing
Lender on Schedule XII; provided that, if (i) the Revolving Borrowers have
requested trade letters of credit that Goldman Sachs Bank USA is unable to
provide and (ii) no Issuing Lender (other than Goldman Sachs Bank USA) has
capacity under its LC Commitment to issue additional Letters of Credit at such
time, then notwithstanding the amount set forth on Schedule XII, the amount of
Wells Fargo’s LC Commitment shall be automatically increased, solely during the
period that the events in clauses (i) and (ii) above exist, by an amount equal
to the portion of the LC Commitment of Goldman Sachs Bank USA that is
unavailable for the issuance of such trade letters of credit requested by the
Revolving Borrowers and (b) for any other Issuing Lender becoming an Issuing
Lender after the First Amendment Effective Date, such amount as separately
agreed to in a written agreement between Silgan and such Issuing Lender (which
such agreement shall be promptly delivered to the Administrative Agent upon
execution), in each case of clauses (a) and (b) above, any such amount may be
changed after the First Amendment Effective Date in a written agreement between
Silgan and such Issuing Lender (which such agreement shall be promptly delivered
to the Administrative Agent upon execution).

“LC Exposure” shall mean, at any time, the sum of (i) the aggregate Stated
Amount of all outstanding Letters of Credit at such time and (ii) the aggregate
amount of all Unpaid Drawings that have not yet been reimbursed by or on behalf
of the Revolving Borrowers at such time.

“LC Reserve Account” shall have the meaning provided in Section 2.16(i).

“Lease Accounting GAAP Change” has the meaning assigned to such term in
Section 1.0212.07(ba ).

“Leaseholds” of any Person shall mean all of the right, title and interest of
such Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

“Lender” shall have the meaning provided in the first paragraph of this
Agreement.

“Lender Participant” shall have the meaning provided in Section 12.04(c).

“Lender Participant Register” shall have the meaning provided in
Section 12.04(c).

“Lending Office” shall mean, with respect to any Lender, the office where such
Lender maintains such Lender’s extension of Loans.

“Letter of Credit” shall have the meaning provided in Section 3.01(a).

“Letter of Credit Fees” shall have the meaning provided in Section 4.01(c).

“Letter of Credit Obligations” shall mean, at any time, the sum of (i) the
aggregate Stated Amount of all outstanding Letters of Credit and (ii) the
aggregate amount of all Unpaid Drawings (taking

 

28



--------------------------------------------------------------------------------

the Dollar Equivalent of any amounts owed in Currencies other than Dollars) in
respect of all Letters of Credit at such time.

“Letter of Credit Request” shall have the meaning provided in Section 3.03(a).

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security agreement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement and any
lease having substantially the same effect as any of the foregoing).

“Limited Condition Acquisition” means any Permitted Acquisition that is financed
in whole or in part with a substantially concurrent incurrence of Incremental
Term Loans and is not conditioned on the availability of, or on obtaining,
third-party financing.

“Limited Condition Revolving Loans” means those Revolving Loans made on the
Delayed Draw Funding Date in an aggregate amount not to exceed $300,000,000 plus
any additional amounts necessary to fund any purchase price adjustment pursuant
to the terms of the Specified Purchase Agreement (as of Effective Date), to pay
a portion of the cash consideration for the Specified Acquisition and related
transaction expenses.

“Loan” shall mean each US A Term Loan, each Canadian A Term Loan, each
Incremental Term Loan, each Canadian Revolving Loan, each Revolving Loan and
each Swingline Loan.

“Local Time” shall mean the local time in effect at (x) the applicable Notice
Office in the case of Notices of Borrowing, Notices of Conversions/Continuances
and Letter of Credit Requests and (y) the applicable Payment Office in the case
of all payments and disbursements of Loans, other Obligations or Letters of
Credit.

“Majority Lenders” of any Tranche shall mean those Non-Defaulting Lenders which
would constitute the Required Lenders under, and as defined in, this Agreement
if all outstanding Obligations of the other Tranches under this Agreement were
repaid in full and all Commitments with respect thereto were terminated.

“Mandatory Borrowing” shall have the meaning provided in Section 2.01(h).

“Manufacturing” shall have the meaning provided in the first paragraph of this
Agreement.

“Margin Reduction Period” shall mean each period which shall commence on a date
on which the financial statements are delivered pursuant to Section 8.01(a)
(other than in respect of the fourth fiscal quarter of any fiscal year of
Silgan) or Section 8.01(b), as the case may be, and which shall end on the
earlier of (i) the date of actual delivery of the next financial statements
pursuant to Section 8.01(a) (other than in respect of the fourth fiscal quarter
of any fiscal year of Silgan) or Section 8.01(b), as the case may be, and
(ii) the latest date on which the next financial statements are required to be
delivered pursuant to Section 8.01(a) (other than in respect of the fourth
fiscal quarter of any fiscal year of Silgan) or Section 8.01(b), as the case may
be; provided that the first Margin Reduction Period shall commence on the date
of delivery of the financial statements in respect of the fiscal quarter of
Silgan ending on March 31, 2017.

“Margin Stock” shall have the meaning provided in Regulation U of the Board of
Governors of the Federal Reserve System.

 

29



--------------------------------------------------------------------------------

“Material Adverse Effect” shall mean a material adverse effect on the business,
operations, property, assets, liabilities or condition (financial or otherwise)
of Silgan and its Subsidiaries taken as a whole.

“Material Subsidiary” shall mean any Subsidiary of Silgan, which either (i) the
Consolidated Assets (excluding intercompany amounts that are eliminated in
Silgan’s consolidated financial statements in accordance with GAAP) of which
were more than 10.0% of Silgan’s Consolidated Assets as of the end of the most
recently completed fiscal year of Silgan for which audited financial statements
are available or (ii) the consolidated total revenues of which were more than
10.0% of Silgan’s consolidated total revenues for such period; provided that
other Borrowers shall be deemed to be Material Subsidiaries. Assets of Foreign
Subsidiaries shall be converted into Dollars at the rates used for purposes of
preparing the consolidated balance sheet of Silgan included in such audited
financial statements.

“Maturity Date” shall mean the Initial Term Loan Maturity Date, each Incremental
Term Loan Maturity Date, the Initial Revolving Loan Maturity Date or the
Swingline Expiry Date, as the case may be; provided that, with respect to any
Tranche of Extended Term Loans, Extended Canadian Revolving Loan Commitments
(and related outstandings) or Extended Revolving Loan Commitments (and related
outstandings), the Maturity Date with respect thereto shall instead be the final
maturity date as specified in the applicable Extension Offer accepted by the
respective Lender.

“Maximum Swingline Amount” shall mean $75,000,000; provided that, in no event
shall the aggregate outstanding principal amount of all Euro Denominated
Swingline Loans (for this purpose, using the Dollar Equivalent of all such
outstanding Euro Denominated Swingline Loans) in respect of all Revolving
Borrowers exceed €25,000,000.

“Minimum Borrowing Amount” shall mean (i) for Term Loans that are Dollar Loans,
$5,000,000 (and integral multiples of $1,000,000 in excess thereof (or such
other amount as may be agreed to by the Administrative Agent)), (ii) for
Canadian A Term Loans, C$5,000,000 (and integral multiples of C$1,000,000 in
excess thereof (or such other amount as may be agreed to by the Administrative
Agent)), (iii) for Incremental Term Loans denominated in an Alternate Currency,
an amount in such Alternate Currency to be determined by the Administrative
Agent and the respective Incremental Term Loan Lenders as set forth in the
relevant Incremental Term Loan Commitment Agreement, (iv) for Revolving Loans,
$2,500,000 (using the Dollar Equivalent thereof in the case of Primary Alternate
Currency Revolving Loans) (and, in either case, integral multiples of $500,000
(or the applicable Dollar Equivalent thereof) in excess thereof (or such other
amount as may be agreed to by the Administrative Agent)), (v) for Swingline
Loans, $250,000 (using the Dollar Equivalent thereof in the case of Euro
Denominated Swingline Loans) (and integral multiples of $100,000 (or the
applicable Dollar Equivalent thereof) in excess thereof (or such amount as may
be agreed to by the Administrative Agent)) and (vi) for Canadian Revolving Loans
maintained, incurred as, or converted into Canadian Prime Rate Loans,
C$1,000,000 (and integral multiples of C$500,000 in excess thereof (or such
amount as may be agreed to by the Administrative Agent)), and for Canadian
Revolving Loans maintained or incurred as, or converted into CDOR Rate Loans,
C$2,000,000 (and integral multiples of $500,000 in excess thereof (or such
amount as may be agreed to by the Administrative Agent)).

“Minimum Extension Condition” shall mean (x) with respect to any Extension of
any Tranche of Term Loans pursuant to Section 2.18, that Lenders, the sum of
whose aggregate outstanding principal amount of Term Loans of such Tranche at
such time equal 30% or more of the aggregate outstanding principal amount of all
Term Loans of such Tranche at such time, shall have accepted the respective
Extension Offer, (y) with respect to any Extension of any Tranche of Revolving
Loan Commitments pursuant to Section 2.18, that Lenders, the sum of whose
Revolving Loan Commitments of such Tranche at such time equal 30% or more of the
aggregate Revolving Loan Commitments of such Tranche at such

 

30



--------------------------------------------------------------------------------

time, shall have accepted the respective Extension Offer and (z) with respect to
any Extension of any Tranche of Canadian Revolving Loan Commitments pursuant to
Section 2.18, that Lenders, the sum of whose Canadian Revolving Loan Commitments
of such Tranche at such time equal 30% or more of the aggregate Canadian
Revolving Loan Commitments of such Tranche at such time, shall have accepted the
respective Extension Offer.

“Minimum Tranche Amount” shall have the meaning provided in Section 2.18.

“Moody’s” shall mean Moody’s Investors Services, Inc.

“NAIC” shall mean the National Association of Insurance Commissioners.

“Net Equity Proceeds” shall mean, with respect to each sale or issuance by
Silgan of its equity (other than any sales or issuances to any Subsidiary or
Unrestricted Subsidiary of Silgan), the cash proceeds received by Silgan
therefrom (net of underwriting discounts and commissions and other reasonable
costs associated therewith).

“Net Equity Proceeds Amount” shall mean, at any time, an amount equal to the sum
of (i) $16,700,000 and (ii) the Net Equity Proceeds received by Silgan after
September 30, 2016, with the Net Equity Proceeds Amount to be immediately
reduced by (i) the amount of any Permitted Debt Repurchases made with Net Equity
Proceeds, (ii) the amount of any Permitted Acquisitions made with Net Equity
Proceeds, (iii) the amount of any Investments made pursuant to
Section 9.05(xiii) or guarantees entered into pursuant to Section 9.04(xii) in
each case with Net Equity Proceeds and (iv) the amount of any cash Dividends
paid or made pursuant to Sections 9.03(iii) and (iv) with Net Equity Proceeds.

“Net Insurance Proceeds” shall mean, with respect to any Recovery Event, the
cash proceeds received by the respective Person therefrom (net of (i) reasonable
costs and taxes associated therewith and (ii) the amount of such insurance or
condemnation proceeds required to be used to repay any Indebtedness (other than
Indebtedness secured under the Security Documents) which is secured by the
respective assets subject to such Recovery Event).

“Net Sale Proceeds” shall mean, for any Asset Sale or sale and leaseback
transaction, the gross cash proceeds (including any cash received by way of
deferred payment pursuant to a promissory note, receivable or otherwise, but
only as and when received) received from such Asset Sale or sale and leaseback
transaction net of (i) the reasonable costs incurred in connection therewith,
(ii) the amount of such gross cash proceeds required to be used to repay any
Indebtedness (other than Indebtedness secured under the Security Documents)
which is secured by the respective assets which were sold and (iii) the
estimated marginal increase in taxes which will be payable by Silgan’s
consolidated group with respect to the year in which sale occurs as a result
thereof.

“Non-Consenting Lender” shall mean any Lender that does not approve any consent,
waiver, amendment, modification or termination that (i) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of
Section 12.12 and (ii) has been approved by the Required Lenders.

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

“Note” shall mean each US A Term Note, each Canadian A Term Note, each
Incremental Term Note, each Canadian Revolving Note, each Dutch Revolving Note,
each Revolving Note and each Swingline Note.

 

31



--------------------------------------------------------------------------------

“Notice of Borrowing” shall have the meaning provided in Section 2.03(a).

“Notice of Conversion/Continuation” shall have the meaning provided in
Section 2.06(a).

“Notice Office” shall mean (i) except as provided in clause (ii) below, the
office of the Administrative Agent located at 1525 West W.T. Harris Blvd.,
MACD1109-019, Charlotte, North Carolina, 28262, Attention: Syndication Agency
Services, Telephone No.: (704) 590-2703, and Telecopier No.: (704) 715-0092 or
such other office or offices as the Administrative Agent may designate in
writing to the Borrowers and the Lenders from time to time, and (ii) in the case
of Incremental Term Loans of a given Tranche to a Foreign Incremental Term Loan
Borrower, the office of the Administrative Agent designated as the “Notice
Office” for such Tranche of Incremental Term Loans in the respective Incremental
Term Loan Commitment Agreement or a Foreign Revolving Borrower (other than a
Canadian Revolving Borrower), the office of the Administrative Agent designated
as the “Notice Office” at the time such Wholly-Owned Foreign Subsidiary of
Silgan becomes a Foreign Revolving Borrower hereunder (which office, in the case
of preceding sub-clauses (x) and (y), may be the same as that in preceding
clause (i), although if such office is not the same, a copy of the relevant
notice also shall be delivered to the Administrative Agent at the Notice Office
referred to in preceding clause (i)), or such other office or offices as the
Administrative Agent may designate in writing to the Borrowers and the Lenders
from time to time.

“Obligation Currency” shall have the meaning provided in Section 12.18(a).

“Obligations” shall mean all amounts owing to any Agent, the Collateral Agent,
any Issuing Lender, the Swingline Lender or any Lender pursuant to the terms of
this Agreement or any other Credit Document, including, without limitation, all
amounts in respect of any principal, premium, interest (including any interest
accruing subsequent to the filing of a petition in bankruptcy, reorganization or
similar proceeding at the rate provided for in this Agreement, whether or not
such interest is an allowed claim under any such proceeding or under applicable
state, federal or foreign law), penalties, fees, expenses, indemnifications,
reimbursements (including Unpaid Drawings with respect to Letters of Credit),
damages and other liabilities, and guarantees of the foregoing amounts.

“OFAC” shall mean the Office of Foreign Assets Control of the U.S. Department of
the Treasury.

“Other Alternate Currency” shall mean an Alternate Currency other than Canadian
Dollars and a Primary Alternate Currency.

“Other Hedging Agreements” shall mean (i) any foreign exchange contracts,
currency swap agreements or other similar agreements or arrangements designed to
protect against fluctuations in currency values and (ii) any commodity swap
agreements or other similar agreements or arrangements designed to protect
against fluctuations in commodity prices.

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

“Other Taxes” shall mean all present or future stamp, court, documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery,

 

32



--------------------------------------------------------------------------------

performance, enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, any Credit Document,
except any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment made pursuant to Section 2.13).

“Overnight Euro Rate” on any date shall mean the offered quotation to
first-class banks in the Euro-Zone interbank market by the Swingline Lender for
Euro overnight deposits of amounts in immediately available funds comparable to
the outstanding principal amount of the Euro Denominated Swingline Loan of the
Swingline Lender as of 11:00 A.M. (Brussels time) on such date; provided that in
the event the Administrative Agent has made any determination pursuant to
Section 2.10(a) in respect of Euro Denominated Swingline Loans, the Overnight
Euro Rate determined pursuant to this definition shall instead be the rate
determined by the Swingline Lender as the all-in-cost of funds for the Swingline
Lender to fund such Euro Denominated Swingline Loan.

“Parallel Debt” shall have the meaning provided in Section 12.21(a).

“Participant” shall have the meaning provided in Section 3.04(a).

“Patriot Act” shall have the meaning provided in Section 12.17.

“Payment Office” shall mean (i) except as provided in clause (ii) below, the
office of the Administrative Agent located at 1525 West W.T. Harris Blvd.,
MACD1109-019, Attention: Syndication Agency Services, Telephone No.: (704)
590-2703, and Telecopier No.: (704) 715-0092, or such other office as the
Administrative Agent may designate in writing to the Borrowers and the Lenders
from time to time, and (ii) in the case of (x) Incremental Term Loans of a given
Tranche to a Foreign Incremental Term Loan Borrower, the office of the
Administrative Agent designated as the “Payment Office” for such Tranche of
Incremental Term Loans in the respective Incremental Term Loan Commitment
Agreement or (y) a Foreign Revolving Borrower (other than a Canadian Revolving
Borrower), the office of the Administrative Agent designated as the “Payment
Office” at the time such Wholly-Owned Foreign Subsidiary of Silgan becomes a
Foreign Revolving Borrower hereunder (which office, in the case of preceding
sub-clauses (x) and (y), may be the same as that in preceding clause (i),
although if such office is not the same, a copy of the relevant notice also
shall be delivered to the Administrative Agent at the Payment Office referred to
in preceding clause (i)), or such other office or offices as the Administrative
Agent may designate in writing to the Borrowers and the Lenders from time to
time.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Permitted Acquisition” shall mean (a) the purchase by Silgan or any of its
Subsidiaries (in one or a series of related transactions) of at least 51% of the
capital stock or other equity interests of or all or substantially all of the
assets of any Person (or any product line or division or unit of such Person or
any manufacturing facility of such Person so long as the acquisition of any such
manufacturing facility does not constitute a Capital Expenditure) or (b) the
merger, consolidation or amalgamation of Silgan or one of its Subsidiaries with
any other Person if all of the following conditions are met on the date such
acquisition, merger, consolidation or amalgamation is consummated, which in the
case of a Limited Condition Acquisition shall be subject to Section 1.03:

(i)        no Default or Event of Default has occurred and is continuing or
would result therefrom;

(ii)       in the case of any acquisition of capital stock of a Person, such
acquisition was not commenced or at any time conducted as a “hostile”
transaction;

 

33



--------------------------------------------------------------------------------

(iii)        in the case of any acquisition of any equity interest in any
Person, if after giving effect to such acquisition such Person becomes a
Subsidiary of Silgan which is not an Unrestricted Subsidiary, such Person, to
the extent required by Section 9.10, (A) guarantees the Obligations hereunder
and (B) except during a Collateral Release Period, grants the security interest
contemplated by such Section 9.10;

(iv)        all actions, if any, required to be taken under Section 9.10 with
respect to any acquired or newly formed Subsidiary are taken as and when
required under Section 9.10; and

(v)        if the aggregate purchase price for such acquisition is $300,000,000
or greater (excluding the maximum value of earn out obligations, if any): (x)
immediately after giving effect thereto on a Pro Forma Basis for the Test Period
most recently ended prior to the date of such acquisition for which financial
statements have been delivered under this Agreement, the Borrowers are in
compliance with the financial covenant in Section 9.08 and no Default or Event
of Default would exist hereunder and (y) on or before the date of such
acquisition, Silgan delivers to the Administrative Agent and the Lenders pro
forma financial statements supporting the calculations required by clause
(x) hereof, if applicable, certified on behalf of Silgan by the chief financial
officer, treasurer or controller of Silgan to the best of his or her knowledge.

“Permitted Additional Investment Basket Amount” shall mean, at any time, an
amount equal to the sum of (a) the Net Equity Proceeds Amount at such time and
(b) the Retained Excess Cash Flow Amount at such time.

“Permitted Debt Repurchases” shall mean one or more open market or privately
negotiated transactions or voluntary Refinancings pursuant to which (x) Silgan
Refinances outstanding Senior Notes or Additional Permitted Indebtedness
incurred by it or a Dutch Subsidiary or (y) a Dutch Subsidiary Refinances
outstanding Additional Permitted Dutch Subordinated Indebtedness incurred by it,
in each case, so long as (i) at the time of each such Refinancing, no Default or
Event of Default then exists or would result therefrom, (ii) except as provided
in the immediately succeeding sentence, at the time of each such Refinancing and
immediately after giving effect thereto, the Total Net Leverage Ratio on a Pro
Forma Basis for the Test Period then most recently ended for which financial
statements have been delivered to the Lenders under this Agreement is in
compliance with Section 9.08, (iii) except as provided in the immediately
succeeding sentence, within five Business Days prior to the consummation of any
such Refinancing, Silgan shall deliver to the Administrative Agent a certificate
of its chief financial officer, treasurer or controller setting forth (in
reasonable detail) the calculation of the Total Net Leverage Ratio on a Pro
Forma Basis for the Test Period then most recently ended for which financial
statements have been delivered to the Lenders under this Agreement is in
compliance with Section 9.08, (iv) except as provided in the immediately
succeeding sentence, the sum of (I) the Total Unutilized Revolving Loan
Commitment plus (II) the Dollar Equivalent of the Total Unutilized Canadian
Revolving Loan Commitment plus (III) the aggregate amount of all unrestricted
cash and Cash Equivalents on the consolidated balance sheet of Silgan and its
Subsidiaries, in each case after giving effect to the respective Permitted Debt
Repurchase, shall be at least $100,000,000, and (v) immediately following any
such Refinancing, the Senior Notes or the Additional Permitted Indebtedness so
Refinanced are cancelled by Silgan or the respective Dutch Subsidiary, as the
case may be. Notwithstanding the foregoing, clauses (ii), (iii) and (iv) above
in this definition shall not apply to any Refinancing of Senior Notes or
Additional Permitted Silgan Indebtedness so long as the only proceeds used to
effect such Refinancing are from the incurrence of Additional Permitted Silgan
Indebtedness.

“Permitted Holders” shall mean any of the following Persons:

(1)        Mr. D. Greg Horrigan and Mr. R. Phillip Silver;

 

34



--------------------------------------------------------------------------------

(2)        Affiliates, siblings, children and other lineal descendants, spouses
or former spouses, widows or widowers and estates of either of the Persons
referred to in clause (1) above;

(3)        any trust having a majority of its beneficiaries be one or more of
the Persons referred to in clauses (1) or (2) above; and

(4)        any Person a majority of the voting power of the outstanding capital
stock of which is owned by one or more of the Persons referred to in clauses
(1), (2) or (3) above.

“Permitted Liens” shall have the meaning provided in Section 9.01.

“Permitted Subordinated Indebtedness” shall mean any Additional Permitted Dutch
Subordinated Indebtedness.

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, unlimited liability company,
association, trust or other enterprise or any government or political
subdivision or any agency, department or instrumentality thereof.

“Plan” shall mean any multiemployer plan (as defined in Section 4001(a)(3) of
ERISA) or any single-employer plan (as defined in Section 4001(a)(15) of ERISA),
subject to Title IV of ERISA, which is maintained or contributed to, or at any
time during the five calendar years preceding the date of this Agreement was
maintained or contributed to by any Borrower, any Subsidiary of any Borrower or
any ERISA Affiliate.

“Plastics” shall have the meaning provided in the first paragraph of this
Agreement.

“Pounds Sterling” shall mean freely transferable lawful money of the United
Kingdom.

“Pounds Sterling Equivalent” shall mean, at any time for the determination
thereof, the amount of Pounds Sterling which could be purchased with the amount
of Dollars involved in such computation at the spot exchange rate therefor as
quoted by the Administrative Agent as of 11:00 A.M. (Local Time) on the date two
Business Days prior to the date of any determination thereof for purchase on
such date (or, in the case of any determination pursuant to Section 12.18, on
the date of determination).

“PPSA” shall mean the Personal Property Security Act (Ontario) and the
regulations thereunder and any other personal property security legislation and
applicable regulations of any other province or territory of Canada (including
the Civil Code (Quebec) and the regulation respecting the register of personal
and movable real rights promulgated thereunder) where a Canadian Credit Party
has, from time to time, its chief executive office or tangible personal
property, in each case, as may be amended from time to time and includes any
successor legislation.

“Primary Alternate Currency” shall mean each of Euros and Pounds Sterling.

“Primary Alternate Currency Letter of Credit” shall mean any Letter of Credit
denominated in a Primary Alternate Currency.

“Primary Alternate Currency Revolving Loan” shall mean each Revolving Loan
denominated in a Primary Alternate Currency.

“Primary Alternate Currency Revolving Loan Sublimit” shall mean an amount equal
to the lesser of (i) $800,000,000 and (ii) the amount of the Total Revolving
Loan Commitment as then in effect. The

 

35



--------------------------------------------------------------------------------

Primary Alternate Currency Revolving Loan Sublimit is part of, and not in
addition to, the Total Revolving Loan Commitment.

“Primary Alternate Currency Unpaid Drawing” shall have the meaning provided in
Section 3.05(a).

“Prime Lending Rate” shall mean the rate which Wells Fargo announces from time
to time as its prime lending rate, the Prime Lending Rate to change when and as
such prime lending rate changes. The Prime Lending Rate is a reference rate and
does not necessarily represent the lowest or best rate actually charged to any
customer. Wells Fargo may make commercial loans or other loans at rates of
interest at, above or below the Prime Lending Rate.

“Pro Forma Basis” shall mean, in connection with any calculation of compliance
with any financial covenant or financial term required by this Agreement to be
determined on a Pro Forma Basis, the calculation thereof after giving effect on
a pro forma basis to (w) the assumption, incurrence or issuance of any
Indebtedness or capital stock (other than revolving Indebtedness, except to the
extent same is incurred to refinance other outstanding Indebtedness (including,
without limitation, any Indebtedness assumed as part of any Permitted
Acquisition and any Additional Permitted Indebtedness pursuant to a
Refinancing), or to finance Permitted Acquisitions or Investments made pursuant
to Section 9.05(xiii)) during (and, in the case of determining compliance with
Section 9.02(x), after the first day of) the relevant Calculation Period as if
such Indebtedness had been incurred or capital stock issued (and the proceeds
thereof applied) on the first day of the relevant Calculation Period, it being
understood that to the extent any Indebtedness is incurred to purchase any
working capital in connection with a Permitted Acquisition, such amount shall be
based on the average working capital of the Person or assets so acquired for the
four quarter period immediately preceding the date of such acquisition, (x) the
permanent repayment of any Indebtedness (other than revolving Indebtedness
(except (A) to the extent accompanied by a corresponding permanent commitment
reduction or (B) a repayment of such revolving Indebtedness, the original
proceeds of which were used to fund (I) a Permitted Acquisition, (II) an
Investment pursuant to Section 9.05(xiii), (III) a prepayment of Term Loans,
(IV) a prepayment of Senior Notes permitted hereunder or (V) a prepayment of
Additional Permitted Indebtedness permitted hereunder, in each case made using
proceeds of Additional Permitted Indebtedness or Incremental Term Loans) and any
Term Loan Scheduled Repayment) during (and, in the case of determining
compliance with Section 9.02(x), after the first day of) the relevant
Calculation Period as if such Indebtedness had been retired or redeemed on the
first day of the relevant Calculation Period, (y) the consummation of any
Specified Asset Sale or sale and leaseback transaction during and, in the case
of determining compliance with Section 9.02(x), after the first day of) the
relevant Calculation Period as if such Specified Asset Sale or sale and
leaseback transaction had been consummated on the first day of the relevant
Calculation Period and (z) all Permitted Acquisitions, consummated during (and,
in the case of determining compliance with Section 9.02(x), after the first day
of) the relevant Calculation Period and, in the case of determining compliance
with Section 9.02(x), on or prior to the date of the respective Permitted
Acquisition then being effected, with the following rules to apply in connection
with the foregoing:

(i)        all Indebtedness and capital stock (x) (other than revolving
Indebtedness, except to the extent same is incurred to refinance other
outstanding Indebtedness (including, without limitation, any Indebtedness
assumed as part of any Permitted Acquisition and any Additional Permitted
Indebtedness pursuant to a Refinancing) or to finance Permitted Acquisitions or
Investments made pursuant to Section 9.05(xiii)) assumed, incurred or issued
during (and, in the case of determining compliance with Section 9.02(x), after
the first day of) the relevant Calculation Period (whether incurred to finance a
Permitted Acquisition or an Investment made pursuant to Section 9.05(xiii), to
refinance Indebtedness or otherwise) shall be deemed to have been incurred or
issued (and the proceeds thereof applied) on the first day of the respective
Calculation Period and remain outstanding through the date of determination and
(y) (other

 

36



--------------------------------------------------------------------------------

than revolving Indebtedness (except (A) to the extent accompanied by a
corresponding permanent commitment reduction or (B) repayment of such revolving
Indebtedness, the original proceeds of which were used to fund (I) a Permitted
Acquisition, (II) an Investment pursuant to Section 9.05(xiii), (III) a
prepayment of Term Loans, (IV) a prepayment of Senior Notes permitted hereunder
or (V) a prepayment of Additional Permitted Indebtedness permitted hereunder, in
each case made using proceeds of Additional Permitted Indebtedness or
Incremental Term Loans)) permanently retired or redeemed during (and, in the
case of determining compliance with Section 9.02(x), after the first day of) the
relevant Calculation Period shall be deemed to have been retired or redeemed on
the first day of the respective Calculation Period and remain retired through
the date of determination;

(ii)        all Indebtedness assumed to be outstanding pursuant to preceding
clause (i) shall be deemed to have borne interest at (x) the rate applicable
thereto, in the case of fixed rate indebtedness or (y) in the case of floating
rate indebtedness, the average rate which would have been applicable thereto
during the respective period when same was deemed outstanding (although interest
expense with respect to any Indebtedness for periods while same was actually
outstanding during the respective period shall be calculated using the actual
rates applicable thereto while same was actually outstanding); and

(iii)        in making any determination of EBITDA, pro forma effect shall be
given to any cost savings from, or cash expenses in connection with, any
Permitted Acquisition and any Specified Asset Sale and sale and leaseback
transaction for the periods described above as if such cost savings or cash
expenses were realized on the first day of the respective period, taking into
account, in the case of any Permitted Acquisition, pro forma cost savings that
are factually supportable, identifiable and directly attributable to operational
efficiencies (including, without limitation, purchasing synergies and personnel
reductions that are factually supportable, identifiable and directly
attributable to operational efficiencies) expected to be created by Silgan or,
without duplication, by the acquired entity (including such similar actions
taken by an acquired entity prior to being acquired) with respect to any
Permitted Acquisition (as certified by the chief financial officer, treasurer or
controller of Silgan), which efficiencies can be reasonably computed (based on
the four fiscal quarters immediately preceding the date of such proposed
Permitted Acquisition), are expected to be realized within 24 months from the
date of such Permitted Acquisition and (a) are permitted as an adjustment
pursuant to Article 11 of Regulation S-X under the Securities Act, (b) represent
in the aggregate for such Permitted Acquisition less than fifteen percent (15%)
of the EBITDA being acquired in connection with such Permitted Acquisition or
(c) are otherwise approved by the Administrative Agent in its sole discretion
acting in good faith. Following the consummation of the Specified Acquisition,
the amounts to be added to the calculation of EBITDA with respect to the Target
pursuant to this clause (iii) for the fiscal quarters ended March 31, 2016,
June 30, 2016, September 30, 2016 and December 31, 2016 shall be deemed to be
$3,750,000 in each case.

In addition, to the extent that either historical financial information of the
Person or assets acquired as part of any Permitted Acquisition is not available
or pro forma adjustments have been made to any available historical financial
information, Silgan also shall provide a certificate of its chief financial
officer, controller or treasurer certifying that the financial information used
to determine such pro forma calculations reasonably reflects the results that
would have occurred had such Permitted Acquisition occurred on the first day of
the most recently ended Test Period.

“Projections” shall have the meaning provided in Section 6.01(l).

“PTE ” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“ Qualified Preferred Stock” shall mean any preferred stock of Silgan so long as
the terms of any such preferred stock (i) do not contain any mandatory put,
redemption, repayment, sinking fund or other

 

37



--------------------------------------------------------------------------------

similar provision occurring before the date which is six months after the latest
Maturity Date then in effect, (ii) provide that the payment of all Dividends
thereunder are subject to the provisions set forth in this Agreement, as the
same may be amended, modified, replaced or refinanced from time to time,
(iii) do not contain any covenants that are more restrictive in any material
respect than those covenants contained in any Senior Notes Indenture (as in
effect on the Effective Date), (iv) do not grant the holders thereof any voting
rights except for (x) voting rights required to be granted to such holders under
Applicable Law and (y) limited customary voting rights on fundamental matters
such as mergers, consolidations, sales of all or substantially all of the assets
of Silgan, liquidations involving Silgan or amendments to any of the covenants
set forth therein, and (v) are otherwise reasonably satisfactory to the
Administrative Agent.

“Quarterly Payment Date” shall mean the last Business Day of each March, June,
September and December commencing March 31, 2017.

“Rating Agency” shall mean each of S&P and Moody’s; provided, however, if either
such Rating Agency no longer provides a corporate credit or corporate family (as
applicable) rating of Silgan, then Silgan agrees, at its own expense, to use its
commercially reasonable efforts to find a replacement rating agency therefor
that is reasonably satisfactory to the Administrative Agent to provide and
maintain a public corporate rating of Silgan.

“RCRA” shall mean the Resources Conservation and Recovery Act, as the same may
be amended from time to time, 42 U.S.C. § 6901 et seq.

“Real Property” of any Person shall mean all of the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.

“Receivables Subsidiary” shall mean a special purpose Wholly-Owned Domestic
Subsidiary of Silgan formed to enter into the Accounts Receivable Facility.

“Recipient” shall mean (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Lender, as applicable.

“Recovery Event” shall mean the receipt by Silgan or any of its Subsidiaries of
any cash insurance proceeds (other than relating to business interruption
coverage) or casualty or condemnation awards payable by reason of theft, loss,
physical destruction, damage, taking or any other similar event with respect to
any property or assets of Silgan or any of its Subsidiaries.

“Refinance,” “Refinanced” or “Refinancing” shall mean, when used in respect of
the Senior Notes and/or any Additional Permitted Indebtedness, to refinance,
redeem, repay, repurchase, acquire or defease any Senior Notes or any such issue
of Additional Permitted Indebtedness.

“Register” shall have the meaning provided in Section 12.16.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

 

38



--------------------------------------------------------------------------------

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Related Foreign Company Group” shall mean, with respect to any Foreign
Borrower, the Foreign Subsidiary that is the direct parent of such Foreign
Borrower and the Material Subsidiaries of such Foreign Borrower that are
organized in the same jurisdiction as such Foreign Borrower.

“Related Foreign Company Guarantor” shall have the meaning provided in
Section 6.04(b).

“Related Foreign Company Guaranty” shall have the meaning provided in
Section 6.04(b).

“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Relevant Currency Equivalent” shall mean the Dollar Equivalent, the Canadian
Dollar Equivalent, the Euro Equivalent or the Pounds Sterling Equivalent, as
applicable.

“Relevant Effective Date” shall mean (i) in the case of any Lender party hereto
on the Effective Date or any assignee of any such Lender, the Effective Date,
and (ii) in the case of a Person which is an Eligible Transferee that initially
becomes a Lender hereto pursuant to Section 2.14 or 2.15, the Incremental Loan
Commitment Date specified in the respective Incremental Commitment Agreement for
such Eligible Transferee.

“ Replacement Rate” has the meaning assigned thereto in Section 2.10(h).

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan as to which the 30-day notice requirement has not been
waived by the PBGC.

“Required Lenders” shall mean Non-Defaulting Lenders the sum of whose
outstanding Term Loans (provided that, solely for the purposes of this
definition, with respect to the US A Term Loan, prior to the Delayed Draw
Funding Deadline, the aggregate amount of the unfunded US A Term Loan Commitment
shall be deemed to be “outstanding”), Incremental Term Loan Commitments,
Revolving Loan Commitments (or after the termination thereof, outstanding
Revolving Loans and RL Percentage of outstanding Swingline Loans and Letter of
Credit Obligations) and Canadian Revolving Loan Commitments (or after the
termination thereof, outstanding Canadian Revolving Loans) represent an amount
greater than 50% of the sum of (i) all outstanding Term Loans of Non-Defaulting
Lenders, (ii) the Total Incremental Term Loan Commitment in respect of all
Tranches of Incremental Term Loans less the Incremental Term Loan Commitments of
all Defaulting Lenders, (iii) the Total Revolving Loan Commitment less the
Revolving Loan Commitments of all Defaulting Lenders (or, if after the Total
Revolving Loan Commitment has been terminated, the sum of the then total
outstanding Revolving Loans of Non-Defaulting Lenders) and the aggregate RL
Percentages of all Non-Defaulting Lenders of the total outstanding Swingline
Loans and Letter of Credit Obligations at such time and (iv) the Total Canadian
Revolving Loan Commitment less the Canadian Revolving Loan Commitments of all
Defaulting Lenders (or, if after the Total Canadian Revolving Loan Commitment
has been terminated, the sum of the then total outstanding Canadian Revolving
Loans of Non-Defaulting Lenders). For purposes of this definition, the
calculation of the outstanding principal amount of all Alternate Currency Loans
and the amount of any Incremental Term Loan Commitments denominated in an
Alternate Currency shall be determined by taking the Dollar Equivalent thereof
at the time of any such calculation.

 

39



--------------------------------------------------------------------------------

“Required US Lenders” shall mean those Non-Defaulting Lenders holding Loans and
Revolving Loan Commitments of the US Borrowers which would constitute the
Required Lenders under, and defined in, this Agreement if all the outstanding
Obligations of the Foreign Borrowers were repaid in full and all the Commitments
with respect thereto were terminated.

“Restricted Party” means a Person that is:

(i)    listed on, or owned (meaning 50% or greater ownership interest) or
controlled by one or more persons listed on any Sanctions List;

(ii)    located in, incorporated under the laws of, or owned (meaning 50% or
greater ownership interest) or controlled by one or more persons located in or
organized under the laws of, a country that is the target of comprehensive
country-wide or territory wide Sanctions Laws and Regulations (currently the
Crimea Region of Ukraine, Iran, Cuba, Sudan, Syria, and North Korea); or

(iii)    otherwise a target of Sanctions Laws and Regulations (“target of
Sanctions Laws and Regulations” signifying a person with whom a U.S. Person or
other national of a Sanctions Authority would be prohibited or restricted by law
from engaging in trade, business or other activities).

“Restructuring Transaction” means any transaction or a series of transactions
pursuant to which:

(i)    a US Credit Party transfers the equity interests it holds in a Subsidiary
to another US Credit Party or, in the case of a Subsidiary that is a Foreign
Subsidiary, a Foreign Credit Party;

(ii)    a Foreign Credit Party transfers the equity interests it holds in a
Subsidiary to another Foreign Credit Party or a US Credit Party;

(iii)    a Subsidiary of a US Credit Party transfers the equity interests it
holds in a Subsidiary to a US Credit Party;

(iv)    a Subsidiary of a Foreign Credit Party transfers the equity interests it
holds in a Subsidiary to a Foreign Credit Party or a US Credit Party;

(v)    a US Subsidiary that is not a US Credit Party transfers the equity
interests it holds in a Subsidiary to another US Subsidiary;

(vi)    a Foreign Subsidiary that is not a Foreign Credit Party transfers the
equity interests it holds in a Subsidiary to a Foreign Subsidiary or a US
Subsidiary;

(vii)    Portola Packaging LLC and any other Credit Party transfers the equity
interests it holds in Portola S.R.O. (organized under the laws of the Czech
Republic), Portola Limited (organized under the laws of England and Wales) and
Limited Liability Company Portola (organized under the laws of Russia) to Silgan
Europe Holdings B.V. and/or Silgan International Holdings B.V.;

(viii)    Silgan B.V. transfers the equity interests it holds in WestRock
Dispensing Systems Milano S.r.l. and WestRock Dispensing Systems Vicenza S.r.l.
to a newly organized Italian subsidiary of Silgan B.V. (A) to repay in full
intercompany Indebtedness of Silgan B.V. to such newly organized Italian
subsidiary or (B) in return for an intercompany note from such newly organized
Italian subsidiary in an amount equal to the portion of the purchase price for
the Specified Acquisition allocated to WestRock Dispensing Systems Milano S.r.l.
and WestRock

 

40



--------------------------------------------------------------------------------

Dispensing Systems Vicenza S.r.l., which intercompany note is then used by
Silgan B.V. to repay its intercompany note owed to Silgan in respect of the
portion of the purchase price loaned by Silgan to Silgan B.V. for WestRock
Dispensing Systems Milano S.r.l. and WestRock Dispensing Systems Vicenza S.r.l.;

(ix)    Silgan B.V. transfers the equity interests it holds in WestRock
Dispensing Systems Hemer GmbH to a newly organized German subsidiary of Silgan
B.V. to repay in full intercompany Indebtedness of Silgan B.V. to such newly
organized German subsidiary; and/or

(x)    Silgan makes equity contributions in an amount not to exceed $180,000,000
in the aggregate to Silgan Partnership C.V., from which Silgan Partnership C.V.
in turn makes an equity contribution in an amount not to exceed $180,000,000 in
the aggregate to Silgan B.V., from which Silgan B.V. in turn makes equity
contributions in an amount not to exceed $150,000,000 in the aggregate to its
newly organized Italian subsidiary, newly organized German subsidiary and Silgan
International B.V. ( for Silgan International B.V. to make a subsequent equity
contribution to Silgan White Cap Holdings Spain S.L.), in each caseof clauses
(viii)-(x), in connection with the Specified Acquisition; and/or

(xi)      (a) Silgan transfers certain intercompany notes relating to the
Specified Acquisition; set forth on Schedule VIII to Silgan Partnership C.V. in
exchange for intercompany notes in the same aggregate principal amount,
(b) Silgan Partnership C.V., in turn, transfers certain of such intercompany
notes to Silgan B.V., in exchange for intercompany notes in the same aggregate
principal amount and (c) Silgan B.V., in turn, transfers certain of such
intercompany notes to Silgan International B.V., in exchange for intercompany
notes in the same aggregate principal amount; and/or

(xii)      Silgan International B.V. makes an equity contribution to Silgan
White Cap Polska Sp. z o.o. in an amount not to exceed the entire outstanding
principal amount and all unpaid interest, to the extent transferred to Silgan
International B.V., under the Intercompany Term Note dated January 14, 2014 in
the original principal amount of €50,377,928.14 made by Silgan White Cap Polska
Sp. z o.o. in favor of Silgan White Cap Holdings Spain, S.L. (the “Poland
Intercompany Note”), which Poland Intercompany Note will be transferred in whole
or in part by Silgan White Cap Holdings Spain, S.L. to Silgan International B.V.
and which equity contribution will be effected by converting such amount of the
outstanding principal amount and unpaid interest under the Poland Intercompany
Note so transferred to Silgan International B.V. to the equity of Silgan White
Cap Polska Sp. z o.o.;

provided that (a) no Default or Event of Default is continuing or would result
therefrom and (b) to the extent applicable, the Credit Parties comply with the
requirements of Sections 8.09 and 9.10 promptly after giving effect to each such
transactions. The Administrative Agent and the Lenders hereby acknowledge and
agree that where a Restructuring Transaction is to be accomplished in a series
of substantially concurrent transactions, such Restructuring Transaction may be
effected by transfers, Dividends and/or Investments (including, without
limitation, the conversion of any related intercompany Indebtedness into equity
interests) through Silgan or a Subsidiary of Silgan not otherwise permitted to
take such actions in such Restructuring Transaction so long as the last step in
such series is permitted by any provision of clauses (i) through (viixi) above.

“Retained Excess Cash Flow Amount” shall mean the sum of (I) $940,400,000
(representing the Retained Excess Cash Flow Amount under, and as defined in, the
Existing Credit Agreement as of the Effective Date) plus (II) a cumulative
amount equal to the remainder of (x) 50% of Excess Cash Flow for each fiscal
year of Silgan (commencing with the fiscal year ending December 31, 2016),
increased to

 

41



--------------------------------------------------------------------------------

100% of Excess Cash Flow if the Total Net Leverage Ratio as of the last day of
such fiscal year is less than or equal to 3.50:1.00, less (y) the sum of
(without duplication) (1) the aggregate amount of principal prepayments of Loans
(for this purpose, using the Dollar Equivalent with respect to any Alternate
Currency Loans) to the extent (and only to the extent) that such prepayments
were made as a voluntary prepayment pursuant to Section 5.01 with internally
generated funds (but in the case of a voluntary prepayment of (x) Revolving
Loans or Swingline Loans, only to the extent accompanied by a voluntary
reduction to the Total Revolving Loan Commitment in an amount equal to such
prepayment, or (y) Canadian Revolving Loans, only to the extent accompanied by a
voluntary reduction to the Total Canadian Revolving Loan Commitment in an amount
equal to such prepayment) during such fiscal year and (2) the aggregate amount
of principal prepayments of Term Loans (for this purpose, using the Dollar
Equivalent with respect to any Alternate Currency Term Loans) to the extent (and
only to the extent) that such prepayments were made as a voluntary prepayment
pursuant to Section 5.01 with proceeds of Revolving Loans, Canadian Revolving
Loans or Swingline Loans during (and which Revolving Loans, Canadian Revolving
Loans or Swingline Loans were, at the time of the respective prepayment,
anticipated to be repaid with internally generated funds during) such fiscal
year, as reduced by (i) the amount of any Permitted Debt Repurchases made with
the proceeds of the Retained Excess Cash Flow Amount (including all amounts
expended in respect of principal, premium and fees, but excluding interest) and
(ii) the amount of any Investments made pursuant to Section 9.05(xiii) or
guaranties entered into pursuant to Section 9.04(xii) in excess of 20% of
Consolidated Tangible Assets at the relevant time (based on the most recently
delivered financial statements pursuant to Section 8.01) in the aggregate in
each case made with the proceeds of the Retained Excess Cash Flow Amount.

“Revenue GAAP Change” has the meaning assigned to such term in Section 12.07(a)
.

“Revolving Borrower” shall mean each of (i) Silgan, Containers, Plastics,
Manufacturing, each Dutch Borrower and each Canadian Revolving Borrower (but, in
the case of a Canadian Revolving Borrower, solely with respect to Canadian
Revolving Loans incurred pursuant to the Total Canadian Revolving Loan
Commitment) and (ii) Silgan and any other Wholly-Owned Subsidiary of Silgan
(other than the Receivables Subsidiary) that in each case becomes a Revolving
Borrower pursuant to Section 6.04(a) and, to the extent applicable,
Section 6.04(b).

“Revolving Lender” shall mean each Lender which has a Revolving Loan Commitment
(without giving effect to any termination of the Total Revolving Loan Commitment
if any Swingline Loans or Letter of Credit Obligations remain outstanding) or
which has any outstanding Revolving Loans.

“Revolving Loan Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule I directly below the column entitled
“Revolving Loan Commitment,” as same may be (x) increased from time to time
pursuant to Section 2.15, (y) reduced from time to time or terminated pursuant
to Sections 4.02, 4.03, 5.02 and/or Article X, or (z) adjusted from time to time
as a result of assignments to or from such Lender pursuant to Sections 2.13
and/or 12.04(b). In addition, the Revolving Loan Commitment of each Lender shall
include, subject to the consent of such Lender, any Extended Revolving Loan
Commitment of such Lender.

“Revolving Loan Maturity Date” shall mean the Initial Revolving Loan Maturity
Date; provided that, with respect to any Tranche of Extended Revolving Loan
Commitments (and related outstandings) or Extended Canadian Revolving Loan
Commitments (and related outstandings), the Revolving Loan Maturity Date with
respect thereto shall instead be the final maturity date as specified in the
applicable Extension Offer accepted by the respective Lender.

“Revolving Loans” shall have the meaning provided in Section 2.01(e).

 

42



--------------------------------------------------------------------------------

“Revolving Notes” shall have the meaning provided in Section 2.05(a).

“Revolving Outstandings” shall mean, at any time, the sum of the aggregate
principal amount of all Revolving Loans, Canadian Revolving Loans (for this
purpose, using the Dollar Equivalent of each Canadian Revolving Loan) and
Swingline Loans (for this purpose, using the Dollar Equivalent of each Euro
Denominated Swingline Loan) then outstanding plus the aggregate amount of all
Letter of Credit Obligations at such time plus the aggregate principal amount of
all AR Revolver Debt then outstanding; provided, however, that (i) the term
Revolving Outstandings shall not include any Revolving Loans, Canadian Revolving
Loans, Swingline Loans or AR Revolving Debt the proceeds of which were used to
finance a Permitted Acquisition (including to refinance any Indebtedness assumed
as part of any Permitted Acquisition), an Investment pursuant to
Section 9.05(xiii), a payment under a guaranty provided under Section 9.04(xii)
or a Permitted Debt Repurchase, (ii) notwithstanding the provisions of clause
(i) of this proviso, the term Revolving Outstandings shall include any Revolving
Loans, Canadian Revolving Loans, Swingline Loans or AR Revolving Debt the
proceeds of which were used to finance the Specified Acquisition (solely for the
period through, but not including, December 31, 2017) and (iii) for the period
through, and including, December 31, 2016, the Revolving Outstandings amount
shall be $0.

“RL Percentage” of any Revolving Lender at any time shall mean a fraction
(expressed as a percentage) the numerator of which is the Revolving Loan
Commitment of such Revolving Lender at such time and the denominator of which is
the Total Revolving Loan Commitment at such time; provided that if the RL
Percentage of any Revolving Lender is to be determined after the Total Revolving
Loan Commitment has been terminated, then the RL Percentages of the Revolving
Lenders shall be determined immediately prior (and without giving effect) to
such termination.

“S&P” shall mean Standard & Poor’s Financial Services LLC, a part of McGraw-Hill
Financial and any successor thereto.

“Sanctions Laws and Regulations” means the economic sanctions laws, regulations
or restrictive measures administered, enacted, or enforced by: (i) the United
States government, including but not limited to, Executive Order No. 13224, 66
Fed. Reg. 49079 (published September 25, 2001), the Patriot Act, the U.S.
International Emergency Economic Powers Act (50 U.S.C. §§ 1701 et seq.), the
U.S. Trading with the Enemy Act (50 U.S.C. App. §§ 1 et seq.), the U.S. United
Nations Participation Act, the U.S. Syria Accountability and Lebanese
Sovereignty Act, the U.S. Comprehensive Iran Sanctions, Accountability, and
Divestment Act of 2010 or the Iran Sanctions Act, Section 1245 of the National
Defense Authorization Act of 2012, the Iran Freedom and Counter-Proliferation
Act of 2012, the Iran Threat Reduction and Syria Human Rights Act of 2012, the
Support for the Sovereignty, Integrity, Democracy, and Economic Stability of
Ukraine Act of 2014, the Ukraine Freedom Support Act of 2014, all as amended,
any of the foreign assets control regulations (including but not limited to 31
C.F.R., Subtitle B, Chapter V, as amended), or the U.S. Export Administration
Act, the U.S. Export Administration Regulations, or the International Traffic in
Arms Regulations; (ii) the United Nations; (iii) the European Union; (iv) any
member state of the European Union; (v) the United Kingdom; or (vi) the
respective governmental institutions and agencies of any of the foregoing,
including without limitation, OFAC, the United States Department of State, her
Majesty’s Treasury (“ HMT ”) or the United Nations Security Council (together
the “ Sanctions Authorities ”).

“Sanctions List” means the Annex to Executive Order No. 13224, 66 Fed. Reg.
49079 (published September 25, 2001), the Specially Designated Nationals and
Blocked Persons List, EO 13599 List, and Foreign Sanctions Evaders List
maintained by OFAC, the Consolidated List of Financial Sanctions Targets and the
Investment Ban List maintained by HMT, or any similar list maintained by, or
public announcement of Sanctions Laws and Regulations designation made by, any
of the Sanctions Authorities.

 

43



--------------------------------------------------------------------------------

“SEC” shall have the meaning provided in Section 8.01(f).

“Secured Creditors” shall have the meaning provided in the respective Security
Documents.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Securities Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

“Security Document” shall mean and include each US Security Document, each
Canadian Security Document, each Dutch Security Document and each other Foreign
Security Document.

“Senior Notes” shall mean, collectively, (a) the 2020/2022 Senior Notes and
(b) the 2025 Senior Notes.

“Senior Notes Documents” shall mean the Senior Notes, the Senior Notes
Indentures and each of the other documents executed in connection therewith.

“Senior Notes Indentures” shall mean, as applicable, (a) the 2020/2022 Senior
Notes Indenture and (b) the 2025 Senior Notes Indenture.

“Senior Secured Indebtedness” shall mean, at any time, the aggregate principal
amount of Indebtedness of Silgan and its Subsidiaries determined on a
consolidated basis at such time (including the Obligations, but excluding
(x) obligations in respect of Interest Rate Protection Agreements and (y) any
premiums or discounts associated with the issuance of any Indebtedness to the
extent that accounting principles generally accepted in the United States would
require such amounts to be reflected as Indebtedness on a consolidated balance
sheet of Silgan) that, as of such date, is secured equally and ratably with the
Obligations.

“Senior Secured Net Leverage Ratio” shall mean, as of the date of determination,
the ratio of (x) Senior Secured Indebtedness (excluding Aggregate RL Exposure in
an amount not to exceed $500,000,000) as of such date to (y) EBITDA for then the
most recently ended Test Period. In determining the Senior Secured Net Leverage
Ratio for any period, there shall be excluded from Senior Secured Indebtedness
an amount equal to the amount of unrestricted cash and Cash Equivalents on the
consolidated balance sheet of Silgan and its Subsidiaries as of the last day of
such period.

“Sharing Event” shall mean (i) the occurrence of any Event of Default with
respect to any Borrower pursuant to Section 10.05, (ii) the acceleration of the
maturity of the Loans pursuant to the last paragraph of Article X or (iii) if
the Required US Lenders so elect, the failure to pay any Tranche of Loans in
full at the respective Maturity Date therefor.

“Silgan” shall have the meaning provided in the first paragraph hereof.

“Silgan B.V.” shall have the meaning provided in the first paragraph hereof.

“Silgan Canada” shall have the meaning provided in the first paragraph hereof.

“Silgan International B.V.” shall have the meaning provided in the first
paragraph hereof.

“Specified Acquisition” shall mean the acquisition by Silgan, through its direct
or indirect wholly-owned Subsidiaries, of the equity interests of the Target in
accordance with the Specified Purchase Agreement.

 

44



--------------------------------------------------------------------------------

“Specified Asset Sale” shall mean any Asset Sale in which the gross cash
proceeds received therefrom is at least $1,000,000.

“Specified Default” shall mean any Default under Section 10.01 or 10.05.

“Specified Purchase Agreement” shall mean that certain Purchase Agreement dated
as of January 23, 2017, by and among Silgan Holdings LLC, Silgan White Cap
Holdings Spain, S.L., Silgan B.V., WestRock MWV, LLC, solely for purposes of
certain sections therein, Silgan and, solely for purposes of certain sections
therein, WestRock Company (together with all exhibits, schedules and disclosure
letter thereto), as amended, restated, supplemented or otherwise modified from
time to time in accordance with the terms and provisions of this Agreement.

“Specified Purchase Agreement Representations” shall mean the representations
made by or on behalf of the Target in the Specified Purchase Agreement that are
material to the interests of the Lenders, but only to the extent that the
accuracy of any such representation is a condition to Silgan’s or its
Affiliates’ obligation to close under the Specified Purchase Agreement or Silgan
or any of its Affiliates has the right to terminate its obligations (or to
refuse to consummate the Specified Acquisition) under the Specified Purchase
Agreement as a result of a breach of any such representations or any such
representations not being accurate in the Specified Purchase Agreement.

“Specified Representations” shall mean the representations and warranties
contained in Sections 7.01(a), 7.02, 7.03 (other than clause (b) thereof), 7.04,
7.05 (subject to the last sentence at the end of Section 6.02), 7.07(b), 7.10,
7.13, 7.16 and 7.19.

“Start Date” shall mean, with respect to any Margin Reduction Period, the first
day of such Margin Reduction Period.

“Stated Amount” of each Letter of Credit shall mean the maximum amount available
to be drawn thereunder (determined without regard to whether any conditions to
drawing could then be met) but after giving effect to all previous drawings made
thereunder; provided that, except as such term is used in Section 3.02, the
“Stated Amount” of each Primary Alternate Currency Letter of Credit shall be, on
any date of calculation, the Dollar Equivalent of the maximum amount available
to be drawn in the relevant Primary Alternate Currency thereunder (determined
without regard to whether any conditions to drawings could then be met) but
after giving effect to all previous drawings made thereunder.

“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, association, limited liability company,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time.
Notwithstanding the foregoing (and except for purposes of Sections 7.11, 7.12,
8.06, 8.08, 10.06 and 12.01, and the definition of Unrestricted Subsidiary
contained herein), an Unrestricted Subsidiary shall be deemed not to be a
Subsidiary of Silgan or any of its other Subsidiaries for purposes of this
Agreement or any other Credit Document. Unless the context indicates otherwise,
all references herein to Subsidiaries are references to Subsidiaries of any
Borrower.

“Supermajority Lenders” of any Tranche shall mean those Non-Defaulting Lenders
which would constitute the Required Lenders under, and as defined in, this
Agreement if (x) all outstanding Obligations of the other Tranches under this
Agreement were repaid in full and all Commitments with

 

45



--------------------------------------------------------------------------------

respect thereto were terminated and (y) the text “an amount greater than 50%”
contained therein were changed to “an amount equal to at least 66-2/3%”.

“Supply Agreement Asset Sale” shall mean the sale of assets by Silgan or any of
its Subsidiaries to customers of Silgan or any of its Subsidiaries or Affiliates
of such customers where such assets are located in or adjacent to a facility of
such customer.

“Swingline Expiry Date” shall mean the date which is two Business Days prior to
the Revolving Loan Maturity Date.

“Swingline Lender” shall mean the Administrative Agent, in its capacity as the
Swingline Lender hereunder.

“Swingline Loan” shall have the meaning provided in Section 2.01(g).

“Swingline Loan Exposure” shall mean, at any time, the aggregate principal
amount of all Swingline Loans outstanding at such time (for this purpose, using
the Dollar Equivalent of each outstanding Euro Denominated Swingline Loan). The
Swingline Loan Exposure of any Revolving Lender at any time shall be its RL
Percentage of the aggregate Swingline Loan Exposure at such time.

“Swingline Note” shall have the meaning provided in Section 2.05(a).

“Target” shall mean, collectively, (a) WestRock Dispensing Systems Hemer GmbH, a
German company, (b) WestRock Dispensing Systems Milano S.r.l., an Italian
company, (c) WestRock Dispensing Systems Vicenza S.r.l., an Italian company,
(d) WestRock Dispensing Systems R&D Netherlands B.V., a Dutch company,
(e) WestRock Dispensing Systems Barcelona S.L., a Spanish company, (f) Mead
Packaging International, LLC, an Ohio limited liability company, (g) WestRock
Slatersville, LLC, a Rhode Island limited liability company, (h) MWV Industria
Plastica Ltda., a Brazilian company, (i) WestRock Dispensing Systems Canada
Ltd., a Canadian company, (j) WestRock (Wuxi) Dispensing Systems Ltd., a Chinese
company, (k) MeadWestvaco Calmar Hayes Operadora S. de R.L. de C.V., a Mexican
company, (l) MeadWestvaco Calmar Operadora S.A. de C.V., a Mexican company,
(m) WestRock MWV, S.A. de C.V., a Mexican company, (n) MeadWestvaco Calmar Ltd.,
a company organized under the laws of England and Wales, (o) Polytop Europe
Ltd., a company organized under the laws of England and Wales, (p) WestRock
Dispensing Systems, Inc., a Delaware corporation, and (q) the Target India
Entity.

“Target India Entity” shall mean Aphrodite Packaging Solutions Private Limited,
a private limited company organized under the laws of India.

“Target Material Adverse Effect” shall mean any change, effect, event or
occurrence that, individually or in the aggregate, has had or would reasonably
be expected to have a material adverse change in, or effect on: (a) the ability
of Seller to perform its obligations under the Specified Purchase Agreement and
to consummate the transactions contemplated thereby; or (b) the assets,
liabilities, business, condition (financial or otherwise) or results of
operations of the Transferred Entities, taken as a whole; provided that, for
purposes of clause (b) above, any such change, effect, event or occurrence
resulting from any of the following shall not be considered when determining
whether a Target Material Adverse Effect has occurred: (i) general economic
conditions affecting the economy or credit, capital and financial markets in the
United States or elsewhere in the world, including changes in interest or
exchange rates; (ii) any change in the industry in which the Business operates;
(iii) any change in Laws or GAAP, or the enforcement or interpretation thereof;
(iv) general political conditions, including hostilities, acts of war (whether
declared or undeclared), sabotage, terrorism or military actions, or any

 

46



--------------------------------------------------------------------------------

escalation or worsening of any of the foregoing; (v) any change resulting from
the negotiation, execution, announcement or consummation of the transactions
contemplated by the Specified Purchase Agreement or the Ancillary Agreements,
including any such change relating to the identity of, or facts and
circumstances relating to, Buyers and including any actions taken or threatened
by any Transferred Entity’s customers, suppliers, distributors, employees or
other personnel or others having relationships with a Transferred Entity;
(vi) any action taken by Buyers and any of their respective Affiliates, agents
or representatives; (vii) any hurricane, flood, tornado, earthquake or other
natural disaster or any other force majeure event; (viii) any actions required
to be taken or omitted pursuant to the Specified Purchase Agreement or the
Ancillary Agreements or taken with Buyers’ consent or not taken because Buyers
withheld, delayed or conditioned its consent; or (ix) the failure of the
Business to achieve any financial projections or forecasts or revenue or
earnings predictions (it being understood that for purposes of this clause
(viii), the changes or effects giving rise to such failure that are not
otherwise excluded from the definition of “Target Material Adverse Effect” may
be taken into account in determining whether there has been a Target Material
Adverse Effect); (x) events or occurrences specifically disclosed in the Seller
Disclosure Letter, solely as and to the extent so described therein, and in each
case only taking into account supplements to the Seller Disclosure Letter which
have been permitted and made to the Seller Disclosure Letter with Buyers’
acceptance in accordance with Section 4.15 of the Specified Purchase Agreement;
or (xi) any adverse change in or effect on the Business of the Transferred
Entities that is cured prior to the Closing; provided, however, that any change
or effect referred to in clauses (i), (ii), (iii), (iv) or (vii) immediately
above may be taken into account in determining whether a Target Material Adverse
Effect has occurred or would reasonably be expected to occur to the extent that
such change, effect, event or occurrence has a materially disproportionate
effect on the Transferred Entities relative to other companies in the industries
or markets in which the Transferred Entities operate. Capitalized terms used in
this definition of “Target Material Adverse Effect” without definition shall
have the meanings ascribed thereto in the Specified Purchase Agreement;
provided, that any capitalized terms which are defined in both this Agreement
and the Specified Purchase Agreement shall have the meanings ascribed thereto in
the Specified Purchase Agreement.

“Tax Sharing Agreement” shall mean the Tax Allocation Agreement, dated as of
July 13, 1990, as amended on December 21, 1993 and August 1, 1995, by and among
Silgan and each of its Domestic Subsidiaries party thereto, as amended, modified
or supplemented from time to time.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
fines, additions to tax or penalties applicable thereto.

“Term Loan” shall mean each US A Term Loan, each Canadian A Term Loan and each
Incremental Term Loan.

“Term Loan Percentage” of a Tranche of Term Loans shall mean, at any time, a
fraction (expressed as a percentage), the numerator of which is equal to the
aggregate outstanding principal amount of all Term Loans of such Tranche (which,
in the case of Canadian A Term Loans and Alternate Currency Incremental Term
Loans, shall be the Dollar Equivalent of such aggregate outstanding principal
amount) at such time and the denominator of which is equal to the aggregate
outstanding principal amount of all Term Loans of all Tranches (which, in the
case of Canadian A Term Loans and Alternate Currency Incremental Term Loans,
shall be the Dollar Equivalent of such aggregate principal amount) at such time.

“Term Loan Scheduled Repayment” shall have the meaning provided in
Section 5.02(e).

 

47



--------------------------------------------------------------------------------

“Test Date” shall mean, with respect to any Start Date, the last day of the most
recent fiscal quarter of Silgan ended immediately prior to such Start Date.

“Test Period” shall mean each period of four consecutive fiscal quarters of
Silgan (in each case taken as one accounting period).

“Ticking Fees” shall have the meaning provided in Section 4.01(h).

“Total Canadian A Term Loan Commitment” shall mean, at any time, the sum of the
Canadian A Term Loan Commitments of each of the Lenders at such time. The Total
Canadian A Term Loan Commitment on the Effective Date shall be C$45,500,000.

“Total Canadian Revolving Loan Commitment” shall mean, at any time, the sum of
the Canadian Revolving Loan Commitments of each of the Canadian Revolving
Lenders at such time. The Total Canadian Revolving Loan Commitment on the
Effective Date shall be C$15,000,000.

“Total Commitment” shall mean, at any time, the sum of the Commitments of each
of the Lenders at such time.

“Total Incremental Term Loan Commitment” shall mean, at any time and for any
Tranche of Incremental Term Loans, the sum of the Incremental Term Loan
Commitments of such Tranche of each of the Lenders at such time.

“Total Indebtedness” shall mean, at any time, the aggregate principal amount of
Indebtedness of Silgan and its Subsidiaries determined on a consolidated basis
at such time (but excluding (x) obligations in respect of Interest Rate
Protection Agreements and (y) any premiums or discounts associated with the
issuance of any Indebtedness to the extent that accounting principles generally
accepted in the United States would require such amounts to be reflected as
Indebtedness on a consolidated balance sheet of Silgan).

“Total Net Leverage Ratio” shall mean, as of the date of determination, the
ratio of (x) the sum of (I) Total Indebtedness (excluding Revolving
Outstandings) as of such date plus (II) the Revolving Outstandings on the
December 31 immediately preceding such date (or, in the case of a Test Period
ended on December 31 in any fiscal year of Silgan, the Revolving Outstandings on
such December 31); provided that the amount of such Revolving Outstandings on
any December 31 shall not include any Revolving Outstandings which have been
subsequently repaid with proceeds of Total Indebtedness included in clause
(x)(I) of this definition (as certified in writing by an authorized officer of
Silgan) to (y) EBITDA for then the most recently ended Test Period. In
determining the Total Net Leverage Ratio for any period, there shall be excluded
from Total Indebtedness an amount equal to the amount of unrestricted cash and
Cash Equivalents on the consolidated balance sheet of Silgan and its
Subsidiaries as of the last day of such period.

“Total Revolving Loan Commitment” shall mean, at any time, the sum of the
Revolving Loan Commitments of each of the Lenders at such time. The Total
Revolving Loan Commitment on the Effective Date shall be $1,200,000,000.

“Total Unutilized Canadian Revolving Loan Commitment” shall mean, at any time,
an amount equal to the remainder of (x) the then Total Canadian Revolving Loan
Commitment less (y) the sum of the aggregate principal amount of all Canadian
Revolving Loans then outstanding.

 

48



--------------------------------------------------------------------------------

“Total Unutilized Revolving Loan Commitment” shall mean, at any time, an amount
equal to the remainder of (x) the then Total Revolving Loan Commitment less
(y) the sum of the aggregate principal amount of all Revolving Loans (for this
purpose, using the Dollar Equivalent of all Primary Alternate Currency Revolving
Loans) and Swingline Loans then outstanding plus the then aggregate amount of
all Letter of Credit Obligations.

“Total US A Term Loan Commitment” shall mean, at any time, the sum of the US A
Term Loan Commitments of each of the Lenders at such time. The Total US A Term
Loan Commitment on the Effective Date shall be $800,000,000.

“Tranche” shall mean the respective facilities and commitments utilized in
making Loans hereunder, with there being six separate Tranches on the Effective
Date, i.e., US A Term Loans, Canadian A Term Loans, Canadian Revolving Loans,
Revolving Loans and Swingline Loans; provided that, for purposes of Sections
2.13, 12.04(b) and 12.12(a) and the definition of “Majority Lenders,” Revolving
Loans and Swingline Loans shall be deemed to constitute part of a single
“Tranche.” In addition, and notwithstanding the foregoing, any Incremental Term
Loans extended after the Effective Date shall, except to the extent provided in
Section 2.14(c), be made pursuant to one or more additional Tranches which shall
be designated pursuant to the respective Incremental Term Loan Commitment
Agreements in accordance with the relevant requirements specified in
Section 2.14. Furthermore, after giving effect to an Extension pursuant to
Section 2.18, (x) any Revolving Loans pursuant to Extended Revolving Loan
Commitments shall constitute a separate Tranche of Revolving Loans from the
Tranche of Revolving Loans from which they were converted, (y) any Canadian
Revolving Loans pursuant to Extended Canadian Revolving Loan Commitments shall
constitute a separate Tranche of Canadian Revolving Loans from the Tranche of
Canadian Revolving Loans from which they were converted and (z) any Extended
Term Loans shall constitute a separate Tranche of Term Loans from the Tranche of
Term Loans from which they were converted.

“Transactions” means the execution, delivery and performance by the Credit
Parties of this Agreement and the other Credit Documents, the borrowing of Loans
and other credit extensions on the Effective Date, the consummation of the
Specified Acquisition, the refinancing of the Existing Credit Agreement and the
payment of the fees and expenses incurred in connection with any of the
foregoing.

“Type” shall mean (i) for any Dollar Loan, the type of such Dollar Loan
determined with regard to the interest option available thereto, i.e., whether a
Base Rate Loan or a Eurodollar Loan, (ii) for any Alternate Currency Loan (other
than a Canadian Term Loan), the Applicable Currency of such Alternate Currency
Loan (other than a Canadian Term Loan), (iii) for any Canadian Term Loan, the
type of such Canadian Term Loan determined with regard to the interest option
available thereto, i.e., whether a Canadian Prime Rate Loan or a CDOR Rate Loan,
and (iv) for any Canadian Revolving Loan, the type of such Canadian Revolving
Loan determined with regard to the interest option available thereto, i.e.,
whether a Canadian Prime Rate Loan or a CDOR Rate Loan.

“UCC” shall mean the Uniform Commercial Code as in effect in the relevant
jurisdictions.

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the present value of the accrued benefits under the Plan as of the close of its
most recent plan year exceeds the fair market value of the assets allocable
thereto determined in accordance with Section 412 of the Code.

“Uniform Customs ” means the Uniform Customs and Practices for Documentary
Credits (2007 Revision), effective July, 2007 International Chamber of Commerce
Publication No. 600.

“ United States” and “US” shall each mean the United States of America.

 

49



--------------------------------------------------------------------------------

“Unpaid Drawing” shall mean a Dollar Unpaid Drawing and/or Alternate Currency
Unpaid Drawing, as the context may require.

“Unrestricted Subsidiary” shall mean (i) any non-Credit Party Subsidiary
designated by Silgan from time to time as an Unrestricted Subsidiary hereunder
by written notice to the Administrative Agent or (ii) any Subsidiary of Silgan
that is acquired or created after the Effective Date and designated by Silgan as
an Unrestricted Subsidiary hereunder by written notice to the Administrative
Agent at the time that such Subsidiary is created or acquired, provided that
Silgan shall only be permitted to so designate any Subsidiary as an Unrestricted
Subsidiary after the Effective Date so long as (v) no Default or Event of
Default then exists or would result therefrom, (w) no Subsidiary may be
designated as an Unrestricted Subsidiary if it is a “Restricted Subsidiary” for
the purpose of the Senior Notes or any Additional Permitted Indebtedness or any
Refinancing thereof, (x) all of the provisions of Section 9.10 shall have been
complied with in respect of such newly-designated Unrestricted Subsidiary,
(y) such Unrestricted Subsidiary shall be capitalized (to the extent capitalized
by Silgan or any of its Subsidiaries) through Investments as permitted by, and
in compliance with, Section 9.05(xiii) and with any assets owned by such
Unrestricted Subsidiary at the time of the initial designation thereof to be
treated as Investments in such Unrestricted Subsidiary pursuant to
Section 9.05(xiii), and (z) at least five Business Days prior to the designation
of any Person as an Unrestricted Subsidiary, Silgan shall have delivered to the
Administrative Agent a certificate of its chief financial officer, treasurer or
controller setting forth (in reasonable detail) the recalculation of the
Interest Coverage Ratio and the Total Net Leverage Ratio on a Pro Forma Basis
for the Test Period then most recently ended prior to the date of such
designation for which financial statements have been delivered to the Lenders
under this Agreement, and such recalculation shall show that Silgan would have
been in compliance with Sections 9.07 and 9.08 as of the last day of such Test
Period.

“Unutilized Canadian Revolving Loan Commitment” with respect to any Canadian
Revolving Lender, at any time, shall mean such Canadian Revolving Lender’s
Canadian Revolving Loan Commitment at such time less the aggregate principal
amount of all Canadian Revolving Loans made by such Canadian Revolving Lender
and outstanding at such time.

“Unutilized Revolving Loan Commitment” with respect to any Revolving Lender, at
any time, shall mean such Revolving Lender’s Revolving Loan Commitment at such
time less the sum of (i) the aggregate principal amount of all Revolving Loans
made by such Revolving Lender and outstanding at such time (for this purpose,
using the Dollar Equivalent of all outstanding Primary Alternate Currency
Revolving Loans of such Revolving Lender) and (ii) such Revolving Lender’s RL
Percentage of the Letter of Credit Obligations at such time.

“US A Term Loan” shall have the meaning provided in Section 2.01(a) (which shall
include the Delayed Draw Term Loan).

“US A Term Loan Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule I directly below the column entitled “US
A Term Loan Commitment”, as same may be (x) terminated pursuant to Section 4.03
or Article X or (y) adjusted from time to time as a result of assignments to or
from such Lender pursuant to Sections 2.13 and/or 12.04(b).

“US A Term Loan Scheduled Repayment” shall have the meaning provided in
Section 5.02(b).

“US A Term Note” shall have the meaning provided in Section 2.05(a).

“US Borrower” shall mean Silgan or any other US Revolving Borrower.

 

50



--------------------------------------------------------------------------------

“US Borrowers/Subsidiaries Guaranty” shall have the meaning provided in
Section 6.01(e).

“US Collateral” shall mean and include all “Collateral” (or any similarly
defined term) as defined in any of the US Security Documents, including all
Additional Collateral covered thereby.

“US Credit Party” shall mean each of Silgan, each other US Revolving Borrower
and each other US Guarantor.

“US Guarantor” shall mean Silgan, each other US Revolving Borrower and each
other US Subsidiary Guarantor in their capacities as such.

“US Person” shall mean any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“US Pledge Agreement” shall have the meaning provided in Section 6.01(f).

“US Pledge Agreement Collateral” shall mean all “Collateral” as defined in the
US Pledge Agreement.

“US Revolving Borrower” shall mean Silgan and each Revolving Borrower that is a
Wholly-Owned Domestic Subsidiary of Silgan.

“US Security Documents” shall mean and include the US Pledge Agreement and,
after the execution and delivery thereof, each Additional Security Document
entered into by a US Credit Party.

“US Subsidiary Guarantor” shall mean (i) each US Revolving Borrower (other than
Silgan) in its capacity as a guarantor under the US Borrowers/Subsidiaries
Guaranty and (ii) each other Domestic Subsidiary of Silgan (other than the
Receivables Subsidiary).

“US Tax Compliance Certificate” has the meaning assigned thereto in
Section 5.04(g).

“Voting Lender Participant” shall have the meaning provided in Section 12.04(c).

“Voting Lender Participant Notice” shall have the meaning provided in
Section 12.04(c).

“Voting Stock” shall mean the capital stock of Silgan ordinarily having the
power to vote for the election of directors of Silgan.

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing (i) the then outstanding
principal amount of such Indebtedness into (ii) the product obtained by
multiplying (x) the amount of each then remaining installment or other required
scheduled payments of principal, including payment at final maturity, in respect
thereof, by (y) the number of years (calculated to the nearest one-twelfth) that
will elapse between such date and the making of such payment.

“Wells Fargo” shall mean Wells Fargo Bank, National Association, in its
individual capacity, and any successor entity thereto by merger, consolidation
or otherwise.

“Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person that is a Domestic Subsidiary.

 

51



--------------------------------------------------------------------------------

“Wholly-Owned Foreign Subsidiary” shall mean, as to any Person, any Wholly-Owned
Subsidiary of such Person that is a Foreign Subsidiary.

“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock (other than directors’ qualifying shares and/or other
nominal amounts of shares required to be held by local nationals under
Applicable Law) is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partnership, association,
joint venture, limited liability company or other entity in which such Person
and/or one or more Wholly-Owned Subsidiaries of such Person has a 100% equity
interest at such time (other than nominal interests required to be held by local
nationals under Applicable Law); provided, however, except in the case of a
Canadian Subsidiary, to the extent that Silgan owns directly or indirectly
(through one or more Wholly-Owned Subsidiaries) at least 95% of the total
outstanding equity interests (on a fully diluted basis) of any Foreign
Subsidiary and the balance of such equity interests are owned by individuals (or
their estates or trusts or companies established by such individuals) (and were
owned by such individuals (or their estates or trusts or companies established
by such individuals) at the time of (but not in contemplation or anticipation
of) the acquisition of such Foreign Subsidiary by Silgan), such Foreign
Subsidiary shall be deemed to be a Wholly-Owned Subsidiary of Silgan for all
purposes under this Agreement except for purposes of (A) Section 9.03(ii) and
(B) determining Consolidated Net Income.

“Withholding Agent” shall mean the Borrowers and the Administrative Agent.

“Working Capital” shall mean, at any time, Consolidated Current Assets
(excluding cash and Cash Equivalents) less Consolidated Current Liabilities at
such time.

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

Section 1.02    Principles of Construction. (a) All references to sections,
schedules and exhibits are to sections, schedules and exhibits in or to this
Agreement unless otherwise specified.

(b)     Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with accounting principles generally accepted
in the United States in conformity with those used in the preparation of the
last audited financial statements referred to in Section 7.07(a) of Silgan and
its Subsidiaries as of the fiscal quarter ending March 31, 2018 as in effect
from time to time; provided that, it being understood, (i)  for purposes of this
Agreement (other than Sections 8.01(a), (b), and (c)) , unless Silgan has made
the election described in clause (i) of Section 12.07(a), “accounting principles
generally accepted in the United States” as used in this Section 1.02(b) shall
be determined without giving effect to any change thereto occurring after
DecemberMarch 31, 20162018 as a result of the adoption of any accounting
standards relating to Leases (ASC Topic 842) and its related applicable effects,
amendments and clarifications, or any other proposals issued by the Financial
Accounting Standards Board in connection therewith, in each case if such change
would require treating any lease or similar agreement as a capital lease where
such lease or similar agreement was not required to be so treated under
accounting principles generally accepted in the United States as in effect on
the date hereofMarch  31, 2018 (any such change being referred to herein as a
“Lease Accounting GAAP Change”) and (ii) for purposes of Sections 8.01(a), (b),
and (c) of this Agreement, whether or not Silgan has made the election described
in clause (i) of Section 12.07(a), “accounting principles generally accepted in
the United States” as used in this Section 1.02(b) shall be determined giving
effect to any Lease Accounting GAAP Change from and after the date that any such
Lease Accounting GAAP Change becomes effective.

 

52



--------------------------------------------------------------------------------

(c)    Dutch Terms. In this Agreement, where it relates to a Dutch Credit Party,
a reference to:

(i)    a “necessary action to authorise” where applicable, includes without
limitation:

(a)    any action required to comply with the Works Councils Act of the
Netherlands (Wet op de ondernemingsraden); and

(b)    obtaining an unconditional positive advice (advies) from the competent
works council(s);

(ii)    “security interest” includes any mortgage (hypotheek), pledge
(pandrecht), retention of title arrangement (eigendomsvoorbehoud), right of
retention (recht van retentie), right to reclaim goods (recht van reclame), and,
in general, any right in rem (beperkt recht), created for the purpose of
granting security (goederenrechtelijk zekerheidsrecht);

(iii)    a “winding-up, administration” or “dissolution” includes a bankruptcy
(faillissement) or dissolution (ontbinding);

(iv)    a “suspension of payments” includes surseance van betaling;

(v)    any “step” or “procedure” taken in connection with insolvency proceedings
includes a Dutch entity having filed a notice under Section 36 of the Tax
Collection Act of the Netherlands (Invorderingswet 1990);

(vi)    a “liquidator” includes a curator;

(vii)    an “administrator” includes a bewindvoerder;

(viii)    an “attachment” includes a beslag;

(ix)    “constitutional documents” means, in relation to a Dutch Credit Party,
its deed of incorporation (akte van oprichting) and its articles of association
(statuten);

(x)    a “moratorium” includes surseance van betaling and granted a moratorium
includes surseance verleend; and

(xi)    a “receiver” or an “administrative receiver” does not include a curator
or bewindvoerder.

(d)    References to Agreement and Laws. Unless otherwise expressly provided
herein, (a) any definition or reference to formation documents, governing
documents, agreements (including the Credit Documents) and other contractual
documents or instruments shall be deemed to include all subsequent amendments,
restatements, extensions, supplements and other modifications thereto, but only
to the extent that such amendments, restatements, extensions, supplements and
other modifications are not prohibited by any Credit Document; and (b) any
definition or reference to any Applicable Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Applicable Law.

Section 1.03    Limited Condition Acquisitions. In the event that Silgan
notifies the Administrative Agent in writing that any proposed Permitted
Acquisition is a Limited Condition Acquisition and that Silgan wishes to test
the conditions to such Limited Condition Acquisition and the availability of
Incremental Term Loan Commitments or Incremental Term Loans that are to be used
to

 

53



--------------------------------------------------------------------------------

finance such Limited Condition Acquisition in accordance with this Section,
then, so long as agreed to by the Administrative Agent and the lenders providing
such Incremental Term Loan Commitments or Incremental Term Loans, the following
provisions shall apply:

(a)    any condition to such Limited Condition Acquisition or such Incremental
Term Loan Commitments or Incremental Term Loans that requires that no Default or
Event of Default shall have occurred and be continuing at the time of such
Limited Condition Acquisition or the incurrence of such Incremental Term Loan
Commitments or Incremental Term Loans, shall be satisfied if (i) no Default or
Event of Default shall have occurred and be continuing at the time of the
execution of the definitive purchase agreement, merger agreement or other
acquisition agreement governing such Limited Condition Acquisition and (ii) no
Specified Default shall have occurred and be continuing both before and after
giving effect to such Limited Condition Acquisition and any Indebtedness
incurred in connection therewith (including such Incremental Term Loan
Commitments or Incremental Term Loans);

(b)    any condition to such Limited Condition Acquisition or such Incremental
Term Loan Commitments or Incremental Term Loans that the representations and
warranties in this Agreement and the other Credit Documents shall be true and
correct at the time of such Limited Condition Acquisition or the incurrence of
such Incremental Term Loan Commitments or Incremental Term Loans shall be
subject to customary “SunGard” or other customary applicable “certain funds”
conditionality provisions (including, without limitation, a condition that the
representations and warranties under the relevant agreements relating to such
Limited Condition Acquisition as are material to the lenders providing such
Incremental Term Loan Commitments or Incremental Term Loans shall be true and
correct, but only to the extent that Silgan or its applicable Subsidiary has the
right to terminate its obligations under such agreement as a result of a breach
of such representations and warranties or the failure of those representations
and warranties to be true and correct), so long as all representations and
warranties in this Agreement and the other Credit Documents are true and correct
at the time of execution of the definitive purchase agreement, merger agreement
or other acquisition agreement governing such Limited Condition Acquisition;

(c)    any financial ratio test or condition, may upon the written election of
Silgan delivered to the Administrative Agent prior to the execution of the
definitive agreement for such Limited Condition Acquisition, be tested either
(i) upon the execution of the definitive agreement with respect to such Limited
Condition Acquisition or (ii) upon the consummation of the Limited Condition
Acquisition and related incurrence and/or assumption of Indebtedness, in each
case, after giving effect to the relevant Limited Condition Acquisition and
related incurrence and/or assumption of Indebtedness, on a Pro Forma Basis;
provided that the failure to deliver a notice under this Section 1.03(c) prior
to the date of execution of the definitive agreement for such Limited Condition
Acquisition shall be deemed an election to test the applicable financial ratio
under subclause (ii) of this Section 1.03(c); and

(d)    if Silgan has made an election with respect to any Limited Condition
Acquisition to test a financial ratio test or condition at the time specified in
clause (c)(i) of this Section, then in connection with any subsequent
calculation of any ratio or basket on or following the relevant date of
execution of the definitive agreement with respect to such Limited Condition
Acquisition and prior to the earlier of (i) the date on which such Limited
Condition Acquisition is consummated or (ii) the date that the definitive
agreement for such Limited Condition Acquisition is terminated or expires
without consummation of such Limited Condition Acquisition, any such ratio or
basket shall be required to be satisfied (x) on a Pro Forma Basis assuming such
Limited Condition Acquisition and other transactions in connection therewith
(including the related incurrence and/or assumption of Indebtedness) have been
consummated and (y) assuming such Limited Condition Acquisition and other
transactions in connection therewith (including the related incurrence and/or
assumption of Indebtedness) have not been consummated.

 

54



--------------------------------------------------------------------------------

The foregoing provisions shall apply with similar effect during the pendency of
multiple Limited Condition Acquisitions such that each of the possible scenarios
is separately tested. Notwithstanding anything to the contrary herein, in no
event shall there be more than four Limited Condition Acquisitions at any time
outstanding.

Section  1.04    Rates. The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “Eurodollar Rate”.

ARTICLE II

AMOUNT AND TERMS OF CREDIT

Section 2.01    Commitments. (a) US A Term Loan. Subject to and upon the terms
and conditions set forth herein, each Lender with a US A Term Loan Commitment
severally agrees to make a term loan (each, a “US A Term Loan” and,
collectively, the “US A Term Loans”) to Silgan, which US A Term Loans:

(i)    shall be available in one (1) draw, which shall be made on the Delayed
Draw Funding Date in an aggregate amount not to exceed the Total US A Term Loan
Commitment (each, a “Delayed Draw Term Loan” and, collectively, the “Delayed
Draw Term Loans”);

(ii)    shall be denominated in Dollars;

(iii)    shall, at the option of Silgan, be either Base Rate Loans or Eurodollar
Loans, provided that all US A Term Loans made as part of the same Borrowing
shall, unless otherwise specifically provided herein, be of the same Type; and

(iv)    shall not exceed for any such Lender, in initial aggregate principal
amount, that amount which equals the US A Term Loan Commitment of such Lender on
the Effective Date (before giving effect to the termination thereof on such date
pursuant to Section 4.03(a)).

Once repaid, US A Term Loans incurred hereunder may not be reborrowed.
Notwithstanding the foregoing, any unfunded portion of the Total US A Term Loan
Commitment shall automatically terminate in its entirety on the Delayed Draw
Funding Deadline.

(b)    Canadian A Term Loan. Subject to and upon the terms and conditions set
forth herein, each Lender with a Canadian A Term Loan Commitment severally
agrees to make, on the Effective Date, a term loan (each, a “Canadian A Term
Loan” and, collectively, the “Canadian A Term Loans”) to Silgan Canada, which
Canadian A Term Loans:

(i)    shall be denominated in Canadian Dollars;

(ii)    shall, at the option of Silgan Canada, be either CDOR Rate Loans or
Canadian Prime Rate Loans, provided that all Canadian A Term Loans made as part
of the same Borrowing shall, unless otherwise specifically provided herein, be
of the same Type; and

(iii)    shall not exceed for any such Lender, in initial aggregate principal
amount, that amount which equals the Canadian A Term Loan Commitment of such
Lender on the Effective Date (before giving effect to the termination thereof on
such date pursuant to Section 4.03(a)).

Once repaid, Canadian A Term Loans incurred hereunder may not be reborrowed.

 

55



--------------------------------------------------------------------------------

(c)    [Reserved].

(d)    Incremental Term Loans. Subject to and upon the terms and conditions set
forth in Section 2.14 and the other provisions set forth herein, each Lender
with an Incremental Term Loan Commitment for a given Tranche of Incremental Term
Loans severally agrees, at any time and from time to time on and after the date
that such Incremental Term Loan Commitment is obtained pursuant to Section 2.14
and prior to the Incremental Commitment Termination Date for such Tranche of
Incremental Term Loans, to make a term loan or term loans (each an “Incremental
Term Loan” and, collectively, the “Incremental Term Loans”) to the Incremental
Term Loan Borrower for such Tranche, which Incremental Term Loans:

(i)    shall be incurred on the applicable Incremental Term Loan Borrowing Date
for such Tranche of Incremental Term Loans;

(ii)    shall be denominated in the Applicable Currency for such Tranche of
Incremental Term Loans;

(iii)    shall, if Dollar Loans, at the option of the applicable Incremental
Term Loan Borrower, be incurred and maintained as, and/or converted into, Base
Rate Loans or Eurodollar Loans, provided that all Incremental Term Loans that
are Dollar Loans comprising the same Borrowing under such Tranche shall, unless
otherwise specifically provided herein, be of the same Type;

(iv)    shall, if Canadian Loans, at the option of the applicable Incremental
Term Loan Borrower, be incurred and maintained as, and/or converted into, CDOR
Rate Loans or Canadian Prime Rate Loans, provided that all Incremental Term
Loans that are Canadian Loans comprising the same Borrowing under such Tranche
shall, unless otherwise specifically provided herein, be of the same Type;

(v)    shall, if an Alternate Currency Incremental Term Loan denominated in a
Primary Alternate Currency, be incurred and maintained in one or more Borrowings
of Euro Rate Loans denominated in such Primary Alternate Currency under such
Tranche; and

(vi)    shall not exceed for any such Incremental Term Loan Lender at the time
of any incurrence thereof, that aggregate principal amount which equals the
Incremental Term Loan Commitment of such Incremental Term Loan Lender for such
Tranche at such time (before giving effect to any reduction thereof at such time
pursuant to Section 4.03(b)).

Once repaid, Incremental Term Loans incurred hereunder may not be reborrowed.

(e)    Revolving Loans. Subject to and upon the terms and conditions set forth
herein, each Revolving Lender severally agrees, at any time and from time to
time on and after the Effective Date and prior to the Revolving Loan Maturity
Date, to make a revolving loan or revolving loans (each a “Revolving Loan” and,
collectively, the “Revolving Loans”) to each Revolving Borrower, which Revolving
Loans:

(i)    shall be denominated in Dollars or in a Primary Alternate Currency, in
each case, as elected by the respective Revolving Borrower;

(ii)    shall, if Dollar Revolving Loans, at the option of the respective
Revolving Borrower, be either Base Rate Loans or Eurodollar Loans, provided that
all Dollar Revolving

 

56



--------------------------------------------------------------------------------

Loans made as part of the same Borrowing shall, unless otherwise specifically
provided herein, be of the same Type;

(iii)    shall, if Primary Alternate Currency Revolving Loans, be a Euro Rate
Loan denominated in the applicable Primary Alternate Currency, provided that all
Primary Alternate Currency Revolving Loans made as part of the same Borrowing
shall be of the same Type;

(iv)    may be repaid and reborrowed in accordance with the provisions hereof;

(v)    shall not be made (and shall not be required to be made) by any Revolving
Lender in any instance where the incurrence thereof (after giving effect to the
use of the proceeds thereof on the date of the incurrence thereof to
simultaneously repay any Unpaid Drawings, Revolving Loans and/or Swingline Loans
theretofore outstanding) would cause the Individual RL Exposure of such
Revolving Lender to exceed the Revolving Loan Commitment of such Revolving
Lender at such time;

(vi)    shall not be made (and shall not be required to be made) by any
Revolving Lender in any instance where the incurrence thereof (after giving
effect to the use of the proceeds thereof on the date of the incurrence thereof
to simultaneously repay any Unpaid Drawings, Revolving Loans and/or Swingline
Loans theretofore outstanding) would cause the Aggregate RL Exposure to exceed
the Total Revolving Loan Commitment at such time;

(vii)    in the case of Primary Alternate Currency Revolving Loans, shall not be
made (and shall not be required to be made) by any Revolving Lender in any
instance where the incurrence thereof would cause the aggregate principal amount
(using the Dollar Equivalent thereof) of all Primary Alternate Currency
Revolving Loans then outstanding to exceed the Primary Alternate Currency
Revolving Loan Sublimit; and

(viii)    in the case of Dutch Borrower Revolving Loans, shall not be made (and
shall not be required to be made) by any Revolving Lender in any instance where
the incurrence thereof would cause the aggregate principal amount (using the
Euro Equivalent thereof) of all Dutch Borrower Revolving Loans then outstanding
to exceed the Dutch Borrower Revolving Loan Sublimit.

(f)    Canadian Revolving Loans. Subject to and upon the terms and conditions
set forth herein, each Canadian Revolving Lender severally agrees, at any time
and from time to time on and after the Effective Date and prior to the Revolving
Loan Maturity Date, to make a revolving loan or revolving loans (each a
“Canadian Revolving Loan” and, collectively, the “Canadian Revolving Loans”) to
each Canadian Revolving Borrower, which Canadian Revolving Loans:

(i)    shall be made and maintained in Canadian Dollars;

(ii)    except as hereafter provided, shall, at the option of the applicable
Canadian Revolving Borrower, be incurred and maintained as, and/or converted
into, one or more Borrowings of (x) Canadian Prime Rate Loans or (y) CDOR Rate
Loans;

(iii)    may be repaid and reborrowed in accordance with the provisions hereof;

(iv)    shall not be made (and shall not be required to be made) by any Canadian
Revolving Lender in any instance where the incurrence thereof (after giving
effect to the use of the proceeds thereof on the date of the incurrence thereof
to simultaneously repay any Canadian

 

57



--------------------------------------------------------------------------------

Revolving Loans theretofore outstanding) would cause the Individual Canadian RL
Exposure of such Canadian Revolving Lender to exceed the Canadian Revolving Loan
Commitment of such Canadian Revolving Lender at such time; and

(v)    shall not be made (and shall not be required to be made) by any Canadian
Revolving Lender in any instance where the incurrence thereof (after giving
effect to the use of the proceeds thereof on the date of the incurrence thereof
to simultaneously repay any Canadian Revolving Loans theretofore outstanding)
would cause the Aggregate Canadian RL Exposure to exceed the Total Canadian
Revolving Loan Commitment at such time.

(g)    Swingline Loans. Subject to and upon the terms and conditions set forth
herein, the Swingline Lender in its individual capacity agrees to make, at any
time and from time to time on and after the Effective Date and prior to the
Swingline Expiry Date, a revolving loan or revolving loans (each a “Swingline
Loan” and, collectively, the “Swingline Loans”) to each Revolving Borrower,
which Swingline Loans:

(i)    shall be denominated in Dollars or Euros, in each case, as elected by the
respective Revolving Borrower;

(ii)    shall be made and maintained as Base Rate Loans or, in the case of Euro
Denominated Swingline Loans, Euro Rate Loans;

(iii)    may be repaid and reborrowed in accordance with the provisions hereof;

(iv)    shall not exceed in aggregate principal amount at any time outstanding
(for this purpose, using the Dollar Equivalent of all Euro Denominated Swingline
Loans) in respect of all Revolving Borrowers, when added to the sum of (I) the
aggregate principal amount of all Revolving Loans then outstanding (for this
purpose, using the Dollar Equivalent of each Primary Alternate Currency
Revolving Loan then outstanding and exclusive of Revolving Loans and Swingline
Loans which are repaid with the proceeds of, and simultaneously with the
incurrence of, such Swingline Loans) and (II) the aggregate amount of all Letter
of Credit Obligations (exclusive of Unpaid Drawings which are repaid with the
proceeds of, and simultaneously with the incurrence of, such Swingline Loans) at
such time, an amount equal to the Total Revolving Loan Commitment at such time;

(v)    shall not exceed in aggregate principal amount at any time outstanding
(for this purpose, using the Dollar Equivalent of all Euro Denominated Swingline
Loans) in respect of all Revolving Borrowers, the Maximum Swingline Amount.

Notwithstanding anything to the contrary contained in this Section 2.01(g), the
Swingline Lender will not make a Swingline Loan after it has received written
notice from any Borrower, the Administrative Agent or the Required Lenders
stating that a Default or an Event of Default exists until such time as the
Swingline Lender shall have received written notice of (x) rescission of all
such notices from the party or parties originally delivering such notice or
notices or (y) the cure or waiver of such Default or Event of Default in
accordance with the requirements of this Agreement.

(h)    Refunding of Swingline Loans. On any Business Day, the Swingline Lender
may, in its sole discretion, give notice to the Revolving Lenders that the
Swingline Lender’s outstanding Swingline Loans shall be funded with a Borrowing
of Revolving Loans denominated in Dollars or Euros, as applicable (provided that
(x) such notice shall be deemed to have been automatically given upon the
occurrence of a Default or an Event of Default under Section 10.05 or upon the
exercise of any of the

 

58



--------------------------------------------------------------------------------

remedies provided in the last paragraph of Article X and (y) if a Sharing Event
shall have occurred, all such Swingline Loans shall be denominated in Dollars in
accordance with the provisions of Section 2.16, and refunded through a Mandatory
Borrowing denominated in Dollars as provided below), in which case one or more
Borrowings of Revolving Loans denominated in the respective Applicable Currency
(subject to the provisions of the parenthetical in preceding clause (y)) (each
such Borrowing, a “Mandatory Borrowing”) shall be made on the immediately
succeeding Business Day (or, with respect to Revolving Loans denominated in
Euros, on the second succeeding Business Day) from all Revolving Lenders
(without giving effect to any termination of the Total Revolving Loan Commitment
pursuant to the last paragraph of Article X) pro rata based on each such
Revolving Lender’s RL Percentage (determined before giving effect to any
termination of the Total Revolving Loan Commitment pursuant to the last
paragraph of Article X), and the proceeds thereof shall be applied directly to
the Swingline Lender to repay the Swingline Lender for such outstanding
Swingline Loans. Each Revolving Lender hereby irrevocably agrees to make
Revolving Loans upon one (1) Business Day’s notice (or, with respect to
Mandatory Borrowings denominated in Euros, upon two (2) Business Days’ notice)
pursuant to each Mandatory Borrowing in the amount and in the manner specified
in the preceding sentence and on the date specified in writing by the Swingline
Lender notwithstanding (i) the amount of the Mandatory Borrowing may not comply
with the minimum amount for Borrowings otherwise required hereunder,
(ii) whether any conditions specified in Article VI are then satisfied,
(iii) whether a Default or an Event of Default then exists, (iv) the date of
such Mandatory Borrowing and (v) the amount of the Total Revolving Loan
Commitment at such time. In the event that any Mandatory Borrowing cannot for
any reason be made on the date otherwise required above (including, without
limitation, as a result of the commencement of a proceeding of the type referred
to in Section 10.05 with respect to any of the Revolving Borrowers), then each
Revolving Lender hereby agrees that it shall forthwith purchase (as of the date
the Mandatory Borrowing would otherwise have occurred, but adjusted for any
payments received from the Revolving Borrowers on or after such date and prior
to such purchase) from the Swingline Lender such participations in the
outstanding Swingline Loans as shall be necessary to cause such Revolving
Lenders to share in such Swingline Loans ratably based upon their respective RL
Percentages (determined before giving effect to any termination of the Total
Revolving Loan Commitment pursuant to the last paragraph of Article X); provided
that (x) all interest payable on the Swingline Loans shall be for the account of
the Swingline Lender until the date as of which the respective participation is
required to be purchased and, to the extent attributable to the purchased
participation, shall be payable to the participant from and after such date and
(y) at the time any purchase of participations pursuant to this sentence is
actually made, the purchasing Revolving Lender shall be required to pay the
Swingline Lender interest on the principal amount of participation purchased for
each day from and including the day upon which the Mandatory Borrowing would
otherwise have occurred to but excluding the date of payment for such
participation, at the overnight Federal Funds Rate for the first three days (or,
in the case of Euro Denominated Swingline Loans, the Administrative Agent’s
customary rate for interbank advances in Euros) and at the rate otherwise
applicable to Revolving Loans maintained as Base Rate Loans or Euro Rate Loans,
as applicable, hereunder for each day thereafter. Notwithstanding anything to
the contrary contained above in this Section 2.01(h), upon the occurrence of a
Sharing Event, all outstanding Swingline Loans shall, as provided in
Section 2.16, be automatically converted into Dollar Denominated Swingline Loans
and, to the extent the respective Mandatory Borrowing has not already occurred
in respect of such Swingline Loans, a Mandatory Borrowing shall be effected with
respect thereto in accordance with the provisions of this Section 2.01(h).

(i)    Adjustment of Participations in Swingline Loans. If the Initial Revolving
Loan Maturity Date shall have occurred at a time when Extended Revolving Loan
Commitments are in effect, then on the Initial Revolving Loan Maturity Date all
then outstanding Swingline Loans shall be repaid in full on such date (and there
shall be no adjustment to the participations in such Swingline Loans as a result
of the occurrence of the Initial Revolving Loan Maturity Date); provided that,
if on the occurrence of the Initial Revolving Loan Maturity Date (after giving
effect to any repayments of Revolving Loans, there

 

59



--------------------------------------------------------------------------------

shall exist sufficient unutilized Extended Revolving Loan Commitments so that
the respective outstanding Swingline Loans could be incurred pursuant to
Extended Revolving Loan Commitments, which will remain in effect after the
occurrence of the Initial Revolving Loan Maturity Date, then there shall be an
automatic adjustment on such date of the participations in such Swingline Loans
and same shall be deemed to have been incurred solely pursuant to the Extended
Revolving Loan Commitments and such Swingline Loans shall not be so required to
be repaid in full on the Initial Revolving Loan Maturity Date.

Section 2.02    Minimum Amount of Each Borrowing. The aggregate principal amount
of each Borrowing of Loans under a respective Tranche shall not be less than the
Minimum Borrowing Amount for such Tranche of Loans. More than one Borrowing may
occur on the same date, but at no time shall there be outstanding more than
thirty Borrowings of Euro Rate Loans and CDOR Rate Loans in the aggregate.

Section 2.03    Notice of Borrowing.

(a)    Term Loans and Revolving Loans. Whenever (i) a Borrower desires to incur
Dollar Loans hereunder (excluding (I) Swingline Loans and (II) Revolving Loans
incurred pursuant to a Mandatory Borrowing), such Borrower shall give the
Administrative Agent at the applicable Notice Office at least one (1) Business
Day’s prior notice of each Base Rate Loan, and at least three (3) Business Days’
prior notice of each Eurodollar Loan to be incurred hereunder, (ii) Silgan
Canada desires to incur Canadian A Term Loans hereunder, Silgan Canada shall
give the Administrative Agent at the applicable Notice Office at least one
(1) Business Day’s prior notice of each Canadian A Term Loan to be maintained as
a Canadian Prime Rate Loan, and at least three (3) Business Days’ prior notice
of each Canadian Term Loan to be maintained as a CDOR Rate Loan, to be incurred
hereunder, (iii) an Incremental Term Loan Borrower desires to incur Alternate
Currency Incremental Term Loans hereunder, such Incremental Term Loan Borrower
shall give the Administrative Agent at the applicable Notice Office at least
three (3) Business Days’ prior notice of each such Alternate Currency
Incremental Term Loan to be incurred hereunder, (iv) a Revolving Borrower
desires to incur Primary Alternate Currency Revolving Loans hereunder, such
Revolving Borrower shall give the Administrative Agent at the applicable Notice
Office at least three (3) Business Days’ prior notice of each such Primary
Alternate Currency Revolving Loan to be incurred hereunder, and (v) a Canadian
Revolving Borrower desires to incur Canadian Revolving Loans hereunder, such
Canadian Revolving Borrower shall give the Administrative Agent at the
applicable Notice Office at least one (1) Business Day’s prior notice of each
Canadian Prime Rate Loan, and at least three (3) Business Days’ prior notice of
each CDOR Rate Loan, provided that (in each case) any such notice shall be
deemed to have been given on a certain day only if given before 1:00 P.M. (Local
Time) on such day. Each such notice (each, a “Notice of Borrowing”), except as
otherwise expressly provided in Section 2.10, shall be irrevocable and shall be
given by the respective Borrower in writing, or by telephone promptly confirmed
in writing, in the form of Exhibit A-1, appropriately completed to specify
(i) the name of such Borrower, (ii) the aggregate principal amount of the Loans
to be made pursuant to such Borrowing (stated in Dollars or, in the case of
Alternate Currency Loans, in the relevant Alternate Currency), (iii) the date of
such Borrowing (which shall be a Business Day), (iv) in the case of Incremental
Term Loans and Revolving Loans, the Applicable Currency, (v) whether the Loans
being made pursuant to such Borrowing shall constitute US A Term Loans, Canadian
A Term Loans, Incremental Term Loans, Revolving Loans or Canadian Revolving
Loans, (vi) (x) in the case of Dollar Loans, whether such Dollar Loans being
made pursuant to such Borrowing are to be initially maintained as Base Rate
Loans or, to the extent permitted hereunder, Eurodollar Loans, and (y) in the
case of Canadian Term Loans under a given Tranche, whether such Canadian Term
Loans being made pursuant to such Borrowing are to be initially maintained as
Canadian Prime Rate Loans or, to the extent permitted hereunder, CDOR Rate
Loans, (vii) in the case of all Euro Rate Loans and CDOR Rate Loans, the initial
Interest Period to be applicable thereto, and (viii) in the

 

60



--------------------------------------------------------------------------------

case of Canadian Revolving Loans, whether the respective Borrowing shall consist
of Canadian Prime Rate Loans or, to the extent permitted hereunder, CDOR Rate
Loans. The Administrative Agent shall promptly give each Lender which is
required to make Loans of the Tranche specified in the respective Notice of
Borrowing, notice of such proposed Borrowing, of such Lender’s proportionate
share thereof and of the other matters required by the immediately preceding
sentence to be specified in the Notice of Borrowing.

(b)    Swingline Loans and Mandatory Borrowings. (i) Whenever a Revolving
Borrower desires to incur Swingline Loans hereunder, such Revolving Borrower
shall give the Swingline Lender (i) not later than 1:00 P.M. (Local Time) on the
date that a Dollar Denominated Swingline Loan is to be incurred hereunder and
(ii) not later than 11 A.M. (London time) on the date that a Euro Denominated
Swingline Loan is to be incurred hereunder, written notice or telephonic notice
promptly confirmed in writing of each Swingline Loan to be incurred hereunder.
Each such notice shall be irrevocable and specify in each case (A) the date of
Borrowing (which shall be a Business Day), (B) the aggregate principal amount
(stated in the Applicable Currency) of the Swingline Loans to be made pursuant
to such Borrowing and (C) whether the respective Swingline Loan shall constitute
a Dollar Denominated Swingline Loan or a Euro Denominated Swingline Loan.

(ii)    Mandatory Borrowings shall be made upon the notice specified in
Section 2.01(h), with each Revolving Borrower irrevocably agreeing, by its
incurrence of any Swingline Loan, to the making of Mandatory Borrowings as set
forth in Section 2.01(h).

(c)    Telephonic Notice. Without in any way limiting the obligation of any
Borrower to confirm in writing any telephonic notice of any Borrowing of Loans,
the Administrative Agent or the Swingline Lender, as the case may be, may act
without liability upon the basis of telephonic notice of such Borrowing,
reasonably believed by the Administrative Agent or the Swingline Lender, as the
case may be, in good faith to be from the president, a vice president, the chief
financial officer, managing director, the treasurer or an assistant treasurer of
such Borrower (or any other officer, employee or authorized individual of such
Borrower designated in writing to the Administrative Agent and the Swingline
Lender by the president, a vice president, the chief financial officer, the
treasurer or an assistant treasurer of such Borrower as being authorized to give
such notices under this Agreement) prior to receipt of written confirmation. In
each such case, each Borrower hereby waives the right to dispute the
Administrative Agent’s or the Swingline Lender’s record of the terms of such
telephonic notice of such Borrowing of Loans.

Section 2.04    Disbursement of Funds. No later than 12:00 Noon (Local Time) on
the date specified in each Notice of Borrowing (or (x) in the case of Swingline
Loans, no later than 3:00 P.M. (Local Time, in the case of Dollar Denominated
Swingline Loans or London time, in the case of Euro Denominated Swingline Loans)
on the date specified pursuant to Section 2.03(b)(i) or (y) in the case of
Mandatory Borrowings, no later than 12:00 Noon (Local Time) on the date
specified in Section 2.01(h)), each Lender with a Commitment of the respective
Tranche will make available its pro rata portion of each such Borrowing
requested to be made on such date (or, in the case of Swingline Loans, the
Swingline Lender shall make available the full amount thereof). All such amounts
shall be made available in Dollars (or, in the case of Alternate Currency Loans,
in the Alternate Currency for the relevant Tranche) and in immediately available
funds at the applicable Payment Office, and the Administrative Agent will,
except in the case of a Mandatory Borrowing, make available to the relevant
Borrower at such Payment Office in Dollars (or, in the case of Alternate
Currency Loans, in the Alternate Currency for such Tranche) the aggregate of the
amounts so made available by the Lenders; provided that, if, on the date of a
Borrowing of Revolving Loans (other than a Mandatory Borrowing), there are
Unpaid Drawings or Swingline Loans then outstanding, then the proceeds of such
Borrowing shall be applied, first, to the payment in full of any such Unpaid
Drawings with respect to Letters of Credit,

 

61



--------------------------------------------------------------------------------

second, to the payment in full of any such Swingline Loans, and third, to the
respective Borrower as otherwise provided above. Unless the Administrative Agent
shall have been notified by any Lender prior to the date of Borrowing that such
Lender does not intend to make available to the Administrative Agent such
Lender’s portion of any Borrowing to be made on such date, the Administrative
Agent may assume that such Lender has made such amount available to the
Administrative Agent on such date of Borrowing and the Administrative Agent may,
in reliance upon such assumption, make available to the relevant Borrower a
corresponding amount. If such corresponding amount is not in fact made available
to the Administrative Agent by such Lender, the Administrative Agent shall be
entitled to recover such corresponding amount on demand from such Lender. If
such Lender does not pay such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent shall promptly
notify the relevant Borrower and such Borrower shall immediately pay such
corresponding amount to the Administrative Agent. The Administrative Agent shall
also be entitled to recover on demand from such Lender or such Borrower, as the
case may be, interest on such corresponding amount in respect of each day from
the date such corresponding amount was made available by the Administrative
Agent to such Borrower until the date such corresponding amount is recovered by
the Administrative Agent, at a rate per annum equal to (i) if recovered from
such Lender, at the overnight Federal Funds Rate (or, in the case of Alternate
Currency Loans, the Administrative Agent’s customary rate for interbank advances
in the relevant Alternate Currency) for the first three days and at the rate of
interest otherwise applicable to such Loans for each day thereafter and (ii) if
recovered from such Borrower, the rate of interest applicable to the respective
Borrowing, as determined pursuant to Section 2.08. Nothing in this Section 2.04
shall be deemed to relieve any Lender from its obligation to make Loans
hereunder or to prejudice any rights which the Borrowers may have against any
Lender as a result of any failure by such Lender to make Loans hereunder. Each
Lender may, at its option, make any Loan available to any Foreign Borrower by
causing any foreign or domestic branch or Affiliate of such Lender to make such
Loan; provided that (x) any exercise of such option shall not affect the
obligation of such Foreign Borrower to repay such Loan in accordance with the
terms of this Agreement and (y) such foreign or domestic branch or Affiliate
shall not be entitled to any benefits under Sections 2.10, 2.11, 2.12, 2.13 and
5.04 in excess of the amount of benefits such Lender would be entitled to under
this Agreement.

Section 2.05    Notes. (a) Generally. Each Borrower’s obligation to pay the
principal of, and interest on, all the Loans made by each Lender to such
Borrower shall be evidenced in the Register maintained by the Administrative
Agent pursuant to Section 12.16 and, subject to the provisions of
Section 2.05(k), also be evidenced (i) if US A Term Loans, by a promissory note
duly executed and delivered by Silgan substantially in the form of Exhibit B-1
(each a “US A Term Note” and, collectively, the “US A Term Notes”), (ii) if
Canadian A Term Loans, by a promissory note duly executed and delivered by
Silgan Canada substantially in the form of Exhibit B-2 (each a “Canadian A Term
Note” and, collectively, the “Canadian A Term Notes”), (iii) if Incremental Term
Loans, by a promissory note duly executed and delivered by the respective
Incremental Term Loan Borrower substantially in the form of Exhibit B-4 (each an
“Incremental Term Note” and, collectively, the “Incremental Term Notes”), (iv)
if Revolving Loans, by promissory notes duly executed and delivered by each
Revolving Borrower substantially in the form of Exhibit B-5 (each a “Revolving
Note” and, collectively, the “Revolving Notes”), (v) if Canadian Revolving
Loans, by promissory notes duly executed and delivered by each Canadian
Revolving Borrower substantially in the form of Exhibit B-6 (each a “Canadian
Revolving Note” and, collectively, the “Canadian Revolving Notes”), in each case
with blanks appropriately completed in conformity herewith, (vi) Dutch Borrower
Revolving Loans, by promissory notes duly executed and delivered by each Dutch
Borrower substantially in the form of Exhibit B-7 (each a “Dutch Revolving Note”
and, collectively, the “Dutch Revolving Notes”), in each case with blanks
appropriately completed in conformity herewith and (vii) if Swingline Loans, by
promissory notes duly executed and delivered by each Revolving Borrower
substantially in the form of Exhibit B-8 (each a “Swingline Note”

 

62



--------------------------------------------------------------------------------

and, collectively, the “Swingline Notes”), in each case with blanks
appropriately completed in conformity herewith.

(b)    US A Term Notes. The US A Term Note issued by Silgan to each Lender with
a US A Term Loan Commitment or outstanding US A Term Loans shall (i) be payable
to such Lender or its registered assigns and be dated the Effective Date (or, if
issued after the Effective Date, be dated the date of issuance thereof), (ii) be
in a stated principal amount (expressed in Dollars) equal to the principal
amount of the US A Term Loan Commitment of such Lender on the Effective Date
(or, if issued after the Effective Date, be in a stated principal amount
(expressed in Dollars) equal to the outstanding principal amount of US A Term
Loans of such Lender at such time) and be payable in the outstanding principal
amount of US A Term Loans evidenced thereby, (iii) mature on the Initial Term
Loan Maturity Date, (iv) bear interest as provided in the appropriate clause of
Section 2.08 in respect of Base Rate Loans and Eurodollar Loans, as the case may
be, evidenced thereby, (v) be subject to voluntary prepayment as provided in
Section 5.01, and mandatory repayment as provided in Section 5.02, and (vi) be
entitled to the benefits of this Agreement and the other Credit Documents.

(c)    Canadian A Term Notes. The Canadian A Term Note issued by Silgan Canada
to each Lender with a Canadian A Term Loan Commitment or outstanding Canadian A
Term Loans shall (i) be payable to such Lender or its registered assigns and be
dated the Effective Date (or, if issued after the Effective Date, be dated the
date of issuance thereof), (ii) be in a stated principal amount (expressed in
Canadian Dollars) equal to the principal amount of the Canadian A Term Loans
made by such Lender on the Effective Date (or, if issued after the Effective
Date, be in a stated principal amount (expressed in Canadian Dollars) equal to
the outstanding principal amount of Canadian A Term Loans of such Lender at such
time) and be payable in the principal amount of the Canadian A Term Loans
evidenced thereby, (iii) mature on the Initial Term Loan Maturity Date,
(iv) bear interest as provided in the appropriate clause of Section 2.08 in
respect of CDOR Rate Loans and Canadian Prime Rate Loans, as the case may be,
evidenced thereby, (v) be subject to voluntary prepayment as provided in
Section 5.01, and mandatory repayment as provided in Section 5.02, and (vi) be
entitled to the benefits of this Agreement and the other Credit Documents.

(d)    [Reserved].

(e)    Incremental Term Notes. The Incremental Term Note issued by each
Incremental Term Loan Borrower to each Lender with an Incremental Term Loan
Commitment or outstanding Incremental Term Loans under a given Tranche shall
(i) be payable to such Lender or its registered assigns and be dated the date of
issuance thereof, (ii) be in a stated principal amount (expressed in the
relevant Applicable Currency) equal to the Incremental Term Loan Commitment of
such Lender on the effective date of the respective Incremental Term Loan
Commitment Agreement (prior to the incurrence of any Incremental Term Loans
pursuant thereto on such date) (or, if issued thereafter, be in a stated
principal amount (expressed in the relevant Applicable Currency) equal to the
sum of the then remaining amount of the Incremental Term Loan Commitment of such
Lender plus the outstanding principal amount of the Incremental Term Loans of
such Lender on the date of issuance thereof) and be payable in the relevant
Applicable Currency in the outstanding principal amount of the Incremental Term
Loans evidenced thereby, (iii) mature on the respective Incremental Term Loan
Maturity Date, (iv) bear interest as provided in the appropriate clause of
Section 2.08 in respect of Base Rate Loans, Canadian Prime Rate Loans, CDOR Rate
Loans and Euro Rate Loans, as the case may be, evidenced thereby, (v) be subject
to voluntary prepayment as provided in Section 5.01, and mandatory repayment as
provided in Section 5.02, and (vi) be entitled to the benefits of this Agreement
and the other Credit Documents.

(f)    Revolving Notes. The Revolving Note issued by each Revolving Borrower to
each Revolving Lender shall (i) be payable to such Revolving Lender or its
registered assigns and be dated the

 

63



--------------------------------------------------------------------------------

Effective Date (or, if issued after the Effective Date, be dated the date of
issuance thereof), (ii) be in a stated principal amount (expressed in Dollars)
equal to the Revolving Loan Commitment of such Revolving Lender (or, if issued
after the termination thereof, be in a stated principal amount (expressed in
Dollars) equal to the outstanding Revolving Loans of such Revolving Lender at
such time) and be payable in the outstanding principal amount of the Revolving
Loans to such Revolving Borrower evidenced thereby; provided that if, because of
fluctuations in exchange rates after the Effective Date, the Revolving Note of
any Revolving Lender would not be at least as great as the outstanding aggregate
principal amount (taking the Dollar Equivalent of all Primary Alternate Currency
Revolving Loans evidenced thereby) of the Revolving Loans made by such Revolving
Lender to such Revolving Borrower at any time outstanding, the respective
Revolving Lender may, at any time after the occurrence of any Specified Default
or Event of Default, request (and in such case such Revolving Borrower shall
promptly execute and deliver) a new Revolving Note in an amount equal to the
aggregate principal amount (taking the Dollar Equivalent of all Primary
Alternate Currency Revolving Loans evidenced thereby) of such Revolving Loans of
such Revolving Lender outstanding on the date of the issuance of such new
Revolving Note, (iii) mature on the Revolving Loan Maturity Date, (iv) with
respect to each Revolving Loan evidenced thereby, be payable in the respective
Applicable Currency in which such Revolving Loan was made, provided that the
obligations evidenced by each Primary Alternate Currency Revolving Loan
evidenced thereby shall be subject to conversion into Dollar Loans as provided
in (and in the circumstances contemplated by) Section 2.16, (v) bear interest as
provided in the appropriate clause of Section 2.08 in respect of Base Rate Loans
and Euro Rate Loans, as the case may be, evidenced thereby, (vi) be subject to
voluntary prepayment as provided in Section 5.01, and mandatory repayment as
provided in Section 5.02, and (vii) be entitled to the benefits of this
Agreement and the other Credit Documents.

(g)    Canadian Revolving Notes. The Canadian Revolving Note issued by each
Canadian Revolving Borrower to each Canadian Revolving Lender shall (i) be
payable to such Canadian Revolving Lender or its registered assigns and be dated
the Effective Date (or, if issued after the Effective Date, be dated the date of
issuance thereof), (ii) be in a stated principal amount (expressed in Canadian
Dollars) equal to the Canadian Revolving Loan Commitment of such Canadian
Revolving Lender (or, if issued after the termination thereof, be in a stated
principal amount (expressed in Canadian Dollars) equal to the outstanding
Canadian Revolving Loans of such Canadian Revolving Lender at such time) and be
payable in the outstanding principal amount of the Canadian Revolving Loans to
such Canadian Revolving Borrower evidenced thereby, (iii) mature on the
Revolving Loan Maturity Date, (iv) with respect to each Canadian Revolving Loan
evidenced thereby, be payable in Canadian Dollars, provided that the obligations
evidenced by each Canadian Revolving Loan evidenced thereby shall be subject to
conversion into Dollar Loans as provided in (and in the circumstances
contemplated by) Section 2.16, (v) bear interest as provided in the appropriate
clause of Section 2.08, (vi) be subject to voluntary prepayment as provided in
Section 5.01, and mandatory repayment as provided in Section 5.02, and (vii) be
entitled to the benefits of this Agreement and the other Credit Documents.

(h)    Dutch Revolving Notes. The Dutch Revolving Note issued by each Dutch
Borrower to each Revolving Lender shall (i) be payable to such Revolving Lender
or its registered assigns and be dated the Effective Date (or, if issued after
the Effective Date, be dated the date of issuance thereof), (ii) be in a stated
principal amount (expressed in Euros) equal to the Revolving Loan Commitment of
such Revolving Lender (or, if issued after the termination thereof, be in a
stated principal amount (expressed in Euros) equal to the outstanding Dutch
Borrower Revolving Loans of such Revolving Lender at such time) and be payable
in the outstanding principal amount of the Dutch Borrower Revolving Loans to
such Dutch Borrower evidenced thereby; provided that if, because of fluctuations
in exchange rates after the Effective Date, the Dutch Revolving Note of any
Revolving Lender would not be at least as great as the outstanding aggregate
principal amount (taking the Euro Equivalent of all Primary Alternate Currency
Revolving Loans or Dollars evidenced thereby) of the Dutch Borrower Revolving
Loans made

 

64



--------------------------------------------------------------------------------

by such Revolving Lender to such Dutch Borrower at any time outstanding, the
respective Revolving Lender may, at any time after the occurrence of any
Specified Default or Event of Default, request (and in such case such Dutch
Borrower shall promptly execute and deliver) a new Dutch Revolving Note in an
amount equal to the aggregate principal amount (taking the Euro Equivalent of
all Primary Alternate Currency Revolving Loans or Dollars evidenced thereby) of
such Dutch Borrower Revolving Loans of such Revolving Lender outstanding on the
date of the issuance of such new Dutch Revolving Note, (iii) mature on the
Revolving Loan Maturity Date, (iv) with respect to each Dutch Borrower Revolving
Loan evidenced thereby, be payable in the respective Applicable Currency in
which such Dutch Borrower Revolving Loan was made, provided that the obligations
evidenced by each Primary Alternate Currency Revolving Loan evidenced thereby
shall be subject to conversion into Dollar Loans as provided in (and in the
circumstances contemplated by) Section 2.16, (v) bear interest as provided in
the appropriate clause of Section 2.08 in respect of Base Rate Loans and Euro
Rate Loans, as the case may be, evidenced thereby, (vi) be subject to voluntary
prepayment as provided in Section 5.01, and mandatory repayment as provided in
Section 5.02, and (vii) be entitled to the benefits of this Agreement and the
other Credit Documents.

(i)    Swingline Note. The Swingline Note issued by each Revolving Borrower to
the Swingline Lender shall (i) be payable to the Swingline Lender or its
registered assigns and be dated the Effective Date, (ii) be in a stated
principal amount (expressed in Dollars) equal to the Maximum Swingline Amount
and be payable in the outstanding principal amount of Swingline Loans to such
Revolving Borrower evidenced thereby, provided that if, because of fluctuations
in exchange rates after the Effective Date, the Swingline Note would not be at
least as great as the outstanding aggregate principal amount (taking the Dollar
Equivalent of all Euro Denominated Swingline Loans evidenced thereby) of the
Swingline Loans made by the Swingline Lender to such Revolving Borrower at any
time outstanding, the Swingline Lender may, at any time after the occurrence of
any Specified Default or Event of Default, request (and in such case such
Revolving Borrower shall promptly execute and deliver) a new Swingline Note in
an amount equal to the aggregate principal amount (taking the Dollar Equivalent
of all Primary Alternate Currency Revolving Loans evidenced thereby) of such
Swingline Loans of the Swingline Lender outstanding on the date of the issuance
of such new Swingline Note, (iii) mature on the Swingline Expiry Date, (iv) with
respect to each Swingline Loan evidenced thereby, be payable in the respective
Applicable Currency in which such Swingline Loan was made; provided that the
obligations evidenced by each Euro Denominated Swingline Loan evidenced thereby
shall be subject to conversion into Dollar Loans as provided in (and in the
circumstances contemplated by) Section 2.16, (v) bear interest as provided in
the appropriate clause of Section 2.08 in the case of the Base Rate Loans and
Euro Rate Loans, as the case may be, evidenced thereby, (vi) be subject to
voluntary prepayment as provided in Section 5.01, and mandatory repayment as
provided in Section 5.02, and (vii) be entitled to the benefits of this
Agreement and the other Credit Documents.

(j)    Lender Records. Except as otherwise provided in Section 2.05(k), each
Lender will note on its internal records the amount of each Loan made by it and
each payment and conversion in respect thereof and will prior to any transfer of
any of its Notes endorse on the reverse side thereof the outstanding principal
amount of Loans evidenced thereby. Failure to make any such notation or any
error in such notation shall not affect the respective Borrower’s obligations in
respect of such Loans.

(k)    Note Requests. Notwithstanding anything to the contrary contained above
in this Section 2.05 or elsewhere in this Agreement, Notes shall only be
delivered to Lenders which at any time specifically request the delivery of such
Notes. No failure of any Lender to request, obtain, maintain or produce a Note
evidencing its Loans to any Borrower shall affect or in any manner impair the
obligations of any Borrower to pay the Loans (and all related Obligations)
incurred by it which would otherwise be evidenced thereby in accordance with the
requirements of this Agreement, and shall not in any way affect the security or
guaranties therefor provided pursuant to the various Credit Documents. Any
Lender

 

65



--------------------------------------------------------------------------------

which does not have a Note evidencing its outstanding Loans shall in no event be
required to make the notations otherwise described in preceding clause (i). At
any time when any Lender requests the delivery of a Note to evidence any of its
Loans, the respective Borrower shall promptly execute and deliver to the
respective Lender the requested Note in the appropriate amount or amounts to
evidence such Loans.

Section 2.06    Conversions. (a) Each Borrower shall have the option to convert,
on any Business Day occurring on or after the Effective Date, all or a portion
equal to at least the Minimum Borrowing Amount of the outstanding principal
amount of Dollar Loans or Canadian Term Loans, as the case may be, made to such
Borrower pursuant to one or more Borrowings (so long as of the same Tranche) of
one or more Types of Dollar Loans or Types of Canadian Term Loans, as the case
may be, into a Borrowing (of the same Tranche) of another Type of Dollar Loan or
Canadian Term Loan, as the case may be, provided that (i) except as otherwise
provided in Sections 2.10(a) and 2.10(c), (x) Eurodollar Loans may be converted
into Base Rate Loans and (y) CDOR Rate Loans may be converted into Canadian
Prime Rate Loans, in each case, only on the last day of an Interest Period
applicable to the Loans being converted and no such partial conversion of
Eurodollar Loans or CDOR Rate Loans, as the case may be, shall reduce the
outstanding principal amount of such Eurodollar Loans or CDOR Rate Loans made
pursuant to a single Borrowing to less than the Minimum Borrowing Amount
applicable thereto, (ii) unless the Required Lenders otherwise agree, (x) Base
Rate Loans may only be converted into Eurodollar Loans and (y) Canadian Prime
Rate Loans may only be converted into CDOR Rate Loans, in each case, if no
Specified Default or Event of Default is in existence on the date of the
conversion, (iii) no conversion pursuant to this Section 2.06(a) shall result in
a greater number of Borrowings of Euro Rate Loans and CDOR Rate Loans than is
permitted under Section 2.02 and (iv) Swingline Loans may not be converted
pursuant to this Section 2.06. Each conversion pursuant to this Section 2.06(a)
shall be effected by the respective Borrower by giving the Administrative Agent
at the applicable Notice Office prior to 1:00 P.M. (Local Time) at least (x) in
the case of conversions into Eurodollar Loans (in the case of Dollar Loans) or
CDOR Rate Loan (in the case of Canadian Term Loans), three (3) Business Days’
prior notice, and (y) in the case of conversions into Base Rate Loans (in the
case of Dollar Loans) or Canadian Prime Rate Loans (in the case of Canadian Term
Loans), one (1) Business Day’s prior notice (each, a “Notice of
Conversion/Continuation”) in the form of Exhibit A-2, appropriately completed to
specify the Dollar Loans or Canadian Term Loans to be so converted, the
Borrowing(s) pursuant to which such Dollar Loans or Canadian Term Loans were
made and, if to be converted into Eurodollar Loans (in the case of Dollar Loans)
or CDOR Rate Loans (in the case of Canadian Term Loans), the Interest Period to
be initially applicable thereto. The Administrative Agent shall give each Lender
prompt notice of any such proposed conversion affecting any of its Dollar Loans
and/or Canadian Term Loans. For the avoidance of doubt, it is understood that
any conversion of one Type of Canadian Term Loan into another Type of Canadian
Term Loan shall not constitute a repayment of any Canadian Term Loan being so
converted.

(b)    The Canadian Revolving Borrowers shall have the option to convert, on any
Business Day occurring on or after the Effective Date, all or a portion equal to
at least the Minimum Borrowing Amount of the outstanding principal amount of
Canadian Revolving Loans constituting Canadian Prime Rate Loans into a Borrowing
of CDOR Rate Loans; provided, that (i) unless the Required Lenders otherwise
agree, Canadian Prime Rate Loans may only be converted into CDOR Rate Loans if
no Specified Default or Event of Default is in existence on the date of the
conversion, and (ii) no conversion pursuant to this Section 2.06(b) shall result
in a greater number of CDOR Rate Loans than is permitted under Section 2.02.
Each conversion pursuant to this Section 2.06(b) shall be effected by the
relevant Canadian Revolving Borrower by giving the Administrative Agent at the
applicable Notice Office prior to 1:00 P.M. (Local Time) at least three
(3) Business Days’ prior notice in the form of Exhibit A-2, appropriately
completed to specify the Canadian Prime Rate Loans to be so converted into CDOR
Rate Loans. The Administrative Agent shall give each Canadian Revolving Lender
prompt notice of any such proposed conversion affecting any of its Canadian
Prime Rate Loans.

 

66



--------------------------------------------------------------------------------

Section 2.07    Pro Rata Borrowings. All Borrowings of US A Term Loans, Canadian
A Term Loans, Incremental Term Loans under a given Tranche, Canadian Revolving
Loans and Revolving Loans shall be incurred from the Lenders pro rata on the
basis of their respective Commitments for such Tranche of Loans; provided that
(x) all Borrowings of Revolving Loans made pursuant to a Mandatory Borrowing
shall be incurred from the Revolving Lenders pro rata on the basis of their
respective RL Percentages and (y) all Borrowings of Swingline Loans shall be
incurred from the Swingline Lender. It is understood that no Lender shall be
responsible for any default by any other Lender of its obligation to make Loans
hereunder and that each Lender shall be obligated to make the Loans provided to
be made by it hereunder, regardless of the failure of any other Lender or
Lenders to make its or their Loans hereunder.

Section 2.08    Interest. (a) Base Rate Loans and Canadian Prime Rate Loans.
Each Borrower agrees to pay interest in respect of the unpaid principal amount
of each Base Rate Loan and Canadian Prime Rate Loan (including with respect to
any (x) Euro Rate Loan converted into a Base Rate Loan pursuant to Section 2.16
or (y) CDOR Rate Loan converted into a Canadian Prime Rate Loan pursuant to
Section 2.16) made to such Borrower hereunder from the date of Borrowing thereof
(or, in the circumstances described in the immediately preceding parenthetical,
from the date of conversion of the respective Euro Rate Loan into a Base Rate
Loan or the respective CDOR Rate Loan into a Canadian Prime Rate Loan, as the
case may be) until the earlier of (i) the maturity thereof (whether by
acceleration or otherwise) and (ii) the conversion of such Base Rate Loan to a
Eurodollar Loan or such Canadian Prime Rate Loan to a CDOR Rate Loan, as the
case may be, pursuant to Section 2.06, at a rate per annum which shall be equal
to (x) in the case of Dollar Loans, the sum of the Applicable Margin plus the
Base Rate and (y) in the case of Canadian Prime Rate Loans, the sum of the
Applicable Margin plus the Canadian Prime Rate, in each case, as in effect from
time to time.

(b)    Euro Rate Loans and CDOR Rate Loans. Each Borrower agrees to pay interest
in respect of the unpaid principal amount of each Euro Rate Loan (other than a
Euro Denominated Swingline Loan) and CDOR Rate Loan made to such Borrower from
the date of Borrowing thereof until the earlier of (i) the maturity thereof
(whether by acceleration or otherwise) and (ii) (A) in the case of Dollar Loans,
the conversion of such Eurodollar Loan to a Base Rate Loan pursuant to
Section 2.06, 2.09 or 2.10 as applicable, (B) in the case of Canadian Term
Loans, the conversion of such CDOR Rate Loan to a Canadian Prime Rate Loan
pursuant to Section 2.06, 2.09 or 2.10, as applicable, and/or (C) in the case of
an Alternate Currency Loan (including a Canadian Term Loan), the conversion of
such Alternate Currency Loan to a Base Rate Loan pursuant to Section 2.16, at a
rate per annum which shall, during each Interest Period applicable thereto, be
equal to the sum of the Applicable Margin as in effect from time to time during
such Interest Period plus, in the case of Euro Rate Loans, the applicable Euro
Rate for such Interest Period, and in the case of CDOR Rate Loans, the
applicable CDOR Rate for such Interest Period. Each Borrower hereby agrees to
pay interest in respect of the unpaid principal amount of each Euro Denominated
Swingline Loan made to it from the date of Borrowing thereof until the maturity
thereof (whether by acceleration, prepayment or otherwise) at a rate per annum
which shall be equal to the sum of the Applicable Margin as in effect from time
to time plus the Overnight Euro Rate in effect from time to time during the
period such Euro Denominated Swingline Loan is outstanding.

(c)    Default Rate. Overdue principal and, to the extent permitted by law,
overdue interest in respect of each Loan and any other overdue amount payable
hereunder or under any other Credit Document shall, in each case, bear interest
at a rate per annum (i) in the case of overdue principal of, and interest or
other overdue amounts owing with respect to, Alternate Currency Loans (other
than Canadian Loans) under a given Tranche, equal to 2% in excess of the rate
otherwise applicable to such Tranche of Alternate Currency Loans from time to
time, (ii) in the case of overdue principal of, and interest on, Dollar Loans,
equal to the greater of (x) the rate which is 2% in excess of the rate otherwise
applicable to Base Rate Loans maintained pursuant to the respective Tranche from
time to time and (y) the rate which is 2% in excess of the rate then borne by
such Dollar Loans, (iii) in the case of overdue principal of, and interest on,
Canadian Loans, equal to the greater of (x) the rate which is 2% in excess of
the rate otherwise applicable to Canadian Prime Rate Loans from time to time and
(y) the rate which

 

67



--------------------------------------------------------------------------------

is 2% in excess of the rate then borne by such Canadian Loans, as the case may
be, (iv) in the case of overdue principal of, and interest or other amounts
owing with respect to, Euro Denominated Swingline Loans, equal to 2% per annum
in excess of the Applicable Margin as in effect from time to time plus the
Overnight Euro Rate as in effect from time to time, and (v) in the case of all
other overdue amounts payable under this Agreement or under any other Credit
Document, equal to the rate which is 2% in excess of the rate applicable to
Revolving Loans maintained as Base Rate Loans from time to time. Interest that
accrues under this Section 2.08(c) shall be payable on demand.

(d)    Payment. Accrued (and theretofore unpaid) interest shall be payable
(i) in respect of each Base Rate Loan and Canadian Prime Rate Loan,
(x) quarterly in arrears on each Quarterly Payment Date, (y) on the date of any
repayment or prepayment in full of all outstanding Loans of the applicable
Tranche (which, in the case of Revolving Loans and Canadian Revolving Loans, is
accompanied by a termination of the Total Revolving Loan Commitment or the Total
Canadian Revolving Loan Commitment, as the case may be), and (z) at maturity
(whether by acceleration or otherwise) and, after such maturity, on demand,
(ii) in respect of each Euro Rate Loan (other than a Euro Denominated Swingline
Loan) and each CDOR Rate Loan, (x) on the last day of each Interest Period
applicable thereto and, in the case of an Interest Period in excess of three
months, on each date occurring at three month intervals after the first day of
such Interest Period, and (y) on the date of any repayment or prepayment (on the
amount repaid or prepaid), at maturity (whether by acceleration or otherwise)
and, after such maturity, on demand, and (iii) in respect of each Euro
Denominated Swingline Loan, on the date of any repayment or prepayment (on the
amount repaid or prepaid), at maturity (whether by acceleration or otherwise)
and, after such maturity, on demand.

(e)    Interest Determination Date. Upon each Interest Determination Date, the
Administrative Agent shall determine the interest rate for the Euro Rate Loans
for which such determination is being made and shall promptly notify the
respective Borrower and the respective Lenders thereof. Each such determination
shall, absent manifest error, be final and conclusive and binding on all parties
hereto.

Section 2.09    Interest Periods. At the time the respective Borrower gives any
Notice of Borrowing or Notice of Conversion/Continuation in respect of the
making of, or conversion into, a Borrowing of Euro Rate Loans (other than a Euro
Denominated Swingline Loan) or CDOR Rate Loans (in the case of the initial
Interest Period applicable thereto) or prior to 1:00 P.M. (Local Time) on the
third Business Day prior to the expiration of an Interest Period applicable to
such Borrowing of Euro Rate Loans or CDOR Rate Loans (in the case of subsequent
Interest Periods), such Borrower shall have the right to elect, by giving the
Administrative Agent notice thereof, the interest period (each an “Interest
Period”) applicable to such Borrowing, which Interest Period shall (x) in the
case of Dollar Loans, at the option of such Borrower, be a one, two, three, six
or, to the extent available to all Lenders with obligations in respect of the
respective Tranche of Loans, twelve-month period or a period of less than one
month, (y) in the case of Alternate Currency Loans (other than Canadian Loans
and Euro Denominated Swingline Loans) under a given Tranche, at the option of
such Borrower, be a one, two, three, six or, to the extent available to all
Lenders with obligations in respect of the respective Tranche of Loans,
twelve-month period or such other period of less than one month to the extent
approved by the Administrative Agent and otherwise available to all Lenders with
obligations in respect of such Tranche, and (z) in the case of Canadian Loans,
at the option of the respective Canadian Borrower, be a one, two, three, six or,
to the extent approved by the Administrative Agent and otherwise available to
all Lenders with obligations in respect of the respective Tranche of Loans,
twelve-month period, provided that (in each case):

 

68



--------------------------------------------------------------------------------

(i)    all Euro Rate Loans and CDOR Rate Loans comprising a Borrowing shall at
all times have the same Interest Period;

(ii)    the initial Interest Period for any Euro Rate Loan or CDOR Rate Loan
shall commence on the date of Borrowing of such Euro Rate Loan or CDOR Rate Loan
(including (x) in the case of Eurodollar Loans, the date of any conversion
thereto from a Borrowing of Base Rate Loans and (y) in the case of CDOR Rate
Loans, the date of any conversion thereto from a Borrowing of Canadian Prime
Rate Loans) and each Interest Period occurring thereafter in respect of such
Eurodollar Loan or CDOR Rate Loan shall commence on the day on which the next
preceding Interest Period applicable thereto expires;

(iii)    if any Interest Period relating to a Euro Rate Loan or CDOR Rate Loan
begins on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period, such Interest Period shall
end on the last Business Day of such calendar month;

(iv)    if any Interest Period for a Euro Rate Loan or CDOR Rate Loan would
otherwise expire on a day which is not a Business Day, such Interest Period
shall expire on the next succeeding Business Day; provided, however, that if any
Interest Period for a Euro Rate Loan or CDOR Rate Loan would otherwise expire on
a day which is not a Business Day but is a day of the month after which no
further Business Day occurs in such month, such Interest Period shall expire on
the next preceding Business Day;

(v)    unless the Required Lenders otherwise agree, no Interest Period for a
Eurodollar Loan or CDOR Rate Loan may be selected at any time when a Specified
Default or an Event of Default is then in existence;

(vi)    unless the Required Lenders otherwise agree, no Interest Period, other
than a one month or less period, for any other Alternate Currency Loan may be
selected at any time when a Specified Default or an Event of Default is then in
existence;

(vii)    except for Alternate Currency Incremental Term Loans (other than
Alternate Currency Incremental Term Loans denominated in Canadian Dollars), no
Interest Period in respect of any Borrowing of any Tranche of Term Loans shall
be selected which extends beyond any date upon which a mandatory repayment of
such Tranche of Term Loans will be required to be made under Section 5.02(b),
5.02(c), 5.02(d) or 5.02(e), as the case may be, if the aggregate principal
amount of such Tranche of Term Loans which have Interest Periods which will
expire after such date will be in excess of the aggregate principal amount of
such Tranche of Term Loans then outstanding less the aggregate amount of such
required repayment; and

(viii)    except for Alternate Currency Incremental Term Loans (other than
Alternate Currency Incremental Term Loans denominated in Canadian Dollars), no
Interest Period in respect of any Borrowing of any Tranche of Loans shall be
selected which extends beyond the respective Maturity Date for such Tranche of
Loans.

If, by 1:00 P.M. (Local Time) on the third Business Day prior to the expiration
of any Interest Period applicable to a Borrowing of Euro Rate Loans (other than
Euro Denominated Swingline Loans) or CDOR Rate Loans, the relevant Borrower has
failed to elect, or is not permitted to elect, a new Interest Period to be
applicable to such Euro Rate Loans or CDOR Rate Loans as provided above, such
Borrower shall be deemed to have elected (x) in the case of Eurodollar Loans, to
convert such Eurodollar Loans into Base Rate Loans, (y) in the case of CDOR Rate
Loans, to convert such CDOR Rate Loans into

 

69



--------------------------------------------------------------------------------

Canadian Prime Rate Loans, and (z) in the case of other Alternate Currency
Loans, to select a one month Interest Period for such Alternate Currency Loans,
with such new Interest Period to be effective as of the expiration date of such
current Interest Period.

Section 2.10    Changed Circumstances; Increased Costs.

(a)    Circumstances Affecting Euro Rate and CDOR Rate Availability. In
connection with any request for a Euro Rate Loan or a CDOR Rate Loan or a
conversion to or continuation thereof, if for any reason (i) the Administrative
Agent shall determine (which determination shall be conclusive and binding
absent manifest error) that deposits (whether in Dollars or an Alternate
Currency) are not being offered to banks in the London interbank Eurodollar
market or in the Canadian Dollar bankers’ acceptances market, as applicable, for
the applicable amount and Interest Period of such Loan, (ii) the Administrative
Agent shall determine (which determination shall be conclusive and binding
absent manifest error) that reasonable and adequate means do not exist for
ascertaining the Euro Rate or CDOR Rate, as applicable, for such Interest Period
with respect to a proposed Euro Rate Loan or CDOR Rate Loan (whether denominated
in Dollars or an Alternate Currency, as applicable) or (iii) the Required
Lenders shall determine (which determination shall be conclusive and binding
absent manifest error) that the Euro Rate or CDOR Rate, as applicable, does not
adequately and fairly reflect the cost to such Lenders of making or maintaining
such Loans during such Interest Period, then the Administrative Agent shall
promptly give written notice thereof to the Borrowers. Thereafter, until the
Administrative Agent notifies the Borrowers in writing that such circumstances
no longer exist, the obligation of the Lenders to make Euro Rate Loans or CDOR
Rate Loans, as applicable, and the right of the Borrowers to convert any Loan to
or continue any Loan as a Euro Rate Loan or CDOR Rate Loan, as applicable, shall
be suspended, and any Notice of Borrowing or Notice of Conversion/Continuation
given by any Borrower with respect to Euro Rate Loans or CDOR Rate Loans, as
applicable, which have not yet been incurred (including by way of conversion)
shall be deemed rescinded by such Borrower, and the Borrowers shall either
(A) repay in full (or cause to be repaid in full) the then outstanding principal
amount of each such Euro Rate Loan or CDOR Rate Loan, as applicable, together
with accrued interest thereon (to the extent permitted by law), on the last day
of the then current Interest Period applicable to such Euro Rate Loan or CDOR
Rate Loan; or (B) convert the then outstanding principal amount of each such
Euro Rate Loan to a Base Rate Loan (without giving effect to clause (iii) of the
Base Rate definition) or such CDOR Rate Loan to a Canadian Prime Rate Loan
(without giving effect to clause (b) of the Canadian Prime Rate definition), as
applicable, as of the last day of such Interest Period. In the event that
Alternate Currency Loans are so affected, the applicable Euro Rate shall be
determined (I) in the case of Alternate Currency Loans denominated in a Primary
Alternate Currency, on the basis provided in the proviso of clause (ii) of the
definition of Euro Rate, and (II) in the case of Alternate Currency Incremental
Term Loans denominated in an Other Alternate Currency, by the Administrative
Agent as the all-in-cost of funds for the Administrative Agent to fund the
respective Alternate Currency Incremental Term Loan denominated in such Other
Alternate Currency.

(b)    Circumstances Affecting Alternate Currencies. In the event that the
Administrative Agent shall have determined (which determination shall, absent
manifest error, be final and conclusive and binding upon all parties hereto) at
any time that any Alternate Currency is not available in sufficient amounts, as
determined in good faith by the Administrative Agent, then the Administrative
Agent shall promptly give written notice thereof to the Borrowers and the
Revolving Lenders. Thereafter, until the Administrative Agent notifies in
writing the Borrowers and the Revolving Lenders that such circumstances no
longer exist, the Alternate Currency Loans denominated in the affected Currency
(other than any such Alternate Currency Loans which have theretofore been
funded) shall no longer be available and any Notice of Borrowing given by the
respective Borrower with respect to such Alternate Currency Loans which have not
yet been incurred shall be deemed rescinded by the respective Borrower.

 

70



--------------------------------------------------------------------------------

(c)    Laws Affecting Euro Rate and CDOR Rate Availability. If, after the date
hereof, any Change in Law shall make it unlawful or impossible for compliance by
any of the Lenders in good faith with any governmental requests (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any Euro Rate Loan or CDOR Rate Loan, as applicable, such Lender shall
promptly give notice thereof to the Administrative Agent and the Administrative
Agent shall promptly give written notice to the Borrowers and the other Lenders.
Thereafter, until the Administrative Agent notifies in writing the Borrowers
that such circumstances no longer exist, (i) the obligations of the Lenders to
make Euro Rate Loans or CDOR Rate Loans, as applicable, and the right of the
Borrowers to convert any Loan to a Euro Rate Loan or CDOR Rate Loan, as
applicable or continue any Loan as a Euro Rate Loan or CDOR Rate Loan, as
applicable, shall be suspended and thereafter the Borrowers may select only Base
Rate Loans (without giving effect to clause (iii) of the Base Rate definition)
or Canadian Prime Rate Loans (without giving effect to clause (b) of the
Canadian Prime Rate definition), as applicable, and any Notice of Borrowing or
Notice of Conversion/Continuation given by any Borrower with respect to Euro
Rate Loans or CDOR Rate Loans, as applicable, which have not yet been incurred
(including by way of conversion) shall be deemed rescinded by such Borrower, and
(ii) if any of the Lenders may not lawfully continue to maintain a Euro Rate
Loan or CDOR Rate Loan, as applicable, to the end of the then current Interest
Period applicable thereto, the applicable Loan shall immediately be converted to
a Base Rate Loan (without giving effect to clause (iii) of the Base Rate
definition) or Canadian Prime Rate Loan (without giving effect to clause (b) of
the Canadian Prime Rate definition), as applicable, for the remainder of such
Interest Period; provided, that if more than one Lender is affected at any time,
then all affected Lenders must be treated the same pursuant to this clause (c) .
In the event that Alternate Currency Loans are so affected, the applicable Euro
Rate shall be determined (I) in the case of Alternate Currency Loans denominated
in a Primary Alternate Currency, on the basis provided in the proviso of clause
(ii) of the definition of Euro Rate, and (II) in the case of Alternate Currency
Incremental Term Loans denominated in an Other Alternate Currency, by the
Administrative Agent as the all-in-cost of funds for the Administrative Agent to
fund the respective Alternate Currency Incremental Term Loan denominated in such
Other Alternate Currency.

(d)    Increased Costs Generally. If any Change in Law having general
applicability to all comparably situated Lenders within the jurisdiction in
which such Lender operates shall:

(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or advances, loans or other credit extended
or participated in by, any Lender (except any reserve requirement reflected in
the Euro Rate) or any Issuing Lender;

(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)    impose on any Lender or any Issuing Lender or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Euro Rate Loans made by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender, the Issuing Lender or such other Recipient of making, converting to,
continuing or maintaining any Loan (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender, such Issuing Lender or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, such Issuing Lender or such other Recipient hereunder (whether of

 

71



--------------------------------------------------------------------------------

principal, interest or any other amount) then, upon written request of such
Lender under Section f), such Issuing Lender or other Recipient, the Borrowers
shall, subject to the provisions of Section 2.10(g) (to the extent applicable),
pay to any such Lender, such Issuing Lender or other Recipient, as the case may
be, in accordance with Section 2.10(f), such additional amount or amounts as
will compensate such Lender, such Issuing Lender or other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

(e)    Capital Requirements. Without duplication of the other costs referred to
in this Section 2.10, if any Lender or any Issuing Lender determines that any
Change in Law affecting such Lender or such Issuing Lender or any Lending Office
of such Lender or such Lender’s or such Issuing Lender’s holding company, if
any, regarding capital or liquidity requirements, has or would have the effect
of reducing the rate of return on such Lender’s or such Issuing Lender’s capital
or on the capital of such Lender’s or such Issuing Lender’s holding company, if
any, as a consequence of this Agreement, the Revolving Loan Commitment of such
Lender or the Loans made by, or participations in Letters of Credit or Swingline
Loans held by, such Lender, or the Letters of Credit issued by such Issuing
Lender, to a level below that which such Lender or such Issuing Lender or such
Lender’s or such Issuing Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Lender’s policies and the policies of such Lender’s or such Issuing Lender’s
holding company with respect to capital adequacy and liquidity), then from time
to time upon written request of such Lender or such Issuing Lender under
Section 2.10(f), the Borrowers shall, subject to the provisions of
Section 2.10(g) (to the extent applicable), pay to such Lender or such Issuing
Lender, as the case may be, in accordance with Section 2.10(f), such additional
amount or amounts as will compensate such Lender or such Issuing Lender or such
Lender’s or such Issuing Lender’s holding company for any such reduction
suffered.

(f)    Certificates for Reimbursement. A certificate of a Lender, or an Issuing
Lender or such other Recipient setting forth the amount or amounts necessary to
compensate such Lender or such Issuing Lender, such other Recipient or any of
their respective holding companies, as the case may be, as specified in
paragraph (d) or (e) of this Section, in reasonable detail, showing the basis
for the calculation thereof and delivered by such Lender in good faith to the
Borrowers, shall be conclusive absent manifest error. The Borrowers shall,
subject to the provisions of Section 2.10(g) (to the extent applicable), pay
such Lender or such Issuing Lender or such other Recipient, as the case may be,
the amount shown as due on any such certificate within ten (10) Business Days
after receipt thereof.

(g)    Limitations on Additional Amounts, etc. Notwithstanding anything to the
contrary contained in Section 2.10(d), 2.10(e), 2.11 or 3.06, unless a Lender
gives notice to Silgan that Silgan or another Borrower is obligated to pay an
amount under any such Section within 135 days after the later of (x) the date
such Lender incurs the respective increased costs, loss, expense or liability,
reduction in amounts received or receivable or reduction in return on capital or
(y) the date such Lender has actual knowledge of its incurrence of the
respective increased costs, loss, expense or liability, reductions in amounts
received or receivable or reduction in return on capital, then such Lender shall
only be entitled to be compensated for such amount by the Borrowers pursuant to
said Section 2.10(d), 2.10(e), 2.11 or 3.06, as the case may be, to the extent
the respective increased costs, loss, expense or liability, reduction in amounts
received or receivable or reduction in return on capital are incurred or
suffered on or after the date which occurs 135 days prior to such Lender giving
notice to Silgan that Silgan or another Borrower is obligated to pay the
respective amounts pursuant to said Section 2.10(d), 2.10(e), 2.11 or 3.06, as
the case may be; provided however, that if the circumstances giving rise to such
claims have a retroactive effect, such 135 day period shall be extended to
include the period of such retroactive effect. This Section 2.10(g) shall have
no applicability to any Section of this Agreement other than said
Section 2.10(d), 2.10(e), 2.11 or 3.06. Subject to the foregoing, failure or
delay on the part of any Lender or any Issuing Lender or such other Recipient to
demand compensation pursuant to Section 2.10(d), 2.10(e),

 

72



--------------------------------------------------------------------------------

2.11 or 3.06 for a previous claim shall not constitute a waiver of such Lender’s
or such Issuing Lender’s or such other Recipient’s right to demand such
compensation for a future claim.

(h)     Alternate Rate of Interest. Notwithstanding anything to the contrary in
Section 2.10(a) above, if the Administrative Agent has made the determination
(such determination to be conclusive absent manifest error) that (i) the
circumstances described in Section 2.10(a)(i) or (a)(ii) have arisen and that
such circumstances are unlikely to be temporary, (ii) any applicable interest
rate specified herein is no longer a widely recognized benchmark rate for newly
originated loans in the U.S. syndicated loan market in the applicable currency
or (iii) the applicable supervisor or administrator (if any) of any applicable
interest rate specified herein or any Governmental Authority having, or
purporting to have, jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which any applicable interest rate
specified herein shall no longer be used for determining interest rates for
loans in the U.S. syndicated loan market in the applicable currency, then the
Administrative Agent may, to the extent practicable (with the consent of Silgan
and as determined by the Administrative Agent to be generally in accordance with
similar situations in other transactions in which it is serving as
administrative agent or otherwise consistent with market practice generally),
establish a replacement interest rate (the “Replacement Rate”), in which case,
the Replacement Rate shall, subject to the next two sentences, replace such
applicable interest rate for all purposes under the Credit Documents unless and
until (A) an event described in Section 2.10(a)(i), (a)(ii), (h)(i), (h)(ii) or
(h)(iii) occurs with respect to the Replacement Rate or (B) the Administrative
Agent (or the Required Lenders through the Administrative Agent) notifies Silgan
that the Replacement Rate does not adequately and fairly reflect the cost to the
Lenders of funding the Loans bearing interest at the Replacement Rate. In
connection with the establishment and application of the Replacement Rate, this
Agreement and the other Credit Documents shall be amended solely with the
consent of the Administrative Agent and Silgan, as may be necessary or
appropriate, in the opinion of the Administrative Agent and Silgan, to effect
the provisions of this Section 2.10(h). Notwithstanding anything to the contrary
in this Agreement or the other Credit Documents (including, without limitation,
Section 12.12), such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Administrative
Agent shall not have received, within five (5) Business Days of the delivery of
such amendment to the Lenders, written notices from such Lenders that in the
aggregate constitute Required Lenders, with each such notice stating that such
Lender objects to such amendment (which such notice shall note with specificity
the particular provisions of the amendment to which such Lender objects). To the
extent the Replacement Rate is approved by the Administrative Agent and Silgan
in connection with this clause (h), the Replacement Rate shall be applied in a
manner consistent with market practice; provided that, in each case, to the
extent such market practice is not administratively feasible for the
Administrative Agent, such Replacement Rate shall be applied as otherwise
reasonably determined by the Administrative Agent (it being understood that any
such modification by the Administrative Agent shall not require the consent of,
or consultation with, any of the Lenders).

Section 2.11    Compensation. The Borrowers hereby, subject to the provisions of
Section 2.10(g) (to the extent applicable), agree to compensate each of the
Lenders against any loss or expense (including any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain a Euro Rate
Loan or CDOR Rate Loan, as applicable, or from fees payable to terminate the
deposits from which such funds were obtained) which may arise or be attributable
to each Lender’s obtaining, liquidating or employing deposits or other funds
acquired to effect, fund or maintain any Loan (a) as a consequence of any
failure by the Borrowers to make any payment when due of any amount due
hereunder in connection with a Euro Rate Loan or CDOR Rate Loan, as applicable,
(b) due to any failure of the Borrowers to borrow (other than as a result of a
default by such Lender or the Administrative Agent), continue or convert on a
date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation, (c) due to any payment, prepayment or conversion of any
Euro Rate Loan or CDOR Rate Loan, as applicable, on a date other than the last
day of the Interest Period therefor, (d) due

 

73



--------------------------------------------------------------------------------

to any other failure by the Borrowers to repay Euro Rate Loans when required by
the terms of this Agreement or (e) as a result of an election made by the
Borrower pursuant to Section 2.13. The amount of such loss or expense shall be
determined, in the applicable Lender’s sole discretion, based upon the
assumption that such Lender funded its Commitment of the Euro Rate Loans in the
London interbank market or CDOR Rate Loans in the Canadian Dollar bankers’
acceptances market, as applicable, and using any reasonable attribution or
averaging methods which such Lender deems appropriate and practical. A
certificate of such Lender setting forth in reasonable detail the basis for
determining such amount or amounts necessary to compensate such Lender shall be
forwarded to the Borrowers through the Administrative Agent and shall be
conclusively presumed to be correct save for manifest error.

Section 2.12    Designation of a Different Lending Office. If any Lender
requests compensation under Section 2.10(d) or (e), or requires the Borrowers to
pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 5.04 or
if any Lender gives notice pursuant to Section 2.10(c), then such Lender shall,
at the request of the Borrowers, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.10(d) or
(e) or Section 5.04, as the case may be, in the future or eliminate the need for
the notice pursuant to Section 2.10(c), as applicable, and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be economically, legally or administratively disadvantageous to such Lender.

Section 2.13    Replacement of Lenders. (a) If any Lender requests compensation
under Section 2.10, or (b) if the Borrowers are required to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 5.04, and, in each case, such Lender
has declined or is unable to designate a different Lending Office in accordance
with Section 2.12, or (c) if any Lender is a Defaulting Lender, or (d) if any
Revolving Lender is unable to obtain the necessary governmental approvals and/or
licenses required to be obtained by such Revolving Lender pursuant to
Section 6.04(b)(i)(B), or (e) subject to compliance with the applicable
provisions of Section 12.12(b), if any Lender is a Non-Consenting Lender, then
the Borrowers may, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 12.04), all of its interests, rights (other than its existing rights to
payments pursuant to Section 2.10 or Section 5.04) and obligations under this
Agreement and the related Credit Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that:

(i)    the assignee Lender shall have executed and delivered an Assignment and
Assumption Agreement and shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 12.04;

(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Credit Documents (including any amounts under
Section 2.11) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts);

(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 2.10 or payments required to be made pursuant to
Section 5.04, such assignment will result in a reduction in such compensation or
payments thereafter;

 

74



--------------------------------------------------------------------------------

(iv)    such assignment does not conflict with Applicable Law; and

(v)    in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

Section 2.14    Incremental Term Loan Commitments.

(a)    Generally. So long as the Incremental Loan Commitment Request
Requirements are satisfied at the time of the delivery of the request referred
to below, Silgan shall have the right, in consultation and coordination with the
Administrative Agent as to all of the matters set forth below in this
Section 2.14, but without requiring the consent of any of the Agents (except as
otherwise provided in this Section 2.14) or the Lenders, to request at any time
and from time to time after the Effective Date and prior to the Incremental
Commitment Termination Date for the respective Tranche of Incremental Term Loans
that one or more Lenders (and/or one or more other Persons which are Eligible
Transferees which will become Lenders) provide to the Incremental Term Loan
Borrower for the respective Tranche of Incremental Term Loan Commitments under
such Tranche of Incremental Term Loans as designated in the respective
Incremental Term Loan Commitment Agreement and, subject to the terms and
conditions contained in this Agreement and in the respective Incremental Term
Loan Commitment Agreement, make Incremental Term Loans pursuant thereto;
provided that

(i)    no Lender shall be obligated to provide an Incremental Term Loan
Commitment, and until such time, if any, as such Lender has agreed in its sole
discretion to provide an Incremental Term Loan Commitment and executed and
delivered to Silgan, the respective Foreign Incremental Term Loan Borrower (if
applicable) and the Administrative Agent an Incremental Term Loan Commitment
Agreement as provided in clause (b) of this Section 2.14, such Lender shall not
be obligated to fund any Incremental Term Loans;

(ii)    any Lender (including any Eligible Transferee who will become a Lender)
may so provide an Incremental Term Loan Commitment without the consent of the
Administrative Agent or any other Lender;

(iii)    each Tranche of Incremental Term Loan Commitments shall be made
available to a single Incremental Term Loan Borrower and shall be denominated in
a single Currency which, in the case of an Other Alternate Currency, shall be
approved by the Administrative Agent;

(iv)    the amount of each Tranche of Incremental Term Loan Commitments shall be
in a minimum aggregate amount for all Lenders which provide an Incremental Term
Loan Commitment under such Tranche of Incremental Term Loans (including Eligible
Transferees who will become Lenders) of at least $50,000,000 (or the Dollar
Equivalent thereof as determined at the time that Incremental Term Loan
Commitments are obtained) (or such lesser amount as is acceptable to the
Administrative Agent);

(v)    the aggregate amount of all Incremental Term Loan Commitments permitted
to be provided pursuant to this Section 2.14 after the Effective Date, when
combined with the aggregate amount of Incremental Revolving Loan Commitments
permitted to be provided pursuant to Section 2.15, shall not exceed the sum of
(I) $1,250,000,000 plus (II) the aggregate amount of any reductions to the Total
Revolving Loan Commitment made pursuant to Section 4.02 (or the Dollar
Equivalent thereof as determined at the time that such Incremental Term Loan
Commitments are obtained) (it being understood and agreed, however, to the
extent that any such

 

75



--------------------------------------------------------------------------------

Incremental Term Loan Commitments are obtained but later expire, terminate or
are voluntarily reduced in each case without being utilized, the amount of such
Incremental Term Loan Commitments so expired, terminated or voluntarily reduced
may again be available to be obtained under this Section 2.14 within the limits
set forth herein); provided that an Incremental Term Loan Borrower may incur
additional Incremental Term Loans in an amount that would not cause the Senior
Secured Net Leverage Ratio to exceed 2.50:1.00 (calculated on a Pro Forma Basis
after giving effect to such Incremental Term Loan and to any Permitted
Acquisition or permanent repayment of Indebtedness in connection therewith, but
without netting the proceeds of such Incremental Term Loan as unrestricted cash
and Cash Equivalents in calculating the Senior Secured Net Leverage Ratio),
which such additional Incremental Term Loans incurred pursuant to this proviso
shall not reduce the $1,250,000,000 limit set forth above;

(vi)    the Applicable Margin, the up-front fees and, if applicable, any
unutilized commitment fees and/or other fees, payable in respect of each
Incremental Term Loan Commitment shall be separately agreed to by Silgan, the
respective Foreign Incremental Term Loan Borrower (if applicable) and each
Incremental Term Loan Lender (and with all such fees to be disclosed by Silgan
to the Administrative Agent);

(vii)    each Tranche of Incremental Term Loans shall have (A) an Incremental
Term Loan Maturity Date of no earlier than the Initial Term Loan Maturity Date
and (B) a Weighted Average Life to Maturity of no less than the Weighted Average
Life to Maturity as then in effect for the US A Term Loans and Canadian A Term
Loans (determined on a weighted average basis for all such Term Loans);

(viii)    the proceeds of all Incremental Term Loans shall be used only for the
purposes permitted by Section 7.10;

(ix)    each Incremental Term Loan Commitment Agreement shall specifically
designate, with the approval of the Administrative Agent, the Tranche of the
Incremental Term Loan Commitments being provided thereunder (which Tranche shall
be a new Tranche (i.e., not the same as any existing Tranche of Incremental Term
Loans, Incremental Term Loan Commitments or other Term Loans) unless the
requirements of Section 2.14(c) are satisfied);

(x)    all Incremental Term Loans (and all interest, fees and other amounts
payable thereon) (including, without limitation, Incremental Term Loans incurred
by a Foreign Incremental Term Loan Borrower) shall be Obligations under this
Agreement and the other applicable Credit Documents and shall be secured by the
US Collateral, and guaranteed under the US Borrowers/Subsidiaries Guaranty, on a
pari passu basis with all other Term Loans;

(xi)    all Incremental Term Loans (and all interest, fees and other amounts
payable thereon) incurred by a Foreign Incremental Term Loan Borrower also shall
be secured and guaranteed to the extent required by Section 6.04(b); and

(xii)    each Lender (including any Eligible Transferee who will become a
Lender) agreeing to provide an Incremental Term Loan Commitment pursuant to an
Incremental Term Loan Commitment Agreement shall, subject to the satisfaction of
the relevant conditions set forth in this Agreement, make Incremental Term Loans
under the Tranche specified in such Incremental Term Loan Commitment Agreement
as provided in Section 2.01(d) and such Loans shall thereafter be deemed to be
Incremental Term Loans under such Tranche for all purposes of this Agreement and
the other applicable Credit Documents.

 

76



--------------------------------------------------------------------------------

(b)    Incremental Term Loan Commitment Agreement. At the time of the provision
of Incremental Term Loan Commitments pursuant to this Section 2.14, Silgan, the
respective Foreign Incremental Term Loan Borrower (if applicable), each other
Credit Party, the Administrative Agent and each such Lender or other Eligible
Transferee which agrees to provide an Incremental Term Loan Commitment (each, an
“Incremental Term Loan Lender”) shall execute and deliver to Silgan, the
respective Foreign Incremental Term Loan Borrower (if applicable) and the
Administrative Agent an Incremental Term Loan Commitment Agreement,
appropriately completed (with the effectiveness of the Incremental Term Loan
Commitment provided therein to occur on the date set forth in such Incremental
Term Loan Commitment Agreement, which date in any event shall be no earlier than
the date on which (i) all fees required to be paid in connection therewith at
the time of such effectiveness shall have been paid, (ii) all Incremental
Commitment Effectiveness Requirements have been satisfied, (iii) all conditions
set forth in this Section 2.14 shall have been satisfied and (iv) all other
conditions precedent that may be set forth in such Incremental Term Loan
Commitment Agreement shall have been satisfied). The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Incremental Term
Loan Commitment Agreement and, at such time, Schedule I shall be deemed modified
to reflect the Incremental Term Loan Commitments of such Incremental Term Loan
Lenders.

(c)    Incremental Term Loan Tranches. Notwithstanding anything to the contrary
contained above in this Section 2.14, the Incremental Term Loan Commitments
provided by an Incremental Term Loan Lender or Incremental Term Loan Lenders, as
the case may be, pursuant to each Incremental Term Loan Commitment Agreement
shall constitute a new Tranche, which shall be separate and distinct from the
existing Tranches pursuant to this Agreement (with a designation which may be
made in letters (i.e., A, B, C, etc.), numbers (1, 2, 3, etc.) or a combination
thereof (i.e., A-1, A-2, B-1, B-2, C-1, C-2, etc.), provided that, with the
consent of the Administrative Agent, the parties to a given Incremental Term
Loan Commitment Agreement may specify therein that the respective Incremental
Term Loans made pursuant thereto shall constitute part of, and be added to, an
existing Tranche of Term Loans so long as the following requirements are
satisfied:

(i)    the Incremental Term Loans to be made pursuant to such Incremental Term
Loan Commitment Agreement shall have the same Borrower, shall be denominated in
the same Currency, shall have the same Maturity Date and shall have the same
Applicable Margins as the Tranche of Term Loans to which the new Incremental
Term Loans are being added;

(ii)    the new Incremental Term Loans shall have the same Term Loan Scheduled
Repayment dates as then remain with respect to the Tranche to which such new
Incremental Term Loans are being added (with the amount of each Term Loan
Scheduled Repayment applicable to such new Incremental Term Loans to be the same
(on a proportionate basis) as is theretofore applicable to the Tranche to which
such new Incremental Term Loans are being added, thereby increasing the amount
of each then remaining Term Loan Scheduled Repayment of the respective Tranche
proportionately; and

(iii)    on the date of the making of such new Incremental Term Loans, and
notwithstanding anything to the contrary set forth in Section 2.09, such new
Incremental Term Loans shall be added to (and form part of) each Borrowing of
outstanding Term Loans of the respective Tranche on a pro rata basis (based on
the relative sizes of the various outstanding Borrowings), so that each Lender
will participate proportionately in each then outstanding Borrowing of Term
Loans of the respective Tranche, and so that the existing Lenders with respect
to such Tranche continue to have the same participation (by amount) in each
Borrowing as they had before the making of the new Term Loans of such Tranche.

 

77



--------------------------------------------------------------------------------

To the extent the provisions of preceding clause (iii) require that Lenders
making new Incremental Term Loans add such Incremental Term Loans to the then
outstanding Borrowings of Euro Rate Loans or CDOR Rate Loans, as the case may
be, of such Tranche, it is acknowledged that the effect thereof may result in
such new Incremental Term Loans having short Interest Periods (i.e., an Interest
Period that began during an Interest Period then applicable to outstanding Euro
Rate Loans or CDOR Rate Loans, as the case may be, of such Tranche and which
will end on the last day of such Interest Period). In connection therewith, the
respective Incremental Term Loan Borrower may agree, in the respective
Incremental Term Loan Commitment Agreement, to compensate the Lenders making the
new Incremental Term Loans of the respective Tranche for funding Euro Rate Loans
or CDOR Rate Loans during an existing Interest Period on such basis as may be
agreed by such Incremental Term Loan Borrower and the respective Lender or
Lenders.

Section 2.15    Incremental Revolving Loan Commitments.

(a)    Generally. So long as the Incremental Loan Commitment Request
Requirements are satisfied at the time of the delivery of the request referred
to below, Silgan shall have the right, in consultation and coordination with the
Administrative Agent as to all of the matters set forth below in this
Section 2.15, but without requiring the consent of any of the Agents (except as
otherwise provided in this Section 2.15) or the Lenders, to request at any time
and from time to time after the Effective Date and prior to the Incremental
Commitment Termination Date that one or more Lenders (and/or one or more other
Persons which are Eligible Transferees and which will become Revolving Lenders)
provide Incremental Revolving Loan Commitments and, subject to the applicable
terms and conditions contained in this Agreement, make Revolving Loans and
participate in Letters of Credit and Swingline Loans pursuant thereto; provided
that:

(i)    no Lender shall be obligated to provide an Incremental Revolving Loan
Commitment, and until such time, if any, as such Lender has agreed in its sole
discretion to provide an Incremental Revolving Loan Commitment and executed and
delivered to the Administrative Agent, Silgan and the Revolving Borrowers an
Incremental Revolving Loan Commitment Agreement as provided in clause (b) of
this Section 2.15, such Lender shall not be obligated to fund any Revolving
Loans in excess of its Revolving Loan Commitment (if any) or participate in any
Letters of Credit or Swingline Loans in excess of its RL Percentage, in each
case, as in effect prior to giving effect to such Incremental Revolving Loan
Commitment provided pursuant to this Section 2.15;

(ii)    any Lender (including any Person which is an Eligible Transferee who
will become a Revolving Lender) may so provide an Incremental Revolving Loan
Commitment without the consent of any Agent or any other Lender; provided that
any Person that is not a Revolving Lender prior to the effectiveness of its
Incremental Revolving Loan Commitment shall require the consent of the
Administrative Agent (which consent shall not be unreasonably withheld or
delayed) to provide an Incremental Revolving Loan Commitment pursuant to this
Section 2.15;

(iii)    the aggregate amount of each request (and provision therefor) for
Incremental Revolving Loan Commitments shall be in a minimum aggregate amount
for all Lenders which provide an Incremental Revolving Loan Commitment pursuant
to a given Incremental Revolving Loan Commitment Agreement pursuant to this
Section 2.15 (including Persons who are Eligible Transferees and will become
Revolving Lenders) of at least $50,000,000 (or such lesser amount as is
acceptable to the Administrative Agent);

 

78



--------------------------------------------------------------------------------

(iv)    the aggregate amount of all Incremental Revolving Loan Commitments
permitted to be provided pursuant to this Section 2.15 after the Effective Date
shall not exceed the lesser of (A) $1,250,000,000 minus the amount of any
Incremental Term Loans incurred under Section 2.14 (excluding Incremental Term
Loans incurred under the proviso in Section 2.14(a)(v)) and (B) the sum of (1)
$625,000,000 plus (2) the aggregate amount of any reductions to the Total
Revolving Loan Commitment made pursuant to Section 4.02 (for this purpose, using
the Dollar Equivalent of any Incremental Revolving Loan Commitments provided in
an Alternate Currency);

(v)    all Loans incurred pursuant to an Incremental Revolving Loan Commitment
(and all interest, fees and other amounts payable thereon) (including, without
limitation, such Revolving Loans incurred by a Foreign Revolving Borrower) shall
be Obligations under this Agreement and the other applicable Credit Documents
and shall be secured by the US Collateral, and guaranteed under the US
Borrowers/Subsidiaries Guaranty, on a pari passu basis with all other Revolving
Loans;

(vi)    all Revolving Loans incurred pursuant to an Incremental Revolving Loan
Commitment (and all interest, fees and other amounts payable thereon) incurred
by a Foreign Revolving Borrower also shall be secured and guaranteed to the
extent required by Section 6.04(b); and

(vii)    each Lender (including any Person which is an Eligible Transferee who
will become a Revolving Lender) agreeing to provide an Incremental Revolving
Loan Commitment pursuant to an Incremental Revolving Loan Commitment Agreement
shall, subject to the satisfaction of the relevant conditions set forth in this
Agreement, participate in Swingline Loans and Letters of Credit pursuant to
Sections 2.01(h) and 3.04, respectively, and make Revolving Loans as provided in
Section 2.01(e) and such Revolving Loans shall constitute Revolving Loans for
all purposes of this Agreement and the other applicable Credit Documents.

(b)    Incremental Revolving Loan Commitment Agreement. At the time of the
provision of Incremental Revolving Loan Commitments pursuant to this
Section 2.15, Silgan, each Revolving Borrower, each other Credit Party, the
Administrative Agent and each such Lender or other Eligible Transferee which
agrees to provide an Incremental Revolving Loan Commitment (each, an
“Incremental Revolving Lender”) shall execute and deliver to Silgan, each
Revolving Borrower and the Administrative Agent an Incremental Revolving Loan
Commitment Agreement, appropriately completed (with the effectiveness of the
Incremental Revolving Loan Commitment provided therein to occur on the date set
forth in such Incremental Revolving Loan Commitment Agreement, which date in any
event shall be no earlier than the date on which (i) all fees required to be
paid in connection therewith at the time of such effectiveness shall have been
paid, (ii) all Incremental Commitment Effectiveness Requirements have been
satisfied, (iii) all conditions set forth in this Section 2.15 shall have been
satisfied and (iv) all other conditions precedent that may be set forth in such
Incremental Revolving Loan Commitment Agreement shall have been satisfied). The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Incremental Revolving Loan Commitment Agreement and, at such time,
Schedule I shall be deemed modified to reflect the Incremental Revolving Loan
Commitments of such Incremental Revolving Lenders.

(c)    Revolving Commitment Increase. It is understood and agreed that the
Incremental Revolving Loan Commitments provided by an Incremental Revolving
Lender or Incremental Revolving Lenders, as the case may be, pursuant to each
Incremental Revolving Loan Commitment Agreement shall constitute part of, and be
added to, the Total Revolving Loan Commitment and each Incremental

 

79



--------------------------------------------------------------------------------

Revolving Lender shall constitute a Revolving Lender for all purposes of this
Agreement and each other applicable Credit Document.

(d)    Pro Rata Participation. At the time of any provision of Incremental
Revolving Loan Commitments pursuant to this Section 2.15, each Revolving
Borrower shall, in coordination with the Administrative Agent, repay outstanding
Revolving Loans of certain of the Revolving Lenders, and incur additional
Revolving Loans from certain other Revolving Lenders (including the Incremental
Revolving Lenders), in each case to the extent necessary so that all of the
Revolving Lenders participate in each outstanding Borrowing of Revolving Loans
pro rata on the basis of their respective Revolving Loan Commitments (after
giving effect to any increase in the Total Revolving Loan Commitment pursuant to
this Section 2.15) and with the Revolving Borrowers being obligated to pay to
the respective Revolving Lenders any costs of the type referred to in
Section 2.11 in connection with any such repayment and/or Borrowing.

Section 2.16    Special Sharing and Conversion Provisions Applicable to Lenders
Upon the Occurrence of a Sharing Event.

(a)    On the date of the occurrence of a Sharing Event, automatically (and
without the taking of any action) (i) all then outstanding Alternate Currency
Term Loans of a given Tranche shall be converted into Alternate Currency Term
Loans of such Tranche which are maintained in Dollars (in an amount equal to the
Dollar Equivalent of the aggregate principal amount of the respective Alternate
Currency Term Loans on the date such Sharing Event first occurred), which
Alternate Currency Term Loans (A) shall continue to be owed by the respective
Borrowers, (B) shall at all times thereafter be deemed to be Base Rate Loans and
(C) shall be immediately due and payable on the date such Sharing Event has
occurred, and (ii) all principal, accrued and unpaid interest and other amounts
owing with respect to such Alternate Currency Term Loans shall be immediately
due and payable in Dollars (in an amount equal to the Dollar Equivalent of such
principal, accrued and unpaid interest and other amounts). The occurrence of any
conversion of Alternate Currency Term Loans as provided above in this
Section 2.16(a) shall be deemed to constitute, for purposes of Section 2.11, a
prepayment of the respective Alternate Currency Term Loans before the last day
of any Interest Period relating thereto.

(b)    On the date of the occurrence of a Sharing Event, automatically (and
without the taking of any action) (i) all then outstanding Primary Alternate
Currency Revolving Loans and Primary Alternate Currency Unpaid Drawings shall be
converted into Revolving Loans which are maintained in Dollars and Dollar Unpaid
Drawings (in each case, in an amount equal to the Dollar Equivalent of the
aggregate principal amount of the respective Primary Alternate Currency
Revolving Loans and the aggregate amount of such Primary Alternate Currency
Unpaid Drawings, as the case may be, on the date such Sharing Event first
occurred), which Primary Alternate Currency Revolving Loans and Primary
Alternate Currency Unpaid Drawings (A) shall continue to be owed by the
respective Revolving Borrowers, (B) shall, in the case of such Primary Alternate
Currency Revolving Loans, at all times thereafter be deemed to be Base Rate
Loans and (C) shall be immediately due and payable on the date such Sharing
Event has occurred, (ii) all principal, accrued and unpaid interest, Fees and
other amounts owing with respect to such Primary Alternate Currency Revolving
Loans, Primary Alternate Currency Unpaid Drawings and Primary Alternate Currency
Letters of Credit shall be immediately due and payable in Dollars (in an amount
equal to the Dollar Equivalent of such principal, accrued and unpaid interest,
Fees and other amounts), (iii) all then outstanding Canadian Revolving Loans
shall be converted into Canadian Revolving Loans which are maintained in Dollars
as Base Rate Loans (in an amount equal to the Dollar Equivalent of the aggregate
principal amount thereof, on the date such Sharing Event first occurred), which
Canadian Revolving Loans (A) shall continue to be owed by the respective
Canadian Revolving Borrowers, (B) shall at all times thereafter be deemed to be
Base Rate Loans and (C) shall be immediately due and payable on the date such
Sharing Event has occurred and (iv) all principal, accrued

 

80



--------------------------------------------------------------------------------

and unpaid interest, Fees and other amounts owing with respect to such Canadian
Revolving Loans shall be immediately due and payable in Dollars (in an amount
equal to the Dollar Equivalent of such principal, accrued and unpaid interest,
Fees and other amounts). The occurrence of any conversion of Primary Alternate
Currency Revolving Loans or Canadian Revolving Loans as provided above in this
Section 2.16(b) shall be deemed to constitute, for purposes of Section 2.11, a
prepayment of the respective Primary Alternate Currency Revolving Loans or
Canadian Revolving Loans before the last day of any Interest Period or maturity
relating thereto.

(c)        On the date of the occurrence of any Sharing Event, automatically
(and without the taking of any action) all then outstanding Euro Denominated
Swingline Loans shall be converted into Dollar Denominated Swingline Loans.

(d)        Upon the occurrence of a Sharing Event, and immediately after giving
effect to any automatic conversion pursuant to Sections 2.16(a) and/or (b), the
Lenders shall automatically and without further action be deemed to have
exchanged interests in the respective Tranches of Loans (including, in the case
of the Total Revolving Loan Commitment, interests in each outstanding Letter of
Credit and Unpaid Drawing) such that, in lieu of the interests of each Lender in
each Tranche in which it participated as of such date, such Lender shall hold an
interest in all Tranches (including, in the case of the Total Revolving Loan
Commitment, an interest in each outstanding Letter of Credit, each Unpaid
Drawing and each LC Reserve Account established pursuant to Section 2.16(i)),
whether or not such Lender shall previously have participated therein, equal to
such Lender’s Exchange Percentage thereof. The foregoing exchanges shall be
accomplished through the purchases and sales of participations in the relevant
Tranches and each Lender hereby agrees to enter into customary participation
agreements approved by the Administrative Agent to accomplish same. All
purchases and sales of participating interests pursuant to this Section 2.16
shall be made in Dollars. Upon any such occurrence, the Administrative Agent
shall notify each Lender and shall specify the net amount of Dollars (if any)
required from each such Lender to effect the purchases and sales by the various
Lenders of participating interests in the amounts required above (together with
accrued interest with respect to the period for the most recent interest payment
date through the date of the Sharing Event plus any additional amounts payable
by the Borrowers pursuant to Section 5.04 in respect of such accrued but unpaid
interest); it being understood and agreed, however, in the event that a Sharing
Event shall have occurred, each Lender shall be deemed to have purchased,
automatically and without request, such participating interests (and, as a
result thereof, shall be entitled to receive from, or shall owe to, the other
Lenders the respective amounts owing as a result of the purchases and sales of
participations contemplated herein). Promptly upon receipt of such request, each
Lender shall deliver to the Administrative Agent (in immediately available funds
in Dollars) the net amounts (if any) as specified by the Administrative Agent.
The Administrative Agent shall promptly deliver the amounts so received to the
various Lenders in such amounts as are needed to effect the purchases and sales
of participations as provided above. Promptly following receipt thereof, each
Lender which has sold participations in any of its Tranches as provided above
(through the Administrative Agent) will deliver to each Lender (through the
Administrative Agent) which has so purchased a participating interest in such
Tranches a participation certificate dated the date of receipt of such funds and
in such amount. It is understood that the amount of funds delivered by each
Lender shall be calculated on a net basis, giving effect to both the sales and
purchases of participations by the various Lenders as required above.

(e)        Upon, and after, the occurrence of a Sharing Event (i) no further
Credit Events shall be made or occur, (ii) all amounts from time to time
accruing with respect to, and all amounts from time to time payable on account
of, Alternate Currency Loans and Primary Alternate Currency Unpaid Drawings
(including, without limitation, any interest and other amounts which were
accrued but unpaid on the date of such Sharing Event) shall be payable in
Dollars as if each such Alternate Currency Loans or Primary Alternate Currency
Letter of Credit pursuant to which such Primary Alternate Currency Unpaid

 

81



--------------------------------------------------------------------------------

Drawings relates, in each case, had originally been denominated in Dollars and
shall be distributed by the relevant Lenders to the Administrative Agent for the
account of the Lenders which made such Loans or are participating therein,
(iii) all of the Incremental Term Loan Commitments of all of the Incremental
Term Loan Lenders that have provided such Incremental Term Loan Commitments
shall be automatically terminated, (iv) all Revolving Loan Commitments
(including Incremental Revolving Commitments) of all Revolving Lenders shall be
automatically terminated, and (v) Canadian Revolving Loan Commitments of all
Canadian Revolving Lenders shall be automatically terminated. Notwithstanding
anything to the contrary contained above, the failure of any Lender to purchase
its participating interest as required above in any extensions of credit upon
the occurrence of a Sharing Event shall not relieve any other Lender of its
obligation hereunder to purchase its participating interests in a timely manner,
but no Lender shall be responsible for the failure of any other Lender to
purchase the participating interest to be purchased by such other Lender on any
date.

(f)        If any amount required to be paid by any Lender pursuant to
Section 2.16(d) is not paid to the Administrative Agent on the date upon which
such Lender receives notice from the Administrative Agent of the amount of its
participations required to be purchased pursuant to said Section 2.16(d), such
Lender shall, in addition to such aforementioned amount, also pay to the
Administrative Agent on demand an amount equal to the product of (i) the amount
so required to be paid by such Lender for the purchase of its participations,
(ii) the daily average Federal Funds Rate during the period from and including
the date of request for payment to the date on which such payment is immediately
available to the Administrative Agent and (iii) a fraction the numerator of
which is the number of days that elapsed during such period and the denominator
of which is 360. A certificate of the Administrative Agent submitted to any
Lender with respect to any amounts payable under this Section 2.16 shall be
conclusive in the absence of manifest error. Amounts payable by any Lender
pursuant to this Section 2.16 shall be paid to the Administrative Agent for the
account of the relevant Lenders; provided that, if the Administrative Agent (in
its sole discretion) has elected to fund on behalf of such other Lender the
amounts owing to such other Lenders, then the amounts shall be paid to the
Administrative Agent for its own account.

(g)        Whenever, at any time after the relevant Lenders have received from
any other Lenders purchases of participations pursuant to this Section 2.16, the
various Lenders receive any payment on account thereof, such Lenders will
distribute to the Administrative Agent, for the account of the various Lenders
participating therein, such Lenders’ participating interests in such amounts
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such participations were outstanding) in like funds as
received; provided, however, in the event that any such payment received by any
Lenders is required to be returned, the Lenders who received previous
distributions in respect of their participating interests therein will return to
the respective Lenders any portion thereof previously so distributed to them in
like funds as such payment is required to be returned by the respective Lenders.

(h)        Each Lender’s obligation to purchase participating interests pursuant
to this Section 2.16 shall be absolute and unconditional and shall not be
affected by any circumstance including, without limitation, (i) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against any other Lender, any Borrower, any other Credit Party or any other
Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default or an Event of Default, (iii) any adverse change in the condition
(financial or otherwise) of any Borrower, any other Credit Party or any other
Person, (iv) any breach of this Agreement by any Borrower, any other Credit
Party, any Lender or any other Person, or (v) any other circumstance, happening
or event whatsoever, whether or not similar to any of the foregoing.

 

82



--------------------------------------------------------------------------------

(i)        In the event that upon the occurrence of a Sharing Event any Letter
of Credit shall be outstanding and undrawn in whole or in part, or there shall
exist any Unpaid Drawing with respect to any Letter of Credit theretofore
issued, each Revolving Lender shall on the date of such occurrence, before
giving effect to the purchases and sales of participations on such date pursuant
to Section 2.16(d), promptly pay over to the Administrative Agent, in
immediately available funds in Dollars, an amount equal to such Lender’s RL
Percentage of such undrawn face amount or such Unpaid Drawing (for this purpose,
using the Dollar Equivalent of any amounts expressed in Alternate Currencies on
the date such Sharing Event first occurred), as applicable, together with
interest thereon from the date of the Sharing Event to the date on which such
amount shall be paid to the Administrative Agent at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation. The Administrative Agent shall establish a separate account or
accounts for each Lender (each, an “LC Reserve Account”) in an amount equal to
such Lender’s Exchange Percentage of the amounts received with respect to each
such Letter of Credit pursuant to the preceding sentence. The Administrative
Agent shall have sole dominion and control over each such LC Reserve Account,
and the amounts deposited in each LC Reserve Account shall be held in such LC
Reserve Account until withdrawn as provided in clause (j), (k) or (l) below in
this Section 2.16. The Administrative Agent shall maintain records enabling it
to determine the amounts paid over to it and deposited in the LC Reserve
Accounts in respect of each Letter of Credit and the amounts on deposit in
respect of each Letter of Credit attributable to each Lender’s Exchange
Percentage. The amounts paid to the Administrative Agent pursuant to this clause
(i) shall be held as a reserve against the Letter of Credit Obligations, shall
not constitute Loans to any Borrower and shall not give rise to any obligation
on the part of any Borrower to pay interest to such Lender, it being agreed that
the Borrowers’ reimbursement obligations in respect of Letters of Credit shall
arise only at such times as drawings or payments are made thereunder, as
provided in Section 3.05.

(j)        In the event that after the occurrence of a Sharing Event any drawing
or payment shall be made in respect of a Letter of Credit, the Administrative
Agent shall, at the request of the respective Issuing Lender, withdraw from the
LC Reserve Account of each of the Lenders (in accordance with each Lender’s
Exchange Percentage) any amounts, up to the aggregate amount of such drawing or
payment, deposited in respect of such Letter of Credit (for this purpose, using
the Dollar Equivalent of any amounts expressed in an Alternate Currency) and
remaining on deposit and deliver such amounts to such Issuing Lender in
satisfaction of the reimbursement obligations of the Lenders under
Section 3.04(c) (but not of the applicable Borrower under Section 3.05(a)). In
the event that any Lender shall default on its obligation to pay over any amount
to the Administrative Agent in respect of any Letter of Credit as provided in
Section 2.16(i), the respective Issuing Lender shall, in the event of a drawing
or payment thereunder, have a claim against such Lender to the same extent as if
such Lender had defaulted on its obligations under Section 3.04(c), but shall
have no claim against any other Lender, notwithstanding the exchange of
interests in the applicable Borrower’s reimbursement obligations pursuant to
Section 2.16(d). Each other Lender shall have a claim against such defaulting
Lender for any damages sustained by it as a result of such default, including,
in the event such Letter of Credit shall expire undrawn, its Exchange Percentage
of the defaulted amount.

(k)        In the event that after the occurrence of a Sharing Event any Letter
of Credit shall expire undrawn, the Administrative Agent shall withdraw from the
LC Reserve Account of each Lender the amount remaining on deposit therein in
respect of such Letter of Credit and distribute such amount to such Lender.

(l)        Pending the withdrawal of any amounts from its LC Reserve Account as
contemplated above in this Section 2.16, the Administrative Agent will, at the
direction of such Lender and subject to such rules as the Administrative Agent
may prescribe for the avoidance of inconvenience, invest such amounts in Cash
Equivalents.

 

83



--------------------------------------------------------------------------------

(m)        Notwithstanding anything to the contrary contained elsewhere in this
Agreement, upon any purchase of participations as required above, (i) each
Lender which has purchased such participations shall be entitled to receive from
the respective Borrowers any increased costs and indemnities (including, without
limitation, pursuant to Sections 2.10, 2.11, 2.12, 3.06 and 5.04) directly from
the respective Borrowers, to the same extent as if it were the direct Lender as
opposed to a participant therein, which increased costs shall be calculated
without regard to Section 2.13, Section 12.04(c) or the last paragraph of
Section 12.04(b), and (ii) each Lender which has sold such participations shall
be entitled to receive from the respective Borrowers indemnification from and
against any and all Indemnified Taxes imposed as a result of the sale of the
participations pursuant to this Section 2.16. Each Borrower acknowledges and
agrees that, upon the occurrence of a Sharing Event and after giving effect to
the requirements of this Section 2.16, increased Taxes may be owing by it
pursuant to Section 5.04, which Taxes shall be paid (to the extent provided in
Section 5.04) by the respective Borrowers, as the case may be, without any claim
that the increased Taxes are not payable because same resulted from the
participations effected as otherwise required by this Section 2.16.

(n)        Notwithstanding anything to the contrary contained above in this
Section 2.16, the provisions of this Section 2.16 only shall apply in the event
that any Loan is outstanding to a Foreign Borrower or a Letter of Credit has
been issued for the account of a Foreign Revolving Borrower, in each case, at
the time that a Sharing Event occurs.

Section 2.17        Defaulting Lenders.

(a)        Defaulting Lender Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by Applicable Law:

(i)        Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and
Section 12.12.

(ii)        Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.02 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lenders or the Swingline Lender
hereunder; third, to Cash Collateralize the Fronting Exposure of the Issuing
Lenders and the Swingline Lender with respect to such Defaulting Lender in
accordance with Section 2.19; fourth, as the Borrowers may request (so long as
no Default or Event of Default exists), to the funding of any Loan or funded
participation in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrowers, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans and funded participations under this Agreement and (B) Cash
Collateralize the Issuing Lenders’ future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit and Swingline Loans
issued under this Agreement, in accordance with Section 2.19; sixth, to the
payment of any amounts owing to the Lenders, the Issuing Lenders or the
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, any Issuing Lender or the Swingline Lender
against such Defaulting Lender as a

 

84



--------------------------------------------------------------------------------

result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrowers as a result of any judgment of a
court of competent jurisdiction obtained by the Borrowers against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(1) such payment is a payment of the principal amount of any Loans or funded
participations in Letters of Credit or Swingline Loans in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (2) such Loans
were made or the related Letters of Credit or Swingline Loans were issued at a
time when the conditions set forth in Section 6.03 were satisfied or waived,
such payment shall be applied solely to pay the Loans of, and funded
participations in Letters of Credit or Swingline Loans owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or funded participations in Letters of Credit or Swingline
Loans owed to, such Defaulting Lender until such time as all Loans and funded
and unfunded participations in LC Exposure and Swingline Loans are held by the
Lenders pro rata in accordance with the Revolving Loan Commitments under the
applicable revolving credit facility without giving effect to
Section 2.17(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.17(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii)        Certain Fees.

(a)        No Defaulting Lender shall be entitled to receive any Commitment
Commission for any period during which that Lender is a Defaulting Lender (and
the US Borrowers shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(b)        Each Defaulting Lender shall be entitled to receive letter of credit
commissions pursuant to Section 4.01 for any period during which that Lender is
a Defaulting Lender only to the extent allocable to its RL Percentage of the
stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.19.

(c)        With respect to any Commitment Commission or letter of credit
commission not required to be paid to any Defaulting Lender pursuant to clause
(a) or (b) above, the US Borrowers shall (1) pay to each Non-Defaulting Lender
that portion of any such fee otherwise payable to such Defaulting Lender with
respect to such Defaulting Lender’s participation in Letters of Credit or
Swingline Loans that has been reallocated to such Non-Defaulting Lender pursuant
to clause (iv) below, (2) pay to each applicable Issuing Lender and Swingline
Lender, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such Issuing Lender’s or Swingline
Lender’s Fronting Exposure to such Defaulting Lender, and (3) not be required to
pay the remaining amount of any such fee.

(d)        With respect to any Canadian Commitment Commission or letter of
credit commission not required to be paid to any Defaulting Lender pursuant to
clause (a) or (b) above, the Canadian Borrower shall (1) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in
Canadian Letters of Credit that has been reallocated to such Non-Defaulting
Lender pursuant to clause (iv) below, (2) pay to each applicable Issuing Lender
the amount of any such fee otherwise payable to such

 

85



--------------------------------------------------------------------------------

Defaulting Lender to the extent allocable to such Issuing Lender’s Fronting
Exposure to such Defaulting Lender, and (3) not be required to pay the remaining
amount of any such fee.

(iv)        Reallocation of Participations to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in Letters of Credit and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Revolving Loan Commitment percentages
(calculated without regard to such Defaulting Lender’s Revolving Loan
Commitment) but only to the extent that (x) the conditions set forth in
Section 6.03 are satisfied at the time of such reallocation (and, unless the
Borrowers shall have otherwise notified the Administrative Agent at such time,
the Borrowers shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the Aggregate RL Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Revolving Loan Commitment. Subject to Section 12.24, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation. Notwithstanding the foregoing provisions of this
Section 2.17(a)(iv), (A) obligations in respect of Letter of Credit Obligations
of a Canadian Lender that is a Defaulting Lender shall only be reallocated among
other Canadian Lenders and (B) obligations in respect of Letter of Credit
Obligations or Swingline Loans of a US Lender that is a Defaulting Lender shall
only be reallocated among other US Lenders.

(v)        Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected,
(A) the US Borrowers shall, without prejudice to any right or remedy available
to it hereunder or under law, (x) first, repay Swingline Loans in an amount
equal to the Swingline Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the Issuing Lenders’ Fronting Exposure in accordance with the
procedures set forth in Section 2.19 and (B) the Canadian Borrower shall, with
respect to any Canadian Letter of Credit and without prejudice to any right or
remedy available to it hereunder or under law, Cash Collateralize the Issuing
Lender’s risk with respect to the Defaulting Lender in accordance with
Section 2.19.

(b)        Defaulting Lender Cure. If the Borrowers, the Administrative Agent,
the Issuing Lenders and the Swingline Lender agree in writing that a Lender is
no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), such Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders (plus
break funding amounts under Section 2.11 to the extent purchase occurs in the
middle of an Interest Period) or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held pro rata by
the Lenders in accordance with the Commitments under the applicable credit
facility (without giving effect to Section 2.17(a)(iv)), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the applicable affected
party, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of such party hereunder arising from that
Lender’s having been a Defaulting Lender.

 

86



--------------------------------------------------------------------------------

Section 2.18        Extension of Term Loans, Revolving Loan Commitments and
Canadian Revolving Loan Commitments.

(a)        Notwithstanding anything to the contrary in this Agreement, subject
to the terms of this Section 2.18, pursuant to one or more offers (each, an
“Extension Offer”) made from time to time by Silgan to all Lenders of (i) a
Tranche of Term Loans with a like Maturity Date, (ii) a Tranche of Revolving
Loan Commitments with a like Maturity Date or (iii) a Tranche of Canadian
Revolving Loan Commitments with a like Maturity Date, in each case, on a pro
rata basis (based on the aggregate outstanding principal amount of the
respective Tranche of Term Loans with a like Maturity Date, Tranche of Revolving
Loan Commitments with a like Maturity Date or Tranche of Canadian Revolving Loan
Commitments with a like Maturity Date, as the case may be) and on the same terms
to each such Lender, Silgan is hereby permitted to consummate, from time to time
following the Effective Date, transactions with individual Lenders that accept
the terms contained in such Extension Offers to extend the Maturity Date of each
such Lender’s Term Loans, Revolving Loan Commitments and/or Canadian Revolving
Loan Commitments and otherwise modify the terms of such Tranche of Term Loans,
Tranche of Revolving Loan Commitments and/or Tranche of Canadian Revolving Loan
Commitments pursuant to the terms of the relevant Extension Offer (including,
without limitation, by increasing the interest rate or fees payable in respect
of such Tranche of Term Loans, Revolving Loan Commitments (and related
outstandings) and/or Canadian Revolving Loan Commitments (and related
outstandings) and/or modifying the amortization schedule in respect of such
Lender’s Term Loans) (each, an “Extension”, any Extended Term Loans shall
constitute a separate Tranche of Term Loans from the Tranche of Term Loans from
which they were converted, any Extended Revolving Loan Commitments shall
constitute a separate Tranche of Revolving Loan Commitments from the Tranche of
Revolving Loan Commitments from which they were converted and any Extended
Canadian Revolving Loan Commitments shall constitute a separate Tranche of
Canadian Revolving Loan Commitments from the Tranche of Canadian Revolving Loan
Commitments from which they were converted), so long as the following terms are
satisfied:

(i)        no Default or Event of Default shall have occurred and be continuing
at the time the offering document in respect of an Extension Offer is delivered
to the Lenders;

(ii)        except as to interest rates, fees and final maturity, the Revolving
Loan Commitment of any Revolving Lender or the Canadian Revolving Loan
Commitment of any Canadian Revolving Lender, as applicable, extended pursuant to
an Extension (an “Extended Revolving Loan Commitment” or “Extended Canadian
Revolving Loan Commitment,” as applicable), and the related outstandings, shall
be a Revolving Loan Commitment (or related outstandings, as the case may be) or
Canadian Revolving Loan Commitment (or related outstandings, as the case may
be), as applicable, with the same terms as the original Revolving Loan
Commitments (and related outstandings) or Canadian Revolving Loan Commitments
(and related outstandings) (except for covenants or other provisions contained
herein applicable only to periods after the then latest Maturity Date then in
effect); provided that (A) (I) subject to the provisions of Section 2.01(i), to
the extent dealing with Swingline Loans which mature after the Initial Revolving
Loan Maturity Date, all Swingline Loans shall be participated in on a pro rata
basis by all Revolving Lenders with Revolving Loan Commitments in accordance
with their RL Percentages (and, except as provided in Section 2.01(i), without
giving effect to changes thereto on the Initial Revolving Loan Maturity Date,
with respect to Swingline Loans theretofore incurred) and (II) subject to the
provisions of Section 3.07, to the extent dealing with Letters of Credit which
expire after the Initial Revolving Loan Maturity Date, all Letters of Credit
shall be participated in on a pro rata basis by all Revolving Lenders with
Revolving Loan Commitments in accordance with their RL Percentages (and, except
as provided in Section 3.07, without giving effect to changes thereto on the
Initial Revolving Loan Maturity Date, with respect to the Letters

 

87



--------------------------------------------------------------------------------

of Credit theretofore incurred or issued), and all borrowings and commitment
reductions under Revolving Loan Commitments of the respective Tranche or
Canadian Revolving Loan Commitments of the respective Tranche and (in either
case) repayments thereunder shall be made on a pro rata basis (except for
(x) payments of interest and fees at different rates on Extended Revolving Loan
Commitments (and related outstandings) or Extended Canadian Revolving Loan
Commitments (and related outstandings), as applicable, and (y) repayments
required upon the Revolving Loan Maturity Date of the non-extending Revolving
Loan Commitments or non-extending Canadian Revolving Loan Commitments, as
applicable) and (B) at no time shall there be Revolving Loan Commitments
hereunder (including Extended Revolving Loan Commitments and any original
Revolving Loan Commitments) and Canadian Revolving Loan Commitments hereunder
(including Extended Canadian Revolving Loan Commitments and any original
Canadian Revolving Loan Commitments) which have more than four different
Revolving Loan Maturity Dates in the aggregate for all such Tranches;

(iii)        except as to interest rates, fees, amortization, final maturity
date, premium, required prepayment dates and participation in prepayments (which
shall, subject to immediately succeeding clauses (iv), (v) and (vi), be
determined by Silgan and set forth in the relevant Extension Offer), the Term
Loans of any Lender that agrees to an extension with respect to such Term Loans
extended pursuant to any Extension (“Extended Term Loans”) shall have the same
terms as the Tranche of Term Loans subject to such Extension Offer (except for
covenants or other provisions contained herein applicable only to periods after
the then latest Maturity Date then in effect);

(iv)        the final maturity date of any Extended Term Loans shall be no
earlier than the latest Maturity Date then in effect (other than the Maturity
Date specified in any other Extension Offer with respect to any other Tranche of
Extended Term Loans pursuant to this Section 2.18) and the amortization schedule
applicable to Term Loans pursuant to Section 5.02(b), (c), (d) or (e), as the
case may be, for periods prior to the respective Maturity Date may not be
increased;

(v)        the Weighted Average Life to Maturity of any Extended Term Loans
shall be no shorter than the remaining Weighted Average Life to Maturity of the
Term Loans extended thereby;

(vi)        any Extended Term Loans may participate on a pro rata basis or a
less than pro rata basis (but not greater than a pro rata basis) in any
voluntary or mandatory repayments or prepayments hereunder, in each case as
specified in the respective Extension Offer;

(vii)        if the aggregate principal amount of Term Loans (calculated on the
face amount thereof), Revolving Loan Commitments of the applicable Tranche or
Canadian Revolving Loan Commitments of the applicable Tranche, as the case may
be, in respect of which Lenders with Term Loans, Revolving Loan Commitments of
such Tranche or Canadian Revolving Loan Commitments of such Tranche, as the case
may be, shall have accepted the relevant Extension Offer shall exceed the
maximum aggregate principal amount of Term Loans, Revolving Loan Commitments or
Canadian Revolving Loan Commitments, as the case may be, offered to be extended
by Silgan pursuant to such Extension Offer, then the Term Loans, Revolving Loan
Commitments or Canadian Revolving Loan Commitments, as the case may be, of such
Lenders with Term Loans, Revolving Loan Commitments or Canadian Revolving Loan
Commitments, as the case may be, shall be extended ratably up to such maximum
amount based on the respective principal amounts (but not to exceed actual
holdings of record) with respect to which such Lenders with Term Loans,
Revolving Loan Commitments or Canadian Revolving Loan Commitments, as the case
may be, have accepted such Extension Offer;

 

88



--------------------------------------------------------------------------------

(viii)      all documentation in respect of such Extension shall be consistent
with the foregoing, and all written communications by Silgan generally directed
to the Lenders in connection therewith shall be in form and substance consistent
with the foregoing and otherwise reasonably satisfactory to the Administrative
Agent;

(ix)        the applicable Minimum Extension Condition shall be satisfied;

(x)        the Minimum Tranche Amount shall be satisfied unless waived by the
Administrative Agent;

(xi)        (A) no more than three (3) Extensions may be effected in respect of
any Tranche of Revolving Loan Commitments, (B) no more than three (3) Extensions
may be effected in respect of any Tranche of Canadian Revolving Loan Commitments
and (C) no more than three (3) Extensions may be effected in respect of any
Tranche of Term Loans; and

(xii)        the Extension shall not become effective unless, on the proposed
effective date of the Extension, (A) Silgan shall have delivered to the
Administrative Agent a certificate of an authorized officer of each applicable
Credit Party dated the applicable date of the Extension and executed by an
authorized officer of such Credit Party certifying and attaching the resolutions
adopted by such Credit Party approving or consenting to such Extension and
(B) the conditions set forth in Sections 6.03(a) and (b) shall be satisfied
(with all references in such Section to any Credit Event being deemed to be
references to the Extension on the applicable date of the Extension) and the
Administrative Agent shall have received a certificate to that effect dated the
applicable date of the Extension and executed by an authorized officer of
Silgan. In connection with each Extension Offer, each relevant Lender, acting in
its sole and individual discretion, shall determine whether it wishes to
participate in the respective Extension contemplated by such Extension Offer.
Any relevant Lender that does not respond to an Extension Offer within the time
period contemplated by the applicable Extension Offer shall be deemed to have
rejected such Extension Offer. The election of any relevant Lender to agree to
an Extension shall not obligate any other Lender to so agree.

(b)        With respect to all Extensions consummated by the Borrowers pursuant
to this Section 2.18, (i) such Extensions shall not constitute voluntary or
mandatory payments or prepayments for purposes of Section 5.01, 5.02, 12.02 or
12.06 and (ii) no Tranche of Extended Term Loans shall be in an amount of less
than $50,000,000 (the “Minimum Tranche Amount”), unless such Minimum Tranche
Amount is waived by the Administrative Agent. The Administrative Agent and the
Lenders hereby consent to the Extensions and the other transactions contemplated
by this Section 2.18 (including, for the avoidance of doubt, payment of any
interest, fees or premium in respect of any Extended Term Loans, Extended
Revolving Commitments and/or Extended Canadian Revolving Loan Commitments on
such terms as may be set forth in the relevant Extension Offer) and hereby waive
the requirements of any provision of this Agreement (but otherwise subject to
Section 12.12(a)) or any other Credit Document that may otherwise prohibit any
such Extension or any other transaction contemplated by this Section 2.18;
provided that such consent shall not be deemed to be an acceptance of an
Extension Offer.

(c)        The Lenders hereby irrevocably authorize the Administrative Agent to
enter into amendments to this Agreement and the other Credit Documents with
Silgan (and the other applicable Credit Parties) as (and to the extent) may be
necessary in order establish new Tranches in respect of Revolving Loan
Commitments or Term Loans so extended and such technical amendments as may be
necessary in connection with the establishment of such new Tranches, in each
case on terms consistent with this Section 2.18.

 

89



--------------------------------------------------------------------------------

(d)        In connection with any Extension, Silgan shall provide the
Administrative Agent at least fifteen (15) Business Days’ (or such shorter
period as may be agreed by the Administrative Agent) prior written notice
thereof, and shall agree to such procedures, if any, as may be established by,
or acceptable to, the Administrative Agent, in each case acting reasonably to
accomplish the purposes of this Section 2.18.

Section 2.19        Cash Collateral. At any time that there shall exist a
Defaulting Lender, promptly upon demand by the Administrative Agent, any Issuing
Lender (with a copy to the Administrative Agent) or the Swingline Lender (with a
copy to the Administrative Agent), the Borrowers shall Cash Collateralize the
Fronting Exposure of such Issuing Lender and/or the Swingline Lender, as
applicable, with respect to such Defaulting Lender (determined after giving
effect to Section 2.17(a)(iv) and any Cash Collateral provided by such
Defaulting Lender) in an amount sufficient to cover all Fronting Exposure with
respect to such Issuing Lender or Swingline Lender, as applicable.

(a)        Grant of Security Interest. The Revolving Borrowers, and to the
extent provided by any Defaulting Lender, such Defaulting Lender, hereby grant
to the Administrative Agent, for the benefit of each Issuing Lender and the
Swingline Lender, and agree to maintain, a first priority security interest in
all such Cash Collateral as security for the Defaulting Lender’s obligation to
fund participations in respect of Letter of Credit Obligations and Swingline
Loans with respect to such Revolving Borrower, to be applied pursuant to
subsection (b) below. If at any time the Administrative Agent determines that
the total amount of such Cash Collateral is less than the amount sufficient to
cover all Fronting Exposure with respect to such Issuing Lender or Swingline
Lender, as applicable, the Borrowers will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

(b)        Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under this Section 2.19 or Section 2.17
in respect of Letters of Credit and Swingline Loans shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of Letter of Credit Obligations and Swingline Loans (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) with respect to the Revolving Borrower for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.

(c)        Termination of Requirement. Cash Collateral (or the appropriate
portion thereof) provided to reduce the Fronting Exposure of any Issuing Lender
and/or the Swingline Lender, as applicable, shall no longer be required to be
held as Cash Collateral pursuant to this Section 2.19 following (i) the
elimination of the applicable Fronting Exposure (including by the termination of
Defaulting Lender status of the applicable Lender), or (ii) the determination by
the Administrative Agent, the Issuing Lenders and the Swingline Lender that
there exists excess Cash Collateral.

ARTICLE III

LETTERS OF CREDIT.

Section 3.01        Letters of Credit Generally. (a) Subject to and upon the
terms and conditions set forth herein, any Revolving Borrower may request that
an Issuing Lender in its individual capacity issue, at any time and from time to
time on and after the Effective Date and prior to the 5th day (or, in the case
of trade Letters of Credit, the 30th day) prior to the Revolving Loan Maturity
Date, for the account of such Revolving Borrower, (i) an irrevocable sight
standby letter of credit in a form customarily used by such Issuing Lender, or
in such other form as has been approved by such Issuing Lender, in support of
such obligations of Silgan or any of its Subsidiaries as may be requested by the
respective Revolving

 

90



--------------------------------------------------------------------------------

Borrower (other than obligations in respect of any Indebtedness that is
subordinated to the Obligations or capital stock) and subject to ISP98 as set
forth in the Letter of Credit application or as determined by the applicable
Issuing Lender and, to the extent not inconsistent therewith, the laws of the
State of New York, and (ii) an irrevocable sight trade letter of credit in a
form customarily used by such Issuing Lender, or in such other form as has been
approved by such Issuing Lender, in support of commercial transactions of any
Revolving Borrower or any of its Subsidiaries and subject to the Uniform Customs
as set forth in the Letter of Credit application or as determined by the
applicable Issuing Lender and, to the extent not inconsistent therewith, the
laws of the State of New York (each letter of credit issued pursuant to this
Section 3.01(a), together with each letter of credit described in the
immediately succeeding sentence, a “Letter of Credit”). It is hereby
acknowledged and agreed that each of the letters of credit described in Schedule
II (the “Existing Letters of Credit”), which were issued by Wells Fargo or its
affiliates under the Existing Credit Agreement and remain outstanding on the
Effective Date, shall constitute a “Letter of Credit” for all purposes of this
Agreement and shall be deemed issued under this Agreement on the Effective Date.

(b)    Subject to and upon the terms and conditions set forth herein, each
Issuing Lender hereby agrees that it will, at any time and from time to time on
and after the Effective Date and prior to the 5th day (or, in the case of trade
Letters of Credit, the 30th day) prior to the Revolving Loan Maturity Date,
following its receipt of the respective Letter of Credit Request, issue for the
account of the respective Revolving Borrower, one or more Letters of Credit;
provided that no Issuing Lender shall be under any obligation to issue any
Letter of Credit if at the time of such issuance:

(i)    any order, judgment or decree of any Governmental Authority or arbitrator
shall purport by its terms to enjoin or restrain such Issuing Lender from
issuing such Letter of Credit or any requirement of law applicable to such
Issuing Lender or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over such Issuing Lender
shall prohibit, or request that such Issuing Lender refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to such Letter of Credit any
restriction or reserve or capital requirement (for which such Issuing Lender is
not otherwise compensated hereunder) not in effect on the Effective Date, or any
unreimbursed loss, cost or expense which was not applicable, in effect or known
to such Issuing Lender as of the Effective Date and which such Issuing Lender in
good faith deems material to it;

(ii)     any regulatory change shall prohibit the issuance of letters of credit
generally or such Letter of Credit in particular; or

(iii)     (ii) such Issuing Lender shall have received notice from the Required
Lenders prior to the issuance of such Letter of Credit of the type described in
the second sentence of Section 3.03(b).

(c)    Notwithstanding the foregoing, (i) no Letter of Credit shall be issued
the Stated Amount of which, when added to the Letter of Credit Obligations
(exclusive of Unpaid Drawings which are repaid on the date of, and prior to the
issuance of, the respective Letter of Credit) at such time, would exceed the
lesser of (A) $125,000,000 (provided that no more than €50,000,000 or
£50,000,000, as applicable, may have a stated amount in a Primary Alternate
Currency) and (B) when added to the aggregate principal amount of all Revolving
Loans (for this purpose, using the Dollar Equivalent of all Primary Alternate
Currency Revolving Loans) and Swingline Loans (for this purpose, using the
Dollar Equivalent of all Euro Denominated Swingline Loans) then outstanding, an
amount equal to the Total Revolving Loan Commitment at such time, (ii)  no
Letter of Credit shall be issued by an Issuing Lender the Stated Amount of
which, when added to the Letter of Credit Obligations (exclusive of Unpaid

 

91



--------------------------------------------------------------------------------

Drawings which are repaid on the date of, and prior to the issuance of, the
respective Letter of Credit) owed to an Issuing Lender at such time, would
exceed such Issuing Lender’s LC Commitment, (iii) each Letter of Credit shall by
its terms terminate on or before (A) in the case of standby Letters of Credit,
the earlier of (x) one year after the date of issuance thereof (although any
such standby Letter of Credit may be extended for successive periods up to one
year, but not beyond the Business Day immediately preceding the Revolving Loan
Maturity Date, on terms acceptable to the respective Issuing Lender) and (y) the
Business Day immediately preceding the Revolving Loan Maturity Date and (B) in
the case of trade Letters of Credit, the earlier of (x) 180 days after the date
of issuance thereof and (y) the 30th day preceding the Revolving Loan Maturity
Date and (iiiiv) each Letter of Credit shall be denominated in Dollars or in a
Primary Alternate Currency.

Section 3.02    Minimum Stated Amount. The initial Stated Amount of each Letter
of Credit shall be not less than $100,000 (or the Dollar Equivalent thereof) or
such lesser amount as is acceptable to the respective Issuing Lender.

Section 3.03    Letter of Credit Requests. (a) Whenever a Revolving Borrower
desires that a Letter of Credit be issued for its account, such Revolving
Borrower shall give the Administrative Agent and the respective Issuing Lender
at least two (2) Business Days’ prior written notice thereof. Each notice shall
be in the form of Exhibit C appropriately completed (each a “Letter of Credit
Request”).

(b)    The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by the respective Revolving Borrower that such
Letter of Credit may be issued in accordance with, and will not violate the
requirements of, Section 3.01(c). Unless the respective Issuing Lender has
received notice from the Required Lenders before it issues a Letter of Credit
that one or more of the conditions specified in Section 6.01 or 6.03, as the
case may be, are not then satisfied, or that the issuance of such Letter of
Credit would violate Section 3.01(c), then such Issuing Lender may issue the
requested Letter of Credit for the account of the respective Revolving Borrower
in accordance with such Issuing Lender’s usual and customary practices. Upon its
issuance of, or its entering into any amendment with respect to, any Letter of
Credit, the respective Issuing Lender shall promptly notify the Administrative
Agent of such issuance or amendment and deliver to the Administrative Agent a
copy of the Letter of Credit actually issued or amended, as the case may be. In
addition, on the first Business Day of each week thereafter, each Issuing Lender
shall furnish the Administrative Agent with a written (including via facsimile)
report of the daily aggregate Letter of Credit Obligations of all Letters of
Credit issued by such Issuing Lender for the immediately preceding week.

(c)     At any time that there is an Issuing Lender that is not also the
financial institution acting as Administrative Agent, then (i) on the last
Business Day of each calendar month, (ii) on each date that a Letter of Credit
is amended, terminated or otherwise expires, (iii) on each date that a Letter of
Credit is issued or the expiry date of a Letter of Credit is extended, and
(iv) upon the request of the Administrative Agent, each Issuing Lender (or, in
the case of clauses (ii), (iii) or (iv) of this Section, the applicable Issuing
Lender) shall deliver to the Administrative Agent a report setting forth in form
and detail reasonably satisfactory to the Administrative Agent information
(including, without limitation, any reimbursement, cash collateral, or
termination in respect of Letters of Credit issued by such Issuing Lender) with
respect to each Letter of Credit issued by such Issuing Lender that is
outstanding hereunder. In addition, each Issuing Lender shall provide notice to
the Administrative Agent of its LC Commitment, or any change thereto, promptly
upon it becoming an Issuing Lender or making any change to its LC Commitment. No
failure on the part of any Issuing Lender to provide such information pursuant
to this Section 3.03(c) shall limit the obligations of any Borrower or any
Revolving Lender hereunder with respect to its reimbursement and participation
obligations hereunder. The Administrative Agent shall not be responsible for or
have any duty to ascertain or inquire into the utilization of any Issuing
Lender’s LC

 

92



--------------------------------------------------------------------------------

Commitment (it being understood and agreed that each Issuing Lender shall
monitor compliance with its own LC Commitment without any further action by the
Administrative Agent).

Section 3.04    Letter of Credit Participations. (a) Immediately upon the
issuance by an Issuing Lender of any Letter of Credit, such Issuing Lender shall
be deemed to have sold to each Revolving Lender (each such Revolving Lender, in
its capacity under this Section 3.04, a “Participant”), and each such
Participant shall be deemed irrevocably and unconditionally to have purchased
from such Issuing Lender, without recourse or warranty, an undivided interest
and participation, to the extent of such Participant’s RL Percentage in such
Letter of Credit, each substitute letter of credit, each drawing made thereunder
and the obligations of the respective Revolving Borrower under this Agreement
with respect thereto, in the respective Letter of Credit Fees (but not Fronting
Fees) payable with respect thereto, and any security therefor or guaranty
pertaining thereto. Upon any change in the Revolving Loan Commitments or RL
Percentages of the Lenders pursuant to Section 2.13, 2.15, 2.17 or 12.04(b), it
is hereby agreed that, with respect to all outstanding Letters of Credit and
Unpaid Drawings, there shall be an automatic adjustment to the participations
pursuant to this Section 3.04 to reflect the new RL Percentages of the assignor
and assignee Lender, as the case may be.

(b)    In determining whether to pay under any Letter of Credit, no Issuing
Lender shall have any obligation relative to the Participants therein other than
to confirm that any documents required to be delivered under such Letter of
Credit appear to have been delivered and that they appear to substantially
comply on their face with the requirements of such Letter of Credit. Any action
taken or omitted to be taken by an Issuing Lender under or in connection with
any Letter of Credit issued by it shall not create for an Issuing Lender any
resulting liability to any Revolving Borrower, any other Credit Party, any
Participant or any other Lender unless such action is taken or omitted to be
taken with gross negligence or willful misconduct on the part of such Issuing
Lender (as determined by a court of competent jurisdiction in a final and
non-appealable decision).

(c)    In the event that any Issuing Lender makes any payment under any Letter
of Credit issued by it and the respective Revolving Borrower shall not have
reimbursed such amount in full to such Issuing Lender pursuant to
Section 3.05(a), such Issuing Lender shall promptly notify the Administrative
Agent, which shall promptly notify each Participant of such failure, and each
Participant shall promptly and unconditionally pay to the Administrative Agent
for the account of the respective Issuing Lender, the amount of such
Participant’s RL Percentage of such unreimbursed payment in Dollars (or to the
extent the respective Unpaid Drawing is, in accordance with Section 3.05(a), to
be reimbursed by the respective Revolving Borrower in a Primary Alternate
Currency, the respective Primary Alternate Currency) and in same day funds. If
the Administrative Agent so notifies, prior to 11:00 A.M. (Local Time) on any
Business Day, any Participant required to fund a payment under a Letter of
Credit, such Participant shall make available to the Administrative Agent for
the account of the respective Issuing Lender in Dollars (or to the extent the
respective Unpaid Drawing is, in accordance with Section 3.05(a), to be
reimbursed by the respective Revolving Borrower in a Primary Alternate Currency,
the respective Primary Alternate Currency) such Participant’s RL Percentage of
the amount of such payment on such Business Day in same day funds. If and to the
extent such Participant shall not have so made its RL Percentage of the amount
of such payment available to the Administrative Agent for the account of the
respective Issuing Lender, such Participant agrees to pay to the Administrative
Agent for the account of such Issuing Lender, forthwith on demand such amount,
together with interest thereon, for each day from such date until the date such
amount is paid to the Administrative Agent for the account of such Issuing
Lender at the overnight Federal Funds Rate (or, in the case of amounts owed in a
Primary Alternate Currency, the Administrative Agent’s customary rate for
interbank advances in the relevant Primary Alternate Currency) for the first
three days and at the interest rate applicable to Revolving Loans maintained as
Base Rate Loans for each day thereafter. The failure of any Participant to make
available to the Administrative Agent for the account of an Issuing Lender such
Participant’s RL Percentage of any

 

93



--------------------------------------------------------------------------------

payment under any Letter of Credit issued by such Issuing Lender shall not
relieve any other Participant of its obligation hereunder to make available to
the Administrative Agent for the account of such Issuing Lender such
Participant’s RL Percentage of any Letter of Credit issued by such Issuing
Lender on the date required, as specified above, but no Participant shall be
responsible for the failure of any other Participant to make available to the
Administrative Agent for the account of such Issuing Lender such other
Participant’s RL Percentage of any such payment.

(d)    Whenever an Issuing Lender receives a payment of a reimbursement
obligation as to which the Administrative Agent has received for the account of
such Issuing Lender any payments from the respective Participants pursuant to
clause (c) above, such Issuing Lender shall pay to the Administrative Agent and
the Administrative Agent shall promptly pay to each such Participant which has
paid its RL Percentage thereof, in Dollars (or in the respective Alternate
Currency in the case of payments to be made in such Currencies pursuant to
Section 3.05(a)) and in same day funds, an amount equal to such Participant’s
share (based upon the proportionate aggregate amount originally funded by such
Participant to the aggregate amount funded by all Participants) of the principal
amount of such reimbursement obligation and interest thereon accruing after the
purchase of the respective participations.

(e)    Upon the request of any Participant, each Issuing Lender shall furnish to
such Participant copies of any Letter of Credit issued by it and such other
documentation as may reasonably be requested by such Participant.

(f)    The obligations of the respective Participants to make payments to the
Administrative Agent for the account of each Issuing Lender with respect to
Letters of Credit issued by it shall be irrevocable and not subject to
counterclaim, set-off or other defense or any other qualification or exception
whatsoever and shall be made in accordance with the terms and conditions of this
Agreement under all circumstances, including, without limitation, any of the
following circumstances:

(i)    any lack of validity or enforceability of this Agreement or any of the
other Credit Documents;

(ii)    the existence of any claim, set-off, defense or other right which any
Revolving Borrower, any other Credit Party or any Subsidiary thereof may have at
any time against a beneficiary named in a Letter of Credit, any transferee of
any Letter of Credit (or any Person for whom any such transferee may be acting),
the Administrative Agent, such Issuing Lender, any Lender or any other Person,
whether in connection with this Agreement, any Letter of Credit, the
transactions contemplated herein or any unrelated transactions (including any
underlying transaction between any Revolving Borrower, any other Credit Party or
any Subsidiary thereof and the beneficiary named in any such Letter of Credit);

(iii)    any draft, certificate or any other document presented under the Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect;

(iv)    the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

(v)    the occurrence of any Default or Event of Default.

 

94



--------------------------------------------------------------------------------

Section 3.05    Agreement to Repay Letter of Credit Drawings.

(a)    Each Revolving Borrower hereby agrees to reimburse each Issuing Lender,
by making payment to the Administrative Agent in immediately available funds at
the Payment Office, (i) in Dollars for any payment or disbursement made by such
Issuing Lender under any Dollar Letter of Credit issued by it for such Revolving
Borrower’s account (each such amount so paid or disbursed until reimbursed by
the respective Revolving Borrower, a “Dollar Unpaid Drawing”), and (ii) in the
relevant Primary Alternate Currency for any payment or disbursement made by such
Issuing Lender under any Primary Alternate Currency Letter of Credit issued by
it for such Revolving Borrower’s account; provided that in the case of any such
payment or disbursement under any Primary Alternate Currency Letter of Credit
which is unpaid on the date of the occurrence of a Sharing Event, or which
payments or disbursements are made thereafter, such amounts shall be paid in
Dollars using the Dollar Equivalent of the amount of the respective payment or
disbursement made in the relevant Primary Alternate Currency as such Dollar
Equivalent is determined on the first date upon which the respective Sharing
Event occurs or, if later, the date upon which the respective payment or
disbursement is made (each such amount so paid or disbursed until reimbursed by
the respective Revolving Borrower, a “Primary Alternate Currency Unpaid
Drawing”). All Unpaid Drawings shall be paid immediately after, and in any event
on the date of, such payment or disbursement with interest on the amount so paid
or disbursed by such Issuing Lender, to the extent not reimbursed prior to 12:00
Noon (Local Time) on the date of such payment or disbursement, from and
including the date paid or disbursed to but not including the date such Issuing
Lender was reimbursed therefore at a rate per annum which shall be (x) in the
case of Dollar Letters of Credit (and other amounts owing in Dollars after the
occurrence of a Sharing Event), the Base Rate in effect from time to time plus
the Applicable Margin in effect from time to time for Revolving Loans that are
maintained as Base Rate Loans, and (y) in the case of Primary Alternate Currency
Letters of Credit (for periods occurring prior to the occurrence of a Sharing
Event), the Euro Rate in effect from time to time plus the Applicable Margin in
effect from time to time for Revolving Loans that are maintained as Euro Rate
Loans; provided, however, in each case, to the extent such amounts are not
reimbursed prior to 12:00 Noon (Local Time) on the fourth Business Day following
notice of such payment or disbursement (although no such notice shall be
required to be given if a Default or an Event of Default under Section 10.05
shall exist, in which case interest shall accrue on such amounts as hereinafter
provided in this proviso), interest shall thereafter accrue on the amounts so
paid or disbursed by such Issuing Lender (and until reimbursed by such Revolving
Borrower) at a rate per annum which shall be (x) in the case of Dollar Letters
of Credit (and other amounts owing with respect to any Letter of Credit in
Dollars after the occurrence of a Sharing Event), the Base Rate in effect from
time to time plus the Applicable Margin as in effect from time to time for
Revolving Loans that are maintained as Base Rate Loans plus 2%, and (y) in the
case of Primary Alternate Currency Letters of Credit (for periods occurring
prior to the occurrence of a Sharing Event), the applicable Euro Rate in effect
from time to time plus the Applicable Margin as in effect from time to time for
Revolving Loans that are maintained as Euro Rate Loans plus 2%, in each case,
with such interest to be payable on demand.

(b)    The obligations of each Revolving Borrower under this Section 3.05 to
reimburse each Issuing Lender with respect to Unpaid Drawings (including, in
each case, interest thereon) shall be absolute and unconditional under any and
all circumstances and irrespective of any setoff, counterclaim or defense to
payment which such Revolving Borrower may have or have had against any Lender
(including in such Lender’s capacity as issuer of the Letter of Credit or as a
Participant with respect thereto), including, without limitation, any defense
based upon the failure of any drawing under a Letter of Credit (each a
“Drawing”) to conform to the terms of the Letter of Credit or any
non-application or misapplication by the beneficiary of the proceeds of such
Drawing; provided, however, that no Revolving Borrower shall be obligated to
reimburse an Issuing Lender for any wrongful payment made by such Issuing Lender
under a Letter of Credit issued by it as a result of acts or omissions
constituting willful

 

95



--------------------------------------------------------------------------------

misconduct or gross negligence on the part of such Issuing Lender (as determined
by a court of competent jurisdiction in a final and non-appealable decision).

Section 3.06    Increased Costs. If at any time after the Relevant Effective
Date, the introduction of or any change in applicable law, rule or regulation,
guideline or in the interpretation or administration thereof by the NAIC or any
Governmental Authority charged with the interpretation or administration
thereof, or compliance by an Issuing Lender or any Participant with any request
or directive by any such authority (whether or not having the force of law), or
any change in generally accepted accounting principles, shall either (i) impose,
modify or deem applicable any reserve, deposit, capital adequacy or similar
requirement against letters of credit issued by such Issuing Lender or
participated in by any Participant, or (ii) impose on such Issuing Lender or any
Participant any other conditions relating, directly or indirectly, to this
Agreement or any respective Letter of Credit, and the result of any of the
foregoing is to increase the cost to such Issuing Lender or any Participant of
issuing, maintaining or participating in any such Letter of Credit, or reduce
the amount of any sum received or receivable by such Issuing Lender or any
Participant hereunder, then, upon demand to the respective Revolving Borrower by
such Issuing Lender or such Participant (a copy of which notice shall be sent by
such Issuing Lender or such Participant to the Administrative Agent), such
Revolving Borrower shall, subject to the provisions of Section 2.10(g) (to the
extent applicable), pay to such Issuing Lender or such Participant the
additional amount or amounts as will compensate such Issuing Lender or such
Participant for such increased cost or reduction. A certificate submitted to the
respective Revolving Borrower by an Issuing Lender or a Participant, as the case
may be (a copy of which certificate shall be sent by such Issuing Lender or such
Participant to the Administrative Agent), setting forth the basis for the
determination of such additional amount or amounts necessary to compensate such
Issuing Lender or such Participant as aforesaid, shall be conclusive and binding
on such Revolving Borrower, absent manifest error, as to the amount thereof.

Section 3.07    Extended Revolving Loan Commitments. If the Initial Revolving
Loan Maturity Date shall have occurred at a time when Extended Revolving Loan
Commitments are in effect, then such Letters of Credit shall automatically be
deemed to have been issued (including for purposes of the obligations of the
Revolving Lenders to purchase participations therein and to make payments in
respect thereof pursuant to Section 3.04) under (and ratably participated in by
Revolving Lenders under the applicable Tranche pursuant to) the Extended
Revolving Loan Commitments up to an aggregate amount not to exceed the aggregate
principal amount of the unutilized Extended Revolving Loan Commitments
thereunder at such time (it being understood that no partial face amount of any
Letter of Credit may be so reallocated). Except to the extent of reallocations
of participations pursuant to the prior sentence, the occurrence of the Initial
Revolving Loan Maturity Date shall have no effect upon (and shall not diminish)
the percentage participations of the Revolving Lenders under the Revolving Loan
Commitments in any Letter of Credit issued before the Initial Revolving Loan
Maturity Date.

ARTICLE IV

FEES; COMMITMENTS; REDUCTIONS OF COMMITMENTS.

Section 4.01    Fees.

(a)    Commitment Commission. Each Revolving Borrower jointly and severally
agrees to pay to the Administrative Agent for distribution to each Revolving
Lender that is a Non-Defaulting Lender a commitment commission (the “Commitment
Commission”) for the period from the Effective Date to but excluding the
Revolving Loan Maturity Date (or such earlier date as the Total Revolving Loan
Commitment shall have been terminated), computed at a rate per annum equal to
the Applicable Commitment Commission Percentage on the daily Unutilized
Revolving Loan Commitment of such Revolving Lender; provided that the amount of
outstanding Swingline Loans shall not be considered

 

96



--------------------------------------------------------------------------------

usage of the Revolving Loan Commitment for the purposes of calculating the
Commitment Commission. Accrued Commitment Commission shall be due and payable
quarterly in arrears on each Quarterly Payment Date and on the Revolving Loan
Maturity Date or upon such earlier date as the Total Revolving Loan Commitment
shall have been terminated. Notwithstanding the foregoing, Commitment Commission
in respect of any Extended Revolving Loan Commitments shall be the rate set
forth in the relevant Extension Offer.

(b)    Canadian Commitment Commission. Each Canadian Revolving Borrower jointly
and severally agrees to pay to the Administrative Agent for distribution to each
Canadian Revolving Lender that is a Non-Defaulting Lender a commitment
commission (the “Canadian Commitment Commission”) for the period from the
Effective Date to but excluding the Revolving Loan Maturity Date (or such
earlier date as the Total Canadian Revolving Loan Commitment shall have been
terminated), computed at a rate per annum equal to the Applicable Commitment
Commission Percentage on the daily Unutilized Canadian Revolving Loan Commitment
of such Canadian Revolving Lender provided that the amount of outstanding
Swingline Loans shall not be considered usage of the Canadian Revolving Loan
Commitment for the purposes of calculating the Canadian Commitment Commission.
Accrued Canadian Commitment Commission shall be due and payable quarterly in
arrears on each Quarterly Payment Date and on the Revolving Loan Maturity Date
or upon such earlier date as the Total Canadian Revolving Loan Commitment shall
have been terminated. Notwithstanding the foregoing, the Canadian Commitment
Commission in respect of any Extended Canadian Revolving Loan Commitments shall
be the rate set forth in the relevant Extension Offer.

(c)    Letter of Credit Fee. Each Revolving Borrower jointly and severally
agrees to pay to the Administrative Agent for proportionate distribution to each
Revolving Lender (based upon each such Revolving Lender’s RL Percentage) a fee
in respect of such Revolving Lender’s participation in each Letter of Credit
issued hereunder (the “Letter of Credit Fee”) for the period from and including
the date of issuance of such Letter of Credit to and including the termination
or expiration of such Letter of Credit, computed at a rate per annum equal to
the Applicable Margin as in effect from time to time for Revolving Loans that
are maintained as EurodollarEuro Rate Loans on the daily Stated Amount of such
Letter of Credit. Accrued Letter of Credit Fees shall be due and payable
quarterly in arrears on each Quarterly Payment Date and upon the first day after
the termination of the Total Revolving Loan Commitment upon which no Letters of
Credit remain outstanding. Notwithstanding the foregoing, the Letter of Credit
Fees in respect of any Extended Revolving Loan Commitment shall be the rate set
forth in the relevant Extension Offer.

(d)    Fronting Fee. Each Revolving Borrower jointly and severally agrees to pay
to each Issuing Lender, for its own account, a fronting fee in respect of each
Letter of Credit issued by such Issuing Lender hereunder (the “Fronting Fee”)
for the period from and including the date of issuance of such Letter of Credit
to and including the date of termination or expiration of such Letter of Credit,
computed at a rate per annum equal to 1/4 of 1% on the daily Stated Amount of
such Letter of Credit, provided that in any event the minimum amount of Fronting
Fees payable in any twelve-month period for each Letter of Credit shall be not
less than $500. Accrued Fronting Fees shall be due and payable quarterly in
arrears on each Quarterly Payment Date and upon the first day on or after the
termination of the Total Revolving Loan Commitment upon which no Letters of
Credit remain outstanding.

(e)    Letter of Credit Processing Fee. Each Revolving Borrower jointly and
severally agrees to pay to each Issuing Lender, for its own account, in respect
of each Letter of Credit issued by it hereunder, such amount or amounts as such
Issuing Lender customarily charges as processing fees for issuing, amending and
paying on letters of credit.

 

97



--------------------------------------------------------------------------------

(f)    Other Fees. The Borrowers jointly and severally agree to pay to the
Administrative Agent, the other Agent and the Joint Lead Arrangers, for their
own accounts, such fees as may be agreed to from time to time between the
Borrowers and the Administrative Agent, the other Agent and/or the Joint Lead
Arrangers, as the case may be.

(g)    Incremental Fees. Silgan and each other Borrower agrees to pay to the
Incremental Term Loan Lenders and/or the Incremental Revolving Lenders, for
their own accounts, such fees as may be separately agreed to with such
Incremental Term Loan Lenders and/or the Incremental Revolving Lenders pursuant
to Sections 2.14 and/or 2.15, as the case may be.

(h)    Ticking Fee. Silgan agrees to pay to the Administrative Agent, for the
account of each Lender with a US A Term Loan Commitment, a non-refundable
ticking fee (the “Ticking Fee”) during the period commencing on the Effective
Date and ending on the Delayed Draw Funding Deadline, at a rate per annum equal
to 0.35% times the unfunded US A Term Loan Commitments. The Ticking Fee shall be
payable in arrears on the Delayed Draw Funding Deadline. The Ticking Fee shall
be distributed by the Administrative Agent to each Lender pro rata in accordance
with such Lender’s respective US A Term Loan Commitment (as in effect
immediately prior to funding the Delayed Draw Term Loan).

Section 4.02    Voluntary Termination of Revolving Commitments.

(a)    (i) Revolving Loan Commitment. Upon at least two (2) Business Days’ prior
written notice (or telephonic notice promptly confirmed in writing) by any
Borrower to the Administrative Agent at the applicable Notice Office (which
notice the Administrative Agent shall promptly transmit to each of the Lenders),
any Revolving Borrower shall have the right, without premium or penalty, to
terminate the Total Unutilized Revolving Loan Commitment, in whole or, if in
part, in integral multiples of $1,000,000, provided that each such reduction
shall apply proportionately to permanently reduce the Revolving Loan Commitment
of each Revolving Lender. A notice of termination of the Total Unutilized
Revolving Loan Commitment pursuant to this Section 4.02(a), delivered by a
Revolving Borrower contemporaneously with a notice of prepayment of all
outstanding Loans pursuant to Section 5.01(a), may state that such notice is
conditioned upon the effectiveness of other credit facilities the proceeds of
which will be used to refinance in full this Agreement, in which case such
notice may be revoked by such Revolving Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied; provided, however, any such revocation shall not
affect any Revolving Borrower’s obligations pursuant to Section 2.11.

(ii)    Canadian Revolving Loan Commitment. Upon at least two (2) Business Days’
prior written notice (or telephonic notice promptly confirmed in writing) by any
Canadian Revolving Borrower to the Administrative Agent at the applicable Notice
Office (which notice the Administrative Agent shall promptly transmit to each of
the Lenders), any Canadian Revolving Borrower shall have the right, without
premium or penalty, to terminate the Total Unutilized Canadian Revolving Loan
Commitment, in whole or, if in part, in integral multiples of C$1,000,000,
provided that each such reduction shall apply proportionately to permanently
reduce the Canadian Revolving Loan Commitment of each Canadian Revolving Lender.
A notice of termination of the Total Unutilized Canadian Revolving Loan
Commitment pursuant to this Section 4.02(a), delivered by a Canadian Revolving
Borrower contemporaneously with a notice of prepayment of all outstanding
Canadian Revolving Loans pursuant to Section 5.01(a), may state that such notice
is conditioned upon the effectiveness of other credit facilities the proceeds of
which will be used to refinance in full this Agreement, in which case such
notice may be revoked by such Canadian Revolving Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied; provided, however,

 

98



--------------------------------------------------------------------------------

any such revocation shall not affect any Canadian Revolving Borrower’s
obligations pursuant to Section 2.11.

(iii)    Incremental Term Loan Commitments. Upon at least two (2) Business Days’
prior written notice (or telephonic notice promptly confirmed in writing) by an
Incremental Term Loan Borrower to the Administrative Agent at the applicable
Notice Office (which notice the Administrative Agent shall promptly transmit to
each of the Lenders), such Incremental Term Loan Borrower shall have the right,
without premium or penalty, to terminate or partially reduce the Total
Incremental Term Loan Commitment under the Tranche with respect to such
Incremental Term Loan Borrower, provided that (x) any such termination or
partial reduction shall apply proportionately to permanently reduce the
Incremental Term Loan Commitment of each of the Lenders with such a Commitment
under such Tranche and (y) any partial reduction pursuant to this
Section 4.02(a)(iii) shall be in integral multiples of $1,000,000 (or the Dollar
Equivalent thereof). To the extent that any such Incremental Term Loan
Commitments are terminated or are voluntarily reduced in each case without being
utilized, the amount of such Incremental Term Loan Commitments so terminated or
voluntarily reduced may again be available to be obtained under Section 2.14
within the limits set forth therein.

(b)        Termination of Lender. In the event of the refusal by a Lender to
consent to a proposed change, waiver, discharge or termination with respect to
any of the matters set forth in clauses (i) through (vii), inclusive, of the
first proviso in Section 12.12(a) which has been approved by the Required
Lenders, the Borrowers shall have the right (subject to the requirements of
Section 12.12(b)), upon five (5) Business Days’ prior written notice to the
Administrative Agent at the applicable Notice Office (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), to
terminate the entire Revolving Loan Commitment, Canadian Revolving Loan
Commitment and Incremental Term Loan Commitments of such Lender, so long as all
Loans, together with accrued and unpaid interest, Fees and all other amounts
owing to such Lender (but excluding the termination of any Commitments and
payment of amounts owing in respect of Loans (and related Commitments) of any
Tranche maintained by such Lender, if such Commitments are not being terminated
and Loans not being repaid pursuant to Section 12.12(b)) are repaid concurrently
with the effectiveness of such termination pursuant to Section 5.01(b) (at which
time Schedule I shall be deemed modified to reflect such changed amounts), and
at such time, unless the respective Lender continues to have outstanding Loans
or Commitments hereunder, such Lender shall no longer constitute a “Lender” for
purposes of this Agreement, except with respect to indemnifications under this
Agreement (including, without limitation, Sections 2.10, 2.11, 3.06, 5.04, 12.01
and 12.06), which shall survive as to such repaid Lender.

Section 4.03    Mandatory Reduction or Termination of Commitments.

(a)    In addition to any other mandatory commitment reductions pursuant to this
Section 4.03, (i) the remaining unfunded portion of Total US A Term Loan
Commitment (and the US A Term Loan Commitment of each Lender) with respect to
the Delayed Draw Term Loan shall terminate in its entirety on the Delayed Draw
Funding Deadline and (ii) the Total Canadian A Term Loan Commitment (and the
Canadian A Term Loan Commitment of each Lender) shall terminate in their
entirety on the Effective Date (after the incurrence of the respective Tranches
of Term Loans on such date).

(b)    In addition to any other mandatory commitment reductions pursuant to this
Section 4.03, the Total Incremental Term Loan Commitment under a given Tranche
shall (i) be permanently reduced on each Incremental Term Loan Borrowing Date in
respect of such Tranche in an amount equal to the aggregate principal amount of
Incremental Term Loans of such Tranche incurred on each such date,
(ii) terminate in its entirety (to the extent not theretofore terminated) on the
Incremental Commitment Termination Date for such Tranche of Incremental Term
Loans (after giving effect to any Incremental

 

99



--------------------------------------------------------------------------------

Term Loans of such Tranche to be made on such date) and (iii) prior to the
termination of the Total Incremental Term Loan Commitment in respect of such
Tranche, be permanently reduced from time to time to the extent required by
Section 5.02(j).

(c)    In addition to any other mandatory commitment reductions pursuant to this
Section 4.03, (i)(A) the Total Revolving Loan Commitment (other than Extended
Revolving Loan Commitments) shall terminate in its entirety on the Initial
Revolving Loan Maturity Date and (B) the Total Revolving Loan Commitment
remaining in effect after the Initial Revolving Loan Maturity Date shall
terminate in its entirety upon the Revolving Maturity Date applicable to any
Extended Revolving Loan Commitments and (ii)(A) the Total Canadian Revolving
Loan Commitment (and the Canadian Revolving Loan Commitment of each Canadian
Revolving Lender) (other than Extended Canadian Revolving Loan Commitments)
shall terminate in its entirety on the Initial Revolving Loan Maturity Date and
(B) the Total Canadian Revolving Loan Commitment remaining in effect after the
Initial Revolving Loan Maturity Date shall terminate in its entirety upon the
Revolving Loan Maturity Date applicable to any Extended Canadian Revolving Loan
Commitments.

(d)    In addition to any other mandatory commitment reductions pursuant to this
Section 4.03, the Total Revolving Loan Commitment and the Total Canadian
Revolving Loan Commitment shall be permanently reduced from time to time to the
extent required by Section 5.02(j).

(e)    Each reduction to, and/or termination of, the Total Revolving Loan
Commitment pursuant to this Section 4.03 shall be applied proportionately to
permanently reduce, and/or terminate, the Revolving Loan Commitment of each
Revolving Lender. Each reduction to, and/or termination of, the Total Canadian
Revolving Loan Commitment pursuant to this Section 4.03 shall be applied
proportionately to permanently reduce, and/or terminate, the Canadian Revolving
Commitment of each Canadian Revolving Lender. Each reduction to, and/or
termination of, the Total Incremental Term Loan Commitment under a given Tranche
pursuant to this Section 4.03 shall be applied proportionately to permanently
reduce, and/or terminate, the Incremental Term Loan Commitment of each Lender
with such a Commitment under such Tranche; provided, however, any mandatory
reduction to the Incremental Term Loan Commitments pursuant to Section 5.02(j)
shall be applied to proportionately and permanently reduce the Incremental Term
Loan Commitments of all Lenders for all Tranches on a pro rata basis (based on
the then remaining amounts of such Incremental Term Loan Commitments).

ARTICLE V

PREPAYMENTS; PAYMENTS; COMMITMENT REDUCTIONS.

Section 5.01    Voluntary Prepayments. (a) Each Borrower shall have the right to
prepay the Loans made to such Borrower, without premium or penalty, in whole or
in part at any time and from time to time on the following terms and conditions:

(i)    such Borrower shall give the Administrative Agent prior to 3:00 P.M.
(Local Time) at the applicable Notice Office (A) at least one (1) Business Day’s
prior written notice (or telephonic notice promptly confirmed in writing) of its
intent to prepay Base Rate Loans (or same day notice in the case of Swingline
Loans provided such notice is given prior to 2:30 P.M. (Local Time) on such
Business Day) and Canadian Prime Rate Loans and (B) at least three (3) Business
Days’ prior written notice (or telephonic notice promptly confirmed in writing)
of its intent to prepay Euro Rate Loans (other than Euro Denominated Swingline
Loans) and CDOR Rate Loans;

(ii)    which notice (A) shall specify whether US A Term Loans, Canadian A Term
Loans, Incremental Term Loans under a given Tranche, Revolving Loans, Canadian
Revolving

 

100



--------------------------------------------------------------------------------

Loans or Swingline Loans shall be prepaid, the amount of such prepayment, the
Types of Loans to be prepaid and, in the case of Euro Rate Loans (other than
Euro Denominated Swingline Loans) and CDOR Rate Loans, the specific Borrowing or
Borrowings pursuant to which such Euro Rate Loans or CDOR Rate Loans were made,
and (B) the Administrative Agent shall promptly transmit to each of the Lenders
(or in the case of a prepayment of a Swingline Loan, to the Swingline Lender);

(iii)    each partial prepayment shall be in an aggregate principal amount of at
least $1,000,000 (taking the Dollar Equivalent of any amounts to be prepaid in
an Alternate Currency) (or $250,000 in the case of Swingline Loans (taking the
Dollar Equivalent of any Euro Denominated Swingline Loans) or, in the case of
Incremental Term Loans of a given Tranche, the minimum principal amount set
forth in the Incremental Term Loan Commitment Agreement for such Tranche),
provided that if any partial prepayment of Euro Rate Loans or CDOR Rate Loans
made pursuant to any Borrowing shall reduce the outstanding Euro Rate Loans
(other than Euro Denominated Swingline Loans) or CDOR Rate Loans made pursuant
to such Borrowing to an amount less than the Minimum Borrowing Amount applicable
thereto, then (A) if such Borrowing is a Borrowing of Eurodollar Loans, such
Borrowing shall be converted at the end of the then current Interest Period into
a Borrowing of Base Rate Loans and any election of an Interest Period thereafter
with respect thereto given by such Borrower shall have no force or effect,
(B) if such Borrowing is a Borrowing of CDOR Rate Loans, such Borrowing shall be
converted at the end of the then current Interest Period into a Borrowing of
Canadian Prime Rate Loans and any election of an Interest Period thereafter with
respect thereto given by such Borrower shall have no force or effect, and (C) if
such Borrowing is a Borrowing of Alternate Currency Loans under a given Tranche
(other than Canadian Loans), the respective Borrower shall cooperate with the
Administrative Agent in selecting Interest Periods at the end of the then
current Interest Period or Interest Periods so as to align such Borrowing with
the Interest Period or Interest Periods applicable to one or more other
Borrowings of such Tranche of Alternate Currency Loans;

(iv)    each prepayment in respect of any Term Loans made pursuant to this
Section 5.01(a) shall be allocated among the different Tranches of Term Loans or
applied to a single Tranche of Term Loans in each case as Silgan shall specify
in the respective notice of prepayment; provided, however, if either Silgan
fails to specify how such prepayment is to be allocated or a Default or an Event
of Default exists at the time of the respective prepayment, such prepayment
shall be allocated among the Tranches of Term Loans on a pro rata basis (with
each Tranche of Term Loans to be allocated its Term Loan Percentage of the
amount of such prepayment);

(v)    each prepayment of any Tranche of Term Loans pursuant to this
Section 5.01(a) shall be applied to the Term Loan Scheduled Repayments of each
such Tranche of Term Loans in direct order of maturity; and

(vi)    each prepayment in respect of any Tranche of Loans pursuant to this
Section 5.01(a) shall be applied pro rata among the Lenders with outstanding
Loans of such Tranche; provided that at the respective Revolving Borrower’s or
Canadian Revolving Borrower’s election in connection with any prepayment of
Revolving Loans or Canadian Revolving Loans pursuant to this Section 5.01(a), as
the case may be, such prepayment shall not, so long as no Default or Event of
Default then exists, be applied to any Revolving Loan or Canadian Revolving
Loans of a Defaulting Lender.

 

101



--------------------------------------------------------------------------------

A notice of prepayment of all outstanding Loans pursuant to this
Section 5.01(a), delivered by a Borrower contemporaneously with a notice of
termination of the Total Unutilized Revolving Loan Commitment and the Total
Unutilized Canadian Revolving Loan Commitment pursuant to Section 4.02(a), may
state that such notice is conditioned upon the effectiveness of other credit
facilities the proceeds of which will be used to refinance in full this
Agreement, in which case such notice may be revoked by such Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied; provided, however, any such revocation shall not
affect any Borrower’s obligations pursuant to Section 2.11.

(b)    In the event of the refusal by a Lender to consent to a proposed change,
waiver, discharge or termination with respect to any of the matters described in
clauses (i) through (vii), inclusive, of the first proviso in Section 12.12(a)
which have been approved by the Required Lenders, the Borrowers shall have the
right (subject to the requirements of Section 12.12(b)), upon five (5) Business
Days’ prior written notice to the Administrative Agent at the applicable Notice
Office (which notice the Administrative Agent shall promptly transmit to each of
the Lenders) to repay all Loans, together with accrued and unpaid interest, Fees
and other amounts (including, without limitation, all obligations under
Section 2.11), then owing to such Lender (or, at the Borrowers’ discretion,
owing to such Lender solely with respect to the Tranche which gave rise to the
need to obtain such Lender’s individual consent) in accordance with said
Section 12.12(b) so long as (A) in the case of the repayment of Revolving Loans
of any Revolving Lender pursuant to this Section 5.01(b), the Revolving Loan
Commitment of such Revolving Lender is terminated concurrently with such
repayment pursuant to Section 4.02(b) (at which time Schedule I shall be deemed
modified to reflect the changed Revolving Loan Commitments), (B) in the case of
the repayment of Incremental Term Loans of any Lender under a given Tranche, the
Incremental Term Loan Commitment of such Lender under such Tranche is terminated
concurrently with such repayment pursuant to Section 4.02(b) (at which time
Schedule I shall be deemed modified to reflect the changed Incremental Term Loan
Commitments of such Tranche), (C) in the case of the repayment of Canadian
Revolving Loans of any Canadian Revolving Lender pursuant to this
Section 5.01(b), the Canadian Revolving Loan Commitment of such Canadian
Revolving Lender is terminated concurrently with such repayment pursuant to
Section 4.02(b) (at which time Schedule I shall be deemed modified to reflect
the changed Canadian Revolving Loan Commitments) and (D) the consents required
by Section 12.12(b) in connection with the repayment pursuant to this
Section 5.01(b) have been obtained. Each prepayment of any Term Loans pursuant
to this Section 5.01(b) shall be applied to reduce the then remaining Term Loan
Scheduled Repayments of such Tranche of Term Loans on a pro rata basis (based
upon the then remaining principal amount of such Term Loan Scheduled Repayments
after giving effect to all prior reductions thereto).

Section 5.02    Mandatory Repayments, Prepayments and Commitment Reductions.

(a)    (i) Swingline Loans; Revolving Loans; Cash Collateral. On any day on
which the Aggregate RL Exposure exceeds the Total Revolving Loan Commitment as
then in effect, the Revolving Borrowers shall prepay on such day the principal
of outstanding Swingline Loans and, after all Swingline Loans have been repaid
in full or if no Swingline Loans are then outstanding, Revolving Loans in an
amount (in the case of payments made with respect to Euro Denominated Swingline
Loans and Primary Alternate Currency Revolving Loans, taking the Dollar
Equivalent of the amounts paid in the respective Primary Alternate Currency in
which payments on such Euro Denominated Swingline Loans and Primary Alternate
Currency Revolving Loans are owing) equal to such excess. If, after giving
effect to the prepayment of all outstanding Swingline Loans and Revolving Loans,
the aggregate amount of all Letter of Credit Obligations exceeds the Total
Revolving Loan Commitment as then in effect, the Revolving Borrowers shall pay
to the Administrative Agent at the applicable Payment Office on such day an
amount of cash and/or Cash Equivalents in Dollars (and/or, to the extent that
any Letter of Credit Obligations are denominated in a Primary Alternate
Currency, in the Dollar Equivalent thereof) equal to the amount of

 

102



--------------------------------------------------------------------------------

such excess (up to a maximum amount equal to the Letter of Credit Obligations at
such time), such cash or Cash Equivalents to be held as security for all
Obligations of the Revolving Borrowers hereunder in a cash collateral account
maintained by the Administrative Agent (the “Cash Collateral Account”);
provided, however, that such amounts shall, so long as no Default or Event of
Default then exists, be released to the Revolving Borrowers from time to time so
long as the Total Revolving Loan Commitment as then in effect exceeds the
Aggregate RL Exposure at such time.

(ii)    Primary Alternate Currency Revolving Loans. On any day on which the
Dollar Equivalent of the aggregate outstanding principal amount of all Primary
Alternate Currency Revolving Loans exceeds the Primary Alternate Currency
Revolving Loan Sublimit, the Revolving Borrowers shall prepay on such day the
principal of outstanding Primary Alternate Currency Revolving Loans in an amount
(taking the Dollar Equivalent of the amounts paid in the respective Primary
Alternate Currency in which payments on such Primary Alternate Currency
Revolving Loans are owing) equal to such excess.

(iii)    Dutch Borrower Revolving Loans. On any day on which the Euro Equivalent
of the aggregate outstanding principal amount of all Dutch Borrower Revolving
Loans exceeds the Dutch Borrower Revolving Loan Sublimit, the Dutch Borrowers
shall prepay on such day the principal of outstanding Dutch Borrower Revolving
Loans in an amount (taking the Euro Equivalent of the amounts paid in the
respective Primary Alternate Currency (other than Euros) and Dollars in which
payments on such Dutch Borrower Revolving Loans are owing, as applicable) equal
to such excess.

(iv)    Letters of Credit. On any day on which the aggregate amount of Letter of
Credit Obligations exceeds $125,000,000 (for this purpose, using the Dollar
Equivalent with respect to any Euro Denominated Letters of Credit), the
Revolving Borrowers shall pay to the Administrative Agent at the applicable
Payment Office on such day an amount of cash and/or Cash Equivalents in Dollars
(and/or, to the extent that any Letter of Credit Obligations are denominated in
a Primary Alternate Currency, in the Dollar Equivalent thereof) equal to the
amount of such excess (up to a maximum amount equal to the Letter of Credit
Obligations at such time, such cash or Cash Equivalents to be held as security
for all Obligations of the Revolving Borrowers hereunder in the Cash Collateral
Account; provided, however, that such amounts shall, so long as no Default or
Event of Default then exists, be released to the Revolving Borrowers from time
to time to the extent that $125,000,000 (for this purpose, using the Dollar
Equivalent with respect to any Euro Denominated Letters of Credit) exceeds the
aggregate Letter of Credit Obligations, at such time.

(v)    Canadian Revolving Loans. On any day on which the Aggregate Canadian RL
Exposure exceeds the Total Canadian Revolving Loan Commitment as then in effect,
the Canadian Revolving Borrowers shall prepay on such day the principal of
outstanding Canadian Revolving Loans in an amount equal to such excess.

(vi)    Swingline Loans. On any day on which the aggregate outstanding principal
amount of all Swingline Loans (for this purpose, using the Dollar Equivalent
with respect to any Euro Denominated Swingline Loans) exceeds the Maximum
Swingline Amount, the Revolving Borrowers shall prepay on such day the principal
of outstanding Swingline Loans in an amount (taking the Dollar Equivalent of the
amounts paid in Euros in which payments on such Euro Denominated Swingline Loans
are owing) equal to such excess.

(b)    US A Term Loan Amortization.    In addition to any other mandatory
repayments or commitment reductions pursuant to this Section 5.02, on each date
set forth below, Silgan shall be

 

103



--------------------------------------------------------------------------------

required to repay the outstanding principal amount of the US A Term Loan in
consecutive annual installments equal to the applicable percentage set forth
below times the original principal amount of the US A Term Loans outstanding on
the Delayed Draw Funding Deadline (each such repayment, as the same may be
(x) reduced in amount as provided in Sections 5.01(a), 5.01(b) and 5.02(j) or
(y) increased in amount as provided in clause (ii) of Section 2.14(c), a “US A
Term Loan Scheduled Repayment”), with the remaining outstanding principal amount
to be repaid on the Initial Term Loan Maturity Date:

 

US A Term Loan

Scheduled Repayment Date

   Percentage               

December 31, 2018

   5.0%  

December 31, 2019

   10.05.0%  

December 31, 2020

   10.0%  

December 31, 2021

   10.0%  

December 31, 2022

   10.0%  

December 31, 2023

   10.0%       

(c)    Canadian A Term Loan Amortization. In addition to any other mandatory
repayments or commitment reductions pursuant to this Section 5.02, on each date
set forth below, Silgan Canada shall be required to repay the outstanding
principal amount of the Canadian A Term Loan in consecutive annual installments
equal to the applicable percentage set forth below times the original principal
amount of the Canadian A Term Loans outstanding on the Effective Date (each such
repayment, as the same may be (x) reduced in amount as provided in Sections
5.01(a), 5.01(b) and 5.02(j) or (y) increased in an amount as provided in clause
(ii) of Section 2.14(c), a “Canadian A Term Loan Scheduled Repayment”), with the
remaining outstanding principal amount to be repaid on the Initial Term Loan
Maturity Date:

 

Canadian A Term Loan

Scheduled Repayment Date

   Percentage               

December 31, 2018

   5.0%  

December 31, 2019

   10.05.0%  

December 31, 2020

   10.0%  

December 31, 2021

   10.0%  

December 31, 2022

   10.0%  

December 31, 2023

   10.0%  

(d)    [Reserved].

(e)    Incremental Term Loan Amortization. In addition to any other mandatory
repayments or commitment reductions pursuant to this Section 5.02, the
respective Incremental Term Loan Borrower shall be required to make, with
respect to each Tranche of Incremental Term Loans incurred by such Incremental
Term Loan Borrower, to the extent then outstanding, scheduled amortization
payments of such Tranche of Incremental Term Loans on the dates and in the
principal amounts set forth in the respective Incremental Term Loan Commitment
Agreement (each such repayment, as the same may be (x) reduced in an amount as
provided in Sections 5.01(a), 5.01(b) and 5.02(j) or (y) increased in an amount
as provided in clause (ii) of Section 2.14(c), an “Incremental Term Loan
Scheduled Repayment” and, together with the US A Term Loan Scheduled Repayments
and the Canadian A Term Loan Scheduled Repayments, the “Term Loan Scheduled
Repayments”); provided that, if any Incremental Term Loans are incurred which
will be added to (and form part of) an existing Tranche of Term Loans,

 

104



--------------------------------------------------------------------------------

the amount of the then remaining Term Loan Scheduled Repayments of the
respective Tranche shall be proportionally increased (with the aggregate amount
of increases to the then remaining Incremental Term Loan Scheduled Repayments of
such Tranche to equal the aggregate principal amount of such new Incremental
Term Loans then being incurred) in accordance with the requirements of clause
(ii) of Section 2.14(c).

(f)    [Reserved].

(g)    Prepayments from Net Sale Proceeds. In addition to any other mandatory
repayments or commitment reductions pursuant to this Section 5.02, within three
(3) Business Days following each date on or after the Effective Date upon which
Silgan or any of its Subsidiaries receives any cash proceeds from any Asset
Sale, an amount equal to 100% of the Net Sale Proceeds therefrom in excess of
$100,000,000 in the aggregate for the Net Sale Proceeds received from all such
Asset Sales during the immediately preceding twelve month period shall be
applied on such date as a mandatory repayment and/or commitment reduction in
accordance with the requirements of Section 5.02(j); provided, however, such Net
Sale Proceeds shall not be required to be so applied on such date so long as no
Default or Event of Default then exists and such Net Sale Proceeds shall be used
to purchase property or assets (other than current assets) used or to be used in
the businesses of Silgan and its Subsidiaries as are permitted by Section 9.13
within twelve (12) months following the date of such Asset Sale (or enter into a
definitive agreement committing to so invest within six (6) months after the
date of such agreement), and any proceeds committed for such purposes pursuant
to a binding written commitment within such twelve (12) month period shall be
used for such purposes within an additional six (6) months; provided further,
that if all or any portion of such Net Sale Proceeds not required to be so
applied as a mandatory repayment and/or commitment reduction as provided above
are not so reinvested within such twelve (12) month period (or eighteen
(18) month period, as applicable), such remaining portion shall be applied on
the last day of such twelve (12)-month period (or eighteen (18) month period, as
applicable) as a mandatory repayment and/or commitment reduction in accordance
with the requirements of Section 5.02(j); provided further, that in the event
that an Event of Default has occurred and is continuing, 100% of the Net Sale
Proceeds from any Supply Agreement Asset Sale shall be applied as a mandatory
prepayment pursuant to this clause (g) (without regard to the application of the
dollar threshold amount and reinvestment rights of the Borrowers contained
herein).

(h)    Prepayments from Recovery Events; Net Insurance Proceeds. In addition to
any other mandatory repayments or commitment reductions pursuant to this
Section 5.02, within ten (10) Business Days following each date on or after the
Effective Date upon which Silgan or any of its Subsidiaries receives any cash
proceeds from any Recovery Event, an amount equal to 100% of the Net Insurance
Proceeds therefrom in excess of $100,000,000 in the aggregate for the Net Sale
Proceeds received from all such Recovery Events during the immediately preceding
twelve month period shall be applied on such date as a mandatory repayment
and/or commitment reduction in accordance with the requirements of
Section 5.02(j); provided, however, that so long as no Default or Event of
Default then exists, such proceeds shall not be required to be so applied on
such date to the extent that such proceeds shall be used (or committed to be
used pursuant to a binding written commitment) to replace or restore any
properties or assets in respect of which such proceeds were paid (and/or to
invest in a then existing manufacturing facility to accommodate for the loss of
capacity at the manufacturing facility subject to such Recovery Event) within
twelve (12) months following the date of the receipt of such proceeds (or to
reimburse Silgan or any such Subsidiary on the date of receipt of such proceeds
for amounts theretofore expended by Silgan or such Subsidiary to replace or
restore any such properties or assets or to invest in a then existing
manufacturing facility, as the case may be), and any proceeds committed for such
purposes pursuant to a binding written commitment within such twelve (12) month
period shall be used for such purposes within an additional twelve (12) months;
provided further, that if all or any portion of such proceeds not required to be
so applied as a mandatory repayment and/or commitment reduction as

 

105



--------------------------------------------------------------------------------

provided above are not so used within twelve (12) months (or twenty-four
(24) months, as applicable) after the date of the receipt of such proceeds, such
remaining portion shall be applied on the last day of such twelve (12) month (or
twenty-four (24) month, as applicable) period as a mandatory repayment and/or
commitment reduction in accordance with the requirements of Section 5.02(j).

(i)    Prepayments from Sale-Leasebacks. In addition to any other mandatory
repayments or commitment reductions pursuant to this Section 5.02, on each date
on or after the Effective Date upon which Silgan or any of its Subsidiaries
receives any cash proceeds from a sale and leaseback transaction for any asset
or property of Silgan or any of its Subsidiaries, an amount equal to 75% of the
Net Sale Proceeds therefrom shall be applied on such date as a mandatory
repayment and/or commitment reduction in accordance with the requirements of
Section 5.02(j); provided, however, (i) with respect to the first $50,000,000 in
the aggregate of such proceeds in any fiscal year of Silgan, none of such Net
Sale Proceeds shall be required to be so applied as provided above so long as no
Default or Event of Default then exists and (ii) to the extent that any such
sale and leaseback transaction constitutes an “Asset Sale” under, and as defined
in, any Senior Notes Indenture or any Additional Permitted Indebtedness
Documents to the extent any of the foregoing are then outstanding, 100% of the
Net Sale Proceeds therefrom either shall be applied as a mandatory repayment
and/or commitment reduction in accordance with the requirements of
Section 5.02(j) and/or reinvested in assets (other than current assets) used or
to be used in the businesses of Silgan and its Subsidiaries as are permitted by
Section 9.13 within twelve (12) months following the date of such sale and
leaseback transaction, and to the extent that all or any portion of such Net
Sale Proceeds that have not been applied as a mandatory repayment and/or
commitment reduction as provided above are not so reinvested within such twelve
(12) month period, such remaining portion shall be applied on the last day of
such twelve (12) month period as a mandatory repayment and/or commitment
reduction in accordance with the requirements of Section 5.02(j).

(j)    Application of Payments. Any amount required to be applied pursuant to
this Section 5.02(j) shall be applied (i) first, as a mandatory repayment of the
then outstanding principal amount of Term Loans, (ii) second, to the extent in
excess of the amount required to be applied pursuant to the preceding clause
(i), as a mandatory reduction to the Total Incremental Term Loan Commitment for
each Tranche of Incremental Term Loans and (iii) third, to the extent in excess
of the amount required to be applied pursuant to the preceding clauses (i) and
(ii), as a mandatory reduction to the Total Revolving Loan Commitment and the
Total Canadian Revolving Loan Commitment (with such reduction pursuant to this
sub-clause (iii) to be made on a pro rata basis among the Total Revolving Loan
Commitment and the Total Canadian Revolving Loan Commitment based on the
relative amounts thereof). The amount to be applied to repay principal of
outstanding Term Loans shall be allocated among each of the Tranches of Term
Loans on a pro rata basis, with each Tranche of Term Loans to be allocated its
Term Loan Percentage of the amount of such prepayment and with the amount
allocated to each such Tranche of Term Loans to be applied (1) first, to reduce
the next two Term Loan Scheduled Repayments of each such Tranche of Term Loans
which is due on December 31 of the year in which such repayment is made and of
the next succeeding year (or if no such payment is due on December 31 of such
year, to the payment due on December 31 of the immediately succeeding year or of
the next succeeding year in which a payment is to be made) and (2) second, to
the extent in excess of the amounts set forth in preceding clause (1), to reduce
the then remaining Term Loan Scheduled Repayments of each such Tranche of Term
Loans on a pro rata basis (based upon the then remaining principal amounts of
such Term Loan Scheduled Repayments of each such Tranche of Term Loans after
giving effect to all prior reductions thereto); provided, however, in the case
of the sale of all or substantially all of the assets of the Canadian
Subsidiaries or all of the equity interests of the Canadian Subsidiaries, so
long as no Default or Event of Default then exists or would result therefrom,
the Net Sale Proceeds therefrom shall be applied first to repay in full all
outstanding Canadian Term Loans, second, to the extent in excess thereof to
repay Canadian Revolving Loans, and third, to the extent in excess thereof, as
provided above in this Section 5.02(j) without regard to this proviso.

 

106



--------------------------------------------------------------------------------

(k)    Designation. With respect to each repayment of any Tranche of Loans
required by this Section 5.02, the respective Borrower may designate the Types
of Loans which are to be repaid of such Tranche and, in the case of Euro Rate
Loans (other than Euro Denominated Swingline Loans) or CDOR Rate Loans, the
specific Borrowing or Borrowings pursuant to which such Euro Rate Loans or CDOR
Rate Loans were made, provided that: (i) repayments of Euro Rate Loans (other
than Euro Denominated Swingline Loans) and CDOR Rate Loans made pursuant to this
Section 5.02 may only be made on the last day of an Interest Period applicable
thereto unless all such Euro Rate Loans or CDOR Rate Loans of the respective
Tranche with Interest Periods ending on such date of required repayment and all
Base Rate Loans or Canadian Prime Rate Loans (as applicable) of the respective
Tranche have been paid in full; (ii) if any repayment of Euro Rate Loans (other
than Euro Denominated Swingline Loans) or CDOR Rate Loans made pursuant to a
single Borrowing shall reduce the outstanding Loans made pursuant to such
Borrowing to an amount less than the Minimum Borrowing Amount applicable
thereto, (x) in the case of Eurodollar Loans, such Borrowing shall be converted
at the end of the then current Interest Period into a Borrowing of Base Rate
Loans, (y) in the case of CDOR Rate Loans, such Borrowing shall be converted at
the end of the then current Interest Period into a Borrowing of Canadian Prime
Rate Loans, and (z) in the case of Alternate Currency Loans of a given Tranche
(other than Canadian Loans), the respective Borrower shall cooperate with the
Administrative Agent in selecting Interest Periods at the end of the then
current Interest Period or Interest Periods so as to align such Borrowing with
the Interest Periods applicable to one or more other Borrowings of Alternate
Currency Loans of such Tranche; and (iii) each repayment of any Tranche of Loans
shall be applied pro rata among the Lenders with outstanding Loans of such
Tranche. In the absence of a designation by the respective Borrower as described
in the preceding sentence, the Administrative Agent shall, subject to the above,
make such designation in its sole discretion.

(l)    Repayment at Maturity; Termination of Total Canadian Revolving Loan
Commitment. In addition to any other mandatory repayments or commitment
reductions pursuant to this Section 5.02, (i) all then outstanding Loans of a
respective Tranche (other than Swingline Loans) shall be repaid in full on the
respective Maturity Date for such Tranche of Loans, (ii) outstanding Swingline
Loans shall be repaid in full on the earlier of (x) the tenth (10th) Business
Day following the date of the incurrence of such Swingline Loans and (y) the
Swingline Expiry Date, (iii) in the event that any Revolving Borrower is sold
pursuant to the terms of this Agreement, all Revolving Loans and Swingline Loans
incurred by such Revolving Borrower and outstanding at such time shall be repaid
in full at the time of such sale and all Letters of Credit issued for the
account of such Revolving Borrower and outstanding at such time shall be cash
collateralized in the Cash Collateral Account in a manner reasonably
satisfactory to the Administrative Agent, (iv) in the event that any Incremental
Term Loan Borrower is sold pursuant to this Agreement, all Incremental Term
Loans incurred by such Incremental Term Loan Borrower and outstanding at such
time shall be repaid in full at the time of such sale, and (v) in the event that
(A) any Canadian Borrower is sold pursuant to the terms of this Agreement, all
Canadian Loans incurred by such Canadian Borrower and outstanding at such time
shall be repaid in full at the time of such sale and such Canadian Borrower
shall have no rights to borrow or receive other extensions of credit hereunder
and (B) all Canadian Revolving Borrowers are sold pursuant to the terms of this
Agreement, the Total Canadian Revolving Loan Commitment shall be terminated at
the time the last Canadian Revolving Borrower is sold pursuant to such sale.

(m)    Calculation of Amount. For purposes of making calculations pursuant to
this Section 5.02, the Administrative Agent shall be entitled to use the Dollar
Equivalent of any such amounts stated in a currency other than Dollars.

Section 5.03    Method and Place of Payment. Except as otherwise specifically
provided herein, all payments under this Agreement and under any Note shall be
made to the Administrative Agent for the account of the Lender or Lenders
entitled thereto not later than 12:00 Noon (Local Time) on the date

 

107



--------------------------------------------------------------------------------

when due. All such payments shall be made in immediately available funds,
without setoff or counterclaim, at the applicable Payment Office in (a) Dollars
if such payment is made in respect of (i) principal of or interest on Dollar
Loans owing by any Borrower or any increased costs or similar obligations owing
by any Borrower in respect of Dollar Loans or (ii) except as provided in
following clause (b), any other Obligation of any Borrower under this Agreement
or under any Note issued by such Borrower (calculated, in the case of Letter of
Credit Fees and Fronting Fees owing with respect to Primary Alternate Currency
Letters of Credit, using the Dollar Equivalent thereof) and (b) in the
applicable Alternate Currency if such payment is made in respect of
(i) principal of or interest on Alternate Currency Loans or Commitments in
respect thereof, (ii) Unpaid Drawings on Primary Alternate Currency Letters of
Credit or (iii) any increased costs, indemnities or other amounts owing with
respect to Alternate Currency Loans or Commitments in respect thereof; provided
that, from and after any Sharing Event, all payments of principal, interest and
fees in respect of any outstanding Alternate Currency Loans, and all Unpaid
Drawings in respect of Primary Alternate Currency Letters of Credit, in each
case, shall be made in Dollars as provided in Section 2.16. Any payments under
this Agreement or under any Note which are made later than 12:00 Noon (Local
Time) on any Business Day shall be deemed to have been made on the next
succeeding Business Day. Whenever any payment to be made hereunder or under any
Note shall be stated to be due on a day which is not a Business Day, the due
date thereof shall be extended to the next succeeding Business Day and, with
respect to payments of principal, interest shall be payable at the applicable
rate during such extension.

Section 5.04    Taxes.

(a)    Defined Terms. For purposes of this Section 5.04, the term “Lender”
includes any Issuing Lender and the term “Applicable Law” includes FATCA.

(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Credit Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that, after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section), the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c)    Payment of Other Taxes by the Credit Parties. The Borrowers shall timely
pay to the relevant Governmental Authority in accordance with Applicable Law, or
at the option of the Administrative Agent timely reimburse the Administrative
Agent for the payment of, any Other Taxes.

(d)    Indemnification by the Borrowers. The Borrowers shall indemnify each
Recipient, within ten (10) days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to additional sums payable under this Section) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrowers by a Recipient (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Recipient, shall be conclusive absent manifest error.

 

108



--------------------------------------------------------------------------------

(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrowers have not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrowers to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.04 relating to the maintenance of a Lender Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any
Credit Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrowers to a Governmental Authority pursuant to this Section 5.04, the
Borrowers shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(g)    Status of Lenders.

(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Credit Document shall
deliver to the Borrowers and the Administrative Agent, at the time or times
reasonably requested by the Borrowers or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrowers or
the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by the Borrowers or the Administrative Agent, shall deliver
such other documentation prescribed by Applicable Law or reasonably requested by
the Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.04(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii)    Without limiting the generality of the foregoing, in the event that a
Borrower is a US Person:

(A)    Any Lender that is a US Person shall deliver to such Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from United
States federal backup withholding tax;

(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as

 

109



--------------------------------------------------------------------------------

shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), whichever of the following is applicable:

(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-8BEN or
W-8BEN-E (or any successor form) establishing an exemption from, or reduction
of, United States federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Credit Document, IRS Form W-8BEN or W-8BEN-E (or any successor form)
establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(ii)    executed originals of IRS Form W-8ECI;

(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of such Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “US Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or W-8BEN-E (or any
successor form); or

(iv)    to the extent a Foreign Lender is not the beneficial owner of any
payments of interest or any other applicable payments under this Agreement,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN or W-8BEN-E (or any successor form), a US Tax Compliance Certificate
substantially in the form of Exhibit D-2 or Exhibit D-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a US Tax Compliance Certificate
substantially in the form of Exhibit D-4 on behalf of each such direct and
indirect partner;

(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), executed originals of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in United States federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by Applicable Law to permit such Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and

 

110



--------------------------------------------------------------------------------

(D)    if a payment made to a Lender under any Credit Document would be subject
to United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to such Borrower and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by
such Borrower or the Administrative Agent such documentation prescribed by
Applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (d), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall promptly
update such form or certification or promptly notify such Borrower and the
Administrative Agent in writing of its legal inability to do so.

(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.04 (including by
the payment of additional sums pursuant to this Section 5.04), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i)    Indemnification of the Administrative Agent. Each Lender and each Issuing
Lender shall severally indemnify the Administrative Agent within ten (10) days
after demand therefor, for (i) any Indemnified Taxes attributable to such Lender
(but only to the extent that the Borrowers have not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrowers to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 12.04 relating to the
maintenance of a Lender Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Credit Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Credit
Document or otherwise payable by the Administrative Agent to the Lender from

 

111



--------------------------------------------------------------------------------

any other source against any amount due to the Administrative Agent under this
paragraph (i). The agreements in paragraph (i) shall survive the resignation
and/or replacement of the Administrative Agent.

(j)    FATCA. For purposes of determining withholding Taxes imposed under FATCA,
from and after the Effective Date, the Borrowers and the Administrative Agent
shall treat (and the Lenders hereby authorize the Administrative Agent to treat)
this Agreement as not qualifying as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

(k)    Survival. Each party’s obligations under this Section 5.04 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Credit
Document.

ARTICLE VI

CONDITIONS PRECEDENT.

Section 6.01    Conditions to Loans on the Effective Date. The obligation of
each Lender to make Loans, and the obligation of each Issuing Lender to issue
Letters of Credit, in each case on the Effective Date are subject at the time of
the making of such Loans or the issuance of such Letters of Credit to the
satisfaction of the following conditions:

(a)    Execution of Agreement; Notes. On or prior to the Effective Date, there
shall have been delivered to the Administrative Agent, (i) duly executed
counterparts to this Agreement from the parties hereto and (ii) for the account
of each of the Lenders that has requested same, the appropriate US A Term Note,
Canadian A Term Note, Revolving Note, Dutch Revolving Note and/or Canadian
Revolving Note executed by the appropriate Borrower and to the Swingline Lender,
to the extent requested by it, the appropriate Swingline Notes executed by the
appropriate Borrower, in each case in the amount, the maturity and as otherwise
provided herein.

(b)    Officer’s Certificate. On the Effective Date, the Administrative Agent
shall have received a certificate dated the Effective Date and signed by the
president or any vice president of Silgan certifying that all of the applicable
conditions in Sections 6.01(i) and (k) and 6.03 have been satisfied on such
date.

(c)    Opinions of Counsel. On the Effective Date, the Administrative Agent
shall have received:

(i)    from Frank Hogan, Esq., General Counsel to Silgan, an opinion addressed
to the Administrative Agent, the Collateral Agent and each of the Lenders and
dated the Effective Date covering such matters incident to the transactions
contemplated herein as the Agents may reasonably request;

(ii)    from Winston & Strawn LLP, counsel to the Borrowers, an opinion
addressed to the Administrative Agent, the Collateral Agent and each of the
Lenders and dated the Effective Date covering such matters incident to the
transactions contemplated herein as the Agents may reasonably request;

(iii)    from Fasken Martineau DuMoulin LLP, Canadian counsel to the Canadian
Credit Parties, an opinion addressed to the Administrative Agent, the Collateral
Agent and each of the Lenders and dated the Effective Date covering such matters
incident to the transactions contemplated herein as the Agents may reasonably
request; and

 

112



--------------------------------------------------------------------------------

(iv)    from Loyens & Loeff N.V., Dutch counsel to Silgan, an opinion addressed
to the Administrative Agent, the Collateral Agent and each of the Lenders and
dated the Effective Date covering such matters incident to the transactions
contemplated herein as the Agents may reasonably request.

(d)        Corporate Documents; Proceedings.

(i)    On the Effective Date, the Administrative Agent shall have received a
certificate, dated the Effective Date, signed by the secretary or any assistant
secretary of each Credit Party, and attested to by another officer of such
Credit Party, in the form of Exhibit E-1 with appropriate insertions, together
with copies of the certificate of incorporation and by-laws (or equivalent
organizational documents including unanimous shareholder agreements, if any
relating to such Credit Party) of such Credit Party and the resolutions of such
Credit Party referred to in such certificate, and the foregoing shall be
reasonably acceptable to the Agents.

(ii)    All corporate and legal proceedings and all instruments and agreements
in connection with the transactions contemplated by this Agreement and the other
Credit Documents shall be reasonably satisfactory in form and substance to the
Agents, and the Administrative Agent shall have received all information and
copies of all documents and papers, including records of corporate proceedings,
governmental approvals, good standing certificates (or equivalents thereof) and
bring-down telegrams, if any, which the Agents reasonably may have requested in
connection therewith, such documents and papers where appropriate to be
certified by proper corporate or Governmental Authorities.

(e)        Guaranties. On the Effective Date, (i) each US Credit Party shall
have duly authorized, executed and delivered the US Borrowers/Subsidiaries
Guaranty in the form of Exhibit F-1 (as modified, supplemented or amended from
time to time, the “US Borrowers/Subsidiaries Guaranty”), and the US
Borrowers/Subsidiaries Guaranty shall be in full force and effect, (ii) each
Canadian Credit Party shall have duly authorized, executed and delivered the
Canadian Borrowers/Subsidiaries Guarantee in the form of Exhibit F-2 (as
modified, supplemented or amended from time to time, the “Canadian
Borrowers/Subsidiaries Guarantee”), and the Canadian Borrowers/Subsidiaries
Guarantee shall be in full force and effect and (iii) each Dutch Credit Party
shall have duly authorized, executed and delivered the Dutch Reaffirmation
Agreement which will reaffirm, ratify and confirm its respective obligations
under the Dutch Guarantee in the form of Exhibit F-3 (as modified, supplemented
or amended from time to time, the “Dutch Guarantee”), and the Dutch
Reaffirmation Agreement shall be in full force and effect.

(f)        US Pledge Agreement; Lien Searches.

(i)    On the Effective Date, each US Credit Party shall have duly authorized,
executed and delivered the US Pledge Agreement in the form of Exhibit G
(together with such local law pledge agreements as the Administrative Agent may
reasonably request covering the capital stock of any Foreign Subsidiary directly
owned by a US Credit Party, in each case as modified, supplemented or amended
from time to time, collectively, the “US Pledge Agreement”) and shall have
delivered to the Collateral Agent, as pledgee thereunder, all of the
Certificated Securities, if any, referred to (and as defined) therein and owned
by such US Credit Party (other than any Certificated Securities with respect to
the following Subsidiaries so long as (I) such entity either (x) conducts
substantially no business other than in connection with its liquidation and
distribution of its assets, if any, by transfer, dividend or merger or (y) is
not a Material Subsidiary: (A) Thatcher Mexico, S.A. de R.L. de C.V., (B)
Thatcher Investments, S.A. de R.L. de C.V., (C) Portola Packaging Inc. Mexico
S.A. de C.V., (D) Asesoria Maxima S.A. de C.V., (E) Integra-Seal Industries LLC,
(F) Portola Tech International, Inc. and (G) Portola (Asia

 

113



--------------------------------------------------------------------------------

Pacific) Holding Company Limited (Hong Kong) or (II) the equity interests of
such Subsidiary are permitted to be transferred pursuant to clause (vii) of the
definition of Restructuring Transaction), together with executed and undated
stock powers in the case of capital stock constituting Certificated Securities,
and the US Pledge Agreement shall be in full force and effect (it being
understood that, as of the Effective Date, the only local law pledge agreements
that shall be required are those governed by the laws of Canada as set forth in
Section 6.01(g) and of The Netherlands as set forth in Section 6.01(h)).

(ii)    The Administrative Agent shall have received proper Financing Statements
(Form UCC-1 or the appropriate equivalent) for filing under the UCC of each
jurisdiction as may be necessary or, in the opinion of the Administrative Agent,
desirable to perfect the security interests purported to be created by the US
Pledge Agreement.

(iii)    The Administrative Agent shall have received the results of a Lien
search (including a search as to judgments, bankruptcy and tax matters), in form
and substance reasonably satisfactory to the Administrative Agent, made against
the US Credit Parties under the Uniform Commercial Code (or applicable judicial
docket) as in effect in each jurisdiction in which filings or recordations under
the Uniform Commercial Code should be made to evidence or perfect security
interests in all assets of such US Credit Party, indicating among other things
that the assets of each such US Credit Party are free and clear of any Lien
(except for Permitted Liens).

(g)        Canadian Pledge Agreement. On the Effective Date, each Canadian
Credit Party shall have duly authorized, executed and delivered the Canadian
Pledge Agreement in the form of Exhibit H (collectively, as modified,
supplemented, amended or amended and restated from time to time, the “Canadian
Pledge Agreement”) covering all of such Canadian Credit Party’s present and
future Canadian Pledge Agreement Collateral, together with:

(i)    proper Financing Statements (PPSA Form 1-C or such other statements or
similar notices as shall be required by local Applicable Law), registered under
the PPSA in Ontario and each other jurisdiction as may be reasonably necessary
or, in the opinion of the Collateral Agent, desirable to perfect the security
interests purported to be created by the Canadian Pledge Agreement;

(ii)    PPSA inquiry response certificates certificated by the Ontario Registrar
of Personal Property and confirmation letters issued under the Bank Act (Canada)
or any other equivalent certificate or search report in any other province or
territory, listing all effective financing statements or notices of intention,
as applicable, that name any Canadian Credit Party, or a division or other
operating unit of any such Person, as debtor and that are filed in the
jurisdictions referred to in clause (i) above, together with evidence of the
discharge (by a PPSA Form 2-C or such other termination statements as shall be
required by Applicable Law) of all Liens other than Permitted Liens and
acknowledgements and confirmations from secured creditors of such Canadian
Credit Party as reasonably requested by the Collateral Agent;

(iii)    all Securities (as defined in the Canadian Pledge Agreement), if any,
referred to therein and then owned by such Canadian Credit Party and evidenced
by certificates, together with executed and undated endorsements for transfer in
the case of equity capital stock constituting certificated Securities;

(iv)    evidence of the completion of all other recordings and filings of, or
with respect to, the Canadian Pledge Agreement as may be necessary or, in the
reasonable opinion of the

 

114



--------------------------------------------------------------------------------

Collateral Agent, desirable to perfect and protect the security interests
intended to be created by the Canadian Pledge Agreement;

and the Canadian Pledge Agreement shall be in full force and effect.

(h)        Dutch Reaffirmation Agreement.

(i)    On the Effective Date, each Dutch Credit Party shall each have duly
authorized, executed and delivered the Dutch Reaffirmation Agreement and the
Dutch Reaffirmation Agreement shall be in full force and effect.

(ii)    The Collateral Agent shall have received evidence of the completion of
all other recordings and filings of, or with respect to, each Dutch Pledge
Agreement and/or Dutch Reaffirmation Agreement as may be necessary or, in the
reasonable opinion of the Collateral Agent, desirable to perfect and protect the
security interests intended to be created by the Dutch Pledge Agreement (as
reaffirmed by the Dutch Reaffirmation Agreement).

(i)        No Material Adverse Effect. Since December 31, 2016, there shall not
have occurred a Material Adverse Effect.

(j)        Solvency Certificate. On the Effective Date, the Administrative Agent
shall have received a certificate, in the form of Exhibit E-2, dated the
Effective Date and certified as accurate by the chief financial officer of
Silgan, that after giving effect to the Transactions, the representations and
warranties in Section 7.07(b) are true and correct.

(k)        Fees, etc. On the Effective Date, from the proceeds of the Loans made
on such date, each Borrower shall have paid to each Agent, each Joint Lead
Arranger and the Lenders all costs, fees and expenses (including, without
limitation, reasonable legal fees and expenses) payable to each Joint Lead
Arranger, each Agent and the Lenders to the extent then due.

(l)        Financial Statements. On or prior to the Effective Date, there shall
have been delivered to the Administrative Agent (i) pro forma consolidated
balance sheets and related statements of income and cash flows of Silgan and its
Subsidiaries, for the twelve-month period ending on the last day of the most
recent fiscal quarter ending at least 30 days prior to the Effective Date and
(ii) unaudited balance sheets and related statements of income and cash flows of
the Target for each subsequent fiscal quarter ended after September 30, 2016 at
least forty-five (45) days before the Effective Date.

(m)        Insurance. On the Effective Date, Silgan shall have delivered to the
Administrative Agent certificates from the respective insurer with respect to
each insurance policy listed in Schedule III, and the Administrative Agent shall
have received endorsements to such insurance policies naming the Collateral
Agent, on behalf of the Lenders, as an additional insured and lender’s loss
payee to the extent permitted by Applicable Law, as the case may be and stating
that such insurance shall not be cancelled without at least 30 days’ prior
written notice by the respective insurer to the Collateral Agent (unless it is
such insurer’s policy not to provide such a statement).

(n)        Patriot Act. At least five (5) Business Days prior to the Effective
Date, the Administrative Agent and Lenders shall have received all documentation
and other information required by regulatory authorities under applicable
Anti-Money Laundering Laws (including without limitation, any applicable “know
your customer” rules and regulations and the Patriot Act) (to the extent
requested by the Administrative Agent or such Lender at least fifteen
(15) Business Days prior to the Effective Date).

 

115



--------------------------------------------------------------------------------

Section 6.02    Conditions to Funding of Delayed Draw Term Loan and Limited
Condition Revolving Loans. The obligation of each Lender to make the Delayed
Draw Term Loan and any Limited Condition Revolving Loans on the Delayed Draw
Funding Date is subject at the time of making such Loans to the satisfaction of
the following conditions:

(a)        Officer’s Certificate. On the Delayed Draw Funding Date, the
Administrative Agent shall have received a certificate dated the Delayed Draw
Funding Date and signed by the president or any vice president of Silgan
certifying that all of the applicable conditions in Sections 6.02(b) and
(g) have been satisfied on such date.

(b)        No Target Material Adverse Effect. Since the date of the Specified
Purchase Agreement, there shall not have occurred a Target Material Adverse
Effect.

(c)        Solvency Certificate. On the Delayed Draw Funding Date, the
Administrative Agent shall have received a certificate, in the form of Exhibit
E-2, dated the Delayed Draw Funding Date and certified as accurate by the chief
financial officer of Silgan, that after giving effect to the Transactions, the
representations and warranties in Section 7.07(b) are true and correct.

(d)        Specified Acquisition.

(i)    The Specified Purchase Agreement shall be in full force and effect and
the Administrative Agent shall have received a true, correct and fully executed
copy of such document (certified by a responsible officer of Silgan to be true
and correct).

(ii)    On the Delayed Draw Funding Date, the Administrative Agent shall have
received evidence reasonably satisfactory to it that the Specified Acquisition
(other than the acquisition of the equity interests of the Target India Entity
which may be consummated after the Delayed Draw Funding Date) is to be
consummated in all material respects pursuant to the Specified Purchase
Agreement, substantially concurrently with the funding of the Delayed Draw Term
Loans and any Limited Condition Revolving Loans on the Delayed Draw Funding
Date.

(iii)    On the Delayed Draw Funding Date, subject to the second-to-last
paragraph of this Section 6.02, the Borrowers shall have provided (A) such
joinder and security documents with respect to the Target as are required by
Sections 8.09 and 9.10 and (B) an updated Schedule IV, each in form and
substance satisfactory to the Administrative Agent.

(e)        Fees, etc. On the Delayed Draw Funding Date, each Borrower shall have
paid to each Agent, each Joint Lead Arranger and the Lenders all costs, fees
(including, without limitation, all accrued and unpaid Ticking Fees) and
expenses (including, without limitation, reasonable legal fees and expenses)
payable to each Joint Lead Arranger, each Agent and the Lenders to the extent
then due.

(f)        Patriot Act. At least five (5) Business Days prior to the Delayed
Draw Funding Date, the Administrative Agent and Lenders shall have received all
documentation and other information required by regulatory authorities under
applicable Anti-Money Laundering Laws (including without limitation, any
applicable “know your customer” rules and regulations and the Patriot Act) (to
the extent requested by the Administrative Agent or such Lender at least fifteen
(15) Business Days prior to the Delayed Draw Funding Date).

(g)        Representations and Warranties. On the Delayed Draw Funding Date,
before and immediately after giving effect to any Loans incurred hereunder,
(i) the Specified Representations shall be true and correct in all material
respects (or if qualified by materiality or material adverse effect, in all

 

116



--------------------------------------------------------------------------------

respects), (ii) the Specified Purchase Agreement Representations that are
Fundamental Representations (as defined in the Specified Purchase Agreement)
(without giving effect to any limitations as to “materiality” or “Material
Adverse Effect” set forth therein) shall be true and correct in all material
respects and (iii) the Specified Purchase Agreement Representations that are not
Fundamental Representations (without giving effect to any limitations as to
“materiality” or “Material Adverse Effect” set forth therein) shall be true and
correct, except where the failure of such representations and warranties to be
so true and correct, individually or in the aggregate, would not reasonably be
expected to have a Target Material Adverse Effect; provided, that, in each case,
any representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct to the extent specified in the
applicable preceding clause (i), (ii) or (iii) only as of such specified date.

(h)    Notice of Borrowing. Prior to the making of any Loan pursuant to this
Section 6.02, the Administrative Agent shall have received a Notice of Borrowing
meeting the requirements of Section 2.03(a).

If, notwithstanding the use by the Credit Parties of commercially reasonable
efforts to comply with clause (d)(iii) of this Section as it relates to creation
or perfection of any security interest granted pursuant to any Credit Document
(other than security interests that may be perfected by (x) the filing of a
financing statement under the Uniform Commercial Code or the PPSA and (y) the
delivery of certificates evidencing the equity securities required to be pledged
pursuant to the Credit Documents, other than equity securities of any entities
acquired in the Specified Acquisition which shall be delivered within forty-five
(45) days following the delayed Draw Funding Date or such later date as the
Administrative Agent may agree in writing in its sole discretion) on the Delayed
Draw Funding Date, such requirements are not satisfied as of the Delayed Draw
Funding Date, then the satisfaction of such requirements shall not be a
condition to the availability of the Delayed Draw Term Loan and the Limited
Condition Revolving Loans on the Delayed Draw Funding Date (but shall be
required to be satisfied as promptly as practicable after the Delayed Draw
Funding Date and in any event, with respect to the execution and delivery of
joinder and security documents with respect to the Target, within forty-five
(45) days following the Delayed Draw Funding Date, and with respect to all other
filings and deliveries, within ninety (90) days following the Delayed Draw
Funding Date or, in each case, such later date as the Administrative Agent may
agree in writing in its sole discretion).

Notwithstanding anything herein to the contrary, the Lenders’ obligation to make
the Delayed Draw Term Loan and any Limited Condition Revolving Loans on the
Delayed Draw Funding Date shall be subject only to the conditions in this
Section 6.02 having been satisfied (or waived in accordance with Section 12.12).
For clarification purposes and notwithstanding anything to the contrary
contained in this Agreement, during the period from the Effective Date to and
including the Delayed Draw Funding Deadline, neither the Administrative Agent
nor any Lender shall be entitled to (a) terminate any of its Commitments under
this Agreement to provide the Delayed Draw Term Loan or Limited Condition
Revolving Loans, (b) rescind, terminate or cancel any Credit Document or
exercise any right or remedy or make or enforce any claim under the Credit
Documents or otherwise it may have, in each case to the extent to do so would
prevent, limit or delay the making of the Delayed Draw Term Loan or Limited
Condition Revolving Loans on the Delayed Draw Funding Date, (c) refuse to
participate in making the Delayed Draw Term Loan or Limited Condition Revolving
Loans when required to do so under any Credit Document, or (d) exercise any
right of set-off or counterclaim in respect of its portion of the Delayed Draw
Term Loan or Limited Condition Revolving Loans thereunder to the extent to do so
would prevent, limit or delay the making of the Delayed Draw Term Loan or
Limited Condition Revolving Loans; provided that, in each case, the conditions
in this Section 6.02 have been satisfied (or waived in accordance with
Section 12.12).

 

117



--------------------------------------------------------------------------------

Section 6.03    Conditions to All Credit Events. The obligation of each Lender
to make any Loans (including, without limitation, Loans made on the Effective
Date, but excluding Loans made on the Delayed Draw Funding Date) and of each
Issuing Lender to issue any Letters of Credit, are subject at the time of each
such Credit Event (to the extent applicable as set forth below) to the
satisfaction of the following conditions:

(a)    No Default. Except as provided in Section 2.14 with respect to
Incremental Term Loans incurred to finance a Limited Condition Acquisition, at
the time of each such Credit Event and also immediately after giving effect
thereto, there shall exist no Default or Event of Default.

(b)    Representations and Warranties. Except as provided in Section 2.14 with
respect to Incremental Term Loans incurred to finance a Limited Condition
Acquisition, at the time of each such Credit Event and also immediately after
giving effect thereto, all representations and warranties contained herein and
in the other Credit Documents shall be true and correct in all material respects
with the same effect as though such representations and warranties had been made
on and as of the date of such Credit Event (it being understood and agreed that
any representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date).

(c)    Notice of Borrowing; Letter of Credit Request. Prior to the making of any
Loan (other than a Swingline Loan or a Revolving Loan made pursuant to a
Mandatory Borrowing), the Administrative Agent shall have received a Notice of
Borrowing meeting the requirements of Section 2.03(a). Prior to the making of
any Swingline Loan, the Swingline Lender shall have received the notice required
by Section 2.03(b)(i). Prior to the issuance of any Letter of Credit (other than
the Existing Letters of Credit), the Administrative Agent and the respective
Issuing Lender shall have received a Letter of Credit request meeting the
requirements of Section 3.03.

Section 6.04    Additional Revolving Borrowers; Foreign Borrowers; etc.
(a) Additional US Borrowers. At any time that Silgan desires that an additional
Wholly-Owned Domestic Subsidiary of Silgan become a Revolving Borrower
hereunder, such Revolving Borrower shall satisfy the following conditions at the
time it becomes a Revolving Borrower:

(i)    to the extent requested by any Lender or the Swingline Lender, such
Revolving Borrower shall have executed and delivered Revolving Notes and
Swingline Notes satisfying the conditions set forth in Section 2.05;

(ii)    such Revolving Borrower shall have executed and delivered an Election to
Become a Revolving Borrower in the form of Exhibit J-1, which shall be in full
force and effect; and

(iii)    to the extent any of the documents, writings, records, instruments,
consents and opinions that would have been required by Sections 6.01(c), (d) and
(n) if such Revolving Borrower had been subject thereto on the Effective Date
had not been heretofore delivered, such items shall have been delivered to, and
shall be reasonably satisfactory to, the Administrative Agent; provided that the
documentation and other information required pursuant to Section 6.01(n) shall
be delivered to the Administrative Agent at least three (3) Business Days prior
to the date on which such Revolving Borrower becomes a Revolving Borrower
hereunder.

(b)    Additional Foreign Borrowers. At any time that Silgan desires that a
Wholly-Owned Foreign Subsidiary of Silgan become a Foreign Revolving Borrower or
a Foreign Incremental Term Loan Borrower hereunder, such Wholly-Owned Foreign
Subsidiary shall satisfy the following conditions at the

 

118



--------------------------------------------------------------------------------

time it becomes a Foreign Revolving Borrower or a Foreign Incremental Term Loan
Borrower, as the case may be:

(i)    (A) the consent of the Administrative Agent shall have been obtained
(which consent shall not be unreasonably withheld or delayed) and (B) in the
case of a Foreign Revolving Borrower, each Revolving Lender at that time shall
be permitted by, and shall have theretofore received all required governmental
approvals and licenses under, Applicable Law to be able to make loans to Persons
organized under (or domiciled in) the jurisdiction of organization (or the
domicile, as the case may be) of such proposed Foreign Revolving Borrower and
each Revolving Lender shall be permitted to lend to such proposed Foreign
Revolving Borrower pursuant to the terms of its internal policies;

(ii)    to the extent requested by any Lender or the Swingline Lender (as
applicable), such Foreign Borrower shall have executed and delivered Incremental
Term Notes, Revolving Notes, Canadian Revolving Notes, Dutch Revolving Note
and/or Swingline Notes satisfying the applicable conditions set forth in
Section 2.05;

(iii)    such Foreign Borrower shall have executed and delivered an Election to
Become a Foreign Borrower in the form of Exhibit J-2, which shall be in full
force and effect;

(iv)    to the extent any of the documents, writings, records, instruments,
consents and opinions that would have been required by Sections 6.01(c), (d) and
(n) if such Foreign Borrower had been subject thereto on the Effective Date had
not been heretofore delivered, such items shall have been delivered to, and
shall be reasonably satisfactory to, the Administrative Agent; provided that the
documentation and other information required pursuant to Section 6.01(n) shall
be delivered to the Administrative Agent at least three (3) Business Days prior
to the date on which such Foreign Borrower becomes a Foreign Borrower hereunder;

(v)    if and to the extent permitted by Applicable Law (after complying with
any “whitewash” and other applicable proceedings), all Obligations of such
Foreign Borrower under the Credit Documents shall be guaranteed by each member
of the Related Foreign Company Group of such Foreign Borrower (each such member
providing such guaranty, a “Related Foreign Company Guarantor”) pursuant to a
guaranty reasonably satisfactory in form and substance to the Administrative
Agent (each a “Related Foreign Company Guaranty”) as well as by any other
existing Foreign Credit Party (subject to such exceptions as may be reasonably
acceptable to the Administrative Agent); and

(vi)    if and to the extent permitted by Applicable Law (after complying with
any “whitewash” and other applicable proceedings), all Obligations of such
Foreign Borrower under the Credit Documents to which it is a party and all
Obligations of the Related Foreign Company Guarantors, as well as all other
Foreign Credit Parties, under the Related Foreign Company Guarantees shall be
secured, pursuant to documentation reasonably satisfactory in form and substance
to the Administrative Agent (together with the Canadian Security Documents and
the Dutch Security Documents, collectively, the “Foreign Security Documents”),
by a first priority perfected security interest in the capital stock and other
equity interests of the Foreign Subsidiaries that are Material Subsidiaries
owned directly by each such Person and organized in the same jurisdiction as
such Person, in each case subject to such exceptions as may be reasonably
acceptable to the Administrative Agent.

Upon Silgan’s written request to the Administrative Agent to add a Wholly-Owned
Foreign Subsidiary of Silgan as a Foreign Revolving Borrower as provided above,
(i) the Administrative Agent shall promptly

 

119



--------------------------------------------------------------------------------

deliver a copy of such request to each Revolving Lender and (ii) promptly after
such Revolving Lender’s receipt of such request, such Revolving Lender will
notify the Administrative Agent and Silgan in writing as to whether or not such
Revolving Lender is permitted to make loans to Persons organized under (or
domiciled in) the jurisdiction of organization (or the domicile, as the case may
be) of such proposed Foreign Revolving Borrower (it being understood that (x) to
the extent any Revolving Lender notifies the Administrative Agent and Silgan
that such Revolving Lender is not permitted to make such loans, the proposed
Foreign Revolving Borrower may not be added as a Foreign Revolving Borrower
hereunder until such time as all Revolving Lenders are permitted to make such
loans to the proposed Foreign Revolving Borrower and (y) any Revolving Lender
who does not so respond to the Administrative Agent and Silgan shall be deemed
to not have the necessary approvals and/or licenses required under
Section 6.04(b)(i)(B)).

(c)    Joint and Several Obligations. The Obligations of all US Borrowers shall
be joint and several in nature. The Obligations of all Foreign Borrowers shall
be joint and several in nature among them (subject, in each case, to any limits,
if any, that would require limitations on the liability of any Foreign Borrower
pursuant to local Applicable Laws), but in no event shall any Foreign Subsidiary
have any obligation with respect to Obligations of any US Borrower or any US
Guarantor (except as, and to the extent, provided in Section 8.10).

Section 6.05    Incremental Term Loans; Incremental Revolving Loan Commitments.

(a)    Prior to the incurrence of any Incremental Term Loans, Silgan shall have
satisfied (or caused to be satisfied) all of the applicable conditions set forth
in Section 2.14.

(b)    Prior to the obtaining of any Incremental Revolving Loan Commitments,
Silgan shall have satisfied (or caused to be satisfied) all of the applicable
conditions set forth in Section 2.15.

The acceptance of the benefits of each Credit Event (and the occurrence of the
Effective Date) shall constitute a representation and warranty by each of the
Borrowers to the Administrative Agent and each of the Lenders that all the
applicable conditions specified in this Article VI with respect to such Credit
Event are satisfied as of that time. All of the Notes, certificates, legal
opinions and other documents and papers referred to in this Article VI, unless
otherwise specified, shall be delivered to the Administrative Agent at the
applicable Notice Office for the account of each of the Lenders and, except for
the Notes, in sufficient counterparts in the case of Credit Documents or copies
for each of the Lenders and shall be reasonably satisfactory in form and
substance to the Required Lenders.

ARTICLE VII

REPRESENTATIONS, WARRANTIES AND AGREEMENTS.

In order to induce the Lenders to enter into this Agreement and to make the
Loans and issue or participate in Letters of Credit, each of the Borrowers makes
the following representations, warranties and agreements as to itself and its
Subsidiaries, in each case after giving effect to the transactions to occur on
the Effective Date, all of which shall survive the execution and delivery of
this Agreement and the Notes and the making of the Loans and the issuance of the
Letters of Credit, with the occurrence of each Credit Event on and after the
Effective Date being deemed to constitute a representation and warranty that the
matters specified in this Article VII are true and correct in all material
respects on and as of the Effective Date and on the date of each such Credit
Event (it being understood and agreed that any representation or warranty which
by its terms is made as of a specified date shall be required to be true and
correct in all material respects only as of such specified date):

 

120



--------------------------------------------------------------------------------

Section 7.01    Organizational Status. Each Credit Party and each of its
Material Subsidiaries (a) is a duly organized and validly existing corporation,
partnership or limited liability company, as the case may be, in good standing
under the laws of the jurisdiction of its organization, (b) has the corporate,
partnership or limited liability company, as the case may be, power and
authority to own its property and assets and to transact the business in which
it is engaged and presently proposes to engage and (c) is duly qualified as a
foreign corporation, partnership or limited liability company, as the case may
be, and in good standing in each jurisdiction where the ownership, leasing or
operation of property or the conduct of its business requires such
qualification, except in those jurisdictions where the failure to be so
qualified could not reasonably be expected to, either individually or in the
aggregate, have a Material Adverse Effect. No Credit Party nor any Subsidiary
thereof is an EEA Financial Institution.

Section 7.02    Power and Authority. Each Credit Party has the corporate,
partnership or limited liability company, as the case may be, power and
authority to execute, deliver and carry out the terms and provisions of each of
the Credit Documents to which it is party and has taken all necessary corporate,
partnership or limited liability company, as the case may be, action to
authorize the execution, delivery and performance by it of each of such Credit
Documents. Each Credit Party has duly executed and delivered each of the Credit
Documents to which it is party and each of such Credit Documents constitutes its
legal, valid and binding obligation enforceable in accordance with its terms,
except to the extent that the enforcement thereof may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws affecting
creditors’ rights generally and by equitable principles (regardless of whether
enforcement is sought in equity or at law). Each Borrower is entering into each
Credit Document to which it is a party as a principal and not an agent, and in
its own name and on its own account and not for the account or on behalf of any
third party.

Section 7.03    No Violation. Neither the execution, delivery or performance by
any Credit Party of any Credit Document to which it is a party, nor compliance
by it with any of the terms and provisions thereof, (a) will contravene any
applicable provision of any law, statute, rule or regulation or any order, writ,
injunction or decree of any court or governmental instrumentality, (b) will
conflict or be inconsistent with or result in any breach of any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or the obligation to create or impose) any
Lien (except pursuant to the Security Documents) upon any of the property or
assets of such Credit Party or any of its Material Subsidiaries pursuant to the
terms of any indenture, mortgage, deed of trust, credit agreement, loan
agreement or any other material agreement, contract or instrument to which such
Credit Party or any of its Material Subsidiaries is a party or by which it or
any of its property or assets is bound or to which it may be subject or (c) will
violate any provision of the certificate of incorporation or by-laws (or
equivalent organizational documents) of such Credit Party or any of its Material
Subsidiaries.

Section 7.04    Governmental Approvals. No order, consent, approval, license,
authorization or validation of, or filing, recording or registration with
(except as have been obtained or made and except for any filings of financing
statements and other documents required by the Security Documents, all of which
have been (or, as and to the extent set forth in Article VI, will be) made), or
exemption by, any governmental or public body or authority, or any subdivision
thereof, is required to authorize, or is required in connection with, (i) the
execution, delivery and performance of any Credit Document or (ii) the legality,
validity, binding effect or enforceability of any such Credit Document (it being
understood and agreed that the representation and warranty made under this
Section 7.04 with respect to the pledge of the equity interests of a Foreign
Subsidiary of Silgan pursuant to a US Security Document is limited to those
orders, consents, approvals, licenses, authorization, validations, filings,
recordings, registrations or exemptions that may be required under the laws of
the United States or any State thereof).

Section 7.05    Security Documents. (a) The security interests created in favor
of the Collateral Agent for the benefit of the Secured Creditors under the US
Pledge Agreement constitute first priority

 

121



--------------------------------------------------------------------------------

perfected security interests in the US Pledge Agreement Collateral referred to
therein to the extent that the laws of the United States or any State thereof
govern the creation and perfection of any such security interests, and such US
Pledge Agreement Collateral is subject to no Lien of any other Person. No
consents, filings or recordings are required under the laws of the United States
or any State thereof in order to perfect, and/or maintain the perfection and
priority of, the security interests purported to be created by the US Pledge
Agreement.

(b)    The Canadian Pledge Agreement creates, in favor of the Collateral Agent
for the benefit of the applicable Secured Creditors, a valid and enforceable
security interest in and Lien on all of the Canadian Pledge Agreement Collateral
referred to therein, and, upon the proper filing of PPSA financing statements
and/or the Collateral Agent obtaining “control” (within the meaning of the
applicable securities transfer legislation) of certain Canadian Pledge Agreement
Collateral (which (x) filings shall have been made on the Effective Date or, if
later, within ten days after a Canadian Credit Party becomes a party to the
Canadian Pledge Agreement or (y) control shall have been obtained as, and to the
extent, required by the Canadian Pledge Agreement), the Collateral Agent for the
benefit of the applicable Secured Creditors will have a fully perfected security
interest in and Lien on all the respective Canadian Credit Parties’ right, title
and interest in all of such Canadian Pledge Agreement Collateral to the extent
that such security interests may be perfected by the filing of PPSA financing
statements or by the Collateral Agent having “control”, superior to and prior to
the rights and Liens (other than Permitted Liens) of all third Persons and
subject to no other Liens other than Permitted Liens. Except as have been
obtained or made and except for the filing of the PPSA financing statements
described above in this Section 7.05(b), no consents, filings or recordings are
required to maintain the perfection and priority of the security interests
purported to be created by the Canadian Pledge Agreement. At the time of the
granting of any security interests pursuant to the Canadian Pledge Agreement,
the respective Canadian Credit Party thereunder shall have good title to all
Canadian Pledge Agreement Collateral referred to therein free and clear of all
Liens except those described above in this Section 7.05(b).

(c)    The security interests created in favor of the Collateral Agent for the
benefit of the Administrative Agent under each Dutch Pledge Agreement constitute
first priority perfected security interests in the respective Dutch Pledge
Agreement Collateral referred to therein to the extent that the laws of The
Netherlands govern the creation and perfection of any such security interests,
and such Dutch Pledge Agreement Collateral is subject to no Lien of any other
Person. No consents, filings or recordings are required under the laws of The
Netherlands in order to perfect, and/or maintain the perfection and priority of,
the security interests purported to be created by any Dutch Pledge Agreement.

(d)    The Foreign Security Documents, after the execution and delivery thereof,
will create in favor of the Collateral Agent for the benefit of the applicable
Secured Creditors, a valid and enforceable perfected security interest in and
Lien on all of the Foreign Collateral specified therein, superior to and prior
to the rights and Liens of all third Persons (other than Permitted Liens) and
subject to no other Liens other than Permitted Liens. The respective Foreign
Credit Party will have good and marketable title to the respective Foreign
Collateral, free and clear of all Liens, except those described in the preceding
sentence.

(e)    The Additional Security Documents, after the execution and delivery
thereof, will create, in favor of the Collateral Agent for the benefit of the
Secured Creditors referred to therein, a valid and enforceable perfected
security interest in and Lien on all of the Additional Collateral covered
thereby, superior to and prior to the rights and Liens of all third Persons
(other than Permitted Liens) and subject to no other Liens other than Permitted
Liens. The respective Credit Party will have good and marketable title to the
respective Additional Collateral, free and clear of all Liens, except those
described in the preceding sentence.

 

122



--------------------------------------------------------------------------------

Section 7.06    Insurance. Schedule III sets forth, as of the First Amendment
Effective Date, a listing of all insurance maintained by each of the Borrowers
and its Subsidiaries, with the amounts insured set forth therein.

Section 7.07    Financial Statements; Financial Condition; etc. (a) The
statements of consolidated and consolidating financial condition of Silgan and
its Subsidiaries at December 31, 2016 and the related consolidated and
consolidating statements of income and cash flow of Silgan and its Subsidiaries
for the fiscal year ended on such date, as the case may be (which have been
certified by Ernst & Young LLP), present fairly the consolidated and
consolidating financial position of Silgan and its Subsidiaries at the date of
such statements and for the periods covered thereby and have been prepared in
accordance with accounting principles generally accepted in the United States
and practices consistently applied. Since December 31, 2016, nothing has
occurred that has had, or could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

(b)    On the Effective Date and the Delayed Draw Funding Date and after giving
effect to the Transactions, (i) the sum of the assets of each of Silgan and its
Subsidiaries (taken as a whole) and each Borrower (on a stand-alone basis), at a
fair valuation, will exceed its respective liabilities, including contingent
liabilities, (ii) each of Silgan and its Subsidiaries (taken as a whole) and
each Borrower (on a stand-alone basis) will have sufficient capital with which
to conduct its respective businesses and (iii) each of Silgan and its
Subsidiaries (taken as a whole) and each Borrower (on a stand-alone basis) will
not have incurred debts, and does not intend to incur debts, beyond its ability
to pay such debts as they mature. For purposes of this Section 7.07(b), “debt”
means any liability on a claim, and “claim” means (x) any right to payment,
whether or not such right is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
secured or unsecured, or (y) any right to an equitable remedy for breach of
performance if such breach gives rise to a payment, whether or not such right to
an equitable remedy is reduced to judgment, fixed, contingent, matured,
unmatured, disputed, undisputed, secured or unsecured.

(c)    Except as fully disclosed in the financial statements delivered pursuant
to clause (ii) of the first sentence of Section 6.01(l) and pursuant to
Section 7.07(a), there were, as of (i) the Effective Date and (ii) the Delayed
Draw Funding Date, no liabilities or obligations with respect to Silgan or any
of its Subsidiaries of any nature whatsoever (whether absolute, accrued,
contingent or otherwise and whether or not due), which, either individually or
in the aggregate, would be material to Silgan and its Subsidiaries taken as a
whole. As of the Effective Date, each Borrower knows of no Material Loss
Contingency (as defined in Statements of Financial Accounting Standards No. 5)
as to Silgan and its Subsidiaries taken as a whole.

Section 7.08    Litigation. Except as disclosed in Silgan’s annual report on
Form 10-K filed with the SEC for the fiscal year ended December 31, 2016 and any
subsequent developments related to such disclosures, there are no actions,
suits, investigations or proceedings pending or, to the best of the knowledge of
any Borrower, threatened (i) with respect to any Credit Document or (ii) that
are reasonably likely to have, either individually or in the aggregate, a
Material Adverse Effect.

Section 7.09    True and Complete Disclosure. To the best of each Borrower’s
knowledge after due inquiry, this Agreement and all other written information
furnished to the Lenders by or on behalf of the Borrowers in connection herewith
(other than the Projections) did not (when so furnished) taken as a whole
contain any untrue statement of material fact or omit to state a material fact
necessary in order to make the information contained herein and therein not
misleading.

Section 7.10    Use of Proceeds; Margin Regulations. (a) All proceeds of the
Term Loans incurred on the Effective Date shall be used (i) to refinance amounts
owing pursuant to the Existing

 

123



--------------------------------------------------------------------------------

Credit Agreement, and (ii) to pay the fees and expenses incurred in connection
with the Transactions. All proceeds of the Delayed Draw Term Loan incurred on
the Delayed Draw Funding Date shall be used (i) to finance the Specified
Acquisition and (ii) to pay the fees and expenses incurred in connection with
the Transactions. All proceeds of Incremental Term Loans incurred by Silgan and
each other Incremental Term Loan Borrower shall be used for working capital and
other general corporate purposes (including, without limitation, (A) to finance
Permitted Acquisitions (and to pay the fees and expenses related thereto) and to
refinance any Indebtedness assumed as part of any such Permitted Acquisitions
(and to pay all accrued and unpaid interest thereon, any prepayment premium
associated therewith and the fees and expenses related thereto), (B) to finance
Permitted Debt Repurchases (and to pay all accrued and unpaid interest thereon,
any prepayment premium associated therewith and the fees and expenses related
thereto) and (C) to prepay outstanding Revolving Loans and/or Swingline Loans),
in each case to the extent and for the purposes permitted herein.

(b)    The proceeds of all Revolving Loans, Canadian Revolving Loans and
Swingline Loans incurred by each Borrower shall be utilized (i) (A) to finance a
portion of the consideration for the Specified Acquisition, (B) to refinance
amounts owing pursuant to the Existing Credit Agreement and (C) to pay the fees
and expenses incurred in connection with the Transactions and (ii) for such
Borrower’s general corporate and working capital purposes and for the general
corporate and working capital purposes of its respective Subsidiaries, including
the payment of Dividends, the repayment of certain Indebtedness, the financing
of Permitted Acquisitions and the making of Investments, in each case to the
extent and for the purposes permitted herein; provided that the proceeds of
Swingline Loans shall not be used to refinance then outstanding Swingline Loans.

(c)    No part of any Credit Event (or the proceeds thereof) will be used by any
Borrower or any Subsidiary thereof to purchase or carry any Margin Stock or to
extend credit to others for the purpose of purchasing or carrying any Margin
Stock except to the extent permitted by Section 9.03(iv). The value of all
Margin Stock at any time owned by Silgan and its Subsidiaries does not, and will
not, exceed 25% of the value of the assets of Silgan and its Subsidiaries taken
as a whole. Neither the making of any Loan nor the use of the proceeds thereof
nor the occurrence of any other Credit Event will violate or be inconsistent
with the provisions of Regulations T, U or X of the Board of Governors of the
Federal Reserve System.

Section 7.11    Tax Returns and Payments. Each of the Borrowers and each of its
Material Subsidiaries has timely filed with the appropriate taxing authority all
federal tax returns and all other tax returns, domestic and foreign, required to
be filed by it and has paid all income taxes payable by it which have become due
pursuant to such tax returns and all other taxes and assessments payable by it
which have become due, (i) other than those taxes not yet delinquent and except
for those taxes and assessments contested in good faith and for which the
applicable Borrower or Material Subsidiary has provided adequate reserves (in
the good faith judgment of the management of such Borrower or Material
Subsidiary) for the payment thereof, and (ii) other than those taxes and/or
filings that could not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

Section 7.12    Compliance with ERISA. (a) Except as could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect: each Plan is in compliance with ERISA and the Code; no Plan is
insolvent or in reorganization; except as disclosed on Schedule XI hereof as of
the First Amendment Effective Date, no Plan is determined to be an at-risk plan
or a plan in endangered or critical status within the meaning of Sections 430,
431 and 432 of the Code or Sections 303, 304 and 305 of ERISA; no Plan other
than a Plan which is a multiemployer plan (as defined in Section 4001(a)(3) of
ERISA) has an Unfunded Current Liability; no Plan which is subject to
Section 412 of the Code has failed to satisfy the minimum funding standard
within such section or has applied for a waiver of the minimum funding standard
or an extension of any amortization period within the meaning

 

124



--------------------------------------------------------------------------------

of Section 412 of the Code; no Borrower nor any Subsidiary of any Borrower nor
any ERISA Affiliate has incurred any liability to or on account of a Plan which
is a single-employer plan (as defined in Section 4001(a)(15) of ERISA) pursuant
to Section 4062, 4063 or 4064 of ERISA or a multiemployer plan (as defined in
Section 4001(a)(3) of ERISA) pursuant to Section 515, 4201 or 4204 of ERISA; no
proceedings have been instituted to terminate any Plan; and no condition exists
which presents a risk to any Borrower or any Subsidiary of any Borrower or any
ERISA Affiliate of incurring a liability to or on account of a Plan pursuant to
any of the foregoing Sections of ERISA or the Code; no lien imposed under the
Code or ERISA on the assets of any Borrower or any Subsidiary of any Borrower or
any ERISA Affiliate exists or is likely to arise on account of any Plan; each of
the Borrowers and their Subsidiaries may terminate contributions to any other
employee benefit plans maintained by them (except as provided pursuant to
collective bargaining agreements) without incurring any liability to any person
interested therein other than with respect to benefits accrued prior to the date
of termination; and each group health plan (as defined in 45 Code of Federal
Regulations Section 160.103) which covers or has covered employees or former
employees of the Borrower, any Subsidiary of the Borrower, or any ERISA
Affiliate, has at all times been operated in compliance with the provisions of
the Health Insurance Portability and Accountability Act of 1996 and the
regulations promulgated thereunder. Notwithstanding anything to the contrary
contained in this Section 7.12, all representations and warranties made in this
Section 7.12 with respect to a Plan that is a multiemployer plan (as defined in
Section 4001(a)(3) of ERISA) shall be to the best knowledge of the Borrowers. No
Borrower is nor will be using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
for any repayment in connection with the Loans, the Letters of Credit or the
Commitments.

(b)    Except as could not, either individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect: each Foreign Pension Plan has
been maintained in compliance with its terms and with the requirements of any
and all Applicable Laws, statutes, rules, regulations and orders and has been
maintained, where required, in good standing with applicable regulatory
authorities; all contributions required to be made with respect to a Foreign
Pension Plan have been timely made; neither Silgan nor any of its Subsidiaries
has incurred any obligation in connection with the termination of or withdrawal
from any Foreign Pension Plan; and the present value of the accrued benefit
liabilities (whether or not vested) under all Foreign Pension Plans, determined
as of the end of Silgan’s most recently ended fiscal year on the basis of
actuarial assumptions, each of which is reasonable, did not exceed the current
value of the assets of such Foreign Pension Plans allocable to such benefit
liabilities.

Section 7.13    Subordination. The subordination provisions contained in all
notes, debentures, indentures and other instruments entered into or issued in
respect of any Permitted Subordinated Indebtedness are, or will be, enforceable
against the issuer of the respective security and the holders thereof and the
Loans and all other Obligations are, or will be, within the definition of
“senior indebtedness” (or other comparable term) contained therein.

Section 7.14    Subsidiaries. Schedule IV sets forth, as of the First Amendment
Effective Date, (i) each of the Subsidiaries of Silgan, (ii) the legal name of
each such Subsidiary, (iii) the jurisdiction of organization and the
organizational identification number (if any) of each such Subsidiary, (iv) the
percentage ownership (direct or indirect) of Silgan in each class of capital
stock or other equity interest of its Subsidiaries and also identifies the
direct owner thereof and (v) whether such Subsidiary is a Material Subsidiary.
As of the First Amendment Effective Date, Silgan has no Unrestricted
Subsidiaries.

Section 7.15    Compliance with Statutes; etc. (a) Each Borrower and each of its
Material Subsidiaries is in compliance with all applicable statutes, regulations
and orders of, and all applicable restrictions imposed by, all governmental
bodies, domestic or foreign, in respect of the conduct of its business and the
ownership of its property (including, without limitation, all applicable
statutes, regulations, orders and restrictions relating to environmental
standards and controls), except for any

 

125



--------------------------------------------------------------------------------

failure to be in compliance therewith which could not reasonably be expected to,
either individually or in the aggregate, have a Material Adverse Effect.

(b)    Each Borrower and each of its Material Subsidiaries has complied with all
applicable federal, state, provincial, foreign and local environmental laws
(including, without limitation, RCRA and CERCLA), regulations and ordinances
governing its business products, properties or assets with respect to all
discharges into the ground and surface water, emissions into the ambient air and
generation, accumulation, storage, treatment, transportation, labeling or
disposal of waste materials or process by-products, and none of the Borrowers
nor any of their Material Subsidiaries is liable for any penalties, fines or
forfeitures. All material licenses, permits or registrations required for the
business of the Borrowers and their Material Subsidiaries, as presently
conducted, under any federal, state, provincial or local environmental laws,
regulations or ordinances have been secured and each of the Borrowers and their
Material Subsidiaries is in substantial compliance therewith. None of the
Borrowers nor any of their Material Subsidiaries is in noncompliance with,
breach of or default under any applicable writ, order, judgment, injunction, or
decree to which any such Person is a party and no event has occurred and is
continuing which, with the passage of time or the giving of notice or both,
would constitute a noncompliance, breach of or default thereunder. There are no
legal or governmental proceedings pending or, to the best of the Borrowers’
knowledge after reasonable investigation, threatened which (a) question the
validity, term or entitlement of any Borrower or any of its Material
Subsidiaries of or to any material permit, license, approval, order or
registration required for the operation of any facility which any Borrower or
any of its Material Subsidiaries currently operates and (b) wherein an
unfavorable decision, ruling or finding could have an adverse effect on the
financial viability of any of its facilities. To the best of the Borrowers’
knowledge and belief, none of the Borrowers nor any of their Material
Subsidiaries has disposed of or otherwise discharged any hazardous waste, toxic
substances or similar materials, the disposal of which could give rise to any
liability under applicable environmental laws and regulations.

Notwithstanding anything to the contrary in this Section 7.15(b), the
representations and warranties made in this Section 7.15(b) shall only be untrue
if the aggregate effect of all failures, non-compliances and penalties, fines or
forfeitures of the types described above in this Section 7.15(b) could
reasonably be expected to have a Material Adverse Effect.

Section 7.16    Investment Company Act. None of the Borrowers nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

Section 7.17    Labor Relations. None of the Borrowers nor any of their
respective Material Subsidiaries is engaged in any unfair labor practice that,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. There is (i) no unfair labor practice complaint pending
against any Borrower or any of its Material Subsidiaries or, to the best
knowledge of the Borrowers, threatened against any of them, before the National
Labor Relations Board (or any similar tribunal in the applicable jurisdiction),
and no grievance or arbitration proceeding arising out of or under collective
bargaining agreements is so pending against any Borrower or any of its Material
Subsidiaries or, to the best knowledge of the Borrowers, threatened against any
of them and (ii) no strike, labor dispute, slowdown or stoppage pending against
any Borrower or any of its Material Subsidiaries or, to the best knowledge of
the Borrowers, threatened against any Borrower or any of its Material
Subsidiaries, except (with respect to any matter specified in clause (i) or (ii)
above, either individually or in the aggregate) such as could not reasonably be
expected to have a Material Adverse Effect.

Section 7.18    Patents, Licenses, Franchises and Formulas. Each Borrower and
each of its Material Subsidiaries owns all the patents, trademarks, permits,
service marks, trade names, copyrights,

 

126



--------------------------------------------------------------------------------

domain names, licenses, franchises and formulas, or rights with respect to the
foregoing, and has obtained assignments of all leases and other rights of
whatever nature, necessary for the present conduct of its business, without any
known conflict with the rights of others which, or the failure to obtain which,
as the case may be, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

Section 7.19    Anti-Money Laundering Laws and Sanctions.

(a)    None of any Borrower or any Subsidiary, nor, to its knowledge, any of
their respective directors, officers or employees, is currently a Restricted
Party.

(b)    Each of the Borrowers and their respective Subsidiaries has policies and
procedures designed to ensure compliance in all material respects by the
Borrowers and their respective Subsidiaries and their respective directors,
officers and employees with all Anti-Money Laundering Laws.

(c)    No proceeds of any Loan or Letter of Credit have been used, directly or
indirectly, by any Borrower, any of its respective Subsidiaries or any of its or
their respective directors, officers, employees and agents in violation of
Section 8.12(b).

ARTICLE VIII

AFFIRMATIVE COVENANTS.

Each Borrower covenants and agrees as to itself and its Subsidiaries that on and
after the Effective Date and until the Total Commitment and all Letters of
Credit have terminated and the Loans, Notes and Unpaid Drawings, together with
interest, Fees and all other Obligations incurred hereunder and thereunder are
paid in full:

Section 8.01    Information Covenants. Silgan will furnish to the Administrative
Agent (who will then promptly furnish a copy of same to each Lender):

(a)    Quarterly Financial Statements. Within 60 days (or 120 days in the case
of the fourth fiscal quarter) after the close of each quarterly accounting
period in each fiscal year of Silgan, (i) the consolidated and consolidating
balance sheets of Silgan and its Subsidiaries and Unrestricted Subsidiaries as
at the end of such quarterly accounting period and the related consolidated and
consolidating statements of income and cash flow for such quarterly accounting
period and for the elapsed portion of the fiscal year ended with the last day of
such quarterly accounting period, in each case setting forth comparative figures
for the related periods in the prior fiscal year, all of which shall be
certified by the chief financial officer, treasurer or controller of Silgan,
subject to normal year-end audit adjustments and the absence of footnotes, and
(ii) if Silgan no longer files a quarterly report on Form 10-Q with the SEC,
Silgan shall deliver to the Administrative Agent a statement containing
management’s discussion and analysis of the important operational and financial
developments during such quarterly accounting period in a form that would
otherwise be required in such quarterly report on Form 10-Q.

(b)    Annual Financial Statements. Within 120 days after the close of each
fiscal year of Silgan, (i) the consolidated and consolidating balance sheets of
Silgan and its Subsidiaries and Unrestricted Subsidiaries as at the end of such
fiscal year and the related consolidated and consolidating statements of income
and cash flow for such fiscal year, in each case setting forth comparative
figures for the preceding fiscal year and certified, in the case of the
consolidated financial statements, by Ernst & Young LLP, another big four
accounting firm or an independent registered public accounting firm of
recognized national standing reasonably acceptable to the Administrative Agent,
and in the case of the

 

127



--------------------------------------------------------------------------------

consolidating financial statements, by the chief financial officer, treasurer or
controller of Silgan, in each case together with a report of such accounting
firm stating that in the course of its regular audit of the financial statements
of Silgan and its Subsidiaries and Unrestricted Subsidiaries, which audit was
conducted in accordance with generally accepted auditing standards, such
accounting firm obtained no knowledge that Silgan or any of its Subsidiaries
failed to comply with any of the terms of Sections 9.03, 9.04, 9.05, 9.07 and
9.08 or, if in the opinion of such accounting firm Silgan or any of its
Subsidiaries has failed to comply with any of the terms of any such Section and
such failure is continuing, a statement as to the nature thereof, and (ii) if
Silgan no longer files an annual report on Form 10-K with the SEC, Silgan shall
deliver to the Administrative Agent a statement containing management’s
discussion and analysis of the important operational and financial developments
during such annual accounting period in a form that would otherwise be required
in such annual report on Form 10-K.

(c)    Budgets; Forecasts. Within 90 days after the first day of each fiscal
year of Silgan, a budget in form and scope reasonably satisfactory to the
Administrative Agent (including budgeted statements of income and sources and
uses of cash and balance sheets) prepared by Silgan for each of the four fiscal
quarters beginning on the first day of such fiscal year accompanied by the
statement of the chief financial officer, treasurer or controller of Silgan to
the effect that, to the best of such officer’s knowledge, the budget is a
reasonable estimate for the period covered thereby, setting forth the
assumptions made in preparing such budget and accompanied by the statement of
the chief financial officer, treasurer or controller of Silgan to the effect
that, to the best of such officer’s knowledge, the budget is a reasonable
estimate for the period covered thereby.

(d)    Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Sections 8.01(a) and/or (b), a certificate of the
chief financial officer, treasurer or controller of Silgan to the effect that,
(A) to the best of such officer’s knowledge, no Default or Event of Default has
occurred and is continuing or, if any Default or Event of Default has occurred
and is continuing, specifying the nature and extent thereof, which certificate
shall set forth (in reasonable detail) the calculations required to establish
(i) in the case of the statements delivered pursuant to Section 8.01(a), (I)
whether the Borrowers were in compliance with the provisions of Sections
5.02(g), 5.02(h), 5.02(i), 9.02(vi), 9.02(xi), 9.04(xii), 9.04(xvii),
9.05(viii), 9.05(xiii), 9.07 and 9.08 at the end of such fiscal quarter,
(II) the amount of the Net Equity Proceeds Amount, the Permitted Additional
Investment Basket Amount, the Consolidated Tangible Assets and the Retained
Excess Cash Flow Amount at the end of such fiscal quarter, and (III) the
Applicable Margin and the Applicable Commitment Commission Percentage at such
time, and (ii) in the case of the statements delivered pursuant to
Section 8.01(b), (I) the amount of any mandatory prepayments and/or commitment
reductions required pursuant to Section 5.02 during such fiscal year,
(II) whether the Borrowers were in compliance with the provisions of Sections
9.01(vi), 9.01(x), 9.01(xiv), 9.01(xxi), 9.02(v), 9.02(vi), 9.02(xi), 9.02(xix),
9.04, 9.05, 9.07 and 9.08 at the end of such fiscal year, (III) the amount of
the Net Equity Proceeds Amount, the Permitted Additional Investment Basket
Amount, the Consolidated Tangible Assets and the Retained Excess Cash Flow
Amount at the end of such fiscal year, (IV) attaching an updated list of
Subsidiaries and Material Subsidiaries as of the end of such fiscal year, and
(V) the Applicable Margin and the Applicable Commitment Commission Percentage at
such time, provided that, if any Lease Accounting GAAP Change and/or Revenue
GAAP Change shall have become effective and shall have been applied by Silgan in
connection with the preparation of such consolidated financial statements but
shall not have been applied in accordance with Section 1.02(b) and/or
Section 12.07(a), as applicable, for the purposes of any calculations of the
Total Net Leverage Ratio set forth in such certificate as required by this
clause (A), Silgan will provide a reconciliation of the financial information
used in such calculations with the information set forth in the applicable
financial statements, and (B) no changes are required to be made to any of
Annexes A through E, inclusive, and Annex G, in each case of the US Pledge
Agreement, so as to make the information set forth therein accurate and complete
as of the date of such certificate, or to the extent that such information is no
longer accurate and complete as of such date, list in reasonable detail

 

128



--------------------------------------------------------------------------------

all information necessary to make all such Annexes accurate and complete (at
which time such Annexes shall be deemed modified to reflect such information).

(e)    Notice of Default or Litigation. Promptly, and in any event within three
(3) Business Days after an officer of any Borrower obtains knowledge thereof,
notice of (i) the occurrence of any event which constitutes a Default or an
Event of Default, (ii) any litigation or governmental proceeding pending
(A) against any Borrower or any of its Material Subsidiaries which could
reasonably be expected to have a Material Adverse Effect or (B) with respect to
any Credit Document and (iii) any other event (including any such event relating
to environmental matters) which is reasonably likely to have a Material Adverse
Effect.

(f)    Other Reports and Filings. To the extent not available on Silgan’s
website or otherwise not publicly available, promptly, copies of all financial
information, proxy materials and other information and reports, if any,
(i) which any Borrower shall file with the Securities and Exchange Commission or
any governmental agencies substituted therefor (the “SEC”) or (ii) which Silgan
shall deliver to the holders of, or to the trustee with respect to, the Senior
Notes or any Additional Permitted Indebtedness.

(g)    Patriot Act, Etc. Promptly following the Administrative Agent’s or any
Lender’s request therefor, all documentation and other information that the
Administrative Agent or such Lender (through the Administrative Agent)
reasonably requests in order to comply with its ongoing obligations under the
applicable “know your customer” and Anti-Money Laundering Laws.

(h)    Other Information. From time to time, such other information or documents
(financial or otherwise) as any Agent or the Required Lenders may reasonably
request.

Section 8.02    Books, Records and Inspections. Each of the Borrowers will, and
will cause each of its Subsidiaries to, keep proper books of record and account
in which full, true and correct entries in conformity with accounting principles
generally accepted in the United States (or, in the case of a Foreign Subsidiary
of Silgan, in the jurisdiction of organization of such Foreign Subsidiary) and
all requirements of law shall be made of all dealings and transactions in
relation to its business and activities. Each of the Borrowers will, and will
cause each of its Subsidiaries to, permit officers and designated
representatives of the Administrative Agent or any Lender to visit and inspect,
under guidance of officers of such Borrower or such Subsidiary, any of the
properties of such Borrower or such Subsidiary, and, under guidance of officers
of such Borrower or such Subsidiary, to examine the books of account of such
Borrower or such Subsidiary and discuss the affairs, finances and accounts of
such Borrower or such Subsidiary with, and be advised as to the same by, its and
their officers and independent public accountants (so long as an officer of such
Borrower or Subsidiary is present), all at such reasonable times and intervals
and to such reasonable extent as the Administrative Agent or such Lender may
request upon reasonable prior notice. In connection with the foregoing, each
Agent and the Lenders agree to keep any information delivered or made available
by the Borrowers which the Borrowers clearly indicate to be confidential
information confidential in accordance with Section 12.15.

Section 8.03    Maintenance of Property; Insurance. (a) Each of the Borrowers
will, and will cause each of its Material Subsidiaries to, (i) keep all property
useful and necessary in its business in reasonable working order and condition,
ordinary wear and tear excepted, (ii) maintain with financially sound and
reputable insurance companies insurance on all of its property and against at
least such risks and in at least such amounts as (in each case) is consistent
with prudent risk management and industry practice and (iii) furnish to the
Administrative Agent and each Lender, upon written request, full information as
to the insurance carried.

 

129



--------------------------------------------------------------------------------

(b)    To the extent that insurance is required to be maintained in accordance
with clause (a) above in this Section 8.03, each Borrower will, and will cause
each of the other Credit Parties to, at all times keep its property insured in
favor of the Collateral Agent, and all policies or certificates (or certified
copies thereof) with respect to such insurance (and any other insurance
maintained by such Borrower and/or such other Credit Parties) (i) shall be
endorsed to the Collateral Agent’s satisfaction for the benefit of the
Collateral Agent (including, without limitation, by naming the Collateral Agent
as lender’s loss payee and/or additional insured to the extent permitted by
Applicable Law), (ii) shall state that such insurance policies shall not be
canceled without at least 30 days’ prior written notice thereof by the
respective insurer to the Collateral Agent (unless it is such insurer’s policy
not to provide such a statement), and (iii) shall be deposited with the
Collateral Agent.

Section 8.04    Franchises. Each of the Borrowers will, and will cause each of
its Material Subsidiaries to, do or cause to be done, all things necessary to
preserve and keep in full force and effect its existence and its rights,
franchises, licenses and patents, except for those rights, franchises, licenses
and patents the loss of which, either individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect; provided, however,
that nothing in this Section 8.04 shall prevent (i) the withdrawal by any
Borrower or any of its Material Subsidiaries of its qualification as a foreign
corporation, partnership or limited liability company, as the case may be, in
any jurisdiction where such withdrawal, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect or (ii) any
transaction permitted by Section 9.02.

Section 8.05    Compliance with Statutes; etc. Each of the Borrowers will, and
will cause each of its Subsidiaries to, comply with all applicable statutes,
regulations and orders of, and all applicable restrictions imposed by, all
governmental bodies, domestic or foreign, in respect of the conduct of its
business and the ownership of its property (including, without limitation, all
applicable statutes, regulations, orders and restrictions relating to
environmental standards and controls), except for any failure to be in
compliance therewith which could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 8.06    ERISA. (a) As soon as possible and in any event within 30 days
after any Borrower or any Subsidiary of any Borrower or any ERISA Affiliate
knows or has reason to know of any of the following events (to the extent that
any such events, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect): that a Reportable Event has
occurred with respect to a Plan (except to the extent that such Borrower has
previously delivered to the Lenders a certificate and notice (if any) concerning
such event pursuant to the next clause hereof); that a contributing sponsor (as
defined in Section 4001(a)(13) of ERISA) of a Plan subject to Title IV of ERISA
is subject to the advance reporting requirement of PBGC Regulation
Section 4043.61 (without regard to subparagraph (b)(1) thereof), and an event
described in subsection .62, .63, .64, .65, .66, .67 or .68 of PBGC Regulation
Section 4043 is reasonably expected to occur with respect to such Plan within
the following 30 days; that with respect to a Plan, such Plan has failed to
satisfy the minimum funding standard within the meaning of Section 412 of the
Code or an application is to be or has been made to the Secretary of the
Treasury for a waiver or modification of the minimum funding standard (including
any required installment payments) or an extension of any amortization period
under Section 412 of the Code; that a Plan has been or is likely to be
terminated, reorganized, partitioned or declared insolvent under Title IV of
ERISA; that a Plan other than a Plan which is a multiemployer plan (as defined
in Section 4001(a)(3) of ERISA) has an Unfunded Current Liability; that
proceedings have been instituted or may reasonably be expected to be instituted
to terminate a Plan; or that any Borrower, any Subsidiary of any Borrower or any
ERISA Affiliate will incur or is likely to incur any liability to or on account
of a Plan which is a single-employer plan (as defined in Section 4001(a)(15) of
ERISA) under Section 4062, 4063 or 4064 of ERISA, or which is a multiemployer
plan (as defined in Section 4001(a)(3) of ERISA) under Section 515, 4201 or 4204
of ERISA, Silgan will (in each such case) deliver to the Administrative

 

130



--------------------------------------------------------------------------------

Agent a certificate of the chief financial officer, treasurer or controller of
Silgan setting forth details as to such occurrence and action, if any, which
such Borrower or Subsidiary or ERISA Affiliate is required or proposes to take,
together with any notices required to be given to or filed with or by such
Borrower or Subsidiary, the ERISA Affiliate, the PBGC, a Plan participant or the
Plan administrator with respect thereto. Silgan will deliver to the
Administrative Agent, upon request by the Administrative Agent, a complete copy
of the annual report (Form 5500) of each Plan that is not (i) a multiemployer
plan (as defined in Section 4001(a)(3) of ERISA) or (ii) a Plan which is no
longer maintained or contributed to by any Borrower, any Subsidiary of any
Borrower or an ERISA Affiliate, in each case which is required to be filed with
the Internal Revenue Service. Copies of any other notices required to be
delivered to the Lenders hereunder shall be delivered no later than 30 days
after the later of the date such report or notice has been filed with the
Internal Revenue Service or the PBGC, given to Plan participants or received by
any Borrower or any of its Subsidiaries or any ERISA Affiliate.

(b)    As soon as possible and in any event within 30 days after any Borrower or
any Subsidiary of any Borrower knows or has reason to know of the occurrence of
any of the following events (to the extent that any such events, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect), Silgan will deliver to the Administrative Agent, a
certificate of the chief financial officer, treasurer or controller of Silgan
setting forth the full details as to such occurrence and the action, if any,
that Silgan or such Subsidiary is required or proposes to take, together with
any notices required or proposed to be given to or filed with or by Silgan, such
Subsidiary or a Foreign Pension Plan participant with respect thereto: that any
contribution required to be made with respect to a Foreign Pension Plan has not
been timely made; or that Silgan or any Subsidiary of Silgan may incur any
liability pursuant to any Foreign Pension Plan. In addition to any certificates
or notices delivered to the Administrative Agent pursuant to the first sentence
hereof, copies of any material notices received by Silgan or any Subsidiary of
Silgan with respect to any Foreign Pension Plan shall be delivered to the
Administrative Agent no later than 30 days after the date such notice has been
received by Silgan or such Subsidiary, as applicable.

Section 8.07    End of Fiscal Years; Fiscal Quarters. Each US Borrower will
cause (i) each of its, and each of its Domestic Subsidiaries’, fiscal years to
end on December 31 and (ii) each of its, and each of its Domestic Subsidiaries’,
fiscal quarters to end on March 31, June 30, September 30 and December 31.

Section 8.08    Taxes. Each of the Borrowers will, and will cause each of its
Material Subsidiaries to, pay when due all taxes which, if not paid when due,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect except as contested in good faith and by appropriate
proceedings if adequate reserves (in the good faith judgment of the management
of Silgan) have been established with respect thereto.

Section 8.09    Additional Security; Further Assurances; etc. (a) Except during
a Collateral Release Period and other than with respect to an Excluded Entity
(as defined in the US Pledge Agreement), each of the Borrowers will, and will
cause each of the US Subsidiary Guarantors, Canadian Guarantors, Dutch
Guarantors and Related Foreign Company Guarantors to, grant to the Collateral
Agent, for the benefit of the Secured Creditors described in the Security
Documents to which such Credit Party is a party, security interests in the
capital stock and other equity interests of the Subsidiaries owned by such
Credit Party (which, in the case of Foreign Subsidiaries (other than Canadian
Subsidiaries) owned by a Foreign Credit Party, shall be limited to Material
Subsidiaries organized in the country of such Foreign Credit Party which are
directly owned by such Foreign Credit Party) as are not covered by the original
Security Documents to which such Credit Party is a party, or as may be requested
from time to time by the Required Lenders (the “Additional Security Documents”).
Such security interests shall be granted pursuant to documentation reasonably
satisfactory in form and substance to the Administrative

 

131



--------------------------------------------------------------------------------

Agent and shall (except as otherwise consented to by the Required Lenders)
constitute valid and enforceable perfected security interests superior to and
prior to the rights of all third Persons and subject to no other Liens, except
Permitted Liens. The Additional Security Documents or other instruments related
thereto shall have been duly recorded or filed in such manner and in such places
as are required by law to establish, perfect, preserve and protect the Liens, in
favor of the Collateral Agent for the benefit of the respective Secured
Creditors, required to be granted pursuant to the Additional Security Documents
and all taxes, fees and other charges payable in connection therewith shall have
been paid in full; provided, however, no US Pledge Agreement that is governed by
local law shall be required for the capital stock of any Foreign Subsidiary of
Silgan that is owned directly by a US Credit Party unless such Foreign
Subsidiary is either a Canadian Subsidiary, Dutch Subsidiary or a directly owned
Foreign Credit Party. Notwithstanding the foregoing, except as, and to the
extent, provided in Section 8.10, (i) no Foreign Credit Party shall be required
to guaranty the Obligations of any US Credit Party or have any equity interests
owned by it secure the Obligations of any US Credit Party and (ii) to the extent
required, a Credit Party shall only be required to execute and deliver
Additional Security Documents in connection with a Restructuring Transaction
upon completion of such Restructuring Transaction.

(b)    Each of the Borrowers will, and will cause each of the other Credit
Parties to, at its own expense, deliver to the Collateral Agent agreements and
other assurances or instruments and take such further steps relating to the
Collateral covered by any of the Security Documents as the Collateral Agent may
reasonably require. Furthermore, the Borrowers shall cause to be delivered to
the Collateral Agent such opinions of counsel and other related documents as may
be reasonably requested by the Administrative Agent to assure themselves that
this Section 8.09 (and, if applicable, Section 8.10) has been complied with.

(c)    Each of the Borrowers agrees that each action required above by clauses
(a) and (b) of this Section 8.09 shall be completed as soon as possible, but in
no event later than 90 days after such action is either requested to be taken by
the Administrative Agent or the Required Lenders or otherwise required to be
taken by the respective Credit Parties, as the case may be (as such date may be
extended by the Administrative Agent in its sole discretion).

(d)    In the event that any Borrower or any of its Subsidiaries which are
Credit Parties changes its legal name or jurisdiction of organization, (i) it
will give to the Administrative Agent and the Collateral Agent prompt written
notice clearly describing such new name and/or jurisdiction of organization and
providing such other information in connection therewith as the Administrative
Agent and the Collateral Agent may reasonably request, and (ii) with respect to
such new name and/or jurisdiction of organization, it shall take all action,
reasonably satisfactory to the Administrative Agent and the Collateral Agent, to
maintain the security interests granted by any Borrower or any such other Credit
Party to the Collateral Agent in the Collateral pursuant to any Security
Document at all times fully perfected and in full force and effect.

Section 8.10    Foreign Subsidiaries Security. If following a change in the
relevant sections of the Code or the regulations, rules, revenue rulings,
notices or other official pronouncements issued or promulgated thereunder,
counsel for Silgan reasonably acceptable to the Administrative Agent does not
within 30 days after a request from the Administrative Agent or the Required
Lenders deliver a written opinion or other evidence, in form and substance
reasonably satisfactory to the Administrative Agent, with respect to any Foreign
Subsidiary directly owned by Silgan or another US Credit Party which has not
already had all of its stock pledged pursuant to the US Pledge Agreement (other
than of any Excluded Entity (as defined in the US Pledge Agreement)) that (i) a
pledge of 66-2/3% or more of the total combined voting power of all classes of
capital stock of such Foreign Subsidiary entitled to vote to secure the
Obligations of the US Credit Parties (as opposed to the Obligations of a Foreign
Credit Party, including, for this purpose, any guaranty of such Obligations by a
US Credit Party), (ii) the entering into

 

132



--------------------------------------------------------------------------------

by such Foreign Subsidiary of a pledge agreement substantially in the form of
the US Pledge Agreement to secure the Obligations of the US Borrowers and of
such Foreign Subsidiary under the US Borrowers/Subsidiaries Guaranty and
(iii) the entering into by such Foreign Subsidiary of a guaranty in
substantially the form of the US Borrowers/Subsidiaries Guaranty guaranteeing
the Obligations of the US Borrowers, in any such case could reasonably be
expected to cause the undistributed earnings of such Foreign Subsidiary as
determined for US Federal income tax purposes to be treated as a deemed dividend
to such Foreign Subsidiary’s United States parent for Federal income tax
purposes, then, except during a Collateral Release Period, (A) in the case of a
failure to deliver the evidence described in clause (i) above, that portion of
such Foreign Subsidiary’s outstanding capital stock so issued by such Foreign
Subsidiary not theretofore pledged pursuant to the US Pledge Agreement to secure
the Obligations of the US Credit Parties shall be pledged to the Collateral
Agent for the benefit of the Secured Creditors pursuant to the US Pledge
Agreement, (B) in the case of a failure to deliver the evidence described in
clause (ii) above, such Foreign Subsidiary shall execute and deliver the US
Pledge Agreement (or another pledge agreement in substantially similar form, if
needed, including by amending or otherwise modifying the comparable Foreign
Security Document), granting to the Collateral Agent for the benefit of the
Secured Creditors a security interest in all of such Foreign Subsidiary’s
capital stock or the capital stock directly owned by such Foreign Subsidiary in
the Material Subsidiaries of such Foreign Subsidiary organized in the same
jurisdiction as such Foreign Subsidiary, as the case may be, and securing the
Obligations of the US Borrowers and, in the event the US Borrowers/Subsidiaries
Guaranty shall have been executed by such Foreign Subsidiary, the obligations of
such Foreign Subsidiary thereunder, and (C) in the case of a failure to deliver
the evidence described in clause (iii) above, such Foreign Subsidiary shall
execute and deliver the US Borrowers/Subsidiaries Guaranty (or another guaranty
in substantially similar form, if needed), guaranteeing the Obligations of the
US Borrowers, in each case to the extent that the entering into of the US Pledge
Agreement or the US Borrowers/Subsidiaries Guaranty (or substantially similar
documents) is permitted by the laws of the respective foreign jurisdiction
(after complying with any “whitewash” or other applicable proceedings) and with
all documents delivered pursuant to this Section 8.10 to be in form and
substance reasonably satisfactory to the Administrative Agent.

Section 8.11    Margin Stock. Each of the Borrowers will, and will cause each of
their respective Subsidiaries to, take any and all actions as may be required to
ensure that no capital stock pledged, or required to be pledged, pursuant to any
Security Document shall constitute Margin Stock.

Section 8.12    Use of Proceeds.

(a)    Each Borrower will use the proceeds of the Loans incurred by it only as
provided in Section 7.10.

(b)    No Borrower will request any Loan or Letter of Credit, and no Borrower
shall use, and shall ensure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Loan or Letter of Credit, directly or indirectly, (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Restricted Party, or
(iii) in any manner that would result in the violation of any Sanctions Laws and
Regulations applicable to any party hereto.

Section 8.13    Maintenance of Corporate Separateness. Each Borrower will cause
each of its Unrestricted Subsidiaries to satisfy customary corporate
formalities, including, as applicable, the holding of regular board of
directors’ and shareholders’ meetings or action by directors or shareholders
without a meeting and the maintenance of corporate offices and records. No
Borrower nor any of its Subsidiaries shall make any payment to a creditor of any
Unrestricted Subsidiary in respect of any liability of any

 

133



--------------------------------------------------------------------------------

Unrestricted Subsidiary except pursuant to any guaranty given by such Borrower
or Subsidiary to such creditor pursuant to Section 9.04(xiv), and no bank
account or similar account of any Unrestricted Subsidiary shall be commingled
with any bank account or similar account of Silgan or any of its Subsidiaries.
Any financial statements distributed to any creditors of any Unrestricted
Subsidiary shall clearly establish or indicate the corporate separateness of
such Unrestricted Subsidiary from Silgan and its Subsidiaries. Finally, neither
Silgan nor any of its Subsidiaries shall take any action, or conduct its affairs
in a manner, which is likely to result in the corporate existence of Silgan or
any of its Subsidiaries or Unrestricted Subsidiaries being ignored, or in the
assets and liabilities of Silgan or any of its Subsidiaries being substantively
consolidated with those of any other such Person or any Unrestricted Subsidiary
in a bankruptcy, reorganization or other insolvency proceeding.

Section 8.14    Maintenance of Ratings. Silgan will use its commercially
reasonable efforts to maintain at all times public corporate credit ratings and
corporate family ratings (as applicable) of any level with respect to Silgan, in
each case from each of S&P and Moody’s.

Section 8.15    Release and Reinstatement of Collateral.

(a)    Notwithstanding anything to the contrary contained in this Agreement or
any Credit Document, if at any time (including after a Collateral Reinstatement
Event shall have previously occurred) a Collateral Release Event shall have
occurred and be continuing, then all Collateral (other than Cash Collateral) and
the Security Documents (other than Security Documents entered into in connection
with Cash Collateral) shall be released automatically and terminated without any
further action. In connection with the foregoing, the Administrative Agent
shall, at Silgan’s sole expense and at Silgan’s request, promptly (i) return to
Silgan all certificates and instruments evidencing pledged Collateral,
(ii) execute and file in the appropriate location and deliver to Silgan such
termination and full or partial release statements or confirmation thereof, as
applicable, and (iii) do such other things as are reasonably necessary to
release the Liens to be released pursuant hereto promptly upon the effectiveness
of any such release.

(b)    Notwithstanding clause (a) above, if a Collateral Reinstatement Event
shall have occurred, all Collateral and Security Documents shall, at Silgan’s
sole cost and expense, be reinstated and all actions reasonably necessary, or
reasonably requested by the Administrative Agent to provide to the
Administrative Agent for the benefit of the Secured Creditors valid, perfected,
first priority security interests (subject to Permitted Liens) in the Collateral
(including without limitation the delivery of documentation and taking of
actions of the type described in Sections 8.09, 8.10 and 9.10) shall be taken
within thirty (30) days (or such longer period as agreed to by the
Administrative Agent) after such Collateral Reinstatement Event.

Section 8.16    Compliance with Anti-Money Laundering Laws and Beneficial
Ownership Regulation. The Borrowers will (a) maintain policies and procedures
designed to ensure compliance in all material respects by the Borrowers, their
respective Subsidiaries and their respective directors, officers and employees
with all Anti-Money Laundering Laws, (b) notify the Administrative Agent and
each Lender that previously received a Beneficial Ownership Certification of any
change in the information provided in the Beneficial Ownership Certification
that would result in a change to the list of beneficial owners identified
therein and (c) promptly upon the reasonable request of the Administrative Agent
or any Lender, provide the Administrative Agent or such Lender, as the case may
be, with any information or documentation requested by it for purposes of
complying with the Beneficial Ownership Regulation.

 

134



--------------------------------------------------------------------------------

ARTICLE IX

NEGATIVE COVENANTS.

Each Borrower covenants and agrees as to itself and its Subsidiaries that on and
after the Effective Date and until the Total Commitment and all Letters of
Credit have terminated and the Loans, Notes and Unpaid Drawings, together with
interest, Fees and all other Obligations incurred hereunder and thereunder are
paid in full:

Section 9.01    Liens. None of the Borrowers will, nor will it permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets (real or personal, tangible or intangible) of
such Borrower or any of its Subsidiaries, whether now owned or hereafter
acquired, or sell any such property or assets subject to an understanding or
agreement, contingent or otherwise, to repurchase such property or assets
(including sales of accounts receivable with recourse to any Borrower or any of
its Subsidiaries), or assign any right to receive income or permit the filing of
any financing statement under the UCC or any other similar notice of Lien under
any similar recording or notice statute; provided that the provisions of this
Section 9.01 shall not prevent the creation, incurrence, assumption or existence
of the following Liens (collectively, “Permitted Liens”):

(i)    inchoate Liens for taxes not yet due and payable and delinquent, or Liens
for taxes being contested in good faith and by appropriate proceedings for which
adequate reserves (in the good faith judgment of the management of Silgan) have
been established and deemed trusts or other Liens that are unregistered and that
secure amounts that are not yet due and payable and delinquent in respect of
unpaid wages, vacation pay, employee or non-resident withholding tax source
deductions, goods and services taxes, sales taxes, harmonized sales taxes,
municipal taxes, workers’ compensation, unemployment insurance, pension fund
obligations and realty taxes;

(ii)    Liens in respect of property or assets of any Borrower or any of its
Subsidiaries imposed by law, which were incurred in the ordinary course of
business, such as carriers’, warehousemen’s, construction and mechanics’ liens
and other similar Liens arising in the ordinary course of business, and
(x) which do not in the aggregate materially detract from the value of such
property or assets or materially impair the use thereof in the operation of the
business of such Borrower or such Subsidiary or (y) which are being contested in
good faith by appropriate proceedings, which proceedings have the effect of
preventing the forfeiture or sale of the property or assets subject to such
Lien;

(iii)    Liens in existence on the First Amendment Effective Date which are
listed, and the property subject thereto described, in Schedule V (other than
Liens specifically permitted under clauses (viii) and (x) of this Section 9.01),
plus any renewals, replacements and extensions of any such Liens, provided that
(x) the aggregate principal amount of the Indebtedness, if any, secured by such
Liens does not increase from that amount outstanding at the time of any such
renewal, replacement or extension plus, in the case of a revolving credit
facility, any unutilized commitments thereunder at such time (but only to the
extent that such commitments were in effect on the First Amendment Effective
Date), (y) the terms of any such Indebtedness are no more restrictive in any
material respect than the terms of the Indebtedness being renewed, replaced or
extended and (z) any such renewal, replacement or extension does not encumber
any additional assets or properties of Silgan or any of its Subsidiaries;

(iv)    Liens created pursuant to the Security Documents;

 

135



--------------------------------------------------------------------------------

(v)    pledges or deposits in connection with worker’s compensation,
unemployment insurance and other social security legislation;

(vi)    deposits made in the ordinary course of business (including, without
limitation, surety bonds) to secure the performance of tenders, bids, leases,
contracts (other than for the repayment of Indebtedness), statutory obligations
and other similar obligations, provided that the aggregate amount of cash and
the fair market value (as determined in good faith by management of Silgan) of
non-cash collateral so deposited shall at no time exceed $100,000,000;

(vii)    (i) as to any particular Real Property at any time, such easements,
encroachments, covenants, rights of way, subdivisions, parcelizations, minor
defects, irregularities, encumbrances on title (including leasehold title) or
other similar charges or encumbrances which do not materially detract from the
value of such Real Property for the purpose for which it is held by the owner or
lessor thereof, (ii) municipal and zoning ordinances and other land use and
environmental regulations, which are not violated in any material respect by the
existing improvements and the present use made by the owner thereof of the
premises, and (iii) general real estate taxes and assessments not yet due or as
to which the grace period has not yet expired (not to exceed 30 days) or the
amount or validity of which are being contested in good faith by appropriate
proceedings diligently pursued, if adequate provision for the payment of such
taxes has been made on the books of such Person to the extent required by GAAP
or, if applicable, in the case of a Foreign Subsidiary, generally accepted
accounting principles in effect from time to time in its jurisdiction of
organization;

(viii)    Liens created by virtue of Capitalized Lease Obligations, provided
that (x) such Liens are only in respect of the property or assets subject to,
and secure only, the respective capitalized lease and (y) the aggregate
outstanding principal amount of all Indebtedness secured by Liens permitted by
this clause (viii) shall not at any time exceed 7.5% of Consolidated Tangible
Assets at the time of incurrence thereof (based on the most recently delivered
financial statements pursuant to Section 8.01);

(ix)    leases or subleases granted to other Persons in the ordinary course of
business not materially interfering with the conduct of the business of any
Borrower or any of its Subsidiaries;

(x)    Liens placed upon equipment, machinery or other materials used in the
ordinary course of business of any Borrower or any of its Subsidiaries (other
than the Receivables Subsidiary) at the time of the acquisition thereof by such
Borrower or such Subsidiary or within 120 days thereafter to secure Indebtedness
incurred to pay all or a portion of the purchase price thereof or to secure
Indebtedness incurred solely for the purpose of financing the acquisition of any
such equipment, machinery or other materials or extensions, renewals or
replacements of any of the foregoing for the same or a lesser amount, provided
that (x) the aggregate outstanding principal amount of all Indebtedness secured
by Liens permitted by this clause (x) shall not at any time exceed $500,000,000
and (y) in all events, the Lien encumbering the equipment, machinery or other
materials so acquired does not encumber any other asset of such Borrower or such
Subsidiary (other than the proceeds of such equipment, machinery or other
materials);

(xi)    statutory and common law landlords’ liens under leases to which any
Borrower or any of its Subsidiaries is a party;

(xii)    Liens existing on any asset prior to the acquisition thereof pursuant
to a Permitted Acquisition so long as any such Liens were not created in
contemplation of such

 

136



--------------------------------------------------------------------------------

acquisition and any such Liens do not extend to any other assets of any Borrower
or any of its Subsidiaries, plus any renewals, replacements and extensions of
any such Liens, provided that (x) the Indebtedness, if any, secured by such
Liens is permitted by Section 9.04(x) and (y) any such renewal, replacement or
extension does not encumber any additional assets or properties of Silgan or any
of its Subsidiaries other than the assets of any Foreign Subsidiary that is not
a Foreign Credit Party;

(xiii)    Liens granted by the Receivables Subsidiary on those accounts
receivable and related assets sold by it pursuant to the Accounts Receivable
Facility Documents to the extent that such Liens are created by the Accounts
Receivable Facility Documents;

(xiv)    Liens arising from attachments, judgments, writs or warrants of
attachment or other similar Liens arising in connection with court or
arbitration proceedings which do not constitute an Event of Default under
Section 10.09;

(xv)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

(xvi)     Liens arising from licenses and sublicenses of patents, trademarks, or
other intellectual property rights not interfering, individually or in the
aggregate, in any material respect, with the conduct of the business of any
Borrower or any of its Subsidiaries;

(xvii)    Liens (A) in respect of an agreement to sell, transfer or dispose of
any asset, to the extent such disposal is permitted or (B) solely on any earnest
money deposits made by any Borrower or any of its Subsidiaries in connection
with any letter of intent or purchase agreement entered into by it to the extent
such acquisition is not prohibited hereunder;

(xviii)    Liens arising from filing precautionary UCC financing statements
relating solely to personal property operating leases entered into in the
ordinary course of business;

(xix)    Liens placed upon the assets of a Foreign Subsidiary of Silgan to
secure such Foreign Subsidiary’s Indebtedness incurred pursuant to
Section 9.04(xvii);

(xx)    customary bankers’ Liens, rights of setoff and other similar Liens
existing solely with respect to cash and Cash Equivalents on deposit in one or
more deposit accounts maintained by Silgan or any Subsidiary thereof, in each
case granted in the ordinary course of business in favor of the bank or banks
with respect to cash management and operating account arrangements; and

(xxi)    Liens (other than in respect of the Receivables Subsidiary) not
otherwise permitted by the provisions of this Section 9.01 to the extent
securing liabilities not in excess of $300,000,000 in the aggregate; provided,
however, that if such Liens are consensual Liens, those Liens also shall not
encumber properties or assets with an aggregate fair market value (as determined
in good faith by management of Silgan) in excess of $300,000,000;

provided that, notwithstanding anything in the contrary in this Section 9.01,
during a Collateral Release Period none of the foregoing provisions of this
Section 9.01 shall permit any Lien to exist on assets that constituted or would
constitute Collateral immediately prior to the applicable Collateral Release
Event, except to the extent that such Liens were expressly permitted on such
assets prior to giving effect to such Collateral Release Event.

 

137



--------------------------------------------------------------------------------

Section 9.02    Consolidation, Merger, Sale of Assets, etc. None of the
Borrowers will, nor will it permit any of its Subsidiaries to, wind up,
liquidate or dissolve its affairs or enter into any transaction of merger,
amalgamation or consolidation, or convey, sell, lease or otherwise dispose of
all or any part of its property or assets, or purchase or otherwise acquire (in
one or a series of related transactions) any part of the property or assets
(other than purchases or other acquisitions of inventory, materials and
equipment in the ordinary course of business) of any Person (or agree to do any
of the foregoing at any future time unless any such agreement is expressly made
subject to obtaining the consent of the Required Lenders), or permit any of its
Subsidiaries so to do any of the foregoing, except that:

(i)    such Borrower and its Subsidiaries may make sales of inventory, equipment
and other assets, in each case, in the ordinary course of business;

(ii)    such Borrower and its Subsidiaries may, in the ordinary course of
business, grant licenses and sublicenses of intellectual property to other
Persons not materially interfering with the conduct of the business of such
Borrower or any of its Subsidiaries;

(iii)    Capital Expenditures shall be permitted (other than by the Receivables
Subsidiary);

(iv)    the Designated Credit Parties and the Receivables Subsidiary may
transfer and sell accounts receivable and related assets pursuant to, and in
accordance with the terms of, the Accounts Receivable Facility Documents;

(v)    Subsidiaries of Silgan may enter into sale and leaseback transactions
with respect to their equipment and Real Property, so long as (v) no Default or
Event of Default then exists or would result therefrom, (w) each such sale and
leaseback transaction is in an arm’s length transaction and the respective
Subsidiary receives at least fair market value (as determined in good faith by
Silgan or such Subsidiary), (x) the total consideration received by such
Subsidiary is cash and is paid at the time of the closing of such sale, (y) the
Net Sale Proceeds therefrom are applied and/or reinvested as (and to the extent)
required by Section 5.02(i) and (z) the aggregate amount of all proceeds
received following the Effective Date from all sale and leaseback transactions
pursuant to this clause (v) shall not exceed the greater of (I) $400,000,000 and
(II) 10% of the Consolidated Tangible Assets at such time (based on the most
recently delivered financial statements pursuant to Section 8.01);

(vi)    such Borrower and its Subsidiaries may sell other assets (other than
(i) accounts receivable, (ii) pursuant to a sale and leaseback transaction or
(iii) the capital stock of the Receivables Subsidiaries or the capital stock of
any Subsidiary of Silgan which is a Credit Party unless all of such capital
stock of such Subsidiary is sold), so long as (v) no Default or Event of Default
then exists or would result therefrom, (w) each such sale is in an arm’s length
transaction and such Borrower or such Subsidiary receives at least fair market
value (as determined in good faith by such Borrower or such Subsidiary, as the
case may be), (x) the total consideration received by such Borrower or such
Subsidiary is at least 75% cash and such cash is paid at the time of the closing
of such sale, (y) the Net Sale Proceeds therefrom are applied and/or reinvested
as (and to the extent) required by Section 5.02(g) and (z) the aggregate amount
of all proceeds received following the Effective Date from all assets sold
pursuant to this clause (vi) shall not exceed the sum of (I) $900,000,000 and
(II) an amount equal to 20% of Consolidated Tangible Assets acquired by Silgan
and its Subsidiaries following the Effective Date (based on the most recently
delivered financial statements pursuant to Section 8.01);

(vii)    Investments may be made to the extent permitted by Section 9.05;

 

138



--------------------------------------------------------------------------------

(viii)    (A) any Domestic Subsidiary of Silgan that is a US Credit Party may
merge with and into any other Domestic Subsidiary of Silgan that is a US Credit
Party, and (B) any Foreign Subsidiary of Silgan that is a Foreign Credit Party
may merge with and into, or amalgamate with, any other Foreign Subsidiary of
Silgan that is a Foreign Credit Party;

(ix)    (A) any Domestic Subsidiary of Silgan (other than a US Credit Party and
the Receivables Subsidiary) may merge with and into any other Domestic
Subsidiary of Silgan (other than the Receivables Subsidiary), and (B) any
Foreign Subsidiary of Silgan (other than a Foreign Credit Party) may merge with
and into, or amalgamate with, any other Foreign Subsidiary of Silgan, in each
case so long as (i) in the case of any merger or amalgamation involving a Credit
Party, the Credit Party or the corporation continuing from such amalgamation is
the surviving corporation of such merger or amalgamation, and in the case of an
amalgamation, such surviving corporation is automatically, by operation of law,
liable, without limitation, for all amounts, liabilities and obligations of a
Credit Party hereunder, (ii) in the case of any merger or amalgamation involving
a Borrower, such Borrower or the corporation continuing from such amalgamation
is the surviving corporation of such merger or amalgamation, and in the case of
an amalgamation, such surviving corporation is automatically, by operation of
law, liable, without limitation, for all amounts, liabilities and obligations of
a Credit Party hereunder, (iii) if only one such Subsidiary is a Wholly-Owned
Subsidiary of Silgan, such Wholly-Owned Subsidiary or the corporation continuing
from such amalgamation is the surviving corporation of such merger or
amalgamation and (iv) if the Subsidiary that is being merged out of existence is
a non-Wholly-Owned Subsidiary of Silgan, the only consideration paid to the
minority shareholders of such non-Wholly-Owned Subsidiary is common stock of
Silgan, Qualified Preferred Stock of Silgan and/or cash and with the payment of
the merger consideration to be treated as a Permitted Acquisition made pursuant
to (and Silgan shall be required to satisfy the requirements of)
Section 9.02(x);

(x)    Permitted Acquisitions shall be permitted;

(xi)    Subsidiaries of Silgan may from time to time sell individual accounts
receivable (other than as part of the Accounts Receivable Facility) so long as
(i) no Default or Event of Default then exists or would result therefrom,
(ii) each such sale is for cash which is paid at the time of such sale and
(iii) no more than the greater of (I) $600,000,000 and (II) 20% of Consolidated
Tangible Assets at such time (based on the most recently delivered financial
statements pursuant to Section 8.01) of accounts receivable in the aggregate are
sold pursuant to this clause (xi) in any fiscal year of Silgan;

(xii)    such Borrower and its Subsidiaries may transfer and sell accounts
receivable pursuant to a supply chain financing arrangement in the ordinary
course of business on customary terms; provided that Silgan shall, at the time
of the delivery of the financial statements provided for in Sections 8.01(a)
and/or (b), deliver to the Administrative Agent a report of the amount of
accounts receivable sold under this clause (xii) during the preceding fiscal
quarter period;

(xiii)    (A) any Subsidiary of Silgan that conducts no operations, has no
assets (other than immaterial assets) and has no liabilities (other than
immaterial liabilities) may be dissolved or liquidated, (B) any other Subsidiary
of Silgan (other than a Credit Party or the Receivables Subsidiary) may be
liquidated or dissolved so long as Silgan determines in good faith that such
liquidation or dissolution is in the best interest of Silgan and its
Subsidiaries and is not otherwise disadvantageous to the Lenders in any material
respect and (C) any Subsidiary of Silgan may be dissolved in connection with a
Restructuring Transaction;

 

139



--------------------------------------------------------------------------------

(xiv)    Silgan and its Subsidiaries may sell, convey or otherwise dispose of
Cash Equivalents in the ordinary course of business, in each case for cash at
fair market value (as determined in good faith by Silgan or such Subsidiary);

(xv)    any US Credit Party that is a Domestic Subsidiary of Silgan may convey,
sell or otherwise transfer all or any part of its business, properties and
assets to any US Credit Party that is a Wholly-Owned Domestic Subsidiary of
Silgan;

(xvi)    any Subsidiary of Silgan that is a non-Credit Party may convey, sell or
otherwise transfer all or any part of its business, properties and assets to any
Credit Party for no more than the fair market value thereof (as determined in
good faith by Silgan or such Subsidiary) or to another non-Credit Party;

(xvii)    any Foreign Subsidiary of Silgan may convey, sell or otherwise
transfer all or any part of its business, properties and assets to any Foreign
Credit Party that is a Wholly-Owned Foreign Subsidiary of Silgan;

(xviii)    (A) Foreign Subsidiaries of Silgan may sell, convey or otherwise
transfer spare equipment parts and inventory to other Subsidiaries of Silgan
(other than the Receivables Subsidiary) for no more than the fair market value
thereof (as determined in good faith by Silgan or such Foreign Subsidiary), and
(B) Domestic Subsidiaries of Silgan may sell spare equipment parts and inventory
to Foreign Subsidiaries of Silgan at least at the fair market value thereof (as
determined in good faith by Silgan or such Domestic Subsidiary) and for cash
payable on Silgan’s customary trade terms for its customers;

(xix)    (A) Foreign Subsidiaries of Silgan that are not Foreign Credit Parties
may sell equipment lines and other assets to other Foreign Subsidiaries of
Silgan that are not Foreign Credit Parties, and (B) without limiting the
provisions of preceding sub-clause (A), Subsidiaries of Silgan may sell
equipment lines and other assets to other Subsidiaries of Silgan (other than the
Receivables Subsidiary) in an aggregate amount not to exceed $150,000,000 in any
fiscal year of Silgan; provided that (i) any unused portion of such amount for
any fiscal year of Silgan may be carried forward and utilized to make such sales
in the immediately following fiscal year of Silgan but not in any fiscal year of
Silgan thereafter (it being understood and agreed that (x) any such sales made
in such immediately succeeding fiscal year shall be deemed to have first
utilized the unused amount carried forward from a preceding fiscal year and
(y) any unused portion of such amount for the fiscal year ended December 31,
2016 under the terms of the Existing Credit Agreement shall be carried forward
to the fiscal year ending December 31, 2017) and (ii) all such sales by a
Foreign Subsidiary of Silgan to a Domestic Subsidiary of Silgan shall be for no
more than the fair market value thereof (as determined in good faith by Silgan
or such Foreign Subsidiary), and all such sales by a Domestic Subsidiary of
Silgan to a Foreign Subsidiary of Silgan shall be for at least the fair market
value thereof (as determined in good faith by Silgan or such Domestic
Subsidiary) and, in each case, for cash payable at the time of the closing of
the respective sale;

(xx)    a Restructuring Transaction shall be permitted;

(xxi)    a Supply Agreement Asset Sale shall be permitted; provided that the
aggregate fair market value of all assets and properties sold or otherwise
disposed of pursuant to this clause (xxi) during the term of this Agreement
shall not exceed $250,000,000; provided further, that in the event that an Event
of Default has occurred and is continuing, 100% of the Net Sale Proceeds thereof
shall be applied as a mandatory prepayment pursuant to Section 5.02(g) (without
regard

 

140



--------------------------------------------------------------------------------

to the application of the dollar threshold amount and reinvestment rights of the
Borrowers contained therein); and

(xxii)    the Specified Acquisition shall be permitted.

To the extent any Collateral is sold as permitted by this Section 9.02 or the
Required Lenders waive the provisions of this Section 9.02 with respect to the
sale of any Collateral as provided in Section 12.12, such Collateral in each
such case shall be sold free and clear of the Liens created by the respective
Security Documents and the Administrative Agent and Collateral Agent shall be
authorized to take any action deemed appropriate to effect the foregoing. For
purposes of determining compliance under this Sections 9.02, with respect to any
amount of an asset sale made in a currency other than Dollars, (x) such amount
shall deemed to be the Dollar Equivalent thereof at the time such asset sale is
made and (y) no breach of any basket contained in such Section shall be deemed
to have occurred solely as a result of changes in rates of exchange occurring
after the time such asset sale is made.

Section 9.03    Dividends. None of the Borrowers will, nor will it permit any of
its Subsidiaries to, authorize, declare or pay any Dividends with respect to
such Borrower or any of its Subsidiaries, except that:

(i)    any Subsidiary of Silgan may pay any Dividends to Silgan or a
Wholly-Owned Subsidiary of Silgan so long as, in the case of non-cash Dividends,
any security interests granted to the Collateral Agent for the benefit of the
Secured Creditors pursuant to the applicable Security Documents in the assets so
transferred shall remain in full force and effect and perfected (and with at
least the same priority as in effect prior to such transfer);

(ii)    any non-Wholly-Owned Subsidiary of Silgan may pay Dividends to its
shareholders, partners or members generally so long as (x) the respective
Borrower or its respective Subsidiary which owns the equity interest or
interests in the Subsidiary paying such Dividends receives at least its
proportionate share thereof (based upon its relative holdings of the equity
interest or interests in the Subsidiary paying such Dividends and taking into
account the relative preferences, if any, of the various classes of equity
interests in such Subsidiary) and (y) no Dividends may be paid by any Subsidiary
of Silgan pursuant to this clause (ii) at any time that a Default or an Event of
Default exists and any intercompany loans are outstanding to such Subsidiary;

(iii)    Dividends made in connection with a Restructuring Transaction shall be
permitted; and

(iv)    so long as no Default or Event of Default has occurred and is continuing
or would result therefrom and the Borrowers are in compliance with the financial
covenants set forth in Sections 9.07 and 9.08 (which, except with respect to the
payment of regular quarterly Dividends in the same per share amount as paid in
the immediately preceding fiscal quarter, shall be calculated without giving
effect to the proviso of Section 9.08) on a Pro Forma Basis for the Test Period
most recently ended for which financial statements have been delivered to
Administrative Agent pursuant to Section 8.01, both immediately before and
immediately after giving effect to such Dividends, Silgan may declare and pay
any Dividends.

Section 9.04    Indebtedness. None of the Borrowers will, nor will it permit any
of its Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness, except:

(i)    Indebtedness incurred under the Credit Documents;

 

141



--------------------------------------------------------------------------------

(ii)    existing Indebtedness as of the First Amendment Effective Date (other
than Indebtedness specifically permitted under clauses (iv), (v), (vi), (vii)
and (xiii) of this Section 9.04) listed on Schedule VI (“Existing
Indebtedness”), plus any renewals, replacements or extensions thereof to the
extent permitted by Section 9.01(iii);

(iii)    obligations under trade letters of credit incurred by such Borrower or
any of its Subsidiaries (other than the Receivables Subsidiary) in the ordinary
course of business, which, in each case, are to be repaid in full not more than
one year after the date on which such Indebtedness is originally incurred to
finance the purchase of goods by such Borrower or such Subsidiary;

(iv)    reimbursement or indemnity obligations in respect of letters of credit
incurred by such Borrower or any of its Subsidiaries (other than the Receivables
Subsidiary) in the ordinary course of business in support of obligations
incurred in connection with worker’s compensation, unemployment insurance and
other social security legislation;

(v)    unsecured Indebtedness of Silgan not to exceed the sum of $1,100,000,000
and €650,000,000 in aggregate principal amount (as reduced by any repayment of
principal thereof) and evidenced by the Senior Notes, which Indebtedness may be
guaranteed on an unsecured basis by the other US Credit Parties to the extent
required by the terms of the Senior Notes;

(vi)    intercompany Indebtedness among Silgan and its Subsidiaries to the
extent permitted by Sections 9.05(vii), (viii), (ix) and (xiii);

(vii)    Indebtedness consisting of Capitalized Lease Obligations (other than by
the Receivables Subsidiary) to the extent permitted by Section 9.01(viii);

(viii)    unsecured guarantees by Silgan or any of its Subsidiaries (other than
the Receivables Subsidiary) of Silgan’s or such Subsidiaries’ respective lease
obligations under operating leases and other obligations (including purchasing
(but excluding debt for borrowed money)) in the ordinary course of business and
in connection with the day to day operations of Silgan and its Subsidiaries
entered into by any such Person;

(ix)    (A) unsecured Indebtedness of Silgan (“Additional Permitted Silgan
Indebtedness”) (which may be guaranteed on an unsecured basis by the other US
Credit Parties) and (B) unsecured subordinated Indebtedness of any Dutch
Subsidiary (which may be guaranteed on an unsecured and subordinated basis by
Silgan) up to an aggregate principal amount for all Dutch Subsidiaries taken
together not to exceed the Dollar Equivalent of $500,000,000 (“Additional
Permitted Dutch Subordinated Indebtedness” and, together with any Additional
Permitted Silgan Indebtedness, the “Additional Permitted Indebtedness”), so long
as (i) no Default or Event of Default then exists or would result therefrom,
(ii) at least five (5) Business Days prior to the issuance or incurrence of any
such Additional Permitted Indebtedness, Silgan shall have delivered to the
Administrative Agent a certificate of its chief financial officer, treasurer or
controller setting forth (in reasonable detail) the recalculation of the
Interest Coverage Ratio and the Total Net Leverage Ratio on a Pro Forma Basis
for the Test Period then most recently ended prior to the date of such issuance
for which financial statements have been delivered to the Lenders under this
Agreement, and such recalculation shall show that Silgan would have been in
compliance with Sections 9.07 and 9.08 as of the last day of such Test Period,
(iii) the covenants, defaults and similar provisions applicable to such
Additional Permitted Indebtedness are, taken as a whole, no more restrictive
than the provisions contained in this Agreement and do not conflict in any
material respect with this Agreement and are, taken as

 

142



--------------------------------------------------------------------------------

a whole, otherwise on market terms and conditions, (iv) the final maturity of
such Additional Permitted Indebtedness is no earlier than the latest Maturity
Date then in effect, (v) the Weighted Average Life to Maturity of such
Additional Permitted Indebtedness shall be no less than the Weighted Average
Life to Maturity as then in effect for the then outstanding Term Loans (as
determined on a weighted average basis for all outstanding Term Loans) and
(vi) the subordination terms of any Additional Permitted Dutch Subordinated
Indebtedness (and any related guaranty by Silgan) shall be reasonably acceptable
to the Administrative Agent.

(x)    (A) Indebtedness of any Subsidiary of Silgan assumed in connection with a
Permitted Acquisition so long as (i) such Indebtedness was not issued or created
in contemplation of such acquisition and (ii) to the extent that the aggregate
principal amount of the Indebtedness assumed in connection with a Permitted
Acquisition exceeds $100,000,000, all of the terms and conditions of such
Indebtedness are reasonably acceptable to the Administrative Agent, and (B) in
the case of any assumed Indebtedness of a Subsidiary of Silgan pursuant to
preceding sub-clause (A), any Indebtedness of such Subsidiary and/or one or more
of its Subsidiaries that renews, replaces or refinances such assumed
Indebtedness so long as (i) the aggregate principal thereof shall not exceed the
aggregate principal of the assumed Indebtedness being renewed, replaced or
refinanced (plus any fees and any accrued and unpaid interest and premium
thereon), (ii) the aggregate outstanding principal amount of all Indebtedness
incurred pursuant to this sub-clause (B) shall not at any time exceed 25% of
Consolidated Tangible Assets at such time (based on the most recently delivered
financial statements pursuant to Section 8.01), (iii) the final maturity date of
such Indebtedness shall be no earlier than the final maturity date of the
assumed Indebtedness being renewed, replaced or refinanced, (iv) the Weighted
Average Life to Maturity of such Indebtedness shall be no less than the Weighted
Average Life to Maturity as then in effect for the assumed Indebtedness being
renewed, replaced or refinanced, (v) to the extent that the assumed Indebtedness
being renewed, replaced or refinanced is subordinated to the Obligations, such
Indebtedness shall be subordinated to the Obligations at least to the same
extent, (vi) no greater collateral security shall be granted to secure such
Indebtedness than that which was granted to secure the assumed Indebtedness
being renewed, replaced or refinanced, (vii) the obligor or obligors (including
guarantors) of such Indebtedness are the same as the obligor or obligors
(including guarantors) under the assumed Indebtedness being renewed, replaced or
refinanced, provided that the number of obligors (including guarantors) of such
Indebtedness may be fewer than the number of obligors (including guarantors)
prior to such renewal, replacement or refinancing, (viii) the terms of such
Indebtedness do not contain any restrictions of the type described in
Section 9.11 (other than as permitted by clauses (i), (iv), (v) (other than in
respect of cash) and (vii)), and (ix) such Indebtedness does not prohibit any
Domestic Subsidiary, Canadian Subsidiary or Dutch Subsidiary of Silgan that
would otherwise be required by the terms of this Agreement to become a Guarantor
and a Pledgor under the applicable Credit Documents from becoming a Guarantor
and a Pledgor under the applicable Credit Documents;

(xi)    Indebtedness of Silgan under Interest Rate Protection Agreements related
to Indebtedness otherwise permitted under this Section 9.04;

(xii)    unsecured guaranties (including any payments made thereunder) by Silgan
and its Subsidiaries (other than the Receivables Subsidiary) of obligations of
Joint Ventures, Unrestricted Subsidiaries and Subsidiaries of Silgan which are
not US Credit Parties (other than the Receivables Subsidiary and obligations
under any Additional Permitted Dutch Subordinated Indebtedness) in an aggregate
amount not to exceed at any time outstanding, when added to the aggregate amount
of Investments made pursuant to Section 9.05(xiii), an amount equal to the sum
of (I) 20% of the Consolidated Tangible Assets at such time (based on the most
recently

 

143



--------------------------------------------------------------------------------

delivered financial statements pursuant to Section 8.01) and (II) the Permitted
Additional Investment Basket Amount at such time (determined without regard to
any write-downs or write-offs of such Investments); provided, however, the
aggregate amount of all guaranties (and including all payments made thereunder)
made pursuant to this Section 9.04(xii) following the Effective Date for the
benefit of Unrestricted Subsidiaries, when added to the aggregate amount of all
Investments made pursuant to Section 9.05(xiii) following the Effective Date in
Unrestricted Subsidiaries, shall not exceed $200,000,000250,000,000;

(xiii)    unsecured guarantees by Silgan and the other US Credit Parties of
Indebtedness of Domestic Subsidiaries of Silgan assumed in connection with a
Permitted Acquisition in accordance with Section 9.04(x), so long as the obligor
or obligors (including guarantors) of such assumed Indebtedness have executed
and delivered counterparts to the US Borrowers/Subsidiaries Guaranty and the US
Pledge Agreement to the extent required pursuant to Section 9.10;

(xiv)    Indebtedness secured by Liens permitted by Section 9.01(x);

(xv)    Indebtedness of the Receivables Subsidiary under the Accounts Receivable
Facility to the extent that the obligations thereunder are required to be
reflected as a liability on the consolidated balance sheet of Silgan in
accordance with accounting principles generally accepted in the United States;

(xvi)    Indebtedness of such Borrower and its Subsidiaries under the supply
chain financing arrangements permitted by Section 9.02(xii) to the extent that
the obligations thereunder are required to be reflected as a liability on the
consolidated balance sheet of Silgan in accordance with accounting principles
generally accepted in the United States;

(xvii)    Indebtedness of any Foreign Subsidiary of Silgan (other than any
Canadian Subsidiary) under lines of credit extended by third Persons to such
Foreign Subsidiary the proceeds of which Indebtedness are used for such Foreign
Subsidiary’s working capital, Capital Expenditure and general corporate
purposes, provided that (A) the aggregate principal amount of all such
Indebtedness incurred pursuant to this clause (xvii) at any time outstanding
shall not exceed the greater of (i) $500,000,000 and (ii) 15% of the
Consolidated Tangible Assets at such time (based on the most recently delivered
financial statements pursuant to Section 8.01) and (B) all such Indebtedness may
be guaranteed on an unsecured basis by Silgan; and

(xviii)    additional Indebtedness of Silgan and its Subsidiaries (other than
the Receivables Subsidiary) not otherwise permitted hereunder not exceeding
$500,000,000 in the aggregate principal amount at any time outstanding.

For purposes of determining compliance under this Section 9.04, with respect to
any amount of Indebtedness incurred in a currency other than Dollars, (x) such
amount shall deemed to be the Dollar Equivalent thereof at the time such
Indebtedness is incurred and (y) no breach of any basket contained in such
Section shall be deemed to have occurred solely as a result of changes in rates
of exchange occurring after the time such Indebtedness is incurred.

Section 9.05    Advances; Investments and Loans. None of the Borrowers will, nor
will it permit any of its Subsidiaries to, lend money or credit or make advances
to any Person, or purchase or acquire all or substantially all of the assets of
any other Person (or any product line, division or unit of such Person or any
manufacturing facility of such Person so long as any such manufacturing facility
does not constitute a Capital Expenditure) or acquire any stock, obligations or
securities of, or any other

 

144



--------------------------------------------------------------------------------

interest in, or make any capital contribution to, any other Person or become
liable for the purchase or sale of any currency at a future date pursuant to a
futures contract or similar agreement (each of the foregoing, an “Investment”
and, collectively, “Investments”), or permit any of its Subsidiaries so to do,
except that the following shall be permitted:

(i)    such Borrower and its Subsidiaries may acquire and hold receivables owing
to it, if created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms;

(ii)    such Borrower and its Subsidiaries may acquire and hold Cash
Equivalents;

(iii)    such Borrower and its Subsidiaries may make loans and advances to their
respective officers, employees and agents in the ordinary course of business in
an aggregate amount not to exceed $20,000,000 at any one time outstanding
(determined without regard to any write-downs or write-offs thereof);

(iv)    such Borrower and its Subsidiaries may establish Subsidiaries to the
extent permitted pursuant to Section 9.10;

(v)    Silgan and its Subsidiaries may own the capital stock of their respective
Subsidiaries;

(vi)    such Borrower and its Subsidiaries may continue to hold any Investment
they held as of the First Amendment Effective Date as set forth on Schedule VII
(other than Investments specifically permitted under clauses (viii) and (xiii)
of this Section 9.05), provided that any additional Investments made with
respect thereto shall be permitted only if permitted under the other provisions
of this Section 9.05;

(vii)    (A) the US Credit Parties may make intercompany loans to one another
and (B) the Foreign Credit Parties may make intercompany loans to one another
and to the US Credit Parties so long as in the case of any intercompany loans
made to a US Credit Party by a Foreign Credit Party, such intercompany loans are
subordinated to the Obligations of the US Credit Parties on a basis reasonably
satisfactory to the Administrative Agent (which, in any event, shall provide
that no payments shall be made thereunder upon the occurrence and during the
continuance of any Default or Event of Default);

(viii)    (A) existing intercompany loans as of the First Amendment Effective
Date listed on Schedule VIII, (B) intercompany loans between entities acquired
in the Specified Acquisition as in effect on the Delayed Draw Funding Date,
(C) the Credit Parties may make intercompany loans to Wholly-Owned Subsidiaries
of Silgan which are not US Credit Parties (other than the Receivables
Subsidiary) in an aggregate principal amount not to exceed at any time the
greater of (i) $600,000,000 and (ii) 20% of the Consolidated Tangible Assets at
such time (based on the most recently delivered financial statements pursuant to
Section 8.01) (determined without regard to any write-downs or write-offs
thereof) and (D) Subsidiaries of Silgan which are not Credit Parties may make
intercompany loans to one another (other than to the Receivables Subsidiary) and
to Silgan and the other Credit Parties so long as in the case of any such
intercompany loans made to Silgan and/or to any other Credit Party, such
intercompany loans are subordinated to the Obligations on a basis reasonably
satisfactory to the Administrative Agent (which, in any event, shall provide
that no payment shall be made thereunder upon the occurrence and during the
continuance of any Default or Event of Default);

 

145



--------------------------------------------------------------------------------

(ix)    Silgan and the other Credit Parties may make intercompany loans and/or
cash common equity contributions to Wholly-Owned Foreign Subsidiaries of Silgan
for the purpose of enabling such Wholly-Owned Foreign Subsidiaries to consummate
a Permitted Acquisition (including to refinance any Indebtedness assumed as part
of such Permitted Acquisition) so long as any such intercompany loan and/or cash
common equity contribution is funded with proceeds from Additional Permitted
Silgan Indebtedness, Incremental Term Loans incurred by Silgan and/or Revolving
Loans or Swingline Loans incurred by a Revolving Borrower; provided, however, no
more than $500,000,000 of proceeds of Revolving Loans and Swingline Loans in the
aggregate may be used to make Investments pursuant to this Section 9.05(ix);

(x)    (A) the US Credit Parties may make cash common equity contributions to
their respective Subsidiaries which also are US Credit Parties, (B) the US
Credit Parties may make cash common equity contributions to their respective
Subsidiaries which are Foreign Credit Parties in an aggregate amount not to
exceed $250,000,000 at any time, (C) the Foreign Credit Parties may make cash
common equity contributions to their respective Subsidiaries which also are
Foreign Credit Parties, (D) the Foreign Credit Parties may make cash common
equity contributions to their respective Subsidiaries which are not Foreign
Credit Parties in an aggregate amount not to exceed $200,000,000 at any time,
(E) Subsidiaries of Silgan that are not Credit Parties may make cash common
equity contributions to their respective Subsidiaries and (F) Wholly-Owned
Foreign Subsidiaries of Silgan may make cash common equity contributions to
other Wholly-Owned Foreign Subsidiaries of Silgan for the purpose of enabling
such Wholly-Owned Foreign Subsidiaries to consummate a Permitted Acquisition
(including to refinance any Indebtedness assumed as part of such Permitted
Acquisition);

(xi)    Silgan and its Subsidiaries may receive and hold non-cash consideration
in connection with any Asset Sale to the extent permitted by Section 9.02(vi);

(xii)    Permitted Acquisitions shall be permitted;

(xiii)    so long as no Default or Event of Default then exists or would result
therefrom, Silgan and its Wholly-Owned Subsidiaries (other than the Receivables
Subsidiary) may make cash Investments in, or transfer assets to, any Joint
Venture, Unrestricted Subsidiary or any Subsidiary of Silgan which is not a US
Credit Party (other than the Receivables Subsidiary), so long as the aggregate
amount of such cash Investments and the fair market value of all other assets so
transferred (as determined in good faith by Silgan), when added to the amount of
guaranties outstanding under Section 9.04(xii) (and including any payments made
under any such guaranties), does not exceed the sum of (I) 20% of the
Consolidated Tangible Assets at such time (based on the most recently delivered
financial statements pursuant to Section 8.01) and (II) the Permitted Additional
Investment Basket Amount at such time (determined (x) without regard to any
write-downs or write-offs of any Investments made pursuant to this clause
(xiii), and (y) net of cash repayments of principal in the case of loans, sale
proceeds in the case of Investments in the form of debt instruments and cash
equity returns (whether as a distribution, dividend, redemption or sale) in the
case of equity investments in each case with respect to Investments theretofore
made pursuant to this clause (xiii)); provided, however, the aggregate amount of
all net Investments made pursuant to this Section 9.05(xiii) following the
Effective Date in Unrestricted Subsidiaries, when added to the aggregate amount
of all guaranties outstanding under Section 9.04(xii) made following the
Effective Date for the benefit of Unrestricted Subsidiaries (and including any
payments made under any such guaranties), shall not exceed
$200,000,000250,000,000;

 

146



--------------------------------------------------------------------------------

(xiv)    Silgan and its Subsidiaries may enter into Other Hedging Agreements so
long as management of Silgan or such Subsidiary, as the case may be, has
determined in good faith that the entering into of such Other Hedging Agreements
are bona fide hedging activities and are not for speculative purposes;

(xv)    Silgan and its Subsidiaries may make cash capital contributions to their
respective Wholly-Owned Foreign Subsidiaries from time to time to the extent and
only in the amounts necessary for such Wholly-Owned Foreign Subsidiaries to
comply with certain local laws and regulations relating to minimum equity
capitalization;

(xvi)    Investments may be made to the extent permitted by Section 9.02;

(xvii)    Investments made in connection with a Restructuring Transaction shall
be permitted; and

(xviii)    Investments made in connection with the Specified Acquisition shall
be permitted.

Notwithstanding anything to the contrary contained above in this Section 9.05,
Silgan and its Subsidiaries may not make any Investments in any Dutch Subsidiary
that has incurred any Additional Permitted Dutch Subordinated Indebtedness at a
time when the subordination provisions of such Additional Permitted Dutch
Subordinated Indebtedness (or any related guaranties) would prohibit any payment
to be made on (or received in respect of) such Additional Permitted Dutch
Subordinated Indebtedness. For purposes of determining compliance under this
Section 9.05, with respect to any amount of an Investment made in a currency
other than Dollars, (x) such amount shall deemed to be the Dollar Equivalent
thereof at the time such Investment is made and (y) no breach of any basket
contained in such Section shall be deemed to have occurred solely as a result of
changes in rates of exchange occurring after the time such Investment is made.

Section 9.06    Transactions with Affiliates and Unrestricted Subsidiaries. None
of the Borrowers will, nor will it permit any of its Subsidiaries to, enter into
any transaction or series of related transactions, whether or not in the
ordinary course of business, with any Affiliate or Unrestricted Subsidiary of
such Borrower, other than on terms and conditions substantially as favorable to
such Borrower or such Subsidiary as would be obtainable by such Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate; provided that:

(i)    each of Silgan and its Domestic Subsidiaries and Unrestricted
Subsidiaries may execute, deliver and perform their obligations under the Tax
Sharing Agreement; provided, however, to the extent that any such Unrestricted
Subsidiary is a party thereto, such Unrestricted Subsidiary shall be treated no
more favorably thereunder than the manner in which any Domestic Subsidiary of
Silgan is treated;

(ii)    transactions among Silgan and its Subsidiaries shall be permitted to the
extent that such transactions are otherwise not restricted by the terms of this
Agreement or any other Credit Document and so long as no minority shareholder in
any such Subsidiary that is party to any such transaction is otherwise an
Affiliate of Silgan;

(iii)    the payment of reasonable and customary regular fees and granting of
options, restricted stock or any other equity based awards to directors of
Silgan who are not employees of Silgan or any of its Subsidiaries shall be
permitted;

 

147



--------------------------------------------------------------------------------

(iv)    Silgan and its Subsidiaries may sell raw materials to Subsidiaries and
Unrestricted Subsidiaries for cash and at a price or prices that are no less
than the price or prices that Silgan or such Subsidiaries pay for such raw
materials;

(v)    Silgan and its Subsidiaries may provide general corporate, administrative
and/or management services to its Subsidiaries and Unrestricted Subsidiaries
and, in each case, may receive compensation therefor;

(vi)    Canadian Holdco may provide general corporate, administrative and/or
management services to Silgan Canada and may receive compensation therefor;

(vii)    Silgan and Plastics may enter into franchise agreements with Silgan
Canada and may receive compensation therefor;

(viii)    Wholly-Owned Foreign Subsidiaries of Silgan may provide general
corporate, administrative and/or management services to other Foreign
Subsidiaries of Silgan and may receive compensation therefor;

(ix)    Silgan and its Wholly-Owned Domestic Subsidiaries may enter into
franchise agreements and license agreements with Subsidiaries of Silgan and may
receive compensation therefor; and

(x)    transactions among Silgan and its Subsidiaries in connection with a
Restructuring Transaction shall be permitted.

Notwithstanding anything to the contrary contained above, this Section 9.06
shall not prohibit (i) the transfer of any assets, the making of any Dividends
or the making of any Investments permitted pursuant to Sections 9.02, 9.03, 9.04
and 9.05 or otherwise specifically permitted by the terms of this Agreement or
(ii) transactions with Affiliates (A) approved by a majority of the
disinterested members of the Board of Directors (or an authorized committee
thereof) of Silgan or, to the extent that the value of such transaction is less
than $50,000,000, by a majority of the Board of Directors (or an authorized
committee thereof) of Silgan or (B) for which Silgan or its respective
Subsidiary delivers to the Administrative Agent a written opinion of an
unaffiliated nationally recognized investment banking firm stating that such
transaction is fair to Silgan or such Subsidiary from a financial point of view;
provided that if the value of any such transaction not otherwise permitted under
clauses (i) through (vi) of the first paragraph of this Section 9.06 exceeds
$100,000,000, then the foregoing determination must be made in the manner
provided in clause (B) above.

Section 9.07    Interest Coverage Ratio. None of the Borrowers will permit the
Interest Coverage Ratio for any Test Period ended on the last day of a fiscal
quarter of Silgan to be less than 3.00:1.00.

Section 9.08    Total Net Leverage Ratio. None of the Borrowers will permit the
Total Net Leverage Ratio for any Test Period ended on the last day of a fiscal
quarter of Silgan ending during the periods specified below to be greater than
the corresponding ratio set forth below:

 

Period        Maximum Total Net Leverage Ratio        Effective Date through
June 30, 2018    5.50:1.00 September 30, 2018 through June 30, 2019    4:50:1.00
September 30, 2019 and thereafter    4.25:1.00

 

148



--------------------------------------------------------------------------------

Notwithstanding the foregoing, at any time after September 30, 2018, and so long
as a Collateral Release Period is not in effect, in connection with any
Permitted Acquisition (or any other acquisition consented to by the
Administrative Agent and the Required Lenders) completed after September 30,
2018 having aggregate consideration in excess of $20,000,000, the Borrower may
in connection with such acquisition and by written notice to the Administrative
Agent (i) to determine compliance on a Pro Forma Basis with this Section, or
(ii) prior to or simultaneously with the delivery of financial statements
pursuant to Sections 8.01(a) or (b), as applicable, for the fiscal quarter ended
immediately after the consummation of such acquisition, elect to increase the
required Total Net Leverage Ratio under this Section 9.08 by 0.50:1.00 solely
for the fiscal quarter during which such acquisition is consummated and the
three (3) consecutive fiscal quarters ending thereafter; provided that there
shall be at least one fiscal quarter following the cessation of each such
increase during which no such increase shall then be in effect.

Section 9.09    Limitation on Voluntary Payments and Modifications of Certain
Indebtedness; Modifications of Certain Documents; Certificate of Incorporation;
By-Laws and Certain Other Agreements; etc. None of the Borrowers will, nor will
Silgan permit any of its Subsidiaries to, (i) make any voluntary or optional
payment or prepayment on or redemption or acquisition for value of (including,
without limitation, by way of depositing with the trustee with respect thereto
money or securities before due for the purpose of paying when due) or exchange
any Senior Notes or any Additional Permitted Indebtedness, or make any purchase,
redemption or acquisition for value of (or any offer to purchase, redeem or
acquire) any Senior Notes or any Additional Permitted Indebtedness, whether as a
result of a Change of Control, the consummation of asset sales or otherwise;
provided, however, that (x) Silgan may Refinance outstanding Senior Notes and
Additional Permitted Indebtedness incurred by it or a Dutch Subsidiary, and a
Dutch Subsidiary may Refinance outstanding Additional Permitted Dutch
Subordinated Indebtedness incurred by it, in either case through Permitted Debt
Repurchases and (y) Silgan may redeem all or any portion of the outstanding
Senior Notes so long as no Default or Event of Default exists at the time that
Silgan delivers the applicable notice of redemption therefor, (ii) amend or
modify, or permit the amendment or modification of, any provision of the
Specified Purchase Agreement, Senior Notes Documents or any Additional Permitted
Indebtedness Documents other than any amendments or modifications which could
not reasonably be expected to be materially adverse to the interests of the
Lenders and which have been approved by the Administrative Agent, (iii) after
the execution or delivery thereof, amend or modify, or permit the amendment or
modification of, any provision of the Accounts Receivable Facility Documents
other than any amendments or modifications thereto which could not reasonably be
expected to be materially adverse to the interests of the Lenders or (iv) amend,
modify or change its certificate of incorporation (including, without
limitation, by the filing or modification of any certificate of designation) or
by-laws (or equivalent organizational documents) other than amendments,
modifications or changes thereto which could not reasonably be expected to be
materially adverse to the interests of the Lenders.

Section 9.10    Creation of Subsidiaries and Unrestricted Subsidiaries. None of
the Borrowers will, nor will it permit any of its Subsidiaries to, establish,
create or acquire after the Effective Date any Subsidiary or Unrestricted
Subsidiary; provided, however, Silgan and its Wholly-Owned Subsidiaries shall be
permitted to (I) establish or create Wholly-Owned Subsidiaries, (II) establish,
create or acquire Unrestricted Subsidiaries to the extent permitted by
Section 9.05(xiii), (III) acquire Subsidiaries which are at least 51% owned by
Silgan and its Wholly-Owned Subsidiaries to the extent permitted by
Section 9.02(x) and (IV) acquire or create other non-Wholly-Owned Subsidiaries
to the extent permitted by Section 9.05(xiii), so long as:

(i)        in the case of preceding clauses (I), (III) and (IV), where such
Person is to become a Credit Party, and in the case of preceding clause (II), at
any time, at least 5 Business Days’ prior written notice thereof is given to the
Administrative Agent (or such shorter period of time as is acceptable to the
Administrative Agent),

 

149



--------------------------------------------------------------------------------

(ii)        except during a Collateral Release Period, the capital stock of such
new Subsidiary (which, in the case of Foreign Subsidiaries (other than Canadian
Subsidiaries) owned by a Foreign Credit Party, shall be limited to Material
Subsidiaries organized in the country of such Foreign Credit Party which are
directly owned by such Foreign Credit Party), to the extent owned by a Credit
Party or a Person that is required to become a Credit Party, is pledged pursuant
to (and to the extent required by) the applicable Security Document, and the
certificates representing such stock, together with stock powers duly executed
in blank, are delivered to the Collateral Agent within 90 days after the date of
such establishment or acquisition (as such date may be extended by the
Administrative Agent in its sole discretion),

(iii)        in the case of a Domestic Subsidiary, such new Domestic Subsidiary
executes and delivers a counterpart of the US Borrowers/Subsidiaries Guaranty
and the US Pledge Agreement within 90 days after the date of such establishment
or acquisition (as such date may be extended by the Administrative Agent in its
sole discretion)),

(iv)        in the case of a Canadian Subsidiary, such new Canadian Subsidiary
executes and delivers the Canadian Pledge Agreement and the Canadian
Borrowers/Subsidiaries Guarantee or a counterpart thereof, as the Administrative
Agent may reasonably require within 90 days after the date of such establishment
or acquisition (as such date may be extended by the Administrative Agent in its
sole discretion),

(v)        in the case of a Dutch Subsidiary that is a Material Subsidiary of a
Dutch Borrower, such new Dutch Subsidiary executes and delivers such Additional
Security Documents required pursuant to Section 8.09(a) and the Dutch Guarantee
or a counterpart thereof, as the Administrative Agent may reasonably require
within 90 days after the date of such establishment or acquisition (as such date
may be extended by the Administrative Agent in its sole discretion),

(vi)        subject to the limitations and requirements set forth in Sections
6.04(b), 8.09(a) and 8.10, in the case of any other Foreign Subsidiary that is
(or is required to become) a Foreign Credit Party, such new Foreign Subsidiary
executes and delivers counterparts of the applicable Foreign Security Documents
(or new Foreign Security Documents) and Related Foreign Company Guaranty within
90 days after the date of such establishment or acquisition (as such date may be
extended by the Administrative Agent in its sole discretion), and

(vii)        such new Subsidiary takes all such other actions as may be required
by Section 8.09;

provided, however, no such Domestic Subsidiary or Foreign Subsidiary shall be
required to take the actions described in preceding sub-clauses (ii), (iii),
(iv), (v), (vi) and (vii) to the extent and for so long as the terms of any
Indebtedness incurred pursuant to Section 9.04(x) (but otherwise subject to
sub-clause (ix) of Section 9.04(x)(B)) prohibit the taking of any such action
(although each Borrower will cause each such Domestic Subsidiary and Foreign
Subsidiary to take the respective actions as (and to the extent) described in
such sub-clauses (ii), (iii), (iv), (v), (vi) and (vii) once those prohibitions
cease to be in effect). In addition, Silgan will cause each new Subsidiary that
is required to become a Credit Party to deliver to the Administrative Agent all
other relevant documentation of the type described in Sections 6.01(c) and
(d) as such new Subsidiary would have had to deliver if it were a Credit Party
on the Effective Date.

Section 9.11    Limitation on Restrictions on Subsidiary Dividends and Other
Distributions. None of the Borrowers will, nor will it permit any of its
Material Subsidiaries to, directly or indirectly,

 

150



--------------------------------------------------------------------------------

create or otherwise cause or suffer to exist or become effective any encumbrance
or restriction on the ability of any such Material Subsidiary to (a) pay
dividends or make any other distributions on its capital stock or any other
interest or participation in its profits, owned by such Borrower or any
Subsidiary of such Borrower, or pay any Indebtedness owed to such Borrower or a
Subsidiary of such Borrower, (b) make loans or advances to such Borrower or
(c) transfer any of its properties or assets to such Borrower, except for such
encumbrances or restrictions existing under or by reason of (i) Applicable Law,
(ii) this Agreement and the other Credit Documents, (iii) the Senior Notes
Documents or any Additional Permitted Silgan Indebtedness Documents (so long as
such restrictions are no more restrictive in any material respect than those set
forth in the Senior Notes Documents (as in effect on the Effective Date)), (iv)
customary provisions restricting subletting or assignment of any lease or other
contract of such Borrower or a Subsidiary of such Borrower, (v) restrictions on
the transfer of any asset subject to a Lien permitted by Section 9.01, (vi)
restrictions on the Receivables Subsidiary to the extent set forth in the
Accounts Receivable Facility Documents, (vii) agreements with principal
customers of Silgan and its Subsidiaries restricting the transfer of assets
substantially dedicated to products sold to such customers, (viii) customary
restrictions imposed by any agreement or instrument governing Indebtedness of
any Foreign Subsidiary incurred under Section 9.04(xvii) so long as (A) such
restrictions are not applicable to any Subsidiary of Silgan other than the
Foreign Subsidiary incurring such Indebtedness and its Foreign Subsidiaries and
(B) Silgan has made a good faith determination that the imposition of such
restrictions could not reasonably be expected to cause Silgan or any of its
other Subsidiaries to fail to comply with all of their respective obligations
under agreements which they are a party to or subject to (including, but not
limited to, the Credit Documents, the Senior Notes Documents and any Additional
Permitted Indebtedness Documents), and (ix) restrictions only of the type
described in clauses (a), (b) and (c) above in this Section 9.11 which are
imposed on any Subsidiary of Silgan acquired pursuant to a Permitted Acquisition
to the extent such restrictions are set forth in any Indebtedness assumed in
connection with such Permitted Acquisition so long as such restrictions are not
applicable to any Subsidiary of Silgan other than the Subsidiary being acquired
and such restrictions were not created or imposed in connection with or in
contemplation of such Permitted Acquisition.

Section 9.12    Limitation on Issuances of Capital Stock. (a) None of the
Borrowers will permit any of its Subsidiaries to issue any capital stock
(including by way of sales of treasury stock) or any options or warrants to
purchase, or securities convertible into, capital stock, except for
(i) transfers and replacements of then outstanding shares of capital stock,
(ii) stock splits, stock dividends and similar issuances which do not decrease
the percentage ownership of such Borrower or any of its Subsidiaries in any
class of the capital stock of such Subsidiary, (iii) issuances of common stock
by Wholly-Owned Subsidiaries of Silgan to Silgan or a Wholly-Owned Domestic
Subsidiary thereof, (iv) issuances of common stock by Foreign Subsidiaries of
Silgan to Silgan or a Wholly-Owned Subsidiary thereof, (v) issuances of common
stock by newly created Subsidiaries in accordance with the terms of this
Agreement and (vi) in the case of Foreign Subsidiaries of Silgan, nominal shares
to local nationals and to qualify directors, in each case to the extent required
by Applicable Law.

(b)        None of the Borrowers will, nor will it permit any of its
Subsidiaries to, issue any class of (i) preferred stock other than (x) Qualified
Preferred Stock of Silgan and (y) preferred stock issued by Foreign Subsidiaries
of Silgan to a US Credit Party or a Foreign Credit Party or (ii) redeemable
common stock other than at the sole option of such Borrower or such Subsidiary.

Section 9.13    Business. (a) None of the Borrowers will, nor will any Borrower
permit any of its Subsidiaries or Unrestricted Subsidiaries to, engage (directly
or indirectly) in any business other than the packaging business and businesses
reasonably related, ancillary or complementary thereto.

(b)        Notwithstanding anything to the contrary contained in this Agreement,
the Borrowers will not permit the Receivables Subsidiary to engage in any
business activities (including, but not limited

 

151



--------------------------------------------------------------------------------

to, making acquisitions or Investments) or incur or assume any liabilities other
than, in each case, solely in connection with the transactions contemplated by
the Accounts Receivable Facility Documents.

Section 9.14    Designated Senior Indebtedness. Silgan will not designate any
Indebtedness, other than the Obligations, as “designated senior indebtedness”
(or any comparable term) for purposes of any Additional Permitted Dutch
Subordinated Indebtedness.

ARTICLE X

EVENTS OF DEFAULT.

Upon the occurrence of any of the following specified events (each an “Event of
Default”):

Section 10.01    Payments. Any Borrower shall (i) default in the payment when
due of any Unpaid Drawings or of any principal of the Loans or the Notes, or
(ii) default, and such default shall continue unremedied for three or more
Business Days, in the payment when due of any interest on Unpaid Drawings or of
any interest on the Loans or the Notes or of any Fees or any other amounts owing
hereunder or thereunder; or

Section 10.02    Representations, etc. Any representation, warranty or statement
made or deemed made by any Credit Party herein or in any other Credit Document
or in any certificate delivered pursuant hereto or thereto shall prove to be
untrue or inaccurate in any material respect on the date as of which made or
deemed made; or

Section 10.03    Covenants. Any Credit Party shall (i) default in the due
performance or observance by it of any term, covenant or agreement (other than
those referred to in Sections 10.01 and 10.02 and clause (ii) of this
Section 10.03) contained in this Agreement and such default shall continue
unremedied for a period of 30 days after written notice to the Borrowers by the
Administrative Agent or the Required Lenders or (ii) default in the due
performance or observance by it of any term, covenant or agreement contained in
Sections 8.01(e)(i), 8.07 or Article IX; or

Section 10.04    Default Under Other Agreements. (i) Any Borrower or any of its
Subsidiaries shall (x) default in any payment of any Indebtedness (other than
the Obligations and intercompany loans) beyond the period of grace, if any,
provided in the instrument or agreement under which such Indebtedness was
created or (y) default in the observance or performance of any agreement or
condition relating to any Indebtedness (other than the Obligations and
intercompany loans) or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders) to cause (determined without regard to whether
any notice is required but giving effect to any grace period), any such
Indebtedness to become due prior to its stated maturity or (ii) any Indebtedness
of any Borrower or any of its Subsidiaries shall be declared to be due and
payable, or required to be prepaid other than by a regularly scheduled required
prepayment, prior to the stated maturity thereof, provided that it shall not
constitute an Event of Default under this Section 10.04 unless the aggregate
amount of all Indebtedness referred to in clauses (i) and (ii) above equals or
exceeds $125,000,000; or

Section 10.05    Bankruptcy, etc. Any Borrower, Guarantor or Material Subsidiary
shall commence a voluntary case concerning itself under Title 11 of the United
States Code entitled “Bankruptcy,” as now or hereafter in effect, or any
successor thereto (the “Bankruptcy Code”); or an involuntary case is commenced
against any Borrower, Guarantor or any Material Subsidiary, and the petition is
not controverted within 10 days, or is not dismissed within 60 days, after
commencement of the case; or a custodian (as defined in the Bankruptcy Code),
receiver, receiver manager, monitor, trustee

 

152



--------------------------------------------------------------------------------

or the like is appointed for, or takes charge of, all or substantially all of
the property of any Borrower, Guarantor or any Material Subsidiary, or any
Borrower, Guarantor or any Material Subsidiary commences any other proceeding
under any reorganization, arrangement, adjustment of debt, relief of debtors,
dissolution, insolvency or liquidation or similar law of any jurisdiction
(including Canadian Insolvency Law) whether now or hereafter in effect relating
to any Borrower, Guarantor or any of its Material Subsidiary, or there is
commenced against any Borrower, Guarantor or any Material Subsidiary any such
proceeding which remains undismissed for a period of 60 days, or any Borrower,
Guarantor or any Material Subsidiary is adjudicated insolvent or bankrupt; or
any order of relief or other order approving any such case or proceeding is
entered; or any Borrower, Guarantor or any Material Subsidiary suffers any
appointment of any custodian, receiver, receiver manager, monitor, or trustee or
the like for it or any substantial part of its property to continue undischarged
or unstayed for a period of 60 days; or any Borrower, Guarantor or any Material
Subsidiary makes a general assignment for the benefit of creditors; or any
corporate action is taken by any Borrower, Guarantor or any Material Subsidiary
for the purpose of effecting any of the foregoing; or

Section 10.06    ERISA. (i) (a) A single-employer plan (as defined in
Section 4001(a)(15) of ERISA) established by any Borrower, any Subsidiary of any
Borrower or any ERISA Affiliate shall fail to maintain the minimum funding
standard required by Section 412 of the Code for any plan year or part thereof
or a waiver of such standard or the extension of any amortization period is
sought or granted under Section 412 of the Code, (b) any Plan is, shall have
been or is likely to be terminated or the subject of termination proceedings
under ERISA or an event has occurred entitling the PBGC to terminate a Plan
under Section 4042(a) of ERISA, (c) any Plan other than a Plan which is a
multiemployer plan (as defined in Section 4001(a)(3) of ERISA) shall have an
Unfunded Current Liability, (d) any Borrower, any Subsidiary of any Borrower or
an ERISA Affiliate has incurred or is likely to incur a liability to or on
account of a Plan under Section 515, 4062, 4063, 4064, 4201 or 4204 of ERISA or
(e) a contribution required to be made with respect to a Foreign Pension Plan
has not been timely made, or any Borrower or any Subsidiary of any Borrower has
incurred liabilities pursuant to one or more Foreign Pension Plans; (ii) there
shall result from any such event or events described in clause (i) (x) the
imposition of a lien upon the assets of any Borrower, any Subsidiary of any
Borrower or an ERISA Affiliate, (y) the provision of security to induce the
issuance of a waiver or extension of any funding requirement under Section 412
of the Code, or (z) liability or a material risk of incurring liability to the
PBGC or the Internal Revenue Service or a Plan or a trustee appointed under
ERISA; and (iii) the events described in clauses (i) and (ii) could reasonably
be expected to have a Material Adverse Effect; or

Section 10.07    Guaranties. Any Guaranty or any provision thereof shall cease
to be in full force or effect, or any Guarantor, or any Person acting by or on
behalf of such Guarantor, shall deny or disaffirm its obligations under any
Guaranty to which it is party, or any Guarantor shall default in the due
performance or observance of any term, covenant or agreement on its part to be
performed or observed pursuant to any Guaranty to which it is party; or

Section 10.08    Security Documents. Any Security Document shall, after the
execution and delivery thereof, cease to be in full force and effect, or shall
cease to give the Collateral Agent the Liens, rights, powers and privileges
purported to be created thereby (including, without limitation, a perfected
security interest in, and Lien on, all the Collateral covered thereby except as
provided in such Security Document), in favor of the Collateral Agent for the
benefit of the respective Secured Creditors, in each case superior to and prior
to the rights and Liens of all third Persons (other than Permitted Liens), or
any Credit Party shall default in the due performance or observance of any term,
covenant or agreement on its part to be performed or observed pursuant to any
Security Document beyond the period of grace, if any, provided for therein; or

 

153



--------------------------------------------------------------------------------

Section 10.09    Judgments. One or more judgments or decrees shall be entered
against any Borrower or any of its Subsidiaries involving, when added to any
other judgments or decrees against any Borrower and its Subsidiaries, a
liability (not paid or fully covered by a reputable and solvent insurance
company) of $125,000,000 or more, and all such judgments or decrees shall not
have been vacated, discharged or stayed or bonded pending appeal within 60 days
from the entry thereof; or

Section 10.10    Change of Control. A Change of Control shall occur; or

Section 10.11    Accounts Receivable Facility. After the execution and delivery
thereof, (i) the Receivables Subsidiary shall default in any payment of any
amounts beyond the period of grace, if any, provided in the Accounts Receivable
Facility Documents or (ii) Silgan or any of its Subsidiaries shall default in
the observance or performance of any agreement or condition contained in the
Accounts Receivable Facility Documents to which they are a party, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or holders of the obligations
of the Receivables Subsidiary under the Accounts Receivable Facility (or a
trustee or agent on behalf of such holder or holders) to cause (determined
without regard to whether any notice is required but giving effect to any grace
period), the Accounts Receivable Facility to become due (or unwind) prior to its
stated maturity or (iii) the obligations of the Receivables Subsidiaries under
the Accounts Receivable Facility shall be declared to be due and payable, or
required to be prepaid other than by a regularly scheduled required prepayment,
prior to the stated maturity thereof;

then, and in any such event, and at any time thereafter (subject to
Section 6.02), if any Event of Default shall then be continuing, the
Administrative Agent, upon the written request of the Required Lenders, shall by
written notice to the Borrowers, take any or all of the following actions,
without prejudice to the rights of the Administrative Agent, any Lender or the
holder of any Note to enforce its claims against any Borrower (provided that, if
an Event of Default specified in Section 10.05 shall occur with respect to any
Borrower, the result which would occur upon the giving of written notice by the
Administrative Agent to the Borrowers as specified in clauses (i) and (ii) below
shall occur automatically without the giving of any such notice): (i) declare
the Total Commitment terminated, whereupon all Commitments shall forthwith
terminate immediately and any Commitment Commission and Canadian Commitment
Commission shall forthwith become due and payable without any other notice of
any kind; (ii) declare the principal of and any accrued interest in respect of
all Loans and the Notes and all Obligations owing hereunder and thereunder to
be, whereupon the same shall become, forthwith due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by each of the Borrowers; (iii) exercise any rights or remedies
under any of the Guaranties and/or in its capacity as Collateral Agent under any
of the Security Documents; (iv) direct the Revolving Borrowers to pay (and the
Revolving Borrowers agree that upon receipt of such notice they will pay) to the
Administrative Agent at the Payment Office such additional amount of cash (in
the respective Currencies in which such Letters of Credit are denominated), to
be held as security by the Administrative Agent in the Cash Collateral Account,
as is equal to the aggregate Stated Amount of all then outstanding Letters of
Credit; and (v) terminate any Letter of Credit which may be terminated in
accordance with its terms.

Section 10.12    Crediting of Payments and Proceeds. In the event that the
Obligations have been accelerated pursuant to this Article X or the
Administrative Agent or any Lender has exercised any remedy set forth in this
Agreement or any other Credit Document, all payments received on account of the
Obligations and all net proceeds from the enforcement of the Obligations shall
be applied by the Administrative Agent as follows:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the Issuing Lenders in their
capacity as such and the Swingline Lender in its capacity as such, ratably among

 

154



--------------------------------------------------------------------------------

the Administrative Agent, the Issuing Lenders and Swingline Lender in proportion
to the respective amounts described in this clause First payable to them;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Credit Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and on the aggregate amount of Unpaid Drawings that
have not yet been reimbursed at such time, ratably among the Lenders, Issuing
Lenders and the Swingline Lender in proportion to the respective amounts
described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and the aggregate amount of Unpaid Drawings that have not
yet been reimbursed at such time plus payment obligations then owing by Credit
Parties under Interest Rate Protection Agreements or Other Hedging Agreements
(with respect to such Other Hedging Agreement consisting of any commodity swap
agreement or other similar agreement or arrangement designed to protect against
fluctuations in commodity prices only to the extent that such Other Hedging
Agreement specifically provides that it is entitled to the benefits of this
Agreement) with any Person that was a Lender or an affiliate of a Lender at the
time such Interest Rate Protection Agreements or Other Hedging Agreements (with
respect to such Other Hedging Agreement consisting of any commodity swap
agreement or other similar agreement or arrangement designed to protect against
fluctuations in commodity prices only to the extent that such Other Hedging
Agreement specifically provides that it is entitled to the benefits of this
Agreement) were entered into (the “Other Creditors”), ratably among the Lenders,
the Issuing Lenders, the Swingline Lender and the Other Creditors in proportion
to the respective amounts described in this clause Fourth payable to them;

Fifth, to the Administrative Agent for the account of the Issuing Lenders, to
Cash Collateralize any Letter of Credit Obligations then outstanding; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Applicable Law.

Notwithstanding the foregoing, obligations then owing by Credit Parties under
Interest Rate Protection Agreements or Other Hedging Agreements shall be
excluded from the application described above if the Administrative Agent has
not received written notice thereof, together with such supporting documentation
as the Administrative Agent may request, from the applicable Other Creditors.
Each Other Creditor not a party to this Agreement that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of Article X for itself and its Affiliates as if a “Lender” party
hereto.

ARTICLE XI

THE ADMINISTRATIVE AGENT; ETC.

Section 11.01    Appointment. The Lenders hereby irrevocably designate and
appoint Wells Fargo as Administrative Agent (for purposes of this Article XI and
Section 12.01, the term “Administrative Agent” also shall include Wells Fargo in
its capacity as Collateral Agent pursuant to the Security Documents) to act as
specified herein and in the other Credit Documents. Each Lender hereby
irrevocably authorizes, and each holder of any Note by the acceptance of such
Note shall be deemed

 

155



--------------------------------------------------------------------------------

irrevocably to authorize, the Administrative Agent to take such action on its
behalf under the provisions of this Agreement, the other Credit Documents and
any other instruments and agreements referred to herein or therein and to
exercise such powers and to perform such duties hereunder and thereunder as are
specifically delegated to or required of the Administrative Agent by the terms
hereof and thereof and such other powers as are reasonably incidental thereto.
The Administrative Agent may perform any of its respective duties hereunder by
or through its officers, directors, agents, employees or affiliates.

Section 11.02    Nature of Duties. (a) The Administrative Agent shall not have
any duties or responsibilities except those expressly set forth in this
Agreement and in the other Credit Documents. Neither the Administrative Agent
nor any of its officers, directors, agents, employees or affiliates shall be
liable for any action taken or omitted by it or them hereunder or under any
other Credit Document or in connection herewith or therewith, unless caused by
its or their gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision). The duties of
the Administrative Agent shall be mechanical and administrative in nature; the
Administrative Agent shall not have by reason of

(b)        this Agreement or any other Credit Document a fiduciary relationship
in respect of any Lender or the holder of any Note; and nothing in this
Agreement or in any other Credit Document, expressed or implied, is intended to
or shall be so construed as to impose upon the Administrative Agent any
obligations in respect of this Agreement or any other Credit Document except as
expressly set forth herein or therein.

(c)        Notwithstanding any other provision of this Agreement or any
provision of any other Credit Document, the Joint Lead Arrangers, the
co-syndication agents and the co-documentation agents are named as such for
recognition purposes only, and in their capacities as such shall have no powers,
duties, responsibilities or liabilities with respect to this Agreement or the
other Credit Documents or the transactions contemplated hereby and thereby; it
being understood and agreed that the Joint Lead Arrangers, the co-syndication
agents and the co-documentation agents shall be entitled to all indemnification
and reimbursement rights in favor of the Administrative Agent as, and to the
extent, provided for under Sections 11.06 and 12.01. Without limitation of the
foregoing, neither any Joint Lead Arranger, the syndication agent nor any
co-documentation agents shall, solely by reason of this Agreement or any other
Credit Documents, have any fiduciary relationship in respect of any Lender or
any other Person.

Section 11.03    Lack of Reliance on the Administrative Agent. Independently and
without reliance upon the Administrative Agent, each Lender and the holder of
each Note, to the extent it deems appropriate, has made and shall continue to
make (i) its own independent investigation of the financial condition and
affairs of Silgan and its Subsidiaries in connection with the making and the
continuance of the Loans and the taking or not taking of any action in
connection herewith and (ii) its own appraisal of the creditworthiness of Silgan
and its Subsidiaries and, except as expressly provided in this Agreement, the
Administrative Agent shall not have any duty or responsibility, either initially
or on a continuing basis, to provide any Lender or the holder of any Note with
any credit or other information with respect thereto, whether coming into its
possession before the making of the Loans or at any time or times thereafter.
The Administrative Agent shall not be responsible to any Lender or the holder of
any Note for any recitals, statements, information, representations or
warranties herein or in any document, certificate or other writing delivered in
connection herewith or for the execution, effectiveness, genuineness, validity,
enforceability, perfection, collectibility, priority or sufficiency of this
Agreement or any other Credit Document or the financial condition of Silgan or
any of its Subsidiaries or be required to make any inquiry concerning either the
performance or observance of any of the terms, provisions or conditions of this
Agreement or any other Credit Document, or the financial condition of Silgan or
any of its Subsidiaries or the existence or possible existence of any Default or
Event of Default.

 

156



--------------------------------------------------------------------------------

Section 11.04    Certain Rights of the Administrative Agent. If the
Administrative Agent requests instructions from the Required Lenders with
respect to any act or action (including failure to act) in connection with this
Agreement or any other Credit Document, the Administrative Agent shall be
entitled to refrain from such act or taking such action unless and until the
Administrative Agent shall have received instructions from the Required Lenders;
and the Administrative Agent shall not incur liability to any Lender or any
other Person by reason of so refraining. Without limiting the foregoing, neither
any Lender nor the holder of any Note shall have any right of action whatsoever
against the Administrative Agent as a result of the Administrative Agent acting
or refraining from acting hereunder or under any other Credit Document in
accordance with the instructions of the Required Lenders.

Section 11.05    Reliance. The Administrative Agent shall be entitled to rely,
and shall be fully protected in relying, upon any note, writing, resolution,
notice, statement, certificate, telex, teletype or telecopier message,
cablegram, radiogram, order or other document or telephone message signed, sent
or made by any Person that the Administrative Agent believed to be the proper
Person, and, with respect to all legal matters pertaining to this Agreement and
any other Credit Document and its duties hereunder and thereunder, upon advice
of counsel selected by the Administrative Agent.

Section 11.06    Indemnification. To the extent the Administrative Agent (or any
affiliate thereof) is not reimbursed and indemnified by the Borrowers, the
Lenders will reimburse and indemnify the Administrative Agent (and any affiliate
thereof) in proportion to their respective “percentage” as used in determining
the Required Lenders (determined as if there were no Defaulting Lenders) for and
against any and all liabilities, obligations, losses, damages, penalties,
claims, actions, judgments, costs, expenses or disbursements of whatsoever kind
or nature which may be imposed on, asserted against or incurred by the
Administrative Agent (or any affiliate thereof) in performing its duties
hereunder or under any other Credit Document or in any way relating to or
arising out of this Agreement or any other Credit Document; provided that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, claims, actions, judgments, suits, costs, expenses or
disbursements resulting from the Administrative Agent’s (or such affiliate’s)
gross negligence, willful misconduct or bad faith (as determined by a court of
competent jurisdiction in a final and non-appealable decision).

Section 11.07    The Administrative Agent in its Individual Capacity. With
respect to its obligation to make Loans, or issue or participate in Letters of
Credit, under this Agreement, the Administrative Agent shall have the rights and
powers specified herein for a “Lender” and may exercise the same rights and
powers as though it were not performing the duties specified herein; and the
term “Lender,” “Majority Lenders”, “Required Lenders,” “Supermajority Lenders,”
“holders of Notes” or any similar terms shall, unless the context clearly
indicates otherwise, include the Administrative Agent in its respective
individual capacities. The Administrative Agent and its affiliates may accept
deposits from, lend money to, and generally engage in any kind of banking,
investment banking, trust or other business with, or provide debt financing,
equity capital or other services (including financial advisory services) to any
Credit Party or any Affiliate of any Credit Party (or any Person engaged in a
similar business with any Credit Party or any Affiliate thereof) as if they were
not performing the duties specified herein, and may accept fees and other
consideration from any Credit Party or any Affiliate of any Credit Party for
services in connection with this Agreement and otherwise without having to
account for the same to the Lenders.

Section 11.08    Holders. The Administrative Agent may deem and treat the payee
of any Note as the owner thereof for all purposes hereof unless and until a
written notice of the assignment, transfer or endorsement thereof, as the case
may be, shall have been filed with the Administrative Agent and recorded in the
Register. Any request, authority or consent of any Person who, at the time of
making such request or giving such authority or consent, is the holder of any
Note shall be conclusive and

 

157



--------------------------------------------------------------------------------

binding on any subsequent holder, transferee, assignee or endorsee, as the case
may be, of such Note or of any Note or Notes issued in exchange therefor.

Section 11.09    Resignation by the Administrative Agent. (a) The Administrative
Agent may resign from the performance of all its respective functions and duties
hereunder and/or under the other Credit Documents at any time by giving 15
Business Days’ prior written notice to the Lenders and, unless a Default or an
Event of Default under Section 10.05 then exists, Silgan. Any such resignation
by an Administrative Agent hereunder shall also constitute its resignation as an
Issuing Lender and the Swingline Lender, in which case the resigning
Administrative Agent (x) shall not be required to issue any further Letters of
Credit or make any additional Swingline Loans hereunder and (y) shall maintain
all of its rights as Issuing Lender or Swingline Lender, as the case may be,
with respect to any Letters of Credit issued by it, or Swingline Loans made by
it, prior to the date of such resignation. Such resignation shall take effect
upon the appointment of a successor Administrative Agent pursuant to clauses
(b) and (c) below or as otherwise provided below.

(b)        Upon any such notice of resignation by the Administrative Agent, the
Required Lenders shall appoint a successor Administrative Agent hereunder and/or
under the other Credit Documents who shall be a commercial bank or trust company
reasonably acceptable to Silgan, which acceptance shall not be unreasonably
withheld or delayed (provided that Silgan’s approval shall not be required if an
Event of Default then exists).

(c)        If a successor Administrative Agent shall not have been so appointed
within such 15 Business Day period, the Administrative Agent, with the consent
of Silgan (which consent shall not be unreasonably withheld or delayed, provided
that Silgan’s consent shall not be required if an Event of Default then exists),
shall then appoint a successor Administrative Agent who shall serve as
Administrative Agent hereunder and/or under the other Credit Documents until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided above.

(d)        If no successor Administrative Agent has been appointed pursuant to
clause (b) or (c) above by the 20th Business Day after the date such notice of
resignation was given by the Administrative Agent, the Administrative Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of the Administrative Agent hereunder and/or under any
other Credit Document until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided above.

(e)        Upon a resignation of the Administrative Agent pursuant to this
Section 11.09, the Administrative Agent shall remain indemnified to the extent
provided in this Agreement and the other Credit Documents and the provisions of
this Article XI (and the analogous provisions of the other Credit Documents)
shall continue in effect for the benefit of the Administrative Agent for all of
its actions and inactions while serving as the Administrative Agent.

Section 11.10    Collateral Matters. (a) Each Lender authorizes and directs the
Collateral Agent to enter into the Security Documents for the benefit of the
Lenders and the other Secured Creditors. Each Lender hereby agrees, and each
holder of any Note by the acceptance thereof will be deemed to agree, that,
except as otherwise set forth herein, any action taken by the Required Lenders
in accordance with the provisions of this Agreement or the Security Documents,
and the exercise by the Required Lenders of the powers set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all of the Lenders. The Collateral Agent is
hereby authorized on behalf of all of the Lenders, without the necessity of any
notice to or further consent from any Lender, from time to time prior to an
Event of Default, to take any action with respect

 

158



--------------------------------------------------------------------------------

to any Collateral or Security Documents which may be necessary to perfect and
maintain perfected the security interest in and liens upon the Collateral
granted pursuant to the Security Documents.

(b)        The Lenders hereby authorize the Collateral Agent, at its option and
in its discretion, to release any Lien granted to or held by the Collateral
Agent upon any Collateral (i) upon termination of the Commitments and payment
and satisfaction of all of the Obligations (other than inchoate indemnification
obligations) at any time arising under or in respect of this Agreement or the
Credit Documents or the transactions contemplated hereby or thereby,
(ii) constituting property being sold or otherwise disposed of (to Persons other
than Silgan and its Subsidiaries) upon the sale or other disposition thereof in
compliance with Section 9.02, (iii) subject to a Permitted Lien pursuant to
Sections 9.01(viii), (x) and (xii), (iv) if approved, authorized or ratified in
writing by the Required Lenders (or all of the Lenders hereunder, to the extent
required by Section 12.12(a)), (v) in connection with the release of Collateral
provided in Section 8.15 or (vi) as otherwise may be expressly provided in the
relevant Security Documents. Upon request by the Administrative Agent at any
time, the Lenders will confirm in writing the Collateral Agent’s authority to
release particular types or items of Collateral pursuant to this Section 11.10.

(c)        The Collateral Agent shall have no obligation whatsoever to the
Lenders or to any other Person to assure that the Collateral exists or is owned
by any Credit Party or is cared for, protected or insured or that the Liens
granted to the Collateral Agent herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Collateral Agent
in this Section 11.10 or in any of the Security Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission or event
related thereto, the Collateral Agent may act in any manner it may deem
appropriate, in its sole discretion, given the Collateral Agent’s own interest
in the Collateral as one of the Lenders and that the Collateral Agent shall have
no duty or liability whatsoever to the Lenders, except for its gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision).

Section  11.11    Certain ERISA Matters.

(a)         Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, any Joint Lead Arranger
and their respective Affiliates, and not, for the avoidance of doubt, to or for
the benefit of Silgan or any other Credit Party, that at least one of the
following is and will be true:

(i)        such Lender is not using “plan assets” (within the meaning of 29 CFR
§ 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans, the Letters of Credit or the Commitments;

(ii)         the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;

 

159



--------------------------------------------------------------------------------

(iii)         (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement; or

(iv)        such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)        In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, any Joint Lead Arranger and their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of Silgan or any
other Credit Party, that:

(i)         none of the Administrative Agent, any Joint Lead Arranger or any of
their respective Affiliates is a fiduciary with respect to the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Administrative Agent under this Agreement, any Credit Document or any
documents related to hereto or thereto);

(ii)         the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E);

(iii)         the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations);

(iv)         the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder; and

(v)         no fee or other compensation is being paid directly to the
Administrative Agent, any Joint Lead Arranger or their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Letters of Credit, the Commitments or this Agreement.

 

160



--------------------------------------------------------------------------------

(c)         The Administrative Agent and the Joint Lead Arrangers hereby inform
the Lenders that each such Person is not undertaking to provide impartial
investment advice, or to give advice in a fiduciary capacity, in connection with
the transactions contemplated hereby, and that such Person has a financial
interest in the transactions contemplated hereby in that such Person or an
Affiliate thereof (i) may receive interest or other payments with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement, (ii) may
recognize a gain if it extended the Loans, the Letters of Credit or the
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit or the Commitments by such Lender or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Credit Documents or otherwise, including structuring fees,
commitment fees, arrangement fees, facility fees, upfront fees, underwriting
fees, ticking fees, agency fees, administrative agent or collateral agent fees,
utilization fees, minimum usage fees, letter of credit fees, fronting fees,
deal-away or alternate transaction fees, amendment fees, processing fees, term
out premiums, banker’s acceptance fees, breakage or other early termination fees
or fees similar to the foregoing.

ARTICLE XII

MISCELLANEOUS.

Section 12.01    Payment of Expenses, etc. (a) Costs and Expenses;
Indemnification. The Borrowers jointly and severally agree that they will:
(i) whether or not the transactions herein contemplated are consummated, pay all
reasonable and documented out-of-pocket costs and expenses of each Agent in
connection with the preparation, execution and delivery of the Credit Documents
and the documents and instruments referred to therein and any amendment, waiver
or consent relating thereto (including, without limitation, the reasonable and
documented fees and disbursements of McGuireWoods LLP, as counsel to the
Administrative Agent, and of a single law firm of outside local counsel for the
Administrative Agent in any applicable jurisdiction as to which the
Administrative Agent reasonably determines local counsel is necessary) and of
each Agent in connection with their syndication efforts with respect to this
Agreement, of the Administrative Agent and each Issuing Lender in connection
with Cash Collateral arrangements entered into by such Persons and of each Agent
and each of the Lenders in connection with the enforcement of the Credit
Documents and the documents and instruments referred to therein or in connection
with any refinancing or restructuring of the credit arrangements provided under
this Agreement in the nature of a “work-out” or pursuant to any insolvency or
bankruptcy proceedings (including, without limitation, the reasonable fees and
disbursements of counsel and consultants for the Administrative Agent and, after
the occurrence of an Event of Default, one additional counsel for the Lenders as
a group); (ii) pay and hold each of the Lenders harmless from and against any
and all present and future stamp, excise and other similar taxes with respect to
the foregoing matters and save each of the Lenders harmless from and against any
and all liabilities with respect to or resulting from any delay or omission
(other than to the extent attributable to such Lender) to pay such taxes; and
(iii) indemnify each Agent, each Joint Lead Arranger and each Lender, its
officers, directors, employees, affiliates, representatives and agents (each, an
“Indemnified Party”) from and hold each of them harmless against any and all
liabilities, obligations (including removal or remedial actions), losses,
damages, penalties, claims, actions, judgments, suits, costs, expenses and
disbursements (including reasonable attorneys’ and consultants’ fees and
disbursements) incurred by, imposed on or assessed against any of them as a
result of, or arising out of, or in any way related to, or by reason of, (a) any
investigation, litigation or other proceeding brought by any Person, including,
without limitation, any Borrower or any Subsidiary or Affiliate of any Borrower
(whether or not any Agent or any Lender is a party thereto) related to the
entering into and/or performance of this Agreement or any other Credit Document
or the use of any Letter of Credit or the proceeds of any Loans hereunder or the
consummation of any transactions contemplated herein or in any other Credit
Document or the exercise of any of their rights or remedies provided herein or
in the other Credit Documents, provided that the indemnity described above in
this clause (iii)(a) shall not apply to any liabilities, obligations, losses,
damages, penalties, claims, actions,

 

161



--------------------------------------------------------------------------------

judgments, suits, costs, expenses or disbursements incurred by, imposed on or
assessed as a result of, or arising out of, or in any way related to, or by
reason of (A) the gross negligence, willful misconduct or bad faith of such
Indemnified Party as determined by a court of competent jurisdiction by final
and nonappealable judgment, (B) a claim brought by any Borrower against an
Indemnified Party for material breach of such Indemnified Party’s funding
obligations hereunder at a time when the Borrowers have not breached their
obligations hereunder in any material respect as determined by a court of
competent jurisdiction in a final and nonappealable judgment or (C) any
litigation, proceeding or other action solely between or among the Indemnified
Parties (excluding, however, any liabilities, obligations, losses, damages,
penalties, claims, actions, judgments, suits, costs, expenses and disbursements
(all of which shall be covered by such indemnity) incurred by, imposed on or
assessed against the Indemnified Parties as a result of, or arising out of, or
in any way related to, or by reason of any such litigation, proceeding or action
to which the Administrative Agent, or the Collateral Agent (or any of their
respective officers, directors, employees, affiliates, representatives or
agents) is a party in its capacity as such) to the extent (and only to the
extent) that such litigation, proceeding or other action does not relate to, or
arise from, any action or omission by Silgan or any of its Subsidiaries, or
(b) the actual or alleged presence of hazardous materials in the air, surface
water or groundwater or on the surface or subsurface of any Real Property owned
or at any time operated by Silgan or any of its Subsidiaries, the generation,
storage, transportation, handling or disposal of hazardous materials by or of
(or on behalf of or at the direction of) Silgan or any of its Subsidiaries at
any location, whether or not owned or operated by Silgan or any of its
Subsidiaries, the non-compliance of any Real Property with foreign, federal,
state and local laws, regulations, and ordinances (including applicable permits
thereunder) applicable to any Real Property, or any environmental claim asserted
against Silgan, any of its Subsidiaries or any Real Property owned or at any
time operated by Silgan or any of its Subsidiaries, including, in each case,
without limitation, the reasonable fees and disbursements of counsel and other
consultants incurred in connection with any such investigation, litigation or
other proceeding (but, in each case, excluding any losses, liabilities, claims,
damages or expenses to the extent incurred by reason of the gross negligence or
willful misconduct of the Person to be indemnified (as determined by a court of
competent jurisdiction in a final and non-appealable decision)). To the extent
that the undertaking to indemnify, pay or hold harmless any Agent or any Lender
set forth in the preceding sentence may be unenforceable because it is violative
of any law or public policy, the Borrowers shall make the maximum contribution
to the payment and satisfaction of each of the indemnified liabilities which is
permissible under Applicable Law.

(b)        Waiver of Consequential Damages, Etc. To the full extent permitted by
Applicable Law, no party hereto shall be entitled to indemnification hereunder
on any theory of liability for special, indirect, consequential or incidental
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Credit Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof except, in the
case of the Borrowers, to the extent that such special, indirect, consequential
or incidental damages would otherwise be subject to indemnification by the
Borrowers pursuant to clause (a) of this Section 12.01. No Person entitled to
indemnification pursuant to clause (a) of this Section 12.01 shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Credit Documents or the transactions contemplated hereby or thereby,
except to the extent the liability of such indemnified person results from such
indemnified person’s gross negligence or willful misconduct (as determined by a
court of competent jurisdiction in a final and non-appealable decision).

(c)        Foreign Borrowers. Notwithstanding anything to the contrary in this
Agreement or any other Credit Document (except as, and to the extent, provided
in Section 8.10), the obligations of any Foreign Borrower with respect to the
indemnification and expense reimbursement obligations set forth in this Section
shall, to the extent reasonably ascertainable, be limited to losses, claims,
damages, liabilities,

 

162



--------------------------------------------------------------------------------

costs and expenses arising out of or relating to the obligations of such Foreign
Borrower under this Agreement and the other Credit Documents (including the
enforcement thereof) and such Foreign Borrower’s use or proposed use of the
proceeds of any Loan made to such Foreign Borrower or Letter of Credit issued
for the account of such Foreign Borrower.

Section 12.02    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, each Issuing Lender, the Swingline Lender and each
of their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by Applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, such Issuing Lender, the Swingline
Lender or any such Affiliate to or for the credit or the account of the
Borrowers or any other Credit Party against any and all of the obligations of
the Borrowers or such Credit Party now or hereafter existing under this
Agreement or any other Credit Document to such Lender, such Issuing Lender or
the Swingline Lender or any of their respective Affiliates, irrespective of
whether or not such Lender, such Issuing Lender, the Swingline Lender or any
such Affiliate shall have made any demand under this Agreement or any other
Credit Document and although such obligations of the Borrowers or such Credit
Party may be contingent or unmatured or are owed to a branch or office of such
Lender, such Issuing Lender, the Swingline Lender or such Affiliate different
from the branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Article X and, pending such payment, shall be segregated
by such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, the Issuing Lenders, the Swingline Lender
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, each Issuing Lender, the Swingline Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, such Issuing
Lender, the Swingline Lender or their respective Affiliates may have. Each
Lender, such Issuing Lender and the Swingline Lender agree to notify the
Borrowers and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

Section 12.03    Notices.

(a)        Except where telephonic instructions or notices are authorized herein
to be given, all notices, demands, instructions and other communications
required or permitted to be given to or made upon any party hereto or any other
Person shall be in writing and shall be personally delivered or sent by
registered or certified mail, postage prepaid, return receipt requested, or by a
reputable overnight or courier delivery service, or by prepaid telex or
telecopier, and shall be deemed to be given for purposes of this Agreement on
the third day after deposit in registered or certified mail, postage prepaid,
and otherwise on the date that such writing is delivered or sent to the intended
recipient thereof, or in the case of notice delivered by telecopy, upon
completion of transmission with a copy of such notice also being delivered under
any of the methods provided above, all in accordance with the provisions of this
Section 12.03. Unless otherwise specified in a notice sent or delivered in
accordance with the foregoing provisions of this Section 12.03, notices,
demands, instructions and other communications in writing shall be given to or
made upon the respective parties hereto at their respective addresses (or to
their respective telecopier numbers) indicated (i) in the case of any Lender, in
such Lender’s administrative questionnaire most recently delivered to
Administrative Agent, (ii) in the case of any Eligible Assignee, on its
signature page to its Assignment and Assumption Agreement, (iii) in the case of
any Borrower or Administrative Agent or Collateral Agent, indicated on Schedule
IX hereto and, in the case of telephonic

 

163



--------------------------------------------------------------------------------

instructions or notices, by calling the telephone number or numbers indicated
for such party on such administrative questionnaire, such Assignment and
Assumption Agreement or Schedule IX, as the case may be.

(b)    Notices and other communications to or by Administrative Agent,
Collateral Agent and Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by Administrative Agent (with the written
consent of Company, in the case of procedures for deliveries to the Borrowers),
provided that the foregoing shall not apply to notices pursuant to Sections
2.03, 2.06 or 3.03 unless otherwise agreed by Administrative Agent, the
applicable Issuing Lender and/or the applicable Lender. Administrative Agent or
Borrowers may, in their discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

(c)    Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that for both clauses (i) and
(ii) above, if such notice, e-mail or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next Business Day for
the recipient. Each Credit Party and Lender hereunder agrees to notify
Administrative Agent in writing promptly of any change to the notice information
provided above.

Section 12.04    Successors and Assigns; Participations.

(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrowers nor any other Credit Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (c) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (d) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Lender Participants to the extent provided in paragraph (c) of
this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Loan Commitment and the Loans at
the time owing to it); provided that, in each case with respect to any credit
facility, any such assignment shall be subject to the following conditions:

(i)        Minimum Amounts.

 

164



--------------------------------------------------------------------------------

(A)        in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it (in each
case with respect to any credit facility) or contemporaneous assignments to
related Approved Funds that equal at least the amount specified in paragraph
(b)(i)(B) of this Section in the aggregate or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

(B)        in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
Agreement with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption
Agreement, as of the Trade Date) shall not be less than $5,000,000 (or the
Dollar Equivalent thereof in the case of Alternate Currency Loans), in the case
of any assignment in respect of the Revolving Loan Commitments and/or Canadian
Revolving Loan Commitments, or $1,000,000 (or the Dollar Equivalent thereof in
the case of Alternate Currency Loans), in the case of any assignment in respect
of the term loan facility, unless each of the Administrative Agent and, so long
as no Event of Default has occurred and is continuing, the Borrowers otherwise
consent (each such consent not to be unreasonably withheld or delayed); provided
that each Borrower shall be deemed to have given its consent five (5) Business
Days after the date written notice thereof has been delivered by the assigning
Lender (through the Administrative Agent) unless such consent is expressly
refused by such Borrower prior to such fifth (5th) Business Day;

(ii)        Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned

(iii)        Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:

(A)        the consent of the Borrowers (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment, (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund or (z) the
assignment is made in connection with the primary syndication of the Credit
Facility and during the period commencing on the Effective Date and ending on
the date that is ninety (90) days following the Effective Date; provided, that
each Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within 5
Business Days after having received notice thereof; and provided, further, that
such Borrower’s consent shall not be required during the primary syndication of
the Credit Facility;

(B)        the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) the Revolving Loan Commitments and/or Canadian Revolving Loan Commitments
if such assignment is to a Person that is not a Lender with a Revolving Loan
Commitment, an Affiliate of such Lender or an Approved Fund with respect to such
Lender or (ii) the Term Loans to a Person who is not a Lender, an Affiliate of a
Lender or an Approved Fund; and

 

165



--------------------------------------------------------------------------------

(C)    the consents of the Issuing Lenders and the Swingline Lender (such
consents not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of the Revolving Loan Commitments and/or Canadian
Revolving Loan Commitments.

(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption Agreement,
together with a processing and recordation fee of $3,500 for each assignment;
provided that (A) only one such fee will be payable in connection with
simultaneous assignments to two or more related Approved Funds by a Lender and
(B) the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an administrative
questionnaire in form and substance satisfactory to the Administrative Agent.

(v)    No Assignment to Certain Persons. No such assignment shall be made to
(A) any Borrower or any of its Subsidiaries or Affiliates or (B) any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B).

(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).

(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrowers and the
Administrative Agent, the applicable pro rata share of Loans previously
requested, but not funded by, the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Lenders, the Swingline Lender and each
other Lender hereunder (and interest accrued thereon), and (B) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its RL Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
Applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 12.16, from and after the effective date specified in each Assignment
and Assumption Agreement, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption Agreement, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption Agreement, be released from
its obligations under this Agreement (and, in the case of an Assignment and
Assumption Agreement covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto)
but shall continue to be entitled to the benefits of Sections 2.10, 2.11, 5.04
and 12.01 with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise

 

166



--------------------------------------------------------------------------------

expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender. Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this paragraph shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section (other than a purported assignment to a natural
Person (or a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural Person) or any Borrower or any of
a Borrower’s Subsidiaries or Affiliates, which shall be null and void.)

(c)        Participations. Any Lender may at any time, without the consent of,
or notice to, the Borrowers or the Administrative Agent, sell participations to
any Person (other than a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural Person) or the Borrowers or any of the Borrowers’ Subsidiaries or
Affiliates) (each, a “Lender Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers, the Administrative Agent, the Issuing
Lenders, the Swingline Lender and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.06 with respect to any
payments made by such Lender to its Lender Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Lender
Participant, agree to any amendment, modification or waiver or modification
described in Section 12.12(a)(i) or (vii) that directly and adversely affects
such Lender Participant. The Borrower agrees that each Lender Participant shall
be entitled to the benefits of Sections 2.10 and 5.04 (subject to the
requirements and limitations therein, including the requirements under
Section 5.04(g) (it being understood that the documentation required under
Section 5.04(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Lender Participant
(A) agrees to be subject to the provisions of Sections 2.13 and 12.12(b) as if
it were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 2.10 or 5.04, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Lender Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at Silgan’s request and expense, to use reasonable efforts to cooperate
with Silgan to effectuate the provisions of Sections 2.13 and 12.12(b) with
respect to any Lender Participant. To the extent permitted by law, each Lender
Participant also shall be entitled to the benefits of Section 12.02 as though it
were a Lender; provided that such Lender Participant agrees to be subject to
Section 12.06 as though it were a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Lender Participant and the principal amounts of
(and stated interest on) each Lender Participant’s interest in the Loans or
other obligations under the Credit Documents (the “Lender Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Lender Participant Register (including the identity of any
Lender Participant or any information relating to a Lender Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Credit Document) to any Person except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of

 

167



--------------------------------------------------------------------------------

credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Lender Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Lender Participant Register as the
owner of such participation for all purposes of this Agreement notwithstanding
any notice to the contrary. For the avoidance of doubt, the Administrative Agent
(in its capacity as Administrative Agent) shall have no responsibility for
maintaining a Lender Participant Register.

Notwithstanding the preceding three paragraphs or the definition of Required
Lenders, any Lender Participant that is a Farm Credit Lender that (i) has
purchased a participation in a minimum amount of $10,000,000, (ii) has been
designated as a voting participant (a “Voting Lender Participant”) in a notice
(a “Voting Lender Participant Notice”) sent by the relevant Lender to the
Administrative Agent and (iii) receives, prior to becoming a Voting Lender
Participant, the consent of the Administrative Agent and Silgan (each such
consent to be required only to the extent and under the circumstances it would
be required if such Voting Lender Participant were to become a Lender pursuant
to an assignment in accordance with Section 12.04(b)), shall be entitled to vote
as if such Voting Lender Participant were a Lender on all matters subject to a
vote by the Lenders and the voting rights of the selling Lender shall be
correspondingly reduced on a dollar-for-dollar basis. Each Voting Lender
Participant Notice shall include, with respect to each Voting Lender
Participant, the information that would be included by a prospective Lender in
an Assignment and Assumption Agreement. Notwithstanding the foregoing, each Farm
Credit Lender designated as a Voting Lender Participant in Schedule X shall be a
Voting Lender Participant without delivery of a Voting Lender Participant Notice
and without the prior written consent of Silgan and the Administrative Agent.
The selling Lender and the Voting Lender Participant shall notify the
Administrative Agent and Silgan within three (3) Business Days of any
termination, reduction or increase of the amount of such participation. Silgan
and the Administrative Agent shall be entitled to conclusively rely on
information contained in the Voting Lender Participant Notices and all other
notices delivered pursuant hereto. The voting rights of each Voting Lender
Participant are solely for the benefit of such Voting Lender Participant and
shall not inure to any assignee or participant of such Voting Lender
Participant.

(d)    Certain Pledges. Notwithstanding any other provision set forth in this
Agreement, any Lender may at any time pledge or assign all or any portion of its
rights under this Agreement and the other Credit Documents (including, without
limitation, the Notes held by it) to any Federal Reserve Bank in accordance with
Regulation A of the Federal Reserve Board or to any other central bank with
jurisdiction over such Lender without notice to, or the consent of, any
Borrower, provided that, no such pledge or assignment of a security interest
under this Section 12.04(d) shall release a Lender from any obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto. Any Lender which is a fund may pledge all or any portion of its Notes or
Loans to its trustee in support of its obligations to its trustee. No such
pledge or assignment shall release the transferor Lender from its obligations
hereunder.

(e)    Prohibited Assignments and Participations. Notwithstanding anything to
the contrary contained in this Section 12.04, no Lender may assign or sell
participations, or otherwise syndicate all or any portion of such Lender’s
interests under this Agreement or any other Credit Document to any Person who is
(i) listed on the Specially Designated Nationals and Blocked Persons List
maintained by OFAC and/or on any other similar list maintained by OFAC pursuant
to any authorizing statute, Executive Order or regulation or (ii) either (x)
included within the term “designated national” as defined in the Cuban Assets
Control Regulations, 31 C.F.R. Part 515, or (y) designated under Sections 1(a),
1(c) or 1(d) of Executive Order No. 13224, 66 Fed. Reg. 49079 (published
September 25, 2001) or similarly designated under any related enabling
legislation or any other similar Executive Orders.

 

168



--------------------------------------------------------------------------------

Section 12.05    No Waiver; Remedies Cumulative. No failure or delay on the part
of the Administrative Agent, any other Agent or any Lender or any holder of a
Note in exercising any right, power or privilege hereunder or under any other
Credit Document and no course of dealing between any Borrower and the
Administrative Agent, any other Agent or any Lender or the holder of any Note
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, power or privilege hereunder or under any other Credit Document
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege hereunder or thereunder. The rights, powers and
remedies herein and in any other Credit Document expressly provided are
cumulative and not exclusive of any rights, powers or remedies which the
Administrative Agent, any other Agent, any Lender or the holder of any Note
would otherwise have. No notice to or demand on any Borrower in any case shall
entitle any Borrower to any other or further notice or demand in similar or
other circumstances or constitute a waiver of the rights of the Administrative
Agent, any other Agent, any Lender or the holder of any Note to any other or
further action in any circumstances without notice or demand.

Section 12.06    Payments Pro Rata. (a) Except as otherwise provided in this
Agreement, the Administrative Agent agrees that promptly after its receipt of
each payment from or on behalf of any Borrower in respect of any Obligations of
such Borrower hereunder, the Administrative Agent shall distribute such payment
to the Lenders entitled thereto (other than any Lender that has consented in
writing to waive its pro rata share of any such payment) pro rata based upon
their respective shares, if any, of the Obligations with respect to which such
payment was received.

(b)    Each of the Lenders agrees that, if it should receive any amount
hereunder (whether by voluntary payment, by realization upon security, by the
exercise of the right of setoff or banker’s lien, by counterclaim or cross
action, by the enforcement of any right under the Credit Documents, or
otherwise), which is applicable to the payment of the principal of, or interest
on, the Loans, the Unpaid Drawings, Commitment Commission or Letter of Credit
Fees, of a sum which with respect to the related sum or sums received by other
Lenders is in a greater proportion than the total of such Obligation then owed
and due to such Lender bears to the total of such Obligation then owed and due
to all such Lenders immediately prior to such receipt, then such Lender
receiving such excess payment shall purchase for cash without recourse or
warranty from the other Lenders an interest in the Obligations of such Borrower
to such Lenders in such amount as shall result in a proportional participation
by all of the Lenders in such amount; provided that if all or any portion of
such excess amount is thereafter recovered from such Lender, such purchase shall
be rescinded and the purchase price restored to the extent of such recovery, but
without interest.

(c)    Notwithstanding anything to the contrary contained herein, the provisions
of the preceding Sections 12.06(a) and (b) shall be subject to the express
provisions of this Agreement which require, or permit, differing payments to be
made to Non-Defaulting Lenders as opposed to Defaulting Lenders.

Section 12.07    Calculations: Computations. (a) The financial statements to be
furnished to the Lenders pursuant heretoto Sections 8.01(a), (b) and (c) shall
be made and prepared in accordance with GAAP as in effect from time to time
consistently applied throughout the periods involved (except as set forth in the
notes thereto or as otherwise disclosed in writing by Silgan to the Lenders);
provided that, except as otherwise specifically provided herein (including
Section 1.02(b)), (i) all computations determining compliance with Section 5.02,
Article IX, and the definitions of Applicable Commitment Commission Percentage
and Applicable Margin shall utilize accounting principles and policies in
conformity with those used to prepare the audited historical financial
statements referred to in Section 7.07(a)of Silgan and its Subsidiaries as of
the fiscal quarter ending March 31, 2018; provided, however, that Silgan may
elect, upon written notice to the Administrative Agent, to modify such
accounting principles and policies, effective from and after the date of such
election, to include (x) the accounting

 

169



--------------------------------------------------------------------------------

standards relating to a Lease Accounting GAAP Change and/or (y) the accounting
standards relating to Revenue from Contracts with Customers (ASC Topic 606) and
its related applicable effects, amendments and clarifications (and such
modification being referred to herein as a “Revenue GAAP Change”); provided,
that, in each case,so long as (A) any such election must be made within sixty
(60) days of the end of the fiscal quarter in which such accounting standard
becomes effective for Silgan under GAAP and (B) any such election, once made,
shall be irrevocable as to such accounting standard, (ii) in determining
Interest Expense for any period, no effect shall be given (but only to the
extent not already otherwise excluded for the calculation of Interest Expense
under this Agreement) to non-cash amounts recorded (or required to be recorded)
in accord with FAS 133, (iii) all computations determining compliance with
Sections 9.07 and 9.08 and the definitions of Applicable Commitment Commission
Percentage and Applicable Margin shall be determined on a Pro Forma Basis, and
(iv) notwithstanding anything to the contrary contained herein, all such
financial statements shall be prepared, and all financial covenants contained
herein or in any other Credit Document shall be calculated, in each case,
without giving effect to any election or requirement under FAS 159, FAS 141R,
FAS 157, FAS ASC 825 and FAS ASC 470-20 (or any similar accounting principle)
permitting or requiring a Person to value its financial liabilities at the fair
value thereof; provided further that (x) in determining EBITDA for any period,
no effect shall be given (but only to the extent not already otherwise excluded
from the calculation of EBITDA under this Agreement) (I) to FAS 106, (II) to
non-cash amounts recorded (or required to be recorded) in accordance with FAS
133 or (III) to FAS 141R to the extent relating to expenses incurred in
connection with business combinations as part of a Permitted Acquisition, and
(y) for purposes of calculating the Applicable Commitment Commission Percentage,
the Applicable Margin and all financial ratios and financial terms, the
financial results of Unrestricted Subsidiaries shall be ignored. If at any time
any change in GAAP would materially affect the computation of any financial
ratio or requirement set forth in any Credit Document and either Silgan or the
Required Lenders shall so request, the Administrative Agent, the Lenders and
Silgan shall enter into and diligently pursue negotiations in good faith in
order to amend such ratio or requirement to equitably reflect such changes so
that the criteria for evaluating Silgan’s financial condition will be the same
after such changes as if such changes had not occurred (subject to the approval
of the Required Lenders); provided that, until so amended, such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein.

(b)        All computations of interest, Commitment Commission and other Fees
hereunder shall be made on the basis of a year of 360 days for the actual number
of days (including the first day but excluding the last day; except that in the
case of Letter of Credit Fees and Fronting Fees, the last day shall be included)
occurring in the period for which such interest, Commitment Commission or other
Fees are payable, provided, however, that (i) all computations of interest on
Alternate Currency Loans denominated in Pounds Sterling, (ii) all computations
of interest on Canadian Prime Rate Loans, (iii) all computations of interest on
CDOR Rate Loans and (iv) all computations of interest on Base Rate Loans
calculated by reference to the Prime Lending Rate, in each case shall be made on
the basis of a year of 365 days for the actual number of days (including the
first day but excluding the last day) occurring in the period for which such
interest is payable.

(c)        Notwithstanding anything to the contrary contained in clause (a) of
this Section 12.07, for purposes of determining compliance with any incurrence
tests set forth in Article IX (excluding Sections 9.07 and 9.08 and the
definitions of Applicable Commitment Commission Percentage, Applicable Margin
and Consolidated Tangible Assets), any amounts so incurred or expended (to the
extent incurred or expended in a currency other than Dollars) shall be converted
into Dollars on the basis of the relevant exchange rates (as shown on the
relevant page of Reuters or (x) if Reuters does not provide such exchange rates,
as shown on the relevant page of the Wall Street Journal or (y) if the Wall
Street Journal does not provide such exchange rates, on such other basis as is
satisfactory to the

 

170



--------------------------------------------------------------------------------

Administrative Agent) as in effect on the date of such incurrence or expenditure
under any provision of any such Section that has an aggregate Dollar limitation
provided for therein.

(d)    For purposes of the Interest Act (Canada) with respect to Canadian Term
Loans or Canadian Revolving Loans, whenever any interest, fees or commission to
be paid hereunder or in connection herewith is to be calculated on the basis of
any period of time that is other than the number of days in such year (the
“Contract Period”), the yearly rate to which the rate used in such calculation
is equivalent is the rate so used multiplied by the actual number of days in the
calendar year in which the same is to be ascertained and divided by the number
of days in the Contract Period. The rates of interest under the Agreement are
nominal rates, and not effective rates or yields. The principle of deemed
reinvestment of interest does not apply to any interest calculation under this
Agreement.

(e)    Notwithstanding any provision of this Agreement, in no event shall the
aggregate “interest” (as that term is defined in Section 347 of the Criminal
Code (Canada)) with respect to the Canadian Loans exceed the effective annual
rate of interest on the “credit advanced” (as defined therein) lawfully
permitted under Section 347 of the Criminal Code (Canada).

Section 12.08    GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE. (A) THIS
AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE
GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO ITS CONFLICTS OF
LAWS PRINCIPLES. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT
OR ANY OTHER CREDIT DOCUMENT SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW
YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE
WHICH ARE LOCATED IN THE COUNTY OF NEW YORK, BOROUGH OF MANHATTAN, AND, BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH BORROWER HEREBY IRREVOCABLY
ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS. EACH
BORROWER HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK
PERSONAL JURISDICTION OVER SUCH BORROWER, AND AGREES NOT TO PLEAD OR CLAIM, IN
ANY LEGAL ACTION PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENTS BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH COURTS LACK
PERSONAL JURISDICTION OVER SUCH BORROWER. EACH BORROWER FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH BORROWER AT ITS ADDRESS SET FORTH
OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER
SUCH MAILING. EACH BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH
SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR
CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT
DOCUMENT THAT SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE. WITHOUT
LIMITING THE FOREGOING, EACH FOREIGN BORROWER HEREBY IRREVOCABLY DESIGNATES,
APPOINTS AND EMPOWERS SILGAN (AND SILGAN HEREBY IRREVOCABLY ACCEPTS SUCH
APPOINTMENT) AS ITS DESIGNEE, APPOINTEE AND AGENT TO RECEIVE, ACCEPT AND
ACKNOWLEDGE FOR AND ON ITS BEHALF, AND IN RESPECT OF THE PROPERTY OF EACH SUCH
FOREIGN BORROWER, SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMONS, NOTICES AND
DOCUMENTS WHICH MAY BE SERVED IN ANY SUCH ACTION OR PROCEEDING. NOTHING HEREIN,
HOWEVER, SHALL AFFECT THE RIGHT OF THE

 

171



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT OR ANY LENDER TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
ANY BORROWER IN ANY OTHER JURISDICTION.

(B)        EACH BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (A) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

(C)        EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

Section 12.09    Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Borrowers and the
Administrative Agent. Delivery of an executed counterpart of a signature page of
this Agreement by facsimile or in electronic (i.e., “pdf” or “tif”) format shall
be effective as delivery of a manually executed counterpart of this Agreement.

Section 12.10    Effectiveness. This Agreement shall become effective on the
date (the “Effective Date”) on which each of the Borrowers, the Administrative
Agent and the Lenders shall have signed a counterpart hereof (whether the same
or different counterparts) and shall have delivered the same to the
Administrative Agent at the applicable Notice Office or, in the case of the
Lenders, shall have given to the Administrative Agent telephonic (confirmed in
writing), written or telex notice (actually received) at such office that the
same has been signed and mailed to it. The Administrative Agent will give each
Borrower and each Lender prompt written notice of the occurrence of the
Effective Date.

Section 12.11    Headings Descriptive. The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

Section 12.12    Amendment and Waiver; Replacement of Lenders. (a)    Amendment
and Waiver. Neither this Agreement nor any other Credit Document nor any terms
hereof or thereof may be changed, waived, discharged or terminated unless such
change, waiver, discharge or termination is in writing signed by the Borrowers
and the Required Lenders (although (i) modifications to, or supplements of, the
Annexes to the respective Security Documents may be made in accordance with the
provisions of such Security Documents and (ii) additional parties may be added
to, and Subsidiaries of Silgan may be released from, the respective Guaranties
and the Security Documents in accordance with the provisions thereof, in each
case without the consent of the other Credit Parties party thereto or the
Required Lenders), provided that no such change, waiver, discharge or
termination shall, without the consent of each Lender (other than a Defaulting
Lender except with respect to the following clauses (i) and (iii), but, in the
case of such clause (iii), only to the extent that such change, waiver,
discharge or termination

 

172



--------------------------------------------------------------------------------

relates to this parenthetical or following clause (i)) (with Obligations being
directly affected thereby in the case of the following clauses (i), (iv) and
(vii)):

(i)        extend the final scheduled maturity of any Loan or Note or extend the
stated maturity of any Letter of Credit, the Total Revolving Loan Commitment or
the Total Canadian Revolving Loan Commitment beyond the Revolving Loan Maturity
Date or reduce the rate, or extend the time of payment, of interest or of Fees
thereon (except in connection with the waiver of applicability of any
post-default increase in interest rates), or reduce the principal amount thereof
(including the principal amount of any Unpaid Drawing) (it being understood that
any amendment or modification to the financial definitions in this Agreement or
to Section 12.07(a) shall not constitute a reduction in the rate of interest or
Fees for the purposes of this clause (i), notwithstanding the fact that such
amendment or modification actually results in such a reduction);

(ii)        release all or substantially all of the Collateral (except as
authorized in Sections 8.15 or 11.10 or as otherwise expressly provided in the
Credit Documents (x) in connection with the termination of all Commitments
hereunder and repayment in full of all Obligations owing pursuant hereto and
pursuant to the other Credit Documents and (y) with respect to sales or other
dispositions of property otherwise permitted under the Credit Documents) under
all the Security Documents;

(iii)        amend, modify or waive any provision of this Section 12.12(a)
(except for technical amendments with respect to additional extensions of credit
pursuant to this Agreement which afford the protections to such additional
extensions of credit of the type provided to the Term Loans and the respective
Revolving Loan Commitments on the Effective Date);

(iv)        reduce the percentage specified in the definition of Required
Lenders (it being understood that, with the consent of the Required Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Required Lenders on substantially the same basis as the
extensions of Term Loans and the respective Revolving Loan Commitments are
included on the Effective Date);

(v)        consent to the assignment or transfer by any Borrower of any of its
rights and obligations under this Agreement;

(vi)        consent to the release of Silgan, Containers, Manufacturing, or
Plastics from its obligations under the US Borrowers/Subsidiaries Guaranty
except, in the case of Containers, Manufacturing or Plastics, in connection with
a sale of all or substantially all of the assets of, or all of the capital stock
of, Containers, Manufacturing or Plastics or in a transaction permitted under
this Agreement or that has been approved by the Required Lenders;

(vii)        change Section 10.12 or Section 12.06 in a manner that would alter
the pro rata sharing of payments or order of application required thereby;

(viii)        without the consent of the Lenders holding at least a majority of
the outstanding Revolving Loan Commitments, amend, modify or waive any provision
in Section 6.03 or waive any Default or Event of Default if the effect of such
amendment, modification or waiver is that the Revolving Lenders shall be
required to fund Revolving Loans when such Lenders would otherwise not be
required to do so; or

 

173



--------------------------------------------------------------------------------

(ix)        without the consent of each of the Revolving Lenders, amend, modify
or waive the definition of Primary Alternate Currency;

provided further, that no such change, waiver, discharge or termination shall
(t) increase the Commitments of any Lender over the amount thereof then in
effect without the consent of such Lender (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
or of a mandatory reduction in the Total Commitment shall not constitute an
increase of the Commitment of any Lender, and that an increase in the available
portion of any Commitment of any Lender shall not constitute an increase in the
Commitment of such Lender), (u) without the consent of the Swingline Lender,
alter its rights or obligations with respect to Swingline Loans, (v) without the
consent of each Issuing Lender amend, modify or waive any provision of Article
III or alter its rights or obligations with respect to Letters of Credit,
(w) without the consent of the Administrative Agent, amend, modify or waive any
provision of Article XI as same applies to the Administrative Agent or any other
provision as same relates to the rights or obligations of the Administrative
Agent, (x) without the consent of the Collateral Agent, amend, modify or waive
any provision relating to the rights or obligations of the Collateral Agent,
(y) (A) except as provided in Section 2.18, without the consent of the Majority
Lenders of each Tranche which is being allocated a lesser prepayment, repayment
or commitment reduction as a result of the actions described below (or without
the consent of the Majority Lenders of each Tranche in the case of an amendment
to the definition of Majority Lenders), amend the definition of Majority Lenders
or alter the required application of any prepayments or repayments (or
commitment reduction), as between the various Tranches, pursuant to Section 5.01
or 5.02 (excluding Section 5.02(b), (c), (d) or (e)) (although the Required
Lenders may waive, in whole or in part, any such prepayment, repayment or
commitment reduction, so long, as the application, as amongst the various
Tranches, of any such prepayment, repayment or commitment reduction which is
still required to be made is not altered) or (B) without the consent of the
Majority Lenders of each Tranche, amend, modify or waive the definition of
Sharing Event or the provisions of Section 2.16 (other than for technical
amendments or modifications thereto that do not otherwise adversely affect the
Lenders under any Tranche of Loans in a manner disproportionate from the effect
on the Lenders under the other Tranches of Loans) or (z) without the consent of
the Supermajority Lenders of the respective Tranche, (A) amend the definition of
Supermajority Lenders (it being understood that, with the consent of the
Required Lenders, additional extensions of credit pursuant to this Agreement may
be included in the determination of the Supermajority Lender on substantially
the same basis as the extensions of Term Loans and the respective Revolving Loan
Commitments are included on the Effective Date) or (B) reduce the amount of, or
shorten or extend, any interim US A Term Loan Scheduled Repayment, Canadian A
Term Loan Scheduled Repayment or Incremental Term Loan Scheduled Repayment, as
the case may be.

(b)        Replacement of Lenders. If, in connection with any proposed change,
waiver, discharge or termination to any of the provisions of this Agreement as
contemplated by clauses (i) through (vii), inclusive, of the first proviso to
Section 12.12(a), the consent of the Required Lenders is obtained but the
consent of one or more of the other Lenders whose consent is required is not
obtained, then Silgan shall have the right, so long as all Non-Consenting
Lenders whose individual consent is required are treated as described in either
clause (A) or (B) below, to either (A) replace each such Non-Consenting Lender
or Lenders (or, at the option of Silgan if the respective Lender’s consent is
required with respect to less than all Tranches of Loans (or related
Commitments), to replace only the respective Tranche of Commitments and/or Loans
of the respective Non-Consenting Lender which gave rise to the need to obtain
such Lender’s individual consent) with one or more replacement Lenders pursuant
to Section 2.13 so long as at the time of such replacement, each such
replacement Lender consents to the proposed change, waiver, discharge or
termination or (B) terminate such Non-Consenting Lender’s Revolving Loan
Commitment, Canadian Revolving Loan Commitment and/or Incremental Term Loan
Commitment, as the case may be (if such Lender’s consent is required as a result
of its Revolving Loan Commitment, Canadian Revolving Loan Commitment and/or
Incremental Term Loan Commitment) and/or repay each Tranche of

 

174



--------------------------------------------------------------------------------

outstanding Loans of such Lender which gave rise to the need to obtain such
Lender’s consent and/or cash collateralize its applicable RL Percentage of the
Letter of Credit of Outstandings, in accordance with Sections 4.02(b) and/or
5.01(b); provided that, unless the Commitments which are terminated and Loans
which are repaid pursuant to preceding clause (B) are immediately replaced in
full at such time through the addition of new Lenders or the increase of the
Commitments and/or outstanding Loans of existing Lenders (who in each case must
specifically consent thereto), then in the case of any action pursuant to
preceding clause (B) the Required Lenders (determined after giving effect to the
proposed action) shall specifically consent thereto, provided further, that
Silgan shall not have the right to replace a Lender, terminate its Commitments
or repay its Loans solely as a result of the exercise of such Lender’s rights
(and the withholding of any required consent by such Lender) pursuant to the
second proviso to Section 12.12(a).

Section 12.13    Survival. All indemnities set forth herein including, without
limitation, in Sections 2.10, 2.11, 3.06, 5.04, 11.06 and 12.01 shall survive
the execution and delivery of this Agreement and the Notes and the making and
repayment of the Loans and all Unpaid Drawings hereunder and the termination of
the Commitments.

Section 12.14    Domicile of Loans. Each Lender may transfer and carry its Loans
at, to or for the account of any office, Subsidiary or Affiliate of such Lender.
Notwithstanding anything to the contrary contained herein, to the extent that a
transfer of Loans pursuant to this Section 12.14 would, at the time of such
transfer, result in increased costs under Section 2.10, 2.11, 3.06 or 5.04 from
those being charged by the respective Lender prior to such transfer, then no
Borrower shall be obligated to pay such increased costs (although each Borrower
shall be obligated to pay any other increased costs of the type described above
resulting from changes after the date of the respective transfer).

Section 12.15    Confidentiality. (a) Subject to the provisions of clause (b) of
this Section 12.15, each Lender agrees that it will not disclose without the
prior consent of Silgan (other than on a confidential basis to its employees,
partners, directors, officers, auditors or counsel or to another Lender or such
Lender’s holding or parent company or to any credit insurance provider relating
to the Borrower and the Obligations if such Lender determines in its sole
discretion that any such party should have access to such information) any
information with respect to Silgan or any of its Subsidiaries which is now or in
the future furnished pursuant to this Agreement or any other Credit Document and
which is either (x) financial information or statements or (y) designated by any
Borrower to the Lender in writing as confidential, provided that any Lender may
disclose any such information (i) as has become generally available to the
public, (ii) as may be required in any report, statement or testimony submitted
to any municipal, state or Federal regulatory body or self-regulatory authority
having or claiming to have jurisdiction over such Lender or to the Federal
Reserve Board, the Federal Deposit Insurance Corporation or the NAIC or similar
organizations (whether in the United States or elsewhere) or their successors or
in connection with any pledge permitted under Section 12.04(d), (iii) as may be
required in respect to any summons or subpoena or in connection with any
litigation, (iv) in order to comply with any law, order, regulation or ruling
applicable to such Lender, (v) that is already in possession of such Lender on a
non-confidential basis, (vi) that is provided to such Lender on a
non-confidential basis by a Person who in doing so has not violated a duty of
confidentiality owing to any Lender or to Silgan or any of its Subsidiaries,
(vii) to the Administrative Agent or the Collateral Agent, (viii) to any direct
or indirect contractual counterparty in any swap, hedge or similar agreement (or
to any such contractual counterparty’s professional advisor), so long as such
contractual counterparty (or such professional advisor) agrees to be bound by
provisions substantially the same as this Section 12.15, (ix) to any prospective
or actual transferee or participant in connection with any contemplated transfer
or participation of any of the Obligations or Commitments or any interest
therein by such Lender, provided that such prospective transferee agrees with
such Lender, to maintain confidentiality provisions substantially the same as
this Section 12.15, (x) to any other party hereto and (xi) in connection with
the

 

175



--------------------------------------------------------------------------------

exercise of any remedies hereunder or under any other Credit Document, or the
enforcement of rights hereunder or thereunder.

(b)        Each Borrower hereby acknowledges and agrees that each Lender may
share with any of its Affiliates (including, in the case of any Lender that is a
fund, such Lender’s investment advisor) any information related to Silgan or any
of its Subsidiaries (including, without limitation, any nonpublic customer
information regarding the creditworthiness of Silgan and its Subsidiaries,
provided that such affiliates shall be subject to the provision of clause (a) of
this Section 12.15 to the same extent as such Lender).

Section 12.16    Register. Each Borrower hereby designates the Administrative
Agent to serve as such Borrower’s agent, solely for purposes of this
Section 12.16, to maintain a register (the “Register’) on which it will record
the name, address and taxpayer identification number, if any, of each of the
Lenders, the Commitments from time to time of each of the Lenders, the Loans
made by each of the Lenders and any stated interest thereon and each repayment
in respect of the principal amount of the Loans of each of the Lenders and any
stated interest thereon. Failure to make any such recordation, or any error in
such recordation, shall not affect such Borrower’s obligations in respect of
such Loans. With respect to any Lender, the transfer of the Commitment of such
Lender and the rights to the principal of, and interest on, any Loan made
pursuant to such Commitment shall not be effective until such transfer is
recorded on the Register maintained by the Administrative Agent with respect to
ownership of such Commitment and Loans and prior to such recordation all amounts
owing to the transferor with respect to such Commitment and Loans shall remain
owing to the transferor. The registration of assignment or transfer of all or
part of any Commitment and Loan shall be recorded by the Administrative Agent on
the Register only upon the acceptance by the Administrative Agent of a properly
executed and delivered Assignment and Assumption Agreement pursuant to
Section 12.04(b). Coincident with the delivery of such an Assignment and
Assumption Agreement to the Administrative Agent for acceptance and registration
of assignment or transfer of all or part of a Loan, or as soon thereafter as
practicable, the assigning or transferor Lender shall surrender the Note (if
any) evidencing such Loan, and thereupon one or more new Notes in the same
aggregate principal amount shall be issued to the assigning or transferor Lender
and/or the new Lender at the request of any such Lenders. Each Borrower agrees
to indemnify the Administrative Agent from and against any and all losses,
claims, damages and liabilities of whatsoever nature which may be imposed on,
asserted against or incurred by the Administrative Agent in performing its
duties under this Section 12.16, provided that no Borrower shall be liable for
any portion of such losses, claims, damages and liabilities resulting from the
Administrative Agent’s gross negligence or willful misconduct (as determined by
a court of competent jurisdiction in a final and non-appealable decision).

Section 12.17    The Patriot Act; Anti-Money Laundering Laws. Each Lender
subject to the USA PATRIOT ACT (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)) (as amended from time to time, the “Patriot Act”) hereby
notifies Silgan and each other Borrower that pursuant to the requirements of the
Patriot Act or any other Anti-Money Laundering Laws, it is required to obtain,
verify and record information that identifies Silgan and the other Credit
Parties and other information that will allow such Lender to identify Silgan and
the other Credit Parties in accordance with the Patriot Act or such Anti-Money
Laundering Laws.

Section 12.18    Judgment Currency. (a) Each Credit Party’s obligation hereunder
and under the other Credit Documents to make payments in Dollars or in the case
of an Alternate Currency Loan or Alternate Currency Unpaid Drawing, the
applicable Alternate Currency (in any such case, the “Obligation Currency”)
shall not be discharged or satisfied by any tender or recovery pursuant to any
judgment expressed in or converted into any currency other than the Obligation
Currency, except to the extent that such tender or recovery results in the
effective receipt by the Administrative Agent, the

 

176



--------------------------------------------------------------------------------

Collateral Agent, the respective Issuing Lender or the respective Lender of the
full amount of the Obligation Currency expressed to be payable to the
Administrative Agent, the Collateral Agent, such Issuing Lender or such Lender
under this Agreement or the other Credit Documents. If for the purpose of
obtaining or enforcing judgment against any Credit Party in any court or in any
jurisdiction, it becomes necessary to convert into or from any currency other
than the Obligation Currency (such other currency being hereinafter referred to
as the “Judgment Currency”) an amount due in the Obligation Currency, the
conversion shall be made, at the Relevant Currency Equivalent thereof or, in the
case of a conversion into currencies other than Dollars, Canadian Dollars or a
Primary Alternate Currency, at the rate of exchange quoted by the Administrative
Agent (or, if the Administrative Agent does not quote a rate of exchange on such
currency, by a known dealer in such currency designated by the Administrative
Agent), determined, in each case, as of the day on which the judgment is given
(such Business Day being hereinafter referred to as the “Judgment Currency
Conversion Date”).

(b)        If there is a change in the rate of exchange prevailing between the
Judgment Currency Conversion Date and the date of actual payment of the amount
due, the respective Borrower or Borrowers covenant and agree to pay such
additional amounts, if any (but in any event not a lesser amount) as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate of exchange prevailing on the Judgment Currency Conversion
Date.

(c)        For purposes of determining the Relevant Currency Equivalent or any
other rate of exchange for this Section 12.18, such amounts shall include any
premium and costs payable in connection with the purchase of the Obligation
Currency.

Section 12.19    Euro. (a) If at any time that an Alternate Currency Loan
denominated in a Currency other than Euros is outstanding, the relevant
Alternate Currency is replaced as the lawful currency of the country that issued
such Approved Currency (the “Issuing Country”) by the Euro so that all payments
are to be made in the Issuing Country in Euros and not in the Alternate Currency
previously the lawful currency of such country, then such Alternate Currency
Loan shall be automatically converted into an Alternate Currency Loan
denominated in Euros in a principal amount equal to the amount of Euros into
which the principal amount of such Alternate Currency Loan would be converted
pursuant to the EMU Legislation and thereafter no further Alternate Currency
Loans will be available in such Alternate Currency, with the basis of accrual of
interest, notice requirements and payment offices with respect to such converted
Alternate Currency Loan to be that consistent with the convention and practices
in the Euro-zone interbank market for Euro denominated loans.

(b)        In each case, to the maximum extent permitted under Applicable Law,
the applicable Borrowers shall from time to time, at the request of any Lender,
pay to such Lender the amount of any losses, damages, liabilities, claims,
reduction in yield, additional expense, increased cost, reduction in any amount
payable, reduction in the effective return of its capital, the decrease or delay
in the payment of interest or any other return forgone by such Lender or its
affiliates with respect to an Alternate Currency Loan affected by this
Section 12.19 as a result of the tax or currency exchange resulting from the
introduction, changeover to or operation of the Euro in any applicable nation or
eurocurrency market.

Section 12.20    Immunity. To the extent that any Foreign Borrower has or
hereafter may acquire any immunity from jurisdiction of any court or from any
legal process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, or otherwise) with respect to itself or its
property, the respective Foreign Borrower hereby irrevocably waives such
immunity in respect of its obligations hereunder and under the other Credit
Documents to which it is a party to the extent permitted

 

177



--------------------------------------------------------------------------------

by Applicable Law and, without limiting the generality of the foregoing, agrees
that the waivers set forth in this Section 12.20 shall be to the fullest extent
permitted under the Foreign Sovereign Immunities Act of 1976 of the United
States and are intended to be irrevocable for purposes of such Act.

Section 12.21    Parallel Debt. (a) In respect of ensuring the validity and
enforceability of any Security Document governed by the law of The Netherlands,
each Credit Party hereby irrevocably and unconditionally undertakes to pay to
the Collateral Agent amounts equal to the amounts payable by it in respect of
its Corresponding Obligations as they may exist from time to time, which
undertaking the Collateral Agent hereby accepts. Each payment undertaking of a
Credit Party to the Collateral Agent under this Section 12.21(a) is hereinafter
to be referred to as a “Parallel Debt”. Each Parallel Debt will be payable in
the currency or currencies of the relevant Corresponding Obligation and will
become due and payable as and when the Corresponding Obligation to which it
corresponds becomes due and payable.

(b)        Each of the parties to this Agreement hereby acknowledges that:
(i) each Parallel Debt constitutes an undertaking, obligation and liability of
the applicable Credit Party to the Collateral Agent which is separate and
independent from, and without prejudice to, the Corresponding Obligation to
which it corresponds; and (ii) each Parallel Debt represents the Collateral
Agent’s own separate and independent claim to receive payment of such Parallel
Debt from the applicable Credit Party.

(c)        To the extent the Collateral Agent irrevocably receives any amount in
payment of a Parallel Debt of a Credit Party, the Collateral Agent shall
distribute such amount among the Lenders and the Agents who are creditors of the
Corresponding Obligations of that Credit Party in accordance with the terms of
this Agreement, as if such amount were received by the Collateral Agent in
payment of the Corresponding Obligation to which it corresponds.

(d)        Upon irrevocable receipt by a Lender of any amount on a distribution
by the Collateral Agent under Section 12.21(c) in respect of a payment on a
Parallel Debt, the Corresponding Obligation to which the Parallel Debt
corresponds shall be reduced by the same amount.

Section 12.22    Payments Set Aside. To the extent that any payment by or on
behalf of any Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right to setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding of the type described in
Section 10.05 or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.

Section 12.23    Severability of Provisions. Any provision of this Agreement or
any other Credit Document which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction. In the
event that any provision is held to be so prohibited or unenforceable in any
jurisdiction, the Administrative Agent, the Lenders and Silgan shall negotiate
in good faith to amend such provision to preserve the original intent thereof in
such jurisdiction (subject to the approval of the Required Lenders).

 

178



--------------------------------------------------------------------------------

Section 12.24    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)        a reduction in full or in part or cancellation of any such liability;

(ii)        a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or

(iii)        the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

Section 12.25    Restricted Lenders. With respect to each Lender that qualifies
as a resident party domiciled in Germany (Inländer) within the meaning of
section 2 paragraph 15 of the German Foreign Trade and Payments Act
(Außenwirtschaftsgesetz) (each a “Restricted Lender”), Sections 7.19, 8.12 and
8.16 shall only apply to the extent that such provision would not result in
(a) any violation of, conflict with or liability under EU Regulation (EC)
2271/96 or (b) a violation or conflict with section 7 of the German Foreign
Trade and Payments Ordinance (Außenwirtschaftsverordnung) or a similar
anti-boycott statute. In connection with any amendment, waiver, determination or
direction relating to any part of Sections 7.19, 8.12 and 8.16 of which a
Restricted Lender does not have the benefit, to the extent that on or prior to
the date of such amendment, waiver, determination or direction (and until such
time as such Restricted Lender shall advise the Administrative Agent and Silgan
in writing otherwise), such Restricted Lender has advised the Administrative
Agent and Silgan in writing that it does not have such benefit, the Commitments
of that Restricted Lender will be excluded for the purpose of determining
whether the consent of the Required Lenders has been obtained or whether the
determination or direction by the Required Lenders has been made.

Section 12.26    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, each Credit Party acknowledges
and agrees, and acknowledges its Affiliates’ understanding, that (i) the
facilities provided for hereunder and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver or
other modification hereof or of any other Credit Document) are an arm’s-length
commercial transaction between the Borrowers and their respective Affiliates, on
the one hand, and the Administrative Agent, the Joint Lead Arrangers and the
Lenders, on the other hand, and the Borrowers are capable of evaluating and
understanding and understand and accept the terms, risks and conditions of the
transactions contemplated hereby and by the other Credit Documents (including
any amendment, waiver or other modification hereof or thereof), (ii) in
connection with the process leading to such transaction, each of the
Administrative Agent, the Arrangers and the Lenders is and has been acting
solely as a principal and is not the financial advisor, agent or fiduciary, for
the Borrowers or any of their respective Affiliates,

 

179



--------------------------------------------------------------------------------

stockholders, creditors or employees or any other Person, (iii) none of the
Administrative Agent, the Joint Lead Arrangers or the Lenders has assumed or
will assume an advisory, agency or fiduciary responsibility in favor of the
Borrowers with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Credit Document (irrespective of
whether any Joint Lead Arranger or Lender has advised or is currently advising
the Borrowers or any of their respective Affiliates on other matters) and none
of the Administrative Agent, the Joint Lead Arrangers or the Lenders has any
obligation to the Borrowers or any of their respective Affiliates with respect
to the financing transactions contemplated hereby except those obligations
expressly set forth herein and in the other Credit Documents, (iv) the Joint
Lead Arrangers and the Lenders and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from, and may
conflict with, those of the Borrowers and their respective Affiliates, and none
of the Administrative Agent, the Joint Lead Arrangers or the Lenders has any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship, and (v) the Administrative Agent, the Joint Lead
Arrangers and the Lenders have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Credit Document) and the Credit Parties have consulted
their own legal, accounting, regulatory and tax advisors to the extent they have
deemed appropriate. The Borrowers hereby agree that neither you nor any of your
respective Affiliates will assert any claims against the Administrative Agent,
any Joint Lead Arranger or any Lender with respect to any breach or alleged
breach of agency, fiduciary duty or conflicts of interest in connection with
this Agreement and the transactions contemplated hereby.

Section 12.27    Section 12.26 Amendment and Restatement of Existing Credit
Agreement. The parties to this Agreement agree that, upon (i) the execution and
delivery by each of the parties hereto of this Agreement and (ii) satisfaction
of the conditions set forth in Section 6.01 (unless waived in accordance with
the terms and provisions of this Agreement), the terms and provisions of the
Existing Credit Agreement shall be and hereby are amended, superseded and
restated in their entirety by the terms and provisions of this Agreement. This
Agreement is not intended to and shall not constitute a novation or termination
of the Obligations. All “Revolving Loans” made and “Obligations” incurred under
the Existing Credit Agreement which are outstanding on the Effective Date shall
continue as Revolving Loans and Obligations under (and shall be governed by the
terms of) this Agreement and the other Credit Documents. Without limiting the
foregoing, upon the effectiveness hereof: (a) all references in the “Credit
Documents” (as defined in the Existing Credit Agreement) to the “Administrative
Agent”, the “Credit Agreement” and the “Credit Documents” shall be deemed to
refer to the Administrative Agent, this Agreement and the Credit Documents,
(b) the Existing Letters of Credit which remain outstanding on the Effective
Date shall continue as Letters of Credit under (and shall be governed by the
terms of) this Agreement, (c) all obligations constituting “Obligations” with
any Lender or any Affiliate of any Lender which are outstanding on the Effective
Date shall continue as Obligations under this Agreement and the other Credit
Documents, (d) the Administrative Agent shall administer such reallocations,
sales, assignments or other relevant actions in respect of each Lender’s credit
exposure under the Existing Credit Agreement as are necessary in order that each
such Lender’s credit exposure and outstanding Loans hereunder reflect the
Commitments of the Lenders hereunder on the Effective Date and (e) the Borrowers
hereby agree to compensate each Lender for any and all losses, costs and
expenses incurred by such Lender in connection with the sale and assignment of
any Euro Rate Loans or CDOR Rate Loans (including the “Euro Rate Loans” and
“CDOR Rate Loans” under the Existing Credit Agreement) and such reallocation
described above, in each case on the terms and in the manner set forth in
Section 2.11 hereof. Certain lenders under the Existing Credit Agreement will
not be party to this Agreement (the “Departing Lenders”). On the Effective Date,
the loans and commitments of each Departing Lender will be paid in full and
terminated on a non-pro rata basis and each of the parties hereto hereby
consents to such prepayment and termination.

 

180



--------------------------------------------------------------------------------

[Signature Pages Follow]REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

181



--------------------------------------------------------------------------------

Annex B

[updated Schedules attached]

 

 



--------------------------------------------------------------------------------

SCHEDULE I

COMMITMENTS

 

Lender    Revolving Loan  
Commitment (USD$)      Canadian Revolving  
Loan Commitment  
(CAD$)      US A Term Loan  
Commitment (USD$)      Canadian A Term  
Loan (CAD$)   Wells Fargo Bank, National Association    $88,489,235.50    
C$0.00     $61,510,764.50     C$0.00           Bank of America, N.A.   
88,489,235.50     0.00     61,510,764.50     0.00           Mizuho Bank, Ltd.   
73,741,698.00     0.00     51,258,302.00     0.00 Coöperatieve Rabobank U.A.,
New York Branch    73,741,698.00     0.00     39,257,502.00     10,593,406.59
HSBC Bank USA, National Association    64,892,695.00     0.00     35,107,305.00 
   0.00           Goldman Sachs Bank USA    44,245,019.00     0.00    
30,754,981.00     0.00           CoBank, ACB    143,373,348.43     0.00    
95,756,264.70     0.00 Sumitomo Mitsui Banking Corporation    53,094,023.00    
0.00     36,905,977.00     0.00           TD Bank, N.A.    53,094,023.00    
0.00     36,905,977.00     0.00           MUFG Bank, Ltd.    53,094,023.00    
0.00     36,905,977.00     0.00           JPMorgan Chase Bank, N.A.   
53,094,023.00     0.00     36,905,977.00     0.00           BMO Harris Bank,
N.A.    44,245,019.00     0.00     30,754,981.00     0.00           PNC Bank,
National Association    44,245,019.00     0.00     30,754,981.00     0.00
UniCredit Bank AG, New York Branch    44,245,019.00     0.00     30,754,981.00 
   0.00 Canadian Imperial Bank of Commerce, New York Branch    44,245,019.00    
0.00     20,629,306.00     8,938,186.82 Branch Banking and Trust Company   
35,396,015.00     0.00     24,603,985.00     0.00           Capital One, N.A.   
35,396,015.00     0.00     24,603,985.00     0.00           The Bank of Nova
Scotia    11,946,599.57     15,000,000.00     8,024,512.30     10,593,406.59
People’s United Bank, National Association    23,597,343.00     0.00    
16,402,657.00     0.00           Raiffeisen Bank International AG     
23,597,343.00     0.00     16,402,657.00     0.00

 

Schedule I

Commitments



--------------------------------------------------------------------------------

SCHEDULE I

 

Lender    Revolving Loan  
Commitment (USD$)        Canadian Revolving  
Loan Commitment  
(CAD$)        US A Term Loan  
Commitment (USD$)        Canadian A Term  
Loan (CAD$)     AgCountry Farm Credit Services,   FLCA d/b/a FCS Commercial
Finance Group      17,698,008.00        0.00        12,301,992.00        0.00  
          Compeer Financial, PCA      13,187,965.00        0.00       
9,167,035.00        0.00             Citizens Bank, N.A.      13,187,965.00     
  0.00        9,167,035.00        0.00             DZ Bank AG      13,187,965.00
       0.00        9,167,035.00        0.00   Banco de Sabadell, S.A., Miami
Branch      13,187,965.00        0.00        9,167,035.00        0.00   The Bank
of East Asia, Limited, New York Branch      13,187,965.00        0.00       
9,167,035.00        0.00   Chang Hwa Commercial Bank Ltd., New York Branch     
8,849,004.00        0.00        6,150,996.00        0.00   State Bank of India,
New York Branch      0.00        0.00        10,000,000.00        0.00  

 

Total

 

     $1,188,749,250.00        C$15,000,000.00        $800,000,000.00       
C$30,125,000.00  

 

Schedule I

Commitments



--------------------------------------------------------------------------------

SCHEDULE II

EXISTING LETTERS OF CREDIT

 

L/C No.    Current Total      Issue Date      Expiry Date     

Auto Extension/ Period /

   Beneficiary                           Notice     

Silgan Containers LLC            

              

LC IS0145848U

    $ 4,000,000        1/29/2014        1/31/2018      Yes / Auto / 30 days   
Zurich American Insurance Company

LC IS0145855U

    $ 10,240,000        1/29/2014        1/31/2018      Yes / Auto / 30 days   
The Travelers Indemnity Company   

 

 

             

Subtotal

    $             14,240,000        Silgan Containers LLC        

Silgan Plastics LLC

              

LC IS0145849U

    $ 45,000        1/29/2014        1/31/2018      Yes / Auto / 30 days   
Lumbermens Mutual Casualty Company

LC IS0145856U

    $ 3,600,000        1/29/2014        1/31/2018      Yes / Auto / 30 days   
The Travelers Indemnity Company

LC IS0145857U

    $ 130,553        2/18/2014        1/31/2018      Yes / Auto / 30 days   
National Union Fire Insurance Company   

 

 

             

Subtotal

    $ 3,775,553        Silgan Plastics LLC        

Total

    $ 18,015,553              GRAND TOTAL ALL SILGAN LETTERS OF CREDIT   

 

Schedule II

Existing Letters of Credit



--------------------------------------------------------------------------------

SCHEDULE III

INSURANCE

Insurance is maintained by each of the Borrowers and its Subsidiaries with the
coverages and in the amounts insured as set forth on the insurance certificates
delivered to the Administrative Agent.

 

Schedule III

Insurance



--------------------------------------------------------------------------------

SCHEDULE IV

 

SUBSIDIARIES

 

* Denotes a Material Subsidiary                   Jurisdiction of

Subsidiary

  

Classes of Capital Stock

  

Percentage

Ownership

By Silgan

  

Whether

Ownership is

Direct or Indirect

  

Organization and

Organizational ID

Number

Silgan Holdings LLC    Limited Liability Company Interests    100%    Direct   

Delaware

5077587

Silgan Corporation    Common    100%    Indirect    Delaware             5661989
Portola Packaging LLC    Limited Liability Company Interests    100%    Indirect
  

Delaware

2396586

Silgan Containers LLC*    Limited Liability Company Interests    100%   
Indirect   

Delaware

4630164

Silgan Plastics LLC    Limited Liability Company Interests    100%    Indirect
  

Delaware

4630173

Silgan White Cap LLC    Limited Liability Company Interests    100%    Indirect
  

Delaware

4636159

Silgan Containers Manufacturing Corporation*    Common    100%    Indirect   

Delaware

2832859

Silgan Containers Manufacturing Puerto Rico LLC    Limited Liability Company
Interests    100%    Indirect   

Puerto Rico

334856

Silgan Plastics Corporation    Common    100%    Indirect   

Delaware

0805494

Silgan Tubes Holding Company    Common    100%    Indirect   

Delaware

3613226

Silgan White Cap Corporation    Common    100%    Indirect   

Delaware

3625860

Silgan Closures International Holding Company    Common    100%    Indirect   

Delaware

3625862

Silgan White Cap Americas LLC    Limited Liability Company Interests    100%   
Indirect   

Delaware

3406909

Silgan Equipment Company    Common    100%    Indirect   

Delaware

2464413

Silgan ipec Corporation    Common    100%    Indirect   

Delaware

4311971

Silgan Latin America Corporation    Common    100%    Indirect    Panama      
      155600532

 

Schedule IV

Subsidiaries



--------------------------------------------------------------------------------

SCHEDULE IV

 

* Denotes a Material Subsidiary                   Jurisdiction of

Subsidiary

  

Classes of Capital Stock

  

Percentage

Ownership

By Silgan

  

Whether

Ownership is

Direct or Indirect

  

Organization and

Organizational ID

Number

828745 Ontario Inc.    Common    100%    Direct   

Ontario

828745

827599 Ontario Inc.    Common    100%    Indirect   

Ontario

827599

Silgan Plastics Canada Inc.    Common    100%    Indirect   

Ontario

1231760

Silgan Plastic Food Containers Corporation    Common    100%    Indirect   
Delaware             0861034 Thatcher Mexico, S. de R.L. de C.V.    Equity
Quotas    100%    Indirect   

Mexico

N/A

Thatcher Investments, S. de R.L. de C.V.    Equity Quotas    100%    Indirect   

Mexico

N/A

Silgan Partnership C.V.    Membership Units    100%    Direct   

Netherlands

59471239

Silgan International Holdings B.V.    Capital Shares    100%    Indirect   

Netherlands

22059801

Silgan Europe Holdings B.V.    Capital Shares    100%    Indirect   

Netherlands

34237485

Silgan White Cap Venezuela, S.A.    Common    100%    Indirect   

Venezuela

N/A

Silgan White Cap South East Asia, Inc.    Capital Shares    99.9999%    Indirect
  

Philippines

AS095-10377

SWC Holdings (Mauritius) Ltd    Capital Shares    100%    Indirect   

Mauritius

62976 Cl/GBL

Silgan White Cap (Shanghai) Co., Ltd.    Registered Capital    100%    Indirect
  

China

310227607321193

Silgan White Cap GmbH    Capital Shares    100%    Indirect   

Austria

FN 27873lz

Silgan White Cap France S.A.S.    Capital Shares    100%    Indirect    France
389 152 315 RCS Toulouse Silgan Closures GmbH    Capital Shares    100%   
Indirect    Germany             HRB 229017 Silgan White Cap Manufacturing GmbH
   Capital Shares    100%    Indirect   

Germany

HRB 214469

Silgan White Cap Nordiska AB    Capital Shares    100%    Indirect    Sweden   
         556283-7764

 

Schedule IV

Subsidiaries



--------------------------------------------------------------------------------

SCHEDULE IV

 

* Denotes a Material Subsidiary                   Jurisdiction of

Subsidiary

  

Classes of Capital Stock

  

Percentage

Ownership

By Silgan

  

Whether

Ownership is

Direct or Indirect

  

Organization and

Organizational ID

Number

Silgan White Cap Italia S.r.l.    Capital Shares    100%    Indirect   

Italy

1810486

Silgan White Cap Holdings Spain, S.L.    Capital Quotas    100%    Indirect   

Spain

N/A

Silgan White Cap Espana S.L.    Capital Quotas    100%    Indirect   

Spain

N/A

Silgan White Cap UK Limited    Capital Shares    100%    Indirect   

UK

02416087

Silgan Ontas Ambalaj Sanayi ve Ticaret A.S.    Capital Shares    99.9996%   
Indirect   

Turkey

6590029550

Silgan White Cap Belgium NV    Capital Shares    100%    Indirect   

Belgium

0460.686.058

Silgan White Cap Polska Sp. z o. o.    Capital Shares    100%    Indirect   

Poland

0000258585

Silgan White Cap Holdings Cyprus Limited    Capital Shares    100%    Indirect
  

Cyprus HE

176602

Silgan White Cap Ukraine LLC    Participatory Interests    100%    Indirect   

Ukraine 1070 105

002 002486

Silgan White Cap Rus o.o.o.    Participatory Interests    100%    Indirect   

Russia 1075 034

003593

Silgan White Cap do Brasil Ltda.    Equity Quotas    100%    Indirect   

Brazil

35.213.000.538

Silgan Holdings B.V.    Capital Shares    100%    Indirect   

Netherlands

51062380

Silgan Holdings Austria GmbH    Capital Shares    100%    Indirect   

Austria FN

320971t

Silgan Metal Packaging Mitterdorf GmbH    Capital Shares    100%    Indirect   

Austria

FN 74703h

Silgan Metal Packaging Grodno i.o.o.o.    Participatory Interests    100%   
Indirect   

Belarus

590682692

Silgan Metal Packaging Germany GmbH    Capital Shares    100%    Indirect   

Germany

HRB 36816

Silgan Metal Packaging Distribution GmbH    Capital Shares    100%    Indirect
  

Germany

HRB 36815

Silgan Metal Packaging Meissen GmbH    Capital Shares    100%    Indirect   
Germany             HRB3786

 

Schedule IV

Subsidiaries



--------------------------------------------------------------------------------

SCHEDULE IV

 

* Denotes a Material Subsidiary                   Jurisdiction of

Subsidiary

  

Classes of Capital Stock

  

Percentage

Ownership

By Silgan

  

Whether

Ownership is

Direct or Indirect

  

Organization and

Organizational ID

Number

Silgan Metal Packaging Leipzig GmbH    Capital Shares    100%    Indirect   

Germany

HRB 19303

Rüma Industrieverpackung Leipzig GmbH    Capital Shares    100%    Indirect   

Germany

HRB 3000

ELSA Silgan Metal Packaging S.A.    Capital Shares    100%    Indirect   

Greece

0660/002/B/86/0541

ATLAS Can - Vogel & Noot Metal Packaging Company A.E.    Capital Shares    100%
   Indirect   

Greece

07791/003/B/86/0072

Elsa - Silgan Metal Packaging S.A./Jordan    Capital Shares    100%    Indirect
  

Jordan

713

Silgan Metal Packaging d.o.o. Bitola    Capital Shares    100%    Indirect   

Macedonia

6014496

Silgan Metal Packaging Szprotawa Sp. z o.o.    Capital Shares    100%   
Indirect   

Poland

169589

Silgan Metal Packaging Tczew S.A.    Capital Shares    99.99975%    Indirect   

Poland

KRS 0000002201

Silgan Metal Packaging d.o.o. Beograd    Capital Shares    100%    Indirect   

Serbia

8811482

Silgan Metal Packaging Nove Mesto a.s.    Capital Shares    100%    Indirect   

Slovakia

31 416 373

Silgan Metal Packaging Ljubljana d.o.o.    Capital Shares    100%    Indirect   

Slovenia

5035830000

VONORUS o.o.o.    Participatory Interests    100%    Indirect   

Russia

107018089

Silgan Metal Packaging Brovary LLC    Participatory Interests    100%   
Indirect   

Ukraine

35167385

Silgan Metal Packaging Stupino o.o.o.    Participatory Interests    100%   
Indirect   

Russia

OGRN1115045002357

Silgan Metal Packaging Enem o.o.o.    Participatory Interests    100%   
Indirect   

Russia

OGRN1091090107001511

ECV – Europe Commerce Verschlussysteme GmbH    Capital Shares    100%   
Indirect    Germany             HRB 30231 Portola Tech International, Inc.   
Common    100%    Indirect    Rhode Island             000009251

 

Schedule IV

Subsidiaries



--------------------------------------------------------------------------------

SCHEDULE IV

 

* Denotes a Material Subsidiary                   Jurisdiction of

Subsidiary

  

Classes of Capital Stock

  

Percentage

Ownership

By Silgan

  

Whether

Ownership is

Direct or Indirect

  

Organization and

Organizational ID

Number

Portola S.R.O.    Registered Capital    100%    Indirect   

Czech Republic

25478117

Portola Packaging Canada Ltd./Emballages Portola Canada Ltee    Common    100%
   Indirect   

British Columbia

C0741141

Silgan Closures UK Holdings Limited    Ordinary and Preference Shares    100%   
Indirect   

England and Wales

4768339

Integra-Seal Industries LLC    Limited Liability Company Interests    100%   
Indirect   

Tennessee

372393

Portola Packaging Inc. Mexico, S.A. de C.V.    Capital Shares    100%   
Indirect   

Mexico

Commercial Folio # 248*1

Limited Liability Company Portola (Russia)    Limited Liability Company
Interests    100%    Indirect   

Russia

1087746430078

Asesoria Maxima, S.A. de C.V.    Capital Shares    100%    Indirect   

Mexico

Commercial Folio # 21236*1

Silgan Closures UK Limited    Ordinary and Preference Shares    100%    Indirect
  

England and Wales

2607146

Portola (Asia Pacific) Holding Company Limited    Capital Shares    100%   
Indirect   

Hong Kong

745017

GuangDong Portola Packaging Company Limited    N/A1    100%    Indirect   

PRC

440682400010734

Silgan Dispensing Systems Holdings Company    Common    100%    Indirect   

Delaware

6649597

Silgan Dispensing Systems Corporation    Common    100%    Indirect   

Delaware

2007307

Silgan Dispensing Systems Slatersville LLC    Limited Liability Company
Interests    100%    Indirect   

Rhode Island

756764

Polytop Europe Ltd.1    Ordinary Shares    100%    Indirect   

United Kingdom

3895244

 

 

1 This subsidiary is in the process of being dissolved.

 

Schedule IV

Subsidiaries



--------------------------------------------------------------------------------

SCHEDULE IV

 

* Denotes a Material Subsidiary                   Jurisdiction of

Subsidiary

  

Classes of Capital Stock

  

Percentage

Ownership

By Silgan

  

Whether

Ownership is

Direct or Indirect

  

Organization and

Organizational ID

Number

Silgan Dispensing Systems (Wuxi) Co., Ltd.    Registered Capital    100%   
Indirect   

China

91320214607922773G

Silgan Dispensing Systems Canada Ltd.    Common    100%    Indirect   

Ontario

229011

Silgan Dispensing Systems Mexico, S.A. de C.V.    Capital Shares    100%   
Indirect   

Mexico

Commercial Folio #

168959

Silgan Dispensing Systems Mexico Operadora, S.A. de C.V.    Capital Shares   
100%    Indirect   

Mexico

Commercial Folio #

315512

Silgan Dispensing Systems Operadora, S. de R.L. de C.V.    Capital Quotas   
100%    Indirect   

Mexico

Commercial Folio #

368551

Silgan Dispensing Systems Germany GmbH    Capital Shares    100%    Indirect   

Germany

HRB 232430

Silgan Dispensing Systems Italy S.r.l.    Capital Shares    100%    Indirect   

Italy

09864280962

Silgan Dispensing Systems Netherlands B.V.    Capital Shares    100%    Indirect
  

Netherlands

18050688

Silgan Dispensing Systems France S.A.S.    Capital Shares    100%    Indirect   

France

828 694 315 RCS

Silgan Dispensing Systems Hemer GmbH    Capital Shares    100%    Indirect   

Germany

HRB 331

Silgan Dispensing Systems Milano S.r.l.    Capital Shares    100%    Indirect   

Italy

08404590963

Silgan Dispensing Systems Vicenza S.r.l.    Capital Shares    100%    Indirect
  

Italy

00276000247

Silgan Dispensing Systems Brazil Packaging Industry Ltda.    Capital Quotas   
100%    Indirect   

Brazil

35.214.473.758

Silgan Dispensing Systems Barcelona, S.L.    Capital Quotas    100%    Indirect
  

Spain

16058088

MeadWestvaco Calmar Ltd.1    Ordinary Shares    100%    Indirect   

United Kingdom

1755708

Silgan Dispensing Systems India Private Limited    Capital Shares    100%   
Indirect    India U74999MH2017PTC291226

1 This subsidiary is in the process of being dissolved.

 

Schedule IV

Subsidiaries



--------------------------------------------------------------------------------

SCHEDULE V

 

SILGAN HOLDINGS INC.

UCC, TAX AND JUDGMENT LIEN SEARCH LOCATIONS

To the extent any of the liens contained in this Annex A are permitted under
clause (viii) or (x) of Section 9.01 of the Credit Agreement, such lien shall
not be permitted under Section 9.01(iii) solely due to its inclusion on this
Annex A.

 

             

Name of Debtor

 

 

Name of

Secured Party

 

 

Search

Location

 

 

Filing

Date

 

 

Filing Number  

 

 

Description

of Collateral

 

 

Comments

 

              Silgan Holdings Inc.                      

1) “Thru” date of search is 04/26/18

 

              Silgan Holdings LLC   Engel Machinery, Inc.   SS Delaware  
04/04/18   2018 2297527  

One (1) Engel  Injection Moulding  Machine

 

  1) Uncovered during search of Silgan Holdings Inc.               Silgan
Holdings Inc.       New Castle County, DE              

1) No presently effective filings through 04/30/18

 

              Silgan Containers LLC     De Lage Landen Financial Services, Inc.
  SS Delaware   08/09/06   06275776 3   Leased Equipment  

1) Continuation filing: 06/30/11

 

2) Continuation filing: 06/27/16

 

3) “Thru” date of search is 04/26/18

 

              Silgan Containers LLC   General Electric Capital Corporation   SS
Delaware   10/03/08   2008 3364054   Leased Equipment  

1) Amendment filing: 07/26/13: Change of address of Secured Party

 

2) Continuation filing: 07/26/13

 

              Silgan Containers LLC   Verizon Credit Inc.   SS Delaware  
02/12/14   2014 0563593  

Leased Equipment

 

   

 

Schedule V

Permitted Liens



--------------------------------------------------------------------------------

SCHEDULE V

 

             

Name of Debtor

 

 

Name of

Secured Party

 

 

Search

Location

 

 

Filing

Date

 

 

Filing Number  

 

 

Description 

of Collateral 

 

 

Comments

 

              Silgan Containers LLC   Orbian Financial Services III, LLC   SS
Delaware   05/02/14   2014 1729367  

Accounts Receivables  owing  to Debtor  by General Mills, Inc.

 

                  Silgan Containers LLC   Samuel Strapping Systems, Inc.   SS
Delaware   07/20/15   2015 3124194  

Security Interest  in Consigned Inventory of the  Secured Party

 

                  Silgan Containers LLC   IBM Credit LLC   SS Delaware  
08/20/15   2015 3631008  

Leased Equipment

 

                  Silgan Containers LLC   Bank of America, N.A.   SS Delaware  
07/28/16   2016 4580229  

Accounts Receivables  due  from Nestle  USA Inc.

 

                  Silgan Containers LLC   IBM Credit LLC   SS Delaware  
05/23/17   2017 3380984  

Leased Equipment

 

                  Silgan Containers LLC   IBM Credit LLC   SS Delaware  
11/20/17   2017 7694799  

Leased Equipment

 

                  Silgan Containers LLC       New Castle County, DE            
 

1) No presently effective filings through 04/30/18

 

 

Schedule V

Permitted Liens



--------------------------------------------------------------------------------

SCHEDULE V

 

             

Name of Debtor

 

 

Name of

Secured Party

 

 

Search

Location

 

 

Filing

Date

 

 

Filing Number  

 

 

Description 

of Collateral 

 

 

Comments

 

              Silgan Plastics Corporation     Citibank, N.A.   SS Delaware  
09/25/06   6330624 8   Accounts Receivable from McCormick, Inc.  

1) Continuation filing: 05/12/11

 

2) Continuation filing: 05/19/11

 

3) Continuation filing: 05/11/16

 

4) “Thru” date of search is 04/26/18

 

             

Silgan Plastics Corporation;

 

Silgan White Cap LLC;

 

Portola Packaging LLC;

 

Silgan Ipec Corporation

  The Dow Chemical   SS Delaware   07/11/12   2012 2666297   Consigned Goods of
the Secured Party   

1) Amendment filing: 01/09/15: restated collateral

 

2) Amendment filing: 01/21/15: Add Silgan White Cap LLC as additional Debtor

 

3) Amendment filing: 01/21/15: Add Portola Packaging LLC as additional Debtor

 

4) Amendment filing: 06/10/16: Add Silgan Ipec Corporation as additional Debtor

 

5) Continuation Filing: 06/01/17

 

              Silgan Plastics Corporation  

Toyota Motor Credit Corporation (Assignee of Forklifts of St. Louis, Inc.)

 

  SS Delaware   06/26/13   2013 2596758   Leased Equipment                  
Silgan Plastics Corporation  

De Lage Landen Financial Services, Inc.

 

  SS Delaware   11/11/13   2013 4427549   Leased Equipment    

 

Schedule V

Permitted Liens



--------------------------------------------------------------------------------

SCHEDULE V

 

             

Name of Debtor

 

 

Name of

Secured Party

 

 

Search

Location

 

 

Filing

Date

 

 

Filing Number  

 

 

Description 

of Collateral 

 

 

Comments

 

              Silgan Plastics Corporation  

Toyota Motor Credit Corporation (Assignee of Forklifts of St. Louis, Inc.)

 

  SS Delaware   08/14/14   2014 3337722   Leased Equipment                  
Silgan Plastics Corporation   The ColorMatrix Corporation   SS Delaware  
08/26/15   2015 3740056  

Dosing Equipment marked with labels identifying owner as ColoMatrix

 

                  Silgan Plastics Corporation  

Sidel Blowing & Services SAS

 

  SS Delaware   10/09/15   2015 4604665   Leased Equipment                  

Silgan Plastics Corporation;

 

Portola Packaging LLC;

 

Silgan Ipec Corporation

 

  The Dow Chemical Company   SS Delaware   06/13/16   2016 3543962  

Purchase Money Security Interest in Inventory of the Secured Party

 

  Additional Debtors: Portola Packaging LLC; Silgan Ipec Corporation            
  Silgan Plastics Corporation   Chevron Phillips Chemical Company LP   SS
Delaware   03/26/18   2018 2040729  

Consigned Polyethylene Products of the Secured Party

 

                  Silgan Plastics Corporation      

New Castle County, DE

 

             

1) No presently effective filings through 04/30/18

 

 

Schedule V

Permitted Liens



--------------------------------------------------------------------------------

SCHEDULE V

 

             

Name of Debtor

 

 

Name of

Secured Party

 

 

Search

Location

 

 

Filing

Date

 

 

Filing Number  

 

 

Description 

of Collateral 

 

 

Comments

 

              Silgan Plastics Corporation   Citibank, N.A.   SS Delaware  
09/25/06   6330624 8   Accounts Receivables from McCormick, Inc.  

1) Uncovered during search of Silgan Plastics LLC

 

2) Continuation filing: 05/12/11

 

3) Continuation filing: 05/19/11

 

4) Continuation filing: 05/12/16

 

5) Thru” date of search is 04/26/18

 

             

Silgan Plastics LLC;

 

Silgan White Cap LLC;

 

Portola Packaging LLC;

 

Silgan Ipec Corporation

  The Dow Chemical Company   SS Delaware   07/11/12   2012 2666297   Purchase
Money Security Interest in released Goods of the Secured Party   

1) Amendment filing: 01/09/15: restated collateral

 

2) Amendment filing: 01/21/15: Add Silgan White Cap LLC as additional Debtor

 

3) Amendment filing: 01/21/15: Add Portola Packaging LLC as additional Debtor

 

4) Amendment filing: 06/10/16: Add Silgan Ipec Corporation as additional Debtor

 

5) Continued Filing: 06/01/17

 

              Silgan Plastics Corporation  

Toyota Motor Credit Corporation (Assignee of Forklifts of St. Louis, Inc.)

 

  SS Delaware   06/26/13   2013 2596758   Leased Equipment    

 

Schedule V

Permitted Liens



--------------------------------------------------------------------------------

SCHEDULE V

 

             

Name of Debtor

 

 

Name of

Secured Party

 

 

Search

Location

 

 

Filing

Date

 

 

Filing Number  

 

 

Description 

of Collateral 

 

 

Comments

 

              Silgan Plastics Corporation  

De Lage Landen Financial Services, Inc.

 

  SS Delaware   11/11/13   2013 4427549   Leased Equipment                  
Silgan Plastics Corporation  

Toyota Motor Credit Corporation (Assignee is Forklifts of St. Louis, Inc.)

 

  SS Delaware   08/14/14   2014 3337722   Leased Equipment                  
Silgan Plastics Corporation   The ColorMatrix Corporation   SS Delaware  
08/26/15   2015 3740056  

Dosing equipment marked with labels identifying owner as ColorMatrix

 

                  Silgan Plastics Corporation  

Sidel Blowing & Services SAS

 

  SS Delaware   10/09/15   2015 4604665   Leased Equipment                  

Silgan Plastics LLC;

 

Portola Packaging LLC;

 

Silgan Ipec Corporation

  The Dow Chemical Company   SS Delaware   06/13/16   2016 3543962  

Purchase Money Security Interest in released Inventory of the Secured Party

 

  Additional Debtors: Portola Packaging LLC and Silgan Ipec Corporation        
      Silgan Plastics LLC       New Castle County, DE              

1) No presently effective filings through 04/30/18

 

 

Schedule V

Permitted Liens



--------------------------------------------------------------------------------

SCHEDULE V

 

             

Name of Debtor

 

 

Name of

Secured Party

 

 

Search

Location

 

 

Filing

Date

 

 

Filing Number  

 

 

Description 

of Collateral 

 

 

Comments

 

             

Silgan White Cap Corporation;

 

Portola Packaging LLC;

 

Silgan Ipec Corporation

  The Dow Chemical Company   SS Delaware   07/11/12   2012 2666297   Consigned
Goods  

1) Amendment filing: 01/09/15: restated collateral

 

2) Amendment filing: 01/21/15: Add Silgan White Cap LLC as additional Debtor

 

3) Amendment filing: 01/21/15: Add Portola Packaging LLC as additional Debtor

 

4) Amendment filing: 06/10/16: Add Silgan Ipec Corporation as additional Debtor

 

5) Continuation Filing: 06/01/17

 

6) “Thru” date of search is 04/26/18

 

             

Silgan White Cap Corporation

 

  Wells Fargo Bank N.A.   SS Delaware   09/26/13   2013 3753994   Leased
Equipment                   Silgan White Cap Corporation  

General Electric Credit Corporation of Tennessee

 

  SS Delaware   01/15/14   2014 0195933   Leased Equipment                  
Silgan White Cap LLC   Citibank, N.A., its branches, subsidiaries and affiliates
  SS Delaware   09/15/14   2014 3678331  

Accounts Receivables owing to Supplier by The Coca-Cola Company

 

   

 

Schedule V

Permitted Liens



--------------------------------------------------------------------------------

SCHEDULE V

 

             

Name of Debtor

 

 

Name of

Secured Party

 

 

Search

Location

 

 

Filing

Date

 

 

Filing Number  

 

 

Description 

of Collateral 

 

 

Comments

 

              Silgan White Cap LLC   Citibank, N.A., its branches, subsidiaries
and affiliates   SS Delaware   11/10/14   2014 4527164  

Accounts Receivables owing to Supplier by The PepsiCo Inc.

 

                  Silgan White Cap Corporation   Sacmi Imola S.C.   SS Delaware
  12/04/15   2015 5818108   Leased Equipment  

1) Amendment filing: 01/11/16: Change address of Debtor

 

              Silgan White Cap Corporation   Sacmi Imola S.C.   SS Delaware  
12/04/15   2015 5818306  

Leased Equipment

 

                 

Silgan White Cap LLC;

 

Silgan Plastics LLC;

 

Silgan Ipec Corporation;

 

Portola Packaging LLC

 

  The Dow Chemical Company   SS Delaware   06/13/16   2016 3543962   Purchase
Money Security Interest in released Inventory of the Secured Party   Additional
Debtors: Silgan Ipec Corporation and Portola Packaging LLC              

Silgan White Cap Corporation

 

  Sacmi Imola S.C.   SS Delaware   08/12/16   2016 4896625   Leased Equipment  
               

Silgan White Cap Corporation

 

      New Castle County, DE              

1) No presently effective filings through 04/30/18

 

 

Schedule V

Permitted Liens



--------------------------------------------------------------------------------

SCHEDULE V

 

             

Name of Debtor

 

 

Name of

Secured Party

 

 

Search

Location

 

 

Filing

Date

 

 

Filing Number  

 

 

Description 

of Collateral 

 

 

Comments

 

             

Silgan Plastics LLC;

 

Silgan White Cap LLC;

 

Portola Packaging LLC;

 

Silgan Ipec Corporation

  The Dow Chemical Company   SS Delaware   07/11/12   2012 2666297   Consigned
Goods of the Secured Party   

1) Amendment filing: 01/09/15: restated collateral

 

2) Amendment filing: 01/21/15: Add Silgan White Cap LLC as additional Debtor

 

3) Amendment filing: 01/21/15: Add Portola Packaging LLC as additional Debtor

 

4) Amendment filing: 06/10/16: Add Silgan Ipec Corporation as additional Debtor

 

5) Continuation Filing: 06/01/17

 

6) ”Thru” date of search is 04/26/18

 

              Silgan White Cap LLC   Wells Fargo Bank N.A.   SS Delaware  
09/26/13   2013 3753994  

Leased Equipment

 

                  Silgan White Cap LLC  

General Electric Credit Corporation of Tennessee

 

  SS Delaware   01/15/14   2014 0195933   Leased Equipment                  
Silgan White Cap LLC   Citibank, N.A., its branches, subsidiaries and affiliates
  SS Delaware   09/15/14   2014 3678331  

Accounts Receivables owing to Supplier by The Coca-Cola Company

 

   

 

Schedule V

Permitted Liens



--------------------------------------------------------------------------------

SCHEDULE V

 

             

Name of Debtor

 

 

Name of

Secured Party

 

 

Search

Location

 

 

Filing

Date

 

 

Filing Number  

 

 

Description 

of Collateral 

 

 

Comments

 

              Silgan White Cap LLC   Citibank, N.A., its branches, subsidiaries
and affiliates   SS Delaware   11/10/14   2014 4527164  

Accounts Receivables owing to Supplier by The PepsiCo Inc.

 

                  Silgan White Cap Corporation   Sacmi Imola S.C.   SS Delaware
  12/04/15   2015 5818108   Leased Equipment  

1) Amendment filing: 01/11/16: Change address of Debtor

 

             

Silgan White Cap Corporation;

 

Portola Packaging, Inc.;

 

Silgan Ipec Corporation

 

  Sacmi Imola S.C.   SS Delaware   12/04/15   2015 5818306   Leased Equipment  
Additional Debtors: Portola Packaging, Inc.; Silgan Ipec Corporation            
  Silgan White Cap LLC   The Dow Chemical Company   SS Delaware   06/13/16  
2016 3543962  

Security Interest in Consigned Inventory

 

                 

Silgan White Cap Corporation

 

  Sacmi Imola S.C.   SS Delaware   08/12/16   2016 4896625   Leased Equipment  
                Silgan White Cap LLC       New Castle County, DE              

1) No presently effective filings through 04/30/18

 

             

Silgan Tubes Holding Company

 

                      1) “Thru” date of search is 04/26/18               Silgan
Tubes Holding Company       New Castle County, DE              

1) No presently effective filings through 04/30/18

 

 

Schedule V

Permitted Liens



--------------------------------------------------------------------------------

SCHEDULE V

 

             

Name of Debtor

 

 

Name of

Secured Party

 

 

Search

Location

 

 

Filing

Date

 

 

Filing Number  

 

 

Description 

of Collateral 

 

 

Comments

 

             

Silgan Closures International Holding Company

 

                     

1) “Thru” date of search is 04/26/18

 

             

Silgan Closures International Holding Company

 

      New Castle County, DE              

1) No presently effective filings through 04/30/18

 

              Silgan White Cap Americas LLC   INX International Ink Co.   SS
Delaware   08/05/08   2008 2764155   Leased Equipment  

1) Continuation filing: 07/03/13

 

2) Amendment filing: 07/05/13: Restated Collateral

 

3) “Thru” date of search is 04/26/18

 

              Silgan White Cap Americas LLC  

Toyota Industries Commercial Finance, Inc.

 

  SS Delaware   08/07/17   2017 5219891   One (1) Toyota Lift Truck            
      Silgan White Cap Americas LLC       New Castle County, DE              

1) No presently effective filings through 04/30/18

 

             

Silgan Equipment Company

 

                      1) “Thru” date of search is 04/26/18               Silgan
Equipment Company       New Castle County, DE              

1) No presently effective filings through 04/30/18

 

 

Schedule V

Permitted Liens



--------------------------------------------------------------------------------

SCHEDULE V

 

             

Name of Debtor

 

 

Name of

Secured Party

 

 

Search

Location

 

 

Filing

Date

 

 

Filing Number  

 

 

Description 

of Collateral 

 

 

Comments

 

             

Silgan Plastics LLC;

 

Silgan Ipec Corporation;

 

Silgan White Cap LLC;

 

Portola Packaging LLC

  The Dow Chemical Company   SS Delaware   07/11/12   2012 2666297   Consigned
Goods  

1) Amendment filing: 01/09/15: Restated Collateral

 

2) Amendment filing: 01/21/15: Add Silgan White Cap LLC as additional Debtor

 

3) Amendment filing: 01/21/15: Add Portola Packaging LLC as additional Debtor

 

4) Amendment filing: 06/10/16: Add Silgan Ipec Corporation

 

5) Continuation Filing: 06/01/17

 

6) “Thru” date of search is 04/26/18

 

              Silgan Ipec Corporation  

Wells Fargo Bank, N.A.

 

  SS Delaware   05/20/15   2015 2162922   Leased Equipment                  

Silgan Ipec Corporation;

 

Portola Packaging LLC

  The Dow Chemical Company   SS Delaware   06/13/16   2016 3543962  

Purchase Money Security Interest in released Inventory of the Secured Party

 

  Additional Debtors: Portola Packaging LLC; Silgan Ipec Corporation            
  Silgan Ipec Corporation   Sacmi Imola S.C.   SS Delaware   09/05/17   2017
6142084  

One (1) Compressor Molding Press

 

   

 

Schedule V

Permitted Liens



--------------------------------------------------------------------------------

SCHEDULE V

 

             

Name of Debtor

 

 

Name of

Secured Party

 

 

Search

Location

 

 

Filing

Date

 

 

Filing Number  

 

 

Description 

of Collateral 

 

 

Comments

 

              Silgan Ipec Corporation       New Castle County, DE              

1) No presently effective filings through 04/30/18

 

             

Silgan Plastic Food Containers Corporation

 

                      1) “Thru” date of search is 04/26/18               Silgan
Plastic Food Containers Corporation  

De Lage Landen Financial Services, Inc.

 

  SS Delaware   10/28/14   2014 4324471   Leased Equipment                  
Silgan Plastic Food Containers Corporation   Citibank, N.A., its branches,
subsidiaries and affiliates   SS Delaware   07/20/16   2016 4378574  

Accounts Receivables owing to Supplier by Mars, Incorporated

 

                  Silgan Plastic Food Containers Corporation   Wells Fargo Bank,
N.A.   SS Delaware   11/01/17   2017 7231964  

Two (2) Leased Caterpillar 2ET3000 Forklifts

 

                  Silgan Plastic Food Containers Corporation   The Bank of Tokyo
– Mitsubishi UFJ, Ltd., New York Branch   SS Delaware   11/21/17   2017 7743653
 

All Accounts Receivable sold by Debtor to Secured Party under Online Supplier
Agreement Dated 09/12/17

 

   

 

Schedule V

Permitted Liens



--------------------------------------------------------------------------------

SCHEDULE V

 

             

Name of Debtor

 

 

Name of

Secured Party

 

 

Search

Location

 

 

Filing

Date

 

 

Filing Number  

 

 

Description 

of Collateral 

 

 

Comments

 

              Silgan Plastic Food Containers Corporation   Orbian Financial
Services III, LLC   SS Delaware   02/12/18   2018 0995817  

All Right, Title and Interest in and to the Trade Account Receivables Owing to
Debtor by General Mills, Inc.

 

                 

Silgan Plastic Food Containers Corporation

 

      New Castle County, DE              

1) No presently effective filings through 04/30/18

 

              Portola Packaging, LLC   ExxonMobil Chemical Company, a Division
of Exxon Mobil Corporation   SS Delaware   06/17/05   5186816 6   Consigned
Goods of the Secured Party   

1) Continuation filing: 02/11/10

 

2) Continuation filing: 06/12/15

 

3) Amendment filing: 06/12/15: change name of Debtor from Portola Packaging,
Inc.

 

4) Amendment filing: 08/21/15: change name of Secured Party from ExxonMobil
Chemical Company (a Division of Exxon Mobil Corporation)

 

5) “Thru” date of search is 04/26/18

 

 

Schedule V

Permitted Liens



--------------------------------------------------------------------------------

SCHEDULE V

 

             

Name of Debtor

 

 

Name of

Secured Party

 

 

Search

Location

 

 

Filing

Date

 

 

Filing Number  

 

 

Description 

of Collateral 

 

 

Comments

 

             

Portola Packaging, LLC;

 

Silgan Plastics LLC;

 

Silgan Ipec Corporation

  The Dow Chemical Company   SS Delaware   07/11/12   2012 2666297   Consigned
Goods of the Secured Party   

1) Amendment filing: 01/09/15: Restated Collateral

 

2) Amendment filing: 01/21/15: Add Debtor: Silgan White Cap LLC

 

3) Amendment filing: 01/21/15: Add Debtor: Portola Packaging LLC

 

4) Amendment filing: 06/10/16: Add Debtor: Silgan Ipec Corporation

 

5) Continuation filing: 06/01/17

 

              Portola Packaging, LLC  

Nissan Motor Acceptance Corporation

 

  SS Delaware   05/28/13   2013 2013531   Leased Equipment                  
Portola Packaging, LLC   The Dow Chemical Company   SS Delaware   07/19/13  
2013 2792589   Consigned Goods of the Secured Party   

1) Amendment filing: 01/26/15: change name of Debtor from Portola Packaging,
Inc.

 

              Portola Packaging, LLC   The Dow Chemical Company   SS Delaware  
07/19/13   2013 2792605  

Security Interest in Consigned Inventory of the Secured Party 

 

  1) Amendment filing: 01/26/15: change name of Debtor from Portola Packaging,
Inc.               Portola Packaging, LLC   Sacmi Imola S.C.   SS Delaware  
12/29/14   2015 0051986  

Leased Equipment

 

   

 

Schedule V

Permitted Liens



--------------------------------------------------------------------------------

SCHEDULE V

 

             

Name of Debtor

 

 

Name of

Secured Party

 

 

Search

Location

 

 

Filing

Date

 

 

Filing Number  

 

 

Description 

of Collateral 

 

 

Comments

 

              Portola Packaging, LLC   Sacmi Imola S.C.   SS Delaware   12/04/15
  2015 5818546  

Leased Equipment

 

                  Portola Packaging, LLC   Sacmi Imola S.C.   SS Delaware  
12/04/15   2015 5818744  

Leased Equipment

 

                  Portola Packaging, LLC   The Dow Chemical Company   SS
Delaware   06/13/16   2016 3543962  

Purchase Money Security Interest in released Inventory of the Secured Party

 

                  Portola Packaging, LLC       New Castle County, DE            
 

1) No presently effective filings through 04/30/18

 

              Silgan Holdings LLC                      

1) “Thru” date of search is 04/26/18

 

              Silgan Holdings LLC       New Castle County, DE              

1) No presently effective filings through 04/30/18

 

              Silgan Containers Manufacturing Corporation   Gelco Corporation
DBA GE Capital Fleet Service   SS Delaware   04/26/02   2120502 4   Leased
Equipment  

1) Continuation filing: 03/21/07

 

2) Continuation filing: 03/02/12

 

3) Continuation filing: 04/11/17

 

4) “Thru” date of search is 04/26/18

 

 

Schedule V

Permitted Liens



--------------------------------------------------------------------------------

SCHEDULE V

 

             

Name of Debtor

 

 

Name of

Secured Party

 

 

Search

Location

 

 

Filing

Date

 

 

Filing Number  

 

 

Description 

of Collateral 

 

 

Comments

 

              Silgan Containers Manufacturing Corporation   Gelco Corporation
DBA GE Capital Fleet Service   SS Delaware   05/14/02   2120643 6   Leased
Equipment  

1) This is an “In Lieu of” Financing Statement

 

2) Continuation filing: 03/21/07

 

3) Continuation filing: 03/16/12

 

4) Continuation filing: 03/21/17

 

              Silgan Containers Manufacturing Corporation   Gelco Corporation
DBA GE Capital Fleet Service   SS Delaware   11/14/02   2297968 4   Leased
Equipment  

1) Continuation filing: 08/30/07

 

2) Continuation filing: 09/07/12

 

3) Continuation filing: 09/15/17

 

              Silgan Containers Manufacturing Corporation   Gelco Corporation
DBA GE Capital Fleet Service   SS Delaware   12/04/02   2316763 6   Leased
Equipment  

1) Continuation filing: 08/30/07

 

2) Continuation filing: 09/26/12

 

3) Continuation filing: 09/15/17

 

              Silgan Containers Manufacturing Corporation   Gelco Corporation
DBA GE Capital Fleet Services   SS Delaware   07/28/03   3193366 5   Leased
Equipment  

1) Continuation filing: 05/01/08

 

2) Continuation filing: 05/14/13

 

3) Continuation filing: 02/13/18

 

              Silgan Containers Manufacturing Corporation   Gelco Corporation
DBA GE Capital Fleet Services   SS Delaware   04/24/07   2007 1527034   Leased
Equipment  

1) Continuation filing: 02/24/12

 

2) Continuation filing: 04/11/17

 

              Silgan Containers Manufacturing Corporation   General Electric
Capital Corporation   SS Delaware   01/22/09   2009 0213063   Leased Equipment  

1) Continuation filing: 10/23/13

 

2) Amendment filing: Change of address of Secured Party

 

 

Schedule V

Permitted Liens



--------------------------------------------------------------------------------

SCHEDULE V

 

             

Name of Debtor

 

 

Name of

Secured Party

 

 

Search

Location

 

 

Filing

Date

 

 

Filing Number  

 

 

Description 

of Collateral 

 

 

Comments

 

              Silgan Containers Manufacturing Corporation   General Electric
Capital Corporation   SS Delaware   01/22/09   2009 0214350   Leased Equipment  

1) Continuation filing: 10/23/13

 

2) Amendment filing: 10/23/13: Change of address of Secured Party

 

              Silgan Containers Manufacturing Corporation   General Electric
Capital Corporation   SS Delaware   01/23/09   2009 0242567   Leased Equipment  

1) Continuation filing: 10/23/13

 

2) Amendment filing: 10/23/13: Change of address of Secured Party

 

              Silgan Containers Manufacturing Corporation   General Electric
Capital Corporation   SS Delaware   05/27/09   2009 1665741   Leased Equipment  

1) Continuation filing: 02/11/14

 

2) Amendment filing: 02/11/14: Change of address of Secured Party

 

              Silgan Containers Manufacturing Corporation   General Electric
Capital Corporation   SS Delaware   05/29/09   2009 1698197   Leased Equipment  

1) Continuation filing: 02/11/04

 

2) Amendment filing: 02/11/14: Change of address of Secured Party

 

              Silgan Containers Manufacturing Corporation   General Electric
Capital Corporation   SS Delaware   05/29/09   2009 1705059   Leased Equipment  

1) Continuation filing: 02/11/14

 

2) Amendment filing: 02/11/14: Change of address of Secured Party

 

 

Schedule V

Permitted Liens



--------------------------------------------------------------------------------

SCHEDULE V

 

             

Name of Debtor

 

 

Name of

Secured Party

 

 

Search

Location

 

 

Filing

Date

 

 

Filing Number  

 

 

Description 

of Collateral 

 

 

Comments

 

              Silgan Containers Manufacturing Corporation   General Electric
Capital Corporation   SS Delaware   06/08/09   2009 1803029   Leased Equipment  

1) Amendment filing: 02/24/14: Change of address of Secured Party

 

2) Continuation filing: 02/24/14

 

              Silgan Containers Manufacturing Corporation   General Electric
Capital Corporation   SS Delaware   06/12/09   2009 1883153   Leased Equipment  

1) Amendment filing: 02/24/14: Change of address of Secured Party

 

2) Continuation filing: 02/24/14

 

              Silgan Containers Manufacturing Corporation   General Electric
Capital Corporation   SS Delaware   06/12/09   2009 1885976   Leased Equipment  

1) Continuation filing: 02/24/14

 

2) Amendment filing: 02/24/14: Change of address of Secured Party

 

              Silgan Containers Manufacturing Corporation   General Electric
Capital Corporation   SS Delaware   06/22/09   2009 1988580   Leased Equipment  

1) Amendment filing: 02/26/14: Change of address of Secured Party

 

2) Continuation filing: 02/26/14

 

              Silgan Containers Manufacturing Corporation   General Electric
Capital Corporation   SS Delaware   06/22/09   2009 1988598   Leased Equipment  

1) Continuation filing: 03/05/14

 

2) Amendment filing: 03/05/14: Change of address of Secured Party

 

 

Schedule V

Permitted Liens



--------------------------------------------------------------------------------

SCHEDULE V

 

             

Name of Debtor

 

 

Name of

Secured Party

 

 

Search

Location

 

 

Filing

Date

 

 

Filing Number  

 

 

Description 

of Collateral 

 

 

Comments

 

              Silgan Containers Manufacturing Corporation   General Electric
Capital Corporation   SS Delaware   06/22/09   2009 1989331   Leased Equipment  

1) Continuation filing: 03/11/14

 

2) Amendment filing: 03/11/14: Change of address of Secured Party

 

              Silgan Containers Manufacturing Corporation   General Electric
Capital Corporation   SS Delaware   06/22/09   2009 1989349   Leased Equipment  

1) Continuation filing: 03/11/14

 

2) Amendment filing: 03/11/14: Change of address of Secured Party

 

              Silgan Containers Manufacturing Corporation   General Electric
Capital Corporation   SS Delaware   08/10/09   2009 2552088   Leased Equipment  

1) Amendment filing: 04/09/14: Change of address of Secured Party

 

2) Continuation filing: 04/09/14

 

              Silgan Containers Manufacturing Corporation   General Electric
Capital Corporation   SS Delaware   09/16/09   2009 2958897   Leased Equipment  

1) Amendment filing: 05/08/14: Change of address of Secured Party

 

2) Continuation filing: 05/08/14

 

              Silgan Containers Manufacturing Corporation   General Electric
Capital Corporation   SS Delaware   09/16/09   2009 2958905   Leased Equipment  

1) Amendment filing: 05/08/14: Change of address of Secured Party

 

2) Continuation filing: 05/08/14

 

 

Schedule V

Permitted Liens



--------------------------------------------------------------------------------

SCHEDULE V

 

             

Name of Debtor

 

 

Name of

Secured Party

 

 

Search

Location

 

 

Filing

Date

 

 

Filing Number  

 

 

Description 

of Collateral 

 

 

Comments

 

              Silgan Containers Manufacturing Corporation   General Electric
Capital Corporation   SS Delaware   09/16/09   2009 2965298   Leased Equipment  

1) Amendment filing: 05/08/14: Change of address of Secured Party

 

2) Continuation filing: 05/08/14

 

              Silgan Containers Manufacturing Corporation   General Electric
Capital Corporation   SS Delaware   09/16/09   2009 2965306   Leased Equipment  

1) Amendment filing: 05/15/14: Change of address of Secured Party

 

2) Continuation filing: 05/15/14

 

              Silgan Containers Manufacturing Corporation   General Electric
Capital Corporation   SS Delaware   09/16/09   2009 2965314   Leased Equipment  

1) Amendment filing: 05/15/14: Change of address of Secured Party

 

2) Continuation filing: 05/15/14

 

              Silgan Containers Manufacturing Corporation   General Electric
Capital Corporation   SS Delaware   11/02/09   2009 3500854   Leased Equipment  

1) Amendment filing: 06/09/14: Change of address of Secured Party

 

2) Continuation filing: 06/09/14

 

              Silgan Containers Manufacturing Corporation   General Electric
Capital Corporation   SS Delaware   02/25/10   2010 0645329   Leased Equipment  

1) Continuation filing: 10/16/14

 

2) Amendment filing: 10/16/14: Change of address of Secured Party

 

 

Schedule V

Permitted Liens



--------------------------------------------------------------------------------

SCHEDULE V

 

             

Name of Debtor

 

 

Name of

Secured Party

 

 

Search

Location

 

 

Filing

Date

 

 

Filing Number  

 

 

Description 

of Collateral 

 

 

Comments

 

              Silgan Containers Manufacturing Corporation   General Electric
Capital Corporation   SS Delaware   02/25/10   2010 0648638   Leased Equipment  

1) Continuation filing: 10/16/14

 

2) Amendment filing: 10/16/14: Change of address of Secured Party

 

              Silgan Containers Manufacturing Corporation   General Electric
Capital Corporation   SS Delaware   03/08/10   2010 0758916   Leased Equipment  

1) Continuation filing: 10/13/14

 

2) Amendment filing: 10/13/14: Change of address of Secured Party

 

              Silgan Containers Manufacturing Corporation   General Electric
Capital Corporation   SS Delaware   03/08/10   2010 0759500   Leased Equipment  

1) Continuation filing: 10/13/14

 

2) Amendment filing: 10/13/14: Change of address of Secured Party

 

              Silgan Containers Manufacturing Corporation   General Electric
Capital Corporation   SS Delaware   03/15/10   2010 0870877   Leased Equipment  

1) Continuation filing: 10/30/14

 

2) Amendment filing: 10/30/14: Change of address of Secured Party

 

              Silgan Containers Manufacturing Corporation   General Electric
Capital Corporation   SS Delaware   04/09/10   2010 1230733   Leased Equipment  

1) Amendment filing: 12/22/14: Change of address of Secured Party

 

2) Continuation filing: 12/22/14

 

 

Schedule V

Permitted Liens



--------------------------------------------------------------------------------

SCHEDULE V

 

             

Name of Debtor

 

 

Name of

Secured Party

 

 

Search

Location

 

 

Filing

Date

 

 

Filing Number  

 

 

Description 

of Collateral 

 

 

Comments

 

              Silgan Containers Manufacturing Corporation   General Electric
Capital Corporation   SS Delaware   04/23/10   2010 1414899   Leased Equipment  

1) Amendment filing: 12/22/14: Change of address of Secured Party

 

2) Continuation filing: 12/22/14

 

              Silgan Containers Manufacturing Corporation   General Electric
Capital Corporation   SS Delaware   04/23/10   2010 1415227   Leased Equipment  

1) Amendment filing: 06/05/13: Change of address of Secured Party

 

2) Continuation filing: 12/22/14

 

              Silgan Containers Manufacturing Corporation   General Electric
Capital Corporation   SS Delaware   04/23/10   2010 1415250   Leased Equipment  

1) Amendment filing: 12/22/14: Change of address of Secured Party

 

2) Continuation filing: 12/22/14

 

              Silgan Containers Manufacturing Corporation   General Electric
Capital Corporation   SS Delaware   04/23/10   2010 1415268   Leased Equipment  

1) Amendment filing: 06/05/13: Change of address of Secured Party

 

2) Continuation filing: 12/22/14

 

              Silgan Containers Manufacturing Corporation   General Electric
Capital Corporation   SS Delaware   05/14/10   2010 1706898   Leased Equipment  

1) Amendment filing: 08/05/13: Change of address of Secured Party

 

2) Continuation filing: 01/13/15

 

 

Schedule V

Permitted Liens



--------------------------------------------------------------------------------

SCHEDULE V

 

             

Name of Debtor

 

 

Name of

Secured Party

 

 

Search

Location

 

 

Filing

Date

 

 

Filing Number  

 

 

Description 

of Collateral 

 

 

Comments

 

              Silgan Containers Manufacturing Corporation   General Electric
Capital Corporation   SS Delaware   11/19/10   2010 4083782   Leased Equipment  

1) Continuation filing: 07/14/15

 

2) Amendment filing: 07/14/15: Change of address of Secured Party

 

              Silgan Containers Manufacturing Corporation   GE Capital
Commercial Inc.   SS Delaware   02/04/11   2011 0432248   Leased Equipment  

1) Amendment filing: 10/30/15: Change of address of Secured Party

 

2) Continuation filing: 10/30/15

 

              Silgan Containers Manufacturing Corporation   Samuel, Son & Co.
(USA) Inc.   SS Delaware   04/26/11   2011 1558264   Consigned Goods  

1) Continuation filing: 10/30/14

 

2) Amendment filing: 01/02/18: Change of name of secured party from Samuel
Strapping Systems, Inc.

 

              Silgan Containers Manufacturing Corporation   General Electric
Credit Corporation of Tennessee   SS Delaware   04/29/11   2011 1619652   Leased
Equipment  

1) Continuation filing: 01/12/16

 

2) Amendment filing: 01/12/16: Change of address of Secured Party

 

             

Silgan Containers Manufacturing Corporation

 

  General Electric Credit Corporation of Tennessee   SS Delaware   06/02/11  
2011 2101148   Leased Equipment  

1) Continuation filing: 02/17/16

 

             

Silgan Containers Manufacturing Corporation

 

  GE Capital Commercial Inc.   SS Delaware   06/07/11   2011 2169129   Leased
Equipment  

1) Continuation filing: 02/16/16

 

 

Schedule V

Permitted Liens



--------------------------------------------------------------------------------

SCHEDULE V

 

             

Name of Debtor

 

 

Name of

Secured Party

 

 

Search

Location

 

 

Filing

Date

 

 

Filing Number  

 

 

Description 

of Collateral 

 

 

Comments

 

             

Silgan Containers Manufacturing Corporation

 

  GE Capital Commercial Inc.   SS Delaware   06/07/11   2011 2169806   Leased
Equipment   1) Continuation filing: 02/17/16               Silgan Containers
Manufacturing Corporation   General Electric Credit Corporation of Tennessee  
SS Delaware   06/07/11   2011 2169814   Leased Equipment  

1) Amendment filing: Restated Collateral

 

2) Continuation filing: 02/17/16

 

             

Silgan Containers Manufacturing Corporation

 

  GE Capital Commercial Inc.   SS Delaware   06/07/11   2011 2176421   Leased
Equipment   1) Continuation filing: 02/17/16              

Silgan Containers Manufacturing Corporation

 

  GE Capital Commercial Inc.   SS Delaware   06/21/11   2011 2370834   Leased
Equipment   1) Continuation filing: 02/17/16               Silgan Containers
Manufacturing Corporation   GE Capital Corporation Inc.   SS Delaware   09/30/11
  2011 3760009   Leased Equipment  

1) Assignment filing: 05/23/16: Assignee: Wells Fargo Equipment Finance, Inc.

 

2) Continuation filing: 05/25/16

 

              Silgan Containers Manufacturing Corporation   GE Capital
Commercial Inc.   SS Delaware   09/30/11   2011 3760017   Leased Equipment  

1) Assignment filing: 05/26/16: Assignee: Wells Fargo Equipment Finance, Inc.

 

2) Continuation filing: 05/27/16

 

 

Schedule V

Permitted Liens



--------------------------------------------------------------------------------

SCHEDULE V

 

             

Name of Debtor

 

 

Name of

Secured Party

 

 

Search

Location

 

 

Filing

Date

 

 

Filing Number  

 

 

Description 

of Collateral 

 

 

Comments

 

              Silgan Containers Manufacturing Corporation   General Electric
Credit Corporation of Tennessee   SS Delaware   10/26/11   2011 4134899   Leased
Equipment  

1) Assignment filing: 06/24/16: Assignee: Wells Fargo Equipment Finance, Inc.

 

2) Continuation filing: 06/28/16

 

              Silgan Containers Manufacturing Corporation   GE Capital
Commercial Inc.   SS Delaware   12/12/11   2011 4754522   Leased Equipment  

1) Assignment filing: 08/08/16: Assignee: Wells Fargo Equipment Finance, Inc.

 

2) Continuation filing: 08/08/16

 

              Silgan Containers Manufacturing Corporation   GE Capital
Commercial Inc.   SS Delaware   02/13/12   2012 0565459   Leased Equipment  

1) Assignment filing: 10/10/16: Assignee: Wells Fargo Equipment Finance, Inc.

 

2) Continuation filing: 10/10/16

 

              Silgan Containers Manufacturing Corporation   GE Capital
Commercial Inc.   SS Delaware   02/21/12   2012 0669574   Leased Equipment  

1) Assignment filing: 10/13/16: Assignee: Wells Fargo Equipment Finance, Inc.

 

2) Continuation filing: 10/13/16

 

              Silgan Containers Manufacturing Corporation   GE Capital
Commercial Inc.   SS Delaware   03/07/12   2012 0875940   Leased Equipment  

1) Assignment filing: 10/27/16: Assignee: Wells Fargo Equipment Finance, Inc.

 

2) Continuation filing: 10/27/16

 

 

Schedule V

Permitted Liens



--------------------------------------------------------------------------------

SCHEDULE V

 

             

Name of Debtor

 

 

Name of

Secured Party

 

 

Search

Location

 

 

Filing

Date

 

 

Filing Number  

 

 

Description 

of Collateral 

 

 

Comments

 

              Silgan Containers Manufacturing Corporation   GE Capital
Commercial Inc.   SS Delaware   03/07/12   2012 0875957   Leased Equipment  

1) Assignment filing: 10/27/16: Assignee: Wells Fargo Equipment Finance, Inc.

 

2) Continuation filing: 10/27/16

 

              Silgan Containers Manufacturing Corporation   GE Capital
Commercial Inc.   SS Delaware   06/11/12   2012 2224469   Leased Equipment  

1) Assignment filing: 01/17/17: Assignee: Wells Fargo Equipment Finance, Inc.

 

2) Continuation filing: 01/18/17

 

              Silgan Containers Manufacturing Corporation   GE Capital
Commercial Inc.   SS Delaware   06/11/12   2012 2224485   Leased Equipment  

1) Assignment filing: 02/08/17: Assignee: Wells Fargo Equipment Finance, Inc.

 

2) Continuation filing: 02/09/17

 

              Silgan Containers Manufacturing Corporation   GE Capital
Commercial Inc.   SS Delaware   06/11/12   2012 2224493   Leased Equipment  

1) Assignment filing: 01/19/17: Assignee: Wells Fargo Equipment Finance, Inc.

 

2) Continuation filing: 01/19/17

 

              Silgan Containers Manufacturing Corporation   GE Capital
Commercial Inc.   SS Delaware   06/11/12   2012 2224501   Leased Equipment  

1) Assignment filing: 02/08/17: Assignee: Wells Fargo Equipment Finance, Inc.

 

2) Continuation filing: 02/09/17

 

 

Schedule V

Permitted Liens



--------------------------------------------------------------------------------

SCHEDULE V

 

             

Name of Debtor

 

 

Name of

Secured Party

 

 

Search

Location

 

 

Filing

Date

 

 

Filing Number  

 

 

Description 

of Collateral 

 

 

Comments

 

              Silgan Containers Manufacturing Corporation   GE Capital
Commercial Inc.   SS Delaware   06/12/12   2012 2268136   Leased Equipment  

1) Assignment filing: 02/09/17: Assignee: Wells Fargo Equipment Finance, Inc.

 

2) Continuation filing: 02/09/17

 

              Silgan Containers Manufacturing Corporation   GE Capital
Commercial Inc.   SS Delaware   06/12/12   2012 2268185   Leased Equipment  

1) Assignment filing: 02/09/17: Assignee: Wells Fargo Equipment Finance, Inc.

 

2) Continuation filing: 02/09/17

 

              Silgan Containers Manufacturing Corporation   GE Capital
Commercial Inc.   SS Delaware   06/14/12   2012 2311472   Leased Equipment  

1) Assignment filing: 02/10/17: Assignee: Wells Fargo Equipment Finance, Inc.

 

2) Continuation filing: 02/10/17

 

              Silgan Containers Manufacturing Corporation   GE Capital
Commercial Inc.   SS Delaware   08/01/12   2012 2964858   Leased Equipment  

1) Assignment filing: 03/27/17: Assignee: Wells Fargo Equipment Finance, Inc.

 

2) Continuation filing: 03/27/17

 

              Silgan Containers Manufacturing Corporation   GE Capital
Commercial Inc.   SS Delaware   09/25/12   2012 3697457   Leased Equipment  

1) Assignment filing: 06/05/17: Assignee: Wells Fargo Equipment Finance, Inc.

 

2) Continuation filing: 06/05/17

 

 

Schedule V

Permitted Liens



--------------------------------------------------------------------------------

SCHEDULE V

 

             

Name of Debtor

 

 

Name of

Secured Party

 

 

Search

Location

 

 

Filing

Date

 

 

Filing Number  

 

 

Description 

of Collateral 

 

 

Comments

 

              Silgan Containers Manufacturing Corporation   GE Capital
Commercial Inc.   SS Delaware   09/27/12   2012 3731868   Leased Equipment  

1) Assignment filing: 06/07/17: Assignee: Wells Fargo Equipment Finance, Inc.

 

2) Continuation filing: 06/07/17

 

              Silgan Containers Manufacturing Corporation   GE Capital
Commercial Inc.   SS Delaware   09/27/12   2012 3733765   Leased Equipment  

1) Assignment filing: 06/07/17: Assignee: Wells Fargo Equipment Finance, Inc.

 

2) Continuation filing: 06/07/17

 

              Silgan Containers Manufacturing Corporation   General Electric
Credit Corporation of Tennessee   SS Delaware   10/24/12   2012 4116507   Leased
Equipment  

1) Assignment filing: 07/24/17: Assignee: Wells Fargo Equipment Finance, Inc.

 

2) Continuation filing: 07/24/17

 

              Silgan Containers Manufacturing Corporation   GE Capital
Commercial Inc.   SS Delaware   12/19/12   2012 4957769   Leased Equipment  

1) Assignment filing: 09/20/17: Assignee: Wells Fargo Equipment Finance, Inc.

 

2) Continuation filing: 09/20/17

 

              Silgan Containers Manufacturing Corporation   GE Capital
Commercial Inc.   SS Delaware   01/11/13   2013 0164419   Leased Equipment  

1) Assignment filing: 10/20/17: Assignee: Wells Fargo Equipment Finance, Inc.

 

2) Continuation filing: 10/20/17

 

 

Schedule V

Permitted Liens



--------------------------------------------------------------------------------

SCHEDULE V

 

             

Name of Debtor

 

 

Name of

Secured Party

 

 

Search

Location

 

 

Filing

Date

 

 

Filing Number  

 

 

Description 

of Collateral 

 

 

Comments

 

              Silgan Containers Manufacturing Corporation   General Electric
Credit Corporation of Tennessee   SS Delaware   03/20/13   2013 1070722   Leased
Equipment  

1) Assignment filing: 12/18/17: Assignee: Wells Fargo Equipment Finance, Inc.

 

2) Continuation filing: 12/18/17

 

              Silgan Containers Manufacturing Corporation   General Electric
Credit Corporation of Tennessee   SS Delaware   03/20/13   2013 1071464   Leased
Equipment  

1) Assignment filing: 12/18/17: Assignee: Wells Fargo Equipment Finance, Inc.

 

2) Continuation filing: 12/18/17

 

              Silgan Containers Manufacturing Corporation   General Electric
Credit Corporation of Tennessee   SS Delaware   03/20/13   2013 1071480   Leased
Equipment  

1) Assignment filing: 12/18/17: Assignee: Wells Fargo Equipment Finance, Inc.

 

2) Continuation filing: 12/18/17

 

              Silgan Containers Manufacturing Corporation   General Electric
Credit Corporation of Tennessee   SS Delaware   03/20/13   2013 1071514   Leased
Equipment  

1) Assignment filing: 12/18/17: Assignee: Wells Fargo Equipment Finance, Inc.

 

2) Continuation filing: 12/18/17

 

              Silgan Containers Manufacturing Corporation   General Electric
Credit Corporation of Tennessee   SS Delaware   03/20/13   2013 1071555   Leased
Equipment  

1) Assignment filing: 12/18/17: Assignee: Wells Fargo Equipment Finance, Inc.

 

2) Continuation filing: 12/18/17

 

 

Schedule V

Permitted Liens



--------------------------------------------------------------------------------

SCHEDULE V

 

             

Name of Debtor

 

 

Name of

Secured Party

 

 

Search

Location

 

 

Filing

Date

 

 

Filing Number  

 

 

Description 

of Collateral 

 

 

Comments

 

              Silgan Containers Manufacturing Corporation   General Electric
Credit Corporation of Tennessee   SS Delaware   03/20/13   2013 1072702   Leased
Equipment  

1) Assignment filing: 12/18/17: Assignee: Wells Fargo Equipment Finance, Inc.

 

2) Continuation filing: 12/18/17

 

              Silgan Containers Manufacturing Corporation   GE Capital
Commercial Inc.   SS Delaware   05/20/13   2013 1913749   Leased Equipment  

1) Assignment filing: 02/20/18: Assignee: Wells Fargo Equipment Finance, Inc.

 

2) Continuation filing: 02/20/18

 

              Silgan Containers Manufacturing Corporation   General Electric
Credit Corporation of Tennessee   SS Delaware   06/07/13   2013 2176114   Leased
Equipment  

1) Assignment filing: 02/16/18: Assignee: Wells Fargo Equipment Finance, Inc.

 

2) Continuation filing: 02/16/18

 

              Silgan Containers Manufacturing Corporation   General Electric
Credit Corporation of Tennessee   SS Delaware   06/12/13   2013 2243138   Leased
Equipment  

1) Assignment filing: 02/27/18: Assignee: Wells Fargo Equipment Finance, Inc.

 

2) Continuation filing: 02/27/18

 

              Silgan Containers Manufacturing Corporation   General Electric
Credit Corporation of Tennessee   SS Delaware   08/01/13   2013 2992544   Leased
Equipment  

1) Assignment filing: 04/16/18: Assignee: Wells Fargo Equipment Finance, Inc.

 

2) Continuation filing: 04/17/18

 

             

Silgan Containers Manufacturing Corporation

 

  GE Capital Commercial Inc.   SS Delaware   08/14/13   2013 3185189  

Leased Equipment

 

   

 

Schedule V

Permitted Liens



--------------------------------------------------------------------------------

SCHEDULE V

 

             

Name of Debtor

 

 

Name of

Secured Party

 

 

Search

Location

 

 

Filing

Date

 

 

Filing Number  

 

 

Description 

of Collateral 

 

 

Comments

 

             

Silgan Containers Manufacturing Corporation

 

  GE Capital Commercial Inc.   SS Delaware   08/14/13   2013 3189124  

Leased Equipment

 

                 

Silgan Containers Manufacturing Corporation

 

  GE Capital Commercial Inc.   SS Delaware   08/20/13   2013 3252138  

Leased Equipment

 

                 

Silgan Containers Manufacturing Corporation

 

  GE Capital Commercial Inc.   SS Delaware   09/17/13   2013 3617124  

Leased Equipment

 

                 

Silgan Containers Manufacturing Corporation

 

  GE Capital Commercial Inc.   SS Delaware   10/24/13   2013 4180544  

Leased Equipment

 

                 

Silgan Containers Manufacturing Corporation

 

  GE Capital Commercial Inc.   SS Delaware   11/01/13   2013 4304409  

Leased Equipment

 

                 

Silgan Containers Manufacturing Corporation

 

  GE Capital Commercial Inc.   SS Delaware   11/04/13   2013 4317153  

Leased Equipment

 

                 

Silgan Containers Manufacturing Corporation

 

 

GE Capital Commercial Inc.

 

  SS Delaware   11/26/13   2013 4677192  

Leased Equipment

 

   

 

Schedule V

Permitted Liens



--------------------------------------------------------------------------------

SCHEDULE V

 

             

Name of Debtor

 

 

Name of

Secured Party

 

 

Search

Location

 

 

Filing

Date

 

 

Filing Number  

 

 

Description 

of Collateral 

 

 

Comments

 

             

Silgan Containers Manufacturing Corporation

 

  GE Capital Commercial Inc.   SS Delaware   12/12/13   2013 4918190   Leased
Equipment                  

Silgan Containers Manufacturing Corporation

 

  GE Capital Commercial Inc.   SS Delaware   12/12/13   2013 4918208   Leased
Equipment                   Silgan Containers Manufacturing Corporation   GE
Capital Commercial Inc.   SS Delaware   12/16/13   2013 4958790   Leased
Equipment  

1) Amendment filing: 12/16/13: Restated Collateral

 

             

Silgan Containers Manufacturing Corporation

 

  GE Capital Commercial Inc.   SS Delaware   12/16/13   2013 4958808   Leased
Equipment                  

Silgan Containers Manufacturing Corporation

 

  GE Capital Commercial Inc.   SS Delaware   12/16/13   2013 4962966   Leased
Equipment                  

Silgan Containers Manufacturing Corporation

 

  GE Capital Commercial Inc.   SS Delaware   02/07/14   2014 0512525   Leased
Equipment                  

Silgan Containers Manufacturing Corporation

 

 

GE Capital Commercial Inc.

 

  SS Delaware   03/20/14   2014 1099340  

Leased Equipment

 

   

 

Schedule V

Permitted Liens



--------------------------------------------------------------------------------

SCHEDULE V

 

             

Name of Debtor

 

 

Name of

Secured Party

 

 

Search

Location

 

 

Filing

Date

 

 

Filing Number  

 

 

Description 

of Collateral 

 

 

Comments

 

             

Silgan Containers Manufacturing Corporation

 

  GE Capital Commercial Inc.   SS Delaware   04/17/14   2014 1518166   Leased
Equipment                  

Silgan Containers Manufacturing Corporation

 

  GE Capital Commercial Inc.   SS Delaware   06/12/14   2014 2295202   Leased
Equipment                  

Silgan Containers Manufacturing Corporation

 

  GE Capital Commercial Inc.   SS Delaware   06/12/14   2014 2295210   Leased
Equipment                  

Silgan Containers Manufacturing Corporation

 

  General Electric Capital Corporation   SS Delaware   06/30/14   2014 2581957  
Leased Equipment                  

Silgan Containers Manufacturing Corporation

 

  GE Capital Commercial Inc.   SS Delaware   07/01/14   2014 2582005   Leased
Equipment                  

Silgan Containers Manufacturing Corporation

 

  GE Capital Commercial Inc.   SS Delaware   01/01/14   2014 2582013   Leased
Equipment                  

Silgan Containers Manufacturing Corporation

 

 

General Electric Credit Corporation of Tennessee

 

  SS Delaware   07/30/14   2014 3032422  

Leased Equipment

 

   

 

Schedule V

Permitted Liens



--------------------------------------------------------------------------------

SCHEDULE V

 

             

Name of Debtor

 

 

Name of

Secured Party

 

 

Search

Location

 

 

Filing

Date

 

 

Filing Number  

 

 

Description 

of Collateral 

 

 

Comments

 

             

Silgan Containers Manufacturing Corporation

 

  General Electric Credit Corporation of Tennessee   SS Delaware   08/18/14  
2014 3298809   Leased Equipment                  

Silgan Containers Manufacturing Corporation

 

  GE Capital Commercial Inc.   SS Delaware   08/27/14   2014 3447778   Leased
Equipment                  

Silgan Containers Manufacturing Corporation

 

  GE Capital Commercial Inc.   SS Delaware   09/10/14   2014 3624087   Leased
Equipment                  

Silgan Containers Manufacturing Corporation

 

  GE Capital Commercial Inc.   SS Delaware   09/10/14   2014 3624095   Leased
Equipment  

1) Amendment filing: 02/19/15: Restated Collateral

 

             

Silgan Containers Manufacturing Corporation

 

  GE Capital Commercial Inc.   SS Delaware   09/24/14   2014 3826872   Leased
Equipment  

1) Amendment filing: 02/19/15: Restated Collateral

 

             

Silgan Containers Manufacturing Corporation

 

  GE Capital Commercial Inc.   SS Delaware   10/02/14   2014 3959798   Leased
Equipment  

1) Amendment filing: 02/25/15: Restated Collateral

 

             

Silgan Containers Manufacturing Corporation

 

 

General Electric Credit Corporation of Tennessee

 

  SS Delaware   10/30/14   2014 4383121  

Leased Equipment

 

   

 

Schedule V

Permitted Liens



--------------------------------------------------------------------------------

SCHEDULE V

 

             

Name of Debtor

 

 

Name of

Secured Party

 

 

Search

Location

 

 

Filing

Date

 

 

Filing Number  

 

 

Description 

of Collateral 

 

 

Comments

 

             

Silgan Containers Manufacturing Corporation

 

  Toyota Motor Credit Corporation   SS Delaware   11/12/14   2014 4711545  
Leased Equipment                  

Silgan Containers Manufacturing Corporation

 

  GE Capital Commercial Inc.   SS Delaware   11/26/14   2014 4795001   Leased
Equipment                  

Silgan Containers Manufacturing Corporation

 

  GE Capital Commercial Inc.   SS Delaware   12/12/14   2014 5061643   Leased
Equipment                  

Silgan Containers Manufacturing Corporation

 

  GE Capital Commercial Inc.   SS Delaware   12/29/14   2014 5259635   Leased
Equipment                  

Silgan Containers Manufacturing Corporation

 

  GE Capital Commercial Inc.   SS Delaware   12/31/14   2014 5313481   Leased
Equipment                  

Silgan Containers Manufacturing Corporation

 

  GE Capital Commercial Inc.   SS Delaware   02/12/15   2015 0618396   Leased
Equipment                  

Silgan Containers Manufacturing Corporation

 

  GE Capital Commercial Inc.   SS Delaware   03/31/15   2015 1342988   Leased
Equipment   1) Amendment filing: 08/04/15: Restated Collateral

 

Schedule V

Permitted Liens



--------------------------------------------------------------------------------

SCHEDULE V

 

             

Name of Debtor

 

 

Name of

Secured Party

 

 

Search

Location

 

 

Filing

Date

 

 

Filing Number  

 

 

Description 

of Collateral 

 

 

Comments

 

             

Silgan Containers Manufacturing Corporation

 

  GE Capital Commercial Inc.   SS Delaware   03/31/15   2015 1342996   Leased
Equipment                  

Silgan Containers Manufacturing Corporation

 

  GE Capital Commercial Inc.   SS Delaware   04/14/15   2015 1585644   Leased
Equipment  

1) Amendment filing: 03/07/18 Assignee: Wells Fargo Equipment Finance, Inc.

 

             

Silgan Containers Manufacturing Corporation

 

  GE Capital Commercial Inc.   SS Delaware   05/13/15   2015 2043981   Leased
Equipment                  

Silgan Containers Manufacturing Corporation

 

  GE Capital Commercial Inc.   SS Delaware   06/29/15   2015 2795895   Leased
Equipment                  

Silgan Containers Manufacturing Corporation

 

  Secured Lender Solutions, LLC   SS Delaware   07/14/15   2015 3033528   Leased
Equipment   1) Amendment filing: 03/22/17              

Silgan Containers Manufacturing Corporation

 

  General Electric Credit Corporation of Tennessee   SS Delaware   07/23/15  
2015 3191938   Leased Equipment                  

Silgan Containers Manufacturing Corporation

 

  General Electric Credit Corporation of Tennessee   SS Delaware   08/25/15  
2015 3708798   Leased Equipment    

 

Schedule V

Permitted Liens



--------------------------------------------------------------------------------

SCHEDULE V

 

             

Name of Debtor

 

 

Name of

Secured Party

 

 

Search

Location

 

 

Filing

Date

 

 

Filing Number  

 

 

Description 

of Collateral 

 

 

Comments

 

             

Silgan Containers Manufacturing Corporation

 

  General Electric Credit Corporation of Tennessee   SS Delaware   08/26/15  
2015 3746871   Leased Equipment                  

Silgan Containers Manufacturing Corporation

 

  General Electric Credit Corporation of Tennessee   SS Delaware   09/08/15  
2015 3929329   Leased Equipment                  

Silgan Containers Manufacturing Corporation

 

  General Electric Credit Corporation of Tennessee   SS Delaware   09/09/15  
2015 3951026   Leased Equipment                  

Silgan Containers Manufacturing Corporation

 

  General Electric Capital Corporation   SS Delaware   09/25/15   2015 4311634  
Leased Equipment                  

Silgan Containers Manufacturing Corporation

 

  General Electric Capital Corporation   SS Delaware   09/30/15   2015 4400916  
Leased Equipment  

1) Assignment filing: 10/08/15: Assignee: CF Equipment Loans, LLC

 

             

Silgan Containers Manufacturing Corporation

 

  CF Equipment Leases, LLC   SS Delaware   11/03/15   2015 5112718   Leased
Equipment                  

Silgan Containers Manufacturing Corporation

 

  CF Equipment Loans, LLC   SS Delaware   11/12/15   2015 5315709   Leased
Equipment    

 

Schedule V

Permitted Liens



--------------------------------------------------------------------------------

SCHEDULE V

 

             

Name of Debtor

 

 

Name of

Secured Party

 

 

Search

Location

 

 

Filing

Date

 

 

Filing Number  

 

 

Description 

of Collateral 

 

 

Comments

 

             

Silgan Containers Manufacturing Corporation

 

  CF Equipment Leases, LLC   SS Delaware   11/18/15   2015 5442263   Leased
Equipment                  

Silgan Containers Manufacturing Corporation

 

  CF Equipment Leases, LLC   SS Delaware   12/11/15   2015 5961940   Leased
Equipment                  

Silgan Containers Manufacturing Corporation

 

  CF Equipment Leases, LLC   SS Delaware   12/23/15   2015 6241623   Leased
Equipment                  

Silgan Containers Manufacturing Corporation

 

  CF Equipment Leases, LLC   SS Delaware   01/11/16   2016 0181535   Leased
Equipment                  

Silgan Containers Manufacturing Corporation

 

  CF Equipment Leases, LLC   SS Delaware   01/20/16   2016 0389740   Leased
Equipment                  

Silgan Containers Manufacturing Corporation

 

  CF Equipment Loans, LLC   SS Delaware   02/08/16   2016 0756096   Leased
Equipment                  

Silgan Containers Manufacturing Corporation

 

  CF Equipment Loans, LLC   SS Delaware   02/08/16   2016 0756146   Leased
Equipment    

 

Schedule V

Permitted Liens



--------------------------------------------------------------------------------

SCHEDULE V

 

             

Name of Debtor

 

 

Name of

Secured Party

 

 

Search

Location

 

 

Filing

Date

 

 

Filing Number  

 

 

Description 

of Collateral 

 

 

Comments

 

             

Silgan Containers Manufacturing Corporation

 

  CF Equipment Loans, LLC   SS Delaware   02/08/16   2016 0756179   Leased
Equipment                  

Silgan Containers Manufacturing Corporation

 

  CF Equipment Loans, LLC   SS Delaware   02/08/16   2016 0759207   Leased
Equipment                  

Silgan Containers Manufacturing Corporation

 

  CF Equipment Leases, LLC   SS Delaware   02/18/16   2016 0972412   Leased
Equipment                  

Silgan Containers Manufacturing Corporation

 

  CF Equipment Leases, LLC   SS Delaware   02/24/16   2016 1110400   Leased
Equipment                  

Silgan Containers Manufacturing Corporation

 

  CF Equipment Leases, LLC   SS Delaware   02/24/16   2016 1110418   Leased
Equipment                  

Silgan Containers Manufacturing Corporation

 

  CF Equipment Leases, LLC   SS Delaware   03/16/16   2016 1583465   Leased
Equipment                  

Silgan Containers Manufacturing Corporation

 

  Signature Financial LLC   SS Delaware   05/20/16   2016 3029103   Leased
Equipment    

 

Schedule V

Permitted Liens



--------------------------------------------------------------------------------

SCHEDULE V

 

             

Name of Debtor

 

 

Name of

Secured Party

 

 

Search

Location

 

 

Filing

Date

 

 

Filing Number  

 

 

Description 

of Collateral 

 

 

Comments

 

             

Silgan Containers Manufacturing Corporation

 

  Signature Financial LLC   SS Delaware   05/24/16   2016 3101266   Leased
Equipment                  

Silgan Containers Manufacturing Corporation

 

  Signature Financial LLC   SS Delaware   06/03/16   2016 3338835   Leased
Equipment                  

Silgan Containers Manufacturing Corporation

 

  Signature Financial LLC   SS Delaware   06/03/16   2016 3342514   Leased
Equipment                  

Silgan Containers Manufacturing Corporation

 

  Signature Financial LLC   SS Delaware   06/03/16   2016 3343959   Leased
Equipment                  

Silgan Containers Manufacturing Corporation

 

  Signature Financial LLC   SS Delaware   06/03/16   2016 3347794   Leased
Equipment                  

Silgan Containers Manufacturing Corporation

 

  Signature Financial LLC   SS Delaware   06/08/16   2016 3441282   Leased
Equipment                  

Silgan Containers Manufacturing Corporation

 

  Signature Financial LLC   SS Delaware   06/08/16   2016 3445937   Leased
Equipment    

 

Schedule V

Permitted Liens



--------------------------------------------------------------------------------

SCHEDULE V

 

             

Name of Debtor

 

 

Name of

Secured Party

 

 

Search

Location

 

 

Filing

Date

 

 

Filing Number  

 

 

Description 

of Collateral 

 

 

Comments

 

             

Silgan Containers Manufacturing Corporation

 

  Signature Financial LLC   SS Delaware   06/27/16   2016 3857628   Leased
Equipment                  

Silgan Containers Manufacturing Corporation

 

  Signature Financial LLC   SS Delaware   06/27/16   2016 3859988   Leased
Equipment                  

Silgan Containers Manufacturing Corporation

 

  Signature Financial LLC   SS Delaware   07/18/16   2016 4326904   Leased
Equipment                  

Silgan Containers Manufacturing Corporation

 

  Signature Financial LLC   SS Delaware   07/29/16   2016 4599500   Leased
Equipment                  

Silgan Containers Manufacturing Corporation

 

  Signature Financial LLC   SS Delaware   07/29/16   2016 4600043   Leased
Equipment                  

Silgan Containers Manufacturing Corporation

 

  Signature Financial LLC   SS Delaware   08/03/16   2016 4710859   Leased
Equipment                  

Silgan Containers Manufacturing Corporation

 

  Signature Financial LLC   SS Delaware   09/09/16   2016 5491756   Leased
Equipment    

 

Schedule V

Permitted Liens



--------------------------------------------------------------------------------

SCHEDULE V

 

             

Name of Debtor

 

 

Name of

Secured Party

 

 

Search

Location

 

 

Filing

Date

 

 

Filing Number  

 

 

Description 

of Collateral 

 

 

Comments

 

             

Silgan Containers Manufacturing Corporation

 

  Signature Financial LLC   SS Delaware   09/14/16   2016 5616717   Leased
Equipment                  

Silgan Containers Manufacturing Corporation

 

  Signature Financial LLC   SS Delaware   10/14/16   2016 6311987   Leased
Equipment                  

Silgan Containers Manufacturing Corporation

 

  Signature Financial LLC   SS Delaware   10/25/16   2016 6558462   Leased
Equipment                  

Silgan Containers Manufacturing Corporation

 

  Signature Financial LLC   SS Delaware   11/28/16   2016 7345679   Leased
Equipment                  

Silgan Containers Manufacturing Corporation

 

  Signature Financial LLC   SS Delaware   12/14/16   2016 7751462   Leased
Equipment                  

Silgan Containers Manufacturing Corporation

 

  Signature Financial LLC   SS Delaware   12/14/16   2016 7752114   Leased
Equipment                  

Silgan Containers Manufacturing Corporation

 

  Signature Financial LLC   SS Delaware   12/16/16   2016 7817594   Leased
Equipment    

 

Schedule V

Permitted Liens



--------------------------------------------------------------------------------

SCHEDULE V

 

             

Name of Debtor

 

 

Name of

Secured Party

 

 

Search

Location

 

 

Filing

Date

 

 

Filing Number  

 

 

Description 

of Collateral 

 

 

Comments

 

             

Silgan Containers Manufacturing Corporation

 

  Signature Financial LLC   SS Delaware   01/18/17   2017 0376928   Leased
Equipment                  

Silgan Containers Manufacturing Corporation

 

  Signature Financial LLC   SS Delaware   03/03/17   2017 1426326   Leased
Equipment                  

Silgan Containers Manufacturing Corporation

 

  Signature Financial LLC   SS Delaware   03/21/17   2017 1842910   Leased
Equipment                  

Silgan Containers Manufacturing Corporation

 

  Signature Financial LLC   SS Delaware   03/22/17   2017 1877288   Leased
Equipment                  

Silgan Containers Manufacturing Corporation

 

  Signature Financial LLC   SS Delaware   03/22/17   2017 1877478   Leased
Equipment                  

Silgan Containers Manufacturing Corporation

 

  Signature Financial LLC   SS Delaware   03/29/17   2017 2053145   Leased
Equipment                  

Silgan Containers Manufacturing Corporation

 

  Signature Financial LLC   SS Delaware   04/25/17   2017 2699988   Leased
Equipment    

 

Schedule V

Permitted Liens



--------------------------------------------------------------------------------

SCHEDULE V

 

             

Name of Debtor

 

 

Name of

Secured Party

 

 

Search

Location

 

 

Filing

Date

 

 

Filing Number  

 

 

Description 

of Collateral 

 

 

Comments

 

             

Silgan Containers Manufacturing Corporation

 

  Signature Financial LLC   SS Delaware   05/08/17   2017 3024897   Leased
Equipment                  

Silgan Containers Manufacturing Corporation

 

  Signature Financial LLC   SS Delaware   05/23/17   2017 3380836   Leased
Equipment                  

Silgan Containers Manufacturing Corporation

 

  Signature Financial LLC   SS Delaware   05/23/17   2017 3381081   Leased
Equipment     Silgan Containers Manufacturing Corporation   INX International
Ink Co.   SS Delaware   06/13/17   2017 3887517   Leased Equipment     Silgan
Containers Manufacturing Corporation  

 

Signature Financial LLC

  SS Delaware   06/15/17   2017 3933672   Leased Equipment     Silgan Containers
Manufacturing Corporation   Signature Financial LLC   SS Delaware   06/15/17  
2017 3936785   Leased Equipment     Silgan Containers Manufacturing Corporation
  Signature Financial LLC   SS Delaware   06/15/17   2017 3937668   Leased
Equipment     Silgan Containers Manufacturing Corporation   Signature Financial
LLC   SS Delaware   08/07/17   2017 5211427   Leased Equipment     Silgan
Containers Manufacturing Corporation   Signature Financial LLC   SS Delaware  
08/14/17   2017 5394405   Leased Equipment    

 

Schedule V

Permitted Liens



--------------------------------------------------------------------------------

SCHEDULE V

 

             

Name of Debtor

 

 

Name of

Secured Party

 

 

Search

Location

 

 

Filing

Date

 

 

Filing Number  

 

 

Description 

of Collateral 

 

 

Comments

 

              Silgan Containers Manufacturing Corporation   Signature Financial
LLC   SS Delaware   08/29/17   2017 5375144   Leased Equipment                  
Silgan Containers Manufacturing Corporation   Signature Financial LLC   SS
Delaware   10/10/17   2017 6957204   Leased Equipment                   Silgan
Containers Manufacturing Corporation   Signature Financial LLC   SS Delaware  
10/10/17   2017 6757972   Leased Equipment                   Silgan Containers
Manufacturing Corporation   Signature Financial LLC   SS Delaware   10/10/17  
2017 6758152   Leased Equipment                   Silgan Containers
Manufacturing Corporation   Signature Financial LLC   SS Delaware   11/16/17  
2017 7633250   Leased Equipment                   Silgan Containers
Manufacturing Corporation   Signature Financial LLC   SS Delaware   11/22/17  
2017 7633268   Leased Equipment                   Silgan Containers
Manufacturing Corporation   Wells Fargo Equipment Finance, Inc.   SS Delaware  
12/08/17   2017 8140578   Leased Equipment                   Silgan Containers
Manufacturing Corporation   Wells Fargo Equipment Finance, Inc.   SS Delaware  
12/08/17   2017 8140586   Leased Equipment                   Silgan Containers
Manufacturing Corporation   Signature Financial LLC   SS Delaware   12/14/17  
2017 8277487   Leased Equipment                   Silgan Containers
Manufacturing Corporation   M&T Bank   SS Delaware   12/20/17   2017 8432413  
Leased Equipment    

 

Schedule V

Permitted Liens



--------------------------------------------------------------------------------

SCHEDULE V

 

             

Name of Debtor

 

 

Name of

Secured Party

 

 

Search

Location

 

 

Filing

Date

 

 

Filing Number  

 

 

Description 

of Collateral 

 

 

Comments

 

              Silgan Containers Manufacturing Corporation   Wells Fargo
Equipment Finance, Inc.   SS Delaware   02/26/18   2018 1322748   Leased
Equipment                   Silgan Containers Manufacturing Corporation  
Signature Financial LLC   SS Delaware   03/02/18   2018 1445903   Leased
Equipment                   Silgan Containers Manufacturing Corporation  
Signature Financial LLC   SS Delaware   03/02/18   2018 1446182   Leased
Equipment                   Silgan Containers Manufacturing Corporation  
Signature Financial LLC   SS Delaware   05/07/18   2018 3095581   Leased
Equipment                   Silgan Containers Manufacturing Corporation  
Signature Financial LLC   SS Delaware   05/10/18   2018 3188386   Leased
Equipment                  

Silgan Containers Manufacturing Corporation

 

      New Castle County, DE               1) No presently effective filings
through 04/30/18               Silgan Corporation                      

1) “Thru” date of search is 04/26/18

 

              Silgan Corporation       New Castle County, DE              

1) No presently effective filings through 04/30/18

 

             

Silgan Dispensing Systems Holdings Company

 

                      1) “Thru” Date of Search is 04/26/18

 

Schedule V

Permitted Liens



--------------------------------------------------------------------------------

SCHEDULE V

 

             

Name of Debtor

 

 

Name of

Secured Party

 

 

Search

Location

 

 

Filing

Date

 

 

Filing Number  

 

 

Description 

of Collateral 

 

 

Comments

 

             

Silgan Dispensing Systems Holdings Company

 

     

New Castle County, DE

 

              1) No Presently Effective Filings Through 04/30/18              

Silgan Dispensing

Systems Corporation

  De Lage Landen Financial Services, Inc.   SS Delaware   11/09/15   2015
5215644   Leased Equipment  

1) Amendment Filing – 05/02/17 – Change of Name of Debtor from Westrock
Dispensing Systems, Inc.

 

2) “Thru” date of Search is 04/26/18

 

              Silgan Dispensing Systems Corporation   De Lage Landen Financial
Services, Inc.   SS Delaware   03/14/16   2016 1527751   Leased Equipment  

1) Amendment Filing – 05/02/17 – Change of Name of Debtor from Westrock
Dispensing Systems, Inc.

 

2) “Thru” date of Search is 04/26/18

 

              Silgan Dispensing Systems Corporation   Toshiba Machine Company,
America   SS Delaware   12/18/17   2017 8376560  

One (1) Toshiba Plastic Molding Machine

 

                  Silgan Dispensing Systems Corporation   Hartwig Inc.   SS
Delaware   03/26/18   2018 2037444  

One (1) Machine Tool ACC – 818NC

 

                 

Silgan Dispensing Systems Corporation

 

     

New Castle,

DE

 

             

1) No Presently Effective Filings Through 04/30/18

 

 

Schedule V

Permitted Liens



--------------------------------------------------------------------------------

SCHEDULE V

 

             

Name of Debtor

 

 

Name of

Secured Party

 

 

Search

Location

 

 

Filing

Date

 

 

Filing Number  

 

 

Description 

of Collateral 

 

 

Comments

 

             

Silgan Dispensing Systems Slatersville LLC

 

                     

1) “Thru” date of Search is 05/10/18

 

             

Silgan Dispensing Systems Slatersville LLC

 

 

HYG Financial Services, Inc.

 

 

SS Rhode

Island

  03/27/18   2018 19344150   Leased Equipment                  

Silgan Dispensing Systems Slatersville LLC

 

      Town of North Smithville, RI              

1) No Presently Effective Filings Through 05/14/18

 

             

Silgan Dispensing Systems Slatersville LLC

 

     

Providence County, RI

 

             

1) No Presently Effective Filings Through 04/27/18

 

 

Schedule V

Permitted Liens



--------------------------------------------------------------------------------

SCHEDULE VI

EXISTING INDEBTEDNESS

 

BORROWER    COUNTRY          BANK (CREDITOR)    CURRENCY      FACILITY        
LIMIT   Silgan White Cap South East Asia Inc.    Philippines    Citibank, N.A.
Manila    USD      12,000,000   Silgan White Cap (Shanghai) Co. Ltd.    China   
HSBC Bank (China) Company Limited, Shanghai Branch    CNY      15,000,000  
Silgan Closures UK Limited    UK    RBS Invoice Finance Limited of Smith House
   GBP      2,000,000   SILGAN Holdings Austria GmbH    Austria    UniCredit
Austria    EUR      7,500,000   SILGAN Holdings Austria GmbH    Austria    RBI
   EUR      5,000,000   SILGAN Metal Packaging Mitterdorf GmbH    Austria    RBI
   EUR      9,000,000   SILGAN Metal Packaging Nove Mesto a.s.    Slovakia   
Tatra Banka    EUR      5,000,000   SILGAN Metal Packaging Nove Mesto a.s.   
Slovakia    VUB    EUR      9,000,000   SILGAN, KOVINSKA EMBALAŽA LJUBLJANA d.d.
   Slovenia    UniCredit Banka    EUR      3,000,000   Silgan Metal Packaging
Tczew S.A.    Poland    Raiffeisen Poland    EUR      2,000,000   ELSA Silgan
Metal Packaging A.E.    Greece    Piraeus    EUR      3,000,000   ELSA Silgan
Metal Packaging A.E.    Greece    Eurobank    EUR      4,000,000   ELSA Silgan
Metal Packaging A.E.    Greece    Alpha Bank    EUR      2,000,000   ELSA Silgan
Metal Packaging A.E.    Greece    Eurobank    EUR      2,274,700   ELSA Silgan
Metal Packaging A.E.    Greece    ABC Factors    EUR      2,000,000   Silgan
Metal Packaging GmbH    Germany    HVB UniCredit    EUR      2,950,000   Silgan
Metal Packaging GmbH    Germany    Erste Bank der Österreichischen Sparkassen   
EUR      2,000,000   Silgan Metal Packaging Szprotawa    Poland    Bank Pekao
s.A.    PLN      6,000,000   Silgan Metal Packaging Szprotawa    Poland    Bank
Pekao s.A.    PLN      1,248,000   Silgan Metal Packaging Szprotawa    Poland   
Bank Pekao s.A.    PLN      5,000,000   Silgan Öntaş Ambalaj Sanayi ve Ticaret
   Turkey    İŞ BANK    TRY      500,000   Silgan Öntaş Ambalaj Sanayi ve
Ticaret    Turkey    ZIRAATBANK    TRY      1,000,000   Silgan Öntaş Ambalaj
Sanayi ve Ticaret    Turkey    ZIRAATBANK    TRY      1,500,000  

 

Schedule VI

Existing Indebtedness



--------------------------------------------------------------------------------

SCHEDULE VI

 

Silgan Öntaş Ambalaj Sanayi ve Ticaret      Turkey      ZIRAATBANK    TRY     
500,000      Silgan Öntaş Ambalaj Sanayi ve Ticaret      Turkey      ZIRAATBANK
   TRY      2,000,000      Silgan Öntaş Ambalaj Sanayi ve Ticaret      Turkey  
   ZIRAATBANK    TRY      500,000      Silgan Öntaş Ambalaj Sanayi ve Ticaret   
  Turkey      AKBANK    TRY      1,000,000      Silgan Öntaş Ambalaj Sanayi ve
Ticaret      Turkey      AKBANK    TRY      3,000,000      Silgan Öntaş Ambalaj
Sanayi ve Ticaret      Turkey      AKBANK    TRY      500,000      Silgan Öntaş
Ambalaj Sanayi ve Ticaret      Turkey      ZIRAATBANK    TRY      1,500,000     
Silgan Öntaş Ambalaj Sanayi ve Ticaret      Turkey      CITIBANK    USD     
2,250,000      Silgan Öntaş Ambalaj Sanayi ve Ticaret      Turkey      CITIBANK
   USD      1,000,000      Silgan Öntaş Ambalaj Sanayi ve Ticaret      Turkey  
   AKBANK    TRY      750,000      Silgan Öntaş Ambalaj Sanayi ve Ticaret     
Turkey      AKBANK    TRY      1,250,000      Silgan Öntaş Ambalaj Sanayi ve
Ticaret      Turkey      İŞ BANKASI    TRY      250,000      Silgan Öntaş
Ambalaj Sanayi ve Ticaret      Turkey      FINANSBANK    USD      1,100,000     
Silgan Öntaş Ambalaj Sanayi ve Ticaret      Turkey      ZIRAATBANK SPOT    TRY
     2,000,000      Silgan Öntaş Ambalaj Sanayi ve Ticaret      Turkey     
ZIRAATBANK SPOT    TRY      1,000,000      Silgan Öntaş Ambalaj Sanayi ve
Ticaret      Turkey      CITIBANK    USD      4,750,000      Silgan Öntaş
Ambalaj Sanayi ve Ticaret      Turkey      İŞ BANKASI    EUR      4,106,348     
Silgan Öntaş Ambalaj Sanayi ve Ticaret      Turkey      AKBANK    TRY     
3,500,000      Silgan Öntaş Ambalaj Sanayi ve Ticaret      Turkey     
FINANSBANK    USD      1,800,000      Silgan Öntaş Ambalaj Sanayi ve Ticaret   
  Turkey      CITIBANK    USD      500,000      Silgan International Holdings
B.V.      Netherlands      JP Morgan    EUR      50,000,000        (a )  Silgan
International Holdings B.V.      Netherlands      JP Morgan    EUR     
10,000,000        (a )                

 

(a) This line of credit and overdraft line will replace existing line of credit
and overdraft line of EUR 40 million and EUR 20 million, respectively, with
Citibank in connection with the new cash pooling arrangements to be entered into
with JP Morgan to replace the existing Citibank cash pooling arrangements
currently in place.

 

           

 

Schedule VI

Existing Indebtedness



--------------------------------------------------------------------------------

SCHEDULE VII

EXISTING INVESTMENTS

 

1.  Investments in the Subsidiaries set forth on Schedule IV to the Credit
Agreement (other than Investments specifically permitted under Sections
9.05(viii) and (xiii) of the Credit Agreement)

 

Schedule VII

Existing Investments



--------------------------------------------------------------------------------

SCHEDULE VIII

EXISTING INTERCOMPANY LOANS

 

TYPE    LENDER    BORROWER   CURRENCY      AMOUNT  

Term

   Silgan International Holdings B.V.    Silgan White Cap Manufacturing GmbH  
EUR      28,779,693.96  

Term

   Silgan International Holdings B.V.    Silgan White Cap Italia, S.r.l.   EUR
     16,460,451.31  

Term

   Silgan International Holdings B.V.    Silgan White Cap Holdings Spain S.L.  
EUR      48,151,556.42  

Term

   Silgan International Holdings B.V.    Silgan Closures UK Limited   EUR     
25,000,000.00  

Term

   Silgan International Holdings B.V.    Silgan Closures UK Limited   GBP     
25,000,000.00  

Term

   Silgan International Holdings B.V.    Portola s.r.o.   EUR      25,000,000.00
 

Revolving 

   Silgan Holdings Inc.    Silgan International Holdings B.V.   EUR     
100,000,000.00  

Revolving

   Silgan International Holdings B.V.    Silgan White Cap Manufacturing GmbH  
EUR      10,000,000.00  

Revolving

   Silgan International Holdings B.V.    Silgan White Cap Italia S.r.l.   EUR   
  10,000,000.00  

Revolving

   Silgan International Holdings B.V.    Silgan White Cap Polska Sp. z o.o.  
EUR      508,188.13  

Revolving

   Silgan Holdings Inc.    Silgan International Holdings B.V.   USD     
5,000,000.00  

Term

   Silgan International Holdings B.V.    Silgan Holdings Austria GmbH   EUR     
208,251,296.94  

Revolving

   Silgan Holdings B.V.    Silgan Holdings Austria GmbH   EUR     
200,000,000.00  

Revolving

   Silgan Holdings Inc.    Silgan Holdings B.V.   EUR      100,000,000.00  

Term

   Silgan Holdings Inc.    Portola s.r.o.   CZK      36,176,959.86  

Revolving

   Silgan International Holdings B.V.    Silgan Dispensing Systems Barcelona,
S.L.   EUR      25,000,000.00  

Revolving

   Silgan International Holdings B.V.    Silgan Dispensing Systems Hemer GmbH  
EUR      25,000,000.00  

Revolving

   Silgan International Holdings B.V.    Silgan Dispensing Systems Vincenza
S.r.l   EUR      25,000,000.00  

Revolving

   Silgan International Holdings B.V.    WestRock Dispensing Systems R&D,
Netherlands B.V.   EUR      25,000,000.00  

Revolving

   Silgan International Holdings B.V.    Silgan Closures GmbH   EUR     
100,000,000.00  

Revolving

   Silgan International Holdings B.V.    Silgan White Cap Polska Sp. z o.o.  
EUR      25,000,000.00  

Revolving

   Silgan International Holdings B.V.    Silgan White Cap Holdings Spain, S.L.  
EUR      25,000,000.00  

Revolving

   Silgan International Holdings B.V.    Silgan White Cap do Brasil Ltda.   EUR
     25,000,000.00  

Revolving

   Silgan International Holdings B.V.    Silgan White Cap South East Asia, Inc.
  EUR      25,000,000.00  

Revolving

   Silgan International Holdings B.V.    Silgan Closures UK Holdings   EUR     
25,000,000.00  

Revolving

   Silgan Plastics LLC    Silgan Plastics Canada Inc.   USD      50,000,000.00  

Revolving

   Portola Packaging LLC    Portola Packaging Inc. Mexico, S.A. de C.V.   USD   
  25,000,000.00  

 

Schedule VIII

Existing Intercompany Indebtedness



--------------------------------------------------------------------------------

SCHEDULE VIII

 

Revolving

   Portola Packaging Canada Ltd.    Silgan Closures UK Limited    CAD     
10,000,000.00  

Term

   Silgan Holdings Inc.    Silgan Dispensing Systems Germany GmbH    EUR     
140,000,000.00  

Term

   Silgan Holdings Inc.    Silgan Dispensing Systems Italy S.r.l.    EUR     
141,000,000.00  

Term

   Silgan Holdings Inc.    Silgan White Cap Holdings Spain, S.L.    EUR     
69,000,000.00  

Revolving 

   Silgan Containers LLC    Silgan Dispensing Systems Mexico Operadora S. de
R.L. de C.V    USD      25,000,000.00  

Revolving

   Silgan Containers LLC    Silgan Dispensing Systems Mexico, S.A. de C.V.   
USD      25,000,000.00  

Revolving

   Silgan International Holdings B.V.    Silgan White Cap Venezuela, S.A.    USD
     1,965,776.00  

 

Schedule VIII

Existing Intercompany Indebtedness



--------------------------------------------------------------------------------

SCHEDULE IX

NOTICE ADDRESSES

If to the Borrowers:

Silgan Holdings Inc.

4 Landmark Square, Suite 400

Stamford, CT 06901

Attention of: Robert B. Lewis, Chief Financial Officer

Telephone No.: (203) 975-7110

Facsimile No.: (203) 975-7902

E-mail: rlewis@silgan.com

With copies to:

Attention of: Frank W. Hogan, III, General Counsel

Telephone No.: (203) 975-7110

Facsimile No.: (203) 975-4598

E-mail: fhogan@silgan.com

If to Wells Fargo as Administrative Agent or Collateral Agent:

Wells Fargo Bank, National Association

MAC D1109-019

1525 West W.T. Harris Blvd.

Charlotte, NC 28262

Attention of: Syndication Agency Services

Telephone No.: (704) 590-2703

Facsimile No.: (704) 715-0092

With copies to:

Wells Fargo Bank, National Association

MAC G0185-061

7000 Central Parkway, Suite 600

Atlanta, GA 30328

Attention of: Kay Reedy, Managing Director

Telephone No.: (770) 551-5102

Facsimile No.: (770) 551-4643

E-mail: kay.reedy@wellsfargo.com

 

Schedule IX

Notice Addresses



--------------------------------------------------------------------------------

SCHEDULE X

INITIAL VOTING LENDER PARTICIPANTS

 

  1. AgFirst Farm Credit Bank

 

  2. AgStar Financial Services FLCA

 

  3. Badgerland Financial, FLCA

 

  4. Farm Credit Bank of Texas

 

  5. Farm Credit East, ACA

 

  6. United FCS, FLCA (f/k/a Farm Credit Services of Minnesota Valley, FLCA) dba
FCS Commercial Finance Group

  7. Farm Credit Mid-America, FLCA, f/k/a Farm Credit Services of Mid-America,
FLCA

 

  8. 1st Farm Credit Services, FLCA

 

  9. Northwest Farm Credit Services, FLCA

 

  10. American AgCredit PCA and American AgCredit, FLCA

 

  11. Farm Credit West, FLCA

 

Schedule X

Initial Voting Lender Participants



--------------------------------------------------------------------------------

SCHEDULE XI

ERISA MATTERS

 

See Note 11 to the financial statements contained in the Form 10-K of Silgan
filed with the SEC for the fiscal year ending December 31, 2017.

 

Schedule XI

ERISA Matters



--------------------------------------------------------------------------------

SCHEDULE XII

LC COMMITMENTS

 

 

Issuing Lender

 

   LC Commitment (USD$)   Wells Fargo Bank, National Association     
$35,000,000       Bank of America, N.A.      $18,000,000       Coöperatieve
Rabobank U.A., New York Branch      $18,000,000       HSBC Bank USA, National
Association      $18,000,000       Mizuho Bank, Ltd.      $18,000,000      
Goldman Sachs Bank USA      $18,000,000       Total      $125,000,000.00  

 

Schedule XII

LC Commitments